Exhibit 10.1

 

Deal CUSIP: 98075FAE0
Revolving Loan CUSIP: 98075FAF7

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of June 19, 2019,

among

WOODWARD, INC.,
as the Company

THE FOREIGN SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO

THE INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS LENDERS

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent

JPMORGAN CHASE BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION 
as Co-Syndication Agents

BANK OF AMERICA, N.A.,

MUFG BANK, LTD., and
BRANCH BANKING AND TRUST COMPANY

as Co-Documentation Agents

WELLS FARGO SECURITIES, LLC,
JPMORGAN CHASE BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Book Runners

﻿

 

 



--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

﻿

﻿

 

 

Section

 

Page

ARTICLE I:  DEFINITIONS

1 

1.1

Certain Defined Terms

1 

1.2

References

36 

1.3

Construction

37 

1.4

Divisions

37 

1.5

Rates

37 

ARTICLE II:  REVOLVING LOAN FACILITIES

37 

2.1

Revolving Loans

37 

2.2

Swing Line Loans

38 

2.3

Rate Options for all Advances; Maximum Interest Periods

40 

2.4

Optional Payments; Mandatory Prepayments

40 

2.5

Reduction of Commitments

41 

2.6

Method of Borrowing

41 

2.7

Method of Selecting Types, Currency and Interest Periods for Advances

41 

2.8

Minimum Amount of Each Advance

42 

2.9

Method of Selecting Types, Currency and Interest Periods for Conversion and
Continuation of Advances

42 

2.10

Default Rate

43 

2.11

Method of Payment

43 

2.12

Evidence of Debt

44 

2.13

Telephonic Notices

45 

2.14

Promise to Pay; Interest and Unused Fees; Interest Payment Dates; Interest and
Fee Basis; Taxes

45 

2.15

Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions

53 

2.16

Lending Installations

53 

2.17

Non-Receipt of Funds by the Administrative Agent

53 

2.18

Termination Date

54 

2.19

Replacement of Certain Lenders

54 

2.20

Judgment Currency

55 

2.21

Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations

55 

2.22

Increase of Aggregate Revolving Loan Commitment; Incremental Term Loans

56 

2.23

Subsidiary Borrowers and Foreign Subsidiary Borrowers

58 

2.24

Defaulting Lenders

59 

ARTICLE III:  THE LETTER OF CREDIT FACILITY

62 

3.1

Obligation to Issue Letters of Credit

62 

3.2

Transitional Letters of Credit

62 

3.3

Types and Amounts

62 

3.4

Conditions

63 

3.5

Procedure for Issuance of Letters of Credit

64 

﻿

i







--------------------------------------------------------------------------------

 

 



﻿

3.6

Letter of Credit Participation

64 

3.7

Reimbursement Obligation

64 

3.8

Letter of Credit Fees

65 

3.9

Issuing Bank Reporting Requirements

66 

3.10

Indemnification; Exoneration

66 

3.11

Cash Collateral

67 

ARTICLE IV:  CHANGE IN CIRCUMSTANCES

67 

4.1

Yield Protection

67 

4.2

Changes in Capital Adequacy Regulations

68 

4.3

Availability of Types of Advances

69 

4.4

Funding Indemnification

69 

4.5

Lender Statements; Survival of Indemnity

70 

4.6

Effect of Benchmark Transition Event

70 

ARTICLE V:  CONDITIONS PRECEDENT

71 

5.1

Initial Advances and Letters of Credit

71 

5.2

Each Advance and Letter of Credit

73 

5.3

Designation of a Foreign Subsidiary Borrower

73 

ARTICLE VI:  REPRESENTATIONS AND WARRANTIES

74 

6.1

Organization; Corporate Powers

74 

6.2

Authority; Enforceability

74 

6.3

No Conflict; Governmental Consents

75 

6.4

Financial Statements

75 

6.5

No Material Adverse Change

75 

6.6

Taxes

76 

6.7

Litigation; Loss Contingencies and Violations

76 

6.8

Subsidiaries

76 

6.9

ERISA

76 

6.10

Accuracy of Information

76 

6.11

Securities Activities

77 

6.12

Material Agreements

77 

6.13

Compliance with Laws

77 

6.14

Assets and Properties

77 

6.15

Statutory Indebtedness Restrictions

77 

6.16

Labor Matters

78 

6.17

Environmental Matters

78 

6.18

Insurance

78 

6.19

Solvency

78 

6.20

Anti-Corruption Laws and Sanctions

79 

ARTICLE VII:  COVENANTS

79 

7.1

Reporting

79 

7.2

Affirmative Covenants

83 

7.3

Negative Covenants

88 

7.4

Financial Covenants

98 

﻿

ii





 

--------------------------------------------------------------------------------

 

 



﻿

ARTICLE VIII:  DEFAULTS

99 

8.1

Defaults

99 

ARTICLE IX:  ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

103 

9.1

Termination of Revolving Loan Commitments; Acceleration

103 

9.2

Preservation of Rights

103 

9.3

Amendments

103 

ARTICLE X:  GENERAL PROVISIONS

105 

10.1

Survival of Representations

105 

10.2

Governmental Regulation

105 

10.3

Intentionally Omitted

105 

10.4

Headings

105 

10.5

Entire Agreement

105 

10.6

Several Obligations; Benefits of this Agreement

105 

10.7

Expenses; Indemnification

106 

10.8

Numbers of Documents

107 

10.9

Confidentiality

107 

10.10

Severability of Provisions

108 

10.11

Nonliability of Lenders

108 

10.12

GOVERNING LAW

108 

10.13

CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL

108 

10.14

Subordination of Intercompany Indebtedness

110 

10.15

USA PATRIOT Act

111 

10.16

No Duties Imposed on Co-Syndication Agents, Co-Documentation Agents or Arrangers

111 

10.17

Accounting

111 

10.18

Acknowledgment Regarding Any Supported QFCs

112 

10.19

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

113 

10.20

Certain ERISA Matters

114 

ARTICLE XI:  THE ADMINISTRATIVE AGENT

115 

11.1

Appointment; Nature of Relationship

115 

11.2

Powers

115 

11.3

General Immunity

116 

11.4

No Responsibility for Loans, Creditworthiness, Recitals, Etc

116 

11.5

Action on Instructions of Lenders

116 

11.6

Employment of Administrative Agent and Counsel

116 

11.7

Reliance on Documents; Counsel

117 

11.8

The Administrative Agent’s Reimbursement and Indemnification

117 

11.9

Rights as a Lender

117 

11.10

Lender Credit Decision

117 

11.11

Successor Administrative Agent

118 

11.12

No Duties Imposed Upon Arrangers or Agents

118 

11.13

Notice of Default

118 

﻿

iii





 

--------------------------------------------------------------------------------

 

 



﻿

11.14

Delegation to Affiliates

118 

11.15

Intercreditor Agreement and Subsidiary Guaranties

119 

ARTICLE XII:  SETOFF; RATABLE PAYMENTS

119 

12.1

Setoff

119 

12.2

Ratable Payments; Failure to Fund

119 

12.3

Application of Payments

119 

12.4

Relations Among Lenders

120 

ARTICLE XIII:  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

121 

13.1

Successors and Assigns; Designated Lenders

121 

13.2

Participations

123 

13.3

Assignments

124 

13.4

Dissemination of Information

125 

13.5

Tax Certifications

125 

ARTICLE XIV:  NOTICES

126 

14.1

Giving Notice

126 

14.2

Change of Address

126 

ARTICLE XV:  COUNTERPARTS

126 

ARTICLE XVI:  CROSS GUARANTEE

127 

16.1

Guarantee

127 

16.2

Limitation on Enforcement

129 

ARTICLE XVII:  AMENDMENT AND RESTATEMENT

132 

﻿

iv

﻿

 

 

--------------------------------------------------------------------------------

 

 

EXHIBITS AND SCHEDULES

Exhibits

﻿

 

 

EXHIBIT A

--

Revolving Loan Commitments (Definitions)

EXHIBIT A-1

--

Eurocurrency Payment Offices (Definitions)

EXHIBIT B

--

Form of Borrowing/Election Notice (Section 2.2, Section 2.7 and Section 2.9)

EXHIBIT C

--

Form of Request for Letter of Credit (Section 3.4)

EXHIBIT D

_

Form of Assignment Agreement (Definitions and Section 13.3)

EXHIBIT E

--

Form of Borrower’s Counsel’s Opinion (Section 5.1)

EXHIBIT F

--

List of Closing Documents (Section 5.1)

EXHIBIT G

--

Form of Officer’s Certificate (Sections 5.2 and 7.1(A)(iii))

EXHIBIT H

--

Form of Compliance Certificate (Sections 5.2 and 7.1(A)(iii))

EXHIBIT I-1

--

Domestic Subsidiary Guaranty (Definitions)

EXHIBIT I-2

--

Form of Foreign Subsidiary Guaranty (Definitions)

EXHIBIT J

--

Form of Revolving Loan Note (If Requested) (Section 2.12(D))

EXHIBIT K

--

Intercreditor Agreement (Definitions)

EXHIBIT L

--

Form of Designation Agreement (Section 13.1(B))

EXHIBIT M-1

--

Form of Increasing Lender Supplement (Section 2.22)

EXHIBIT M-2

--

Form of Augmenting Lender Supplement (Section 2.22)

EXHIBIT N-1

--

Form of Borrowing Subsidiary Agreement (Section 2.23)

EXHIBIT N-2

--

Form of Borrowing Subsidiary Termination (Section 2.23)

﻿

v





 

--------------------------------------------------------------------------------

 

 



Schedules

﻿

 

 

Schedule 1.1.1

--

Permitted Existing Indebtedness (Definitions)

Schedule 1.1.2

--

Permitted Existing Investments (Definitions)

Schedule 1.1.3

--

Permitted Existing Liens (Definitions)

Schedule 1.1.4

--

Permitted Existing Contingent Obligations (Definitions)

Schedule 1.1.5

--

Agreed Jurisdictions (Definitions)

Schedule 3.2

--

Transitional Letters of Credit (Section 3.2)

Schedule 6.3

--

Conflicts; Governmental Consents (Section 6.3)

Schedule 6.8

--

Subsidiaries, Significant Domestic Incorporated Subsidiaries and Significant
Foreign Subsidiaries; Options and Warrants (Section 6.8)

Schedule 6.9

--

ERISA (Section 6.9)

Schedule 6.17

--

Environmental Matters (Section 6.17)

﻿

vi

﻿

 

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 19, 2019, is
entered into by and among Woodward, Inc., a Delaware corporation, as a Borrower,
each of Woodward Aken GmbH, a limited liability company under the laws of the
Federal Republic of Germany and Woodward Kempen GmbH, a limited liability
company under the laws of the Federal Republic of Germany, each as a Foreign
Subsidiary Borrower, the other Foreign Subsidiary Borrowers from time to time
parties hereto, the institutions from time to time parties hereto as Lenders,
whether by execution of this Agreement or an Assignment Agreement pursuant to
Section 13.3, and Wells Fargo Bank, National Association, as Administrative
Agent for itself and the other Lenders. 

In consideration of the mutual covenants herein, as well as other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I:  DEFINITIONS

1.1    Certain Defined Terms.  The following terms used in this Agreement shall
have the following meanings, applicable both to the singular and the plural
forms of the terms defined.

As used in this Agreement:

“2013 Note Agreement” means that certain Note Purchase Agreement, dated as of
October 1, 2013, by and among the Company, as the issuer of the 2013 Senior
Notes, and the 2013 Senior Noteholders, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“2013 Senior Noteholder” means a Person holding a 2013 Senior Note.

“2013 Senior Notes” means, collectively, (i) the Series G Senior Notes due
November 15, 2020 in an aggregate principal amount of $50,000,000, (ii) the
Series H Senior Notes due November 15, 2023 in an aggregate principal amount of
$25,000,000, (iii) the Series I Senior Notes due November 15, 2025 in an
aggregate principal amount of $25,000,000, (iv) the Series J Senior Notes due
November 15, 2020 in an aggregate principal amount of $50,000,000, (v) the
Series K Senior Notes due November 15, 2023 in an aggregate principal amount of
$50,000,000 and (vi) the Series L Senior Notes due November 15, 2025 in an
aggregate principal amount of $50,000,000, in each case as the same may be
amended, restated, supplemented or otherwise modified from time to time, issued
by the Company pursuant to the 2013 Note Agreement.

“2016 Note Agreement” means that certain Note Purchase Agreement, dated as of
September 23, 2016, by and among the Company, as the issuer of the 2016 Senior
Notes, and the 2016 Senior Noteholders, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“2016 Senior Noteholder” means a Person holding a 2016 Senior Note.







--------------------------------------------------------------------------------

 

 



“2016 Senior Notes” means the Series M Senior Notes due September 23, 2026 in an
aggregate principal amount of €40,000,000, as the same may be amended, restated,
supplemented or otherwise modified from time to time, issued by the Company
pursuant to the 2016 Note Agreement.

“2018 Note Agreement” means that certain Note Purchase Agreement, dated as of
May 31, 2018, by and among the Company, as the issuer of the 2018 Senior Notes,
and the 2018 Senior Noteholders, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“2018 Senior Noteholder” means a Person holding a 2018 Senior Note.

“2018 Senior Notes” means, collectively, (i) the Series P Senior Notes due May
30, 2025 in an aggregate principal amount of $85,000,000, (ii) the Series Q
Senior Notes due May 30, 2027 in an aggregate principal amount of $85,000,000,
(iii) the Series R Senior Notes due May 30, 2029 in an aggregate principal
amount of $75,000,000, (iv) the Series S Senior Notes due May 30, 2030 in an
aggregate principal amount of $75,000,000 and (v) the Series T Senior Notes due
May 30, 2033 in an aggregate principal amount of $80,000,000, in each case as
the same may be amended, restated, supplemented or otherwise modified from time
to time, issued by the Company pursuant to the 2018 Note Agreement.

“Accounting Changes” is defined in Section 10.17 hereof.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (other than transactions involving solely the Company and
its Subsidiaries) (i) acquires all or substantially all of the assets of any
firm, corporation or division thereof, whether through purchase of assets,
merger or otherwise or (ii) directly or indirectly acquires (in one transaction
or as the most recent transaction in a series of transactions) at least a
majority (in number of votes) of the securities of a corporation which have
ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding Equity Interests of
another Person.

“Administrative Agent” means Wells Fargo, including its Affiliates and
Subsidiaries, in its capacity as contractual representative for itself and the
Lenders pursuant to Article XI hereof and any successor Administrative Agent
appointed pursuant to and in accordance with Article XI hereof.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to any Borrower of the same Type and, in the
case of Eurocurrency Rate Advances, in the same currency and for the same
Interest Period.

“Affected Lender” is defined in Section 2.19 hereof.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under





2

--------------------------------------------------------------------------------

 

 



the Securities Exchange Act of 1934) of greater than or equal to twenty percent
(20%) or more of any class of voting securities (or other voting interests) of
the controlled Person or possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of Capital Stock, by contract or otherwise.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof.  The initial Aggregate Revolving Loan Commitment
as of the Closing Date is One Billion and 00/100 Dollars ($1,000,000,000.00).

“Agreed Currencies” means  (i) Dollars, and (ii) so long as such currency
remains an Eligible Currency, British Pounds Sterling, Japanese Yen, Canadian
Dollars, euro and Swiss Francs.

“Agreed Jurisdictions” means those jurisdictions set forth on Schedule 1.1.5
hereto, or otherwise approved by the Administrative Agent and 100% of the
Lenders as jurisdictions in which Foreign Subsidiary Borrowers may be organized.

“Agreement” means this Amended and Restated Credit Agreement, as it may be
amended, restated or otherwise modified and in effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time in the United States of America.

“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus one-half of one percent (0.5%) per
annum and (iii) the Eurocurrency Base Rate for a one-month Interest Period in
Dollars on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the avoidance of doubt, the
Eurocurrency Base Rate for any day shall be based on the rate which would then
be applicable for any Eurocurrency Rate Loan made on such date (if any such Loan
would be made at all), subject to the interest rate floors set forth
therein.    Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Eurocurrency Base Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate, or Eurocurrency Base Rate, respectively.
For the avoidance of doubt, if the Alternate Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

“Alternative Rate” has the meaning assigned to such term in Section 4.3(a).

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of Section 2.14(D)(ii) hereof.





3

--------------------------------------------------------------------------------

 

 



“Applicable Floating Rate Margin” means, as of any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of Section 2.14(D)(ii) hereof.

“Applicable L/C Fee Percentage” means, as at any date of determination, a rate
per annum used to calculate Letter of Credit fees equal to the Applicable
Eurocurrency Margin then in effect.

“Applicable Unused Fee Percentage” means, as at any date of determination, the
rate per annum then applicable in the determination of the amount payable under
Section 2.14(C)(i) hereof determined in accordance with the provisions of
Section 2.14(D)(ii) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, as of the Closing Date, Wells Fargo Securities,
LLC,  JPMorgan Chase Bank, N.A. and U.S. Bank National Association, each in its
capacity as a joint lead arranger and joint book runner for the loan transaction
evidenced by this Agreement.

“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.

“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) to any Person
other than the Company or any of its Subsidiaries other than (i) the sale of
inventory in the ordinary course of business, and (ii) the sale or other
disposition of any obsolete, excess, damaged, redundant, unnecessary or worn-out
equipment disposed of in the ordinary course of business.

“Augmenting Lender” is defined in Section 2.22 hereof.

“Authorized Officer” means any of the President, Chief Executive Officer, Chief
Financial Officer or Treasurer of any Borrower, acting singly, or such other
Person as is authorized or designated in writing to act on behalf of such
Person.

“Authorized Signer” means any of the President, Chief Executive Officer, Chief
Financial Officer, Treasurer, Director of Investor Relations and Treasury or
Global Treasury Manager of any Borrower, acting singly, or such other Person as
is authorized or designated in writing to act on behalf of such Person.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European





4

--------------------------------------------------------------------------------

 

 



Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Company giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBOR
Screen Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Company giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the





5

--------------------------------------------------------------------------------

 

 



Benchmark Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide a LIBOR Screen Rate,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide a
LIBOR Screen Rate; (2) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for
LIBOR, a resolution authority with jurisdiction over the administrator for LIBOR
or a court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or (3) a public statement or publication of
information by the regulatory supervisor for the administrator of LIBOR
announcing that LIBOR is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Company, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 4.6, and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 4.6.  

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.





6

--------------------------------------------------------------------------------

 

 



“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“Borrower” means the Company, Woodward Aken, Woodward Kempen, any Foreign
Subsidiary Borrower or any other Subsidiary Borrower made a party hereto in
accordance with Section 2.23, in each case together with its successors and
permitted assigns, including a debtor-in-possession on behalf of such Borrower.

“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.

“Borrowing/Election Notice” is defined in Section 2.7 hereof.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit N-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit N-2.

“British Pounds Sterling” means the lawful currency of Great Britain.

“Business Day” means:

(a)    for the purpose of determining the Eurocurrency Base Rate, (i) if
determined in accordance with clause (x) of the definition thereof, a day other
than a Saturday or Sunday on which banks are open for the transaction of
domestic and foreign exchange business in London, England, and (ii) if
determined in accordance with clause (y) of the definition thereof, a day other
than a Saturday or Sunday on which banks are open for the transaction of
domestic and foreign exchange business in Toronto, Canada;

(b)    for the purpose of any payment to be made in Dollars, a day other than a
Saturday or Sunday on which (i) banks are open in New York, New York for the
conduct of substantially all of their commercial lending activities, including
the transaction of domestic and foreign exchange business, (ii) interbank wire
transfers can be made on the Fedwire system, and (iii) dealings in Dollars are
carried on in the London interbank markets; and

(c)    for any other purpose, means a day (i) other than a Saturday or Sunday on
which banks are open in London and New York, New York for the conduct of
substantially all of their commercial lending activities, including the
transaction of domestic and foreign exchange business, and interbank wire
transfers can be made on the Fedwire system, and (ii) with respect to
borrowings, payment or rate selection of Loans denominated in (A) euro, a day on
which such clearing system as is determined by the Administrative Agent to be
suitable for clearing or





7

--------------------------------------------------------------------------------

 

 



settlement of euro is open for business and (B) an Agreed Currency other than
Dollars and euro, a day on which the applicable Eurocurrency Payment Office
related to such currency is open for the transaction of domestic and foreign
exchange business.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a limited liability company, membership interests,
(iv) in the case of a partnership, partnership interests (whether general or
limited) and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; provided,  however, that “Capital Stock” shall
not include any debt securities convertible into equity securities prior to such
conversion.

“Capitalized Lease” of a Person means any lease of property (real, personal or a
combination thereof) by such Person as lessee which would be capitalized on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases.

“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the governments of the United States and backed by
the full faith and credit of the United States government; (ii) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies, the long-term
indebtedness of which institution at the time of acquisition is rated BBB (or
better) by S&P or Fitch or Baa (or better) by Moody’s, and which certificates of
deposit and time deposits are fully protected against currency fluctuations for
any such deposits with a term of more than ninety (90) days; (iii) shares of
money market, mutual or similar funds having assets in excess of $100,000,000
and the investments of which are limited to investment grade securities (i.e.,
securities rated BBB (or better) by S&P or Fitch or Baa (or better) by Moody’s;
and (iv) commercial paper of United States and foreign banks and bank holding
companies and their subsidiaries and United States and foreign finance,
commercial industrial or utility companies which, at the time of acquisition,
are rated A-2 (or better) by S&P, P-2 (or better) by Moody’s, or F-2 (or better)
by Fitch; provided that the maturities of such Cash Equivalents (other than as
described in clause (iii) above) shall not exceed three hundred sixty-five (365)
days from the date of acquisition thereof.

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
as administered by the Investment Industry Regulatory Organization of Canada (or
any other Person that takes over the administration of such rate) for banker’s
acceptances with a tenor equal in length to such Interest Period as displayed on
CDOR page of the Reuters screen or, in the event such rate does not appear on
such Reuters page, on any successor or substitute page on such screen or service
that displays such rate, or on the appropriate page of such other information
service that publishes





8

--------------------------------------------------------------------------------

 

 



such rate as shall be selected by the Administrative Agent from time to time in
its reasonable discretion.

“Change” is defined in Section 4.2 hereof.

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
(including any rules or regulations issued under or implementing any existing
law) after the date of this Agreement, (b) any change in any law, rule,
regulation or treaty or in the interpretation, implementation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
compliance by any Lender or any Issuing Bank (or, for purposes of Section 4.2,
by any lending office of such Lender or by such Lender’s or such Issuing Bank’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, including pursuant to Basel III, shall in each case
be deemed to be a ”Change in Law”, regardless of the date enacted, adopted,
issued or implemented.

“Change of Control” means an event or series of events by which:

(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934), becomes the “beneficial owner”
(as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
provided that a person shall be deemed to have “beneficial ownership” of all
securities that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of thirty percent (30%) or more of the combined voting power of the
Company’s outstanding Capital Stock ordinarily having the right to vote at an
election of directors; or

(b)    the majority of the board of directors of the Company fails to consist of
Continuing Directors; or

(c)    the Company conveys, transfers or leases all or substantially all of its
property to any Person (other than in a transaction in which the conditions set
forth in clauses (a) and (b) would not be violated as they relate to the
successor to the Company following such transaction, so long as the successor
assumes all obligations and liabilities of the Company hereunder).

“Closing Date” means June 19, 2019.

“Co-Syndication Agents” means each of JPMorgan Chase Bank N.A. and U.S. Bank
National Association.





9

--------------------------------------------------------------------------------

 

 



“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” means Woodward, Inc., a Delaware corporation.

“Connection Income Tax” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise taxes.

“Consolidated Assets” means the total assets of the Company and its Subsidiaries
on a consolidated basis (determined in accordance with Agreement Accounting
Principles).

“Consolidated Net Worth” means, at a particular date, all amounts which would be
included under shareholders’ equity (including capital stock, additional paid-in
capital and retained earnings) on the consolidated balance sheet for the Company
and its consolidated Subsidiaries determined in accordance with Agreement
Accounting Principles.

“Consolidated Tangible Assets” means, at a particular date, Consolidated Assets,
less the value (net of applicable reserves and accumulated amortization) of all
goodwill, tradenames, trademarks, patents and other like intangible assets, all
as determined in accordance with Agreement Accounting Principles.

“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance,
asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any such
substance, and includes but is not limited to these terms as defined in
Environmental, Health or Safety Requirements of Law.

“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, providing for the guarantee of, or having
the same economic effect as providing a guarantee of, any Indebtedness of
another or other obligation or liability of another, including, without
limitation, any such Indebtedness, obligation or liability of another directly
or indirectly guaranteed, endorsed (otherwise than for collection or deposit in
the ordinary course of business), co-made or discounted or sold with recourse by
that Person, or in respect of which that Person is otherwise directly or
indirectly liable, including Contractual Obligations (contingent or otherwise)
arising through any agreement to purchase, repurchase, or otherwise acquire such
Indebtedness, obligation or liability or any security therefor, or to provide
funds for the payment or discharge thereof (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise), or to maintain
solvency, assets, level of income, or other financial condition, or to make
payment other than for value received.  The amount of any Contingent Obligation
shall be equal to the present value of the portion of the obligation so
guaranteed or otherwise supported, in the case of known recurring obligations,
and the maximum reasonably anticipated liability in respect of the portion of
the obligation so guaranteed or otherwise supported assuming such Person





10

--------------------------------------------------------------------------------

 

 



is required to perform thereunder, in all other cases; provided that Contingent
Obligations shall not include endorsements for collection in the ordinary course
of business.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board at the time of such
nomination or election.

“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.

“Controlled Group” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swing Line
Bank or any other Lender.

“Customary Permitted Liens” means:

(i)    Liens with respect to the payment of taxes, assessments or governmental
charges in all cases (i) which are not yet due and payable or (ii) which are
being, or will promptly be, contested in good faith by appropriate proceedings
properly instituted and diligently conducted and with respect to which adequate
reserves or other appropriate provisions are being maintained, which reserves
and provisions shall be maintained in accordance with generally accepted
accounting principles as in effect from time to time, if and to the extent that
such generally accepted accounting principles so require;

(ii)    statutory Liens of landlords and Liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens imposed
by law created in the ordinary course of business for amounts not yet overdue by
more than thirty (30) days or which are being, or will promptly be, contested in
good faith by appropriate proceedings properly instituted and diligently
conducted and with respect to which adequate reserves or other appropriate
provisions are being maintained, which reserves and provisions shall be
maintained in accordance with generally accepted accounting principles as may be
in effect from time to time, if and to the extent that such generally accepted
accounting principles so require as well as Liens (any retention of title
arrangement (Eigentumsvorbehalt) or extended retention of title arrangement
(verlängerter Eigentumsvorbehalt)) contractually agreed in the ordinary course
of business, arising pursuant to the general terms and





11

--------------------------------------------------------------------------------

 

 



conditions of trade counterparties or arising under mandatory law and not as
result of an default;

(iii)    Liens (other than Environmental Liens and Liens in favor of the IRS or
the PBGC) incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), including Liens
given in order to comply with the German Act on Partial Retirement
(Altersteilzeitgesetz) or the German Social Security Code Part IV
(Sozialgesetzbuch IV);

(iv)    Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary use or occupancy of the real property or with the ordinary
conduct of the business of the Company or any of its Subsidiaries;

(v)    Liens of attachment or judgment with respect to judgments, writs or
warrants of attachment, or similar process against the Company or any of its
Subsidiaries, which do not constitute a Default under Section 8.1(H) hereof;

(vi)    any interest or title of the lessor in the property subject to any
operating lease entered into by the Company or any of its Subsidiaries in the
ordinary course of business;

(vii)    Liens on deposits of cash and Cash Equivalents made to secure permitted
Indebtedness in connection with Hedging Agreements permitted hereunder;

(viii)    Liens in favor of customs and revenues authorities which secure
payment of customs duties in connection with the importation of goods; provided
such Lien attaches solely to such goods being so imported and in respect of
which such duties are owing;

(ix)    any interest, Lien or title of a licensor, sublicensor, lessor or
sublessor under any license or lease agreement in the property being leased or
licensed as permitted hereunder;

(x)    Liens which arise under Article 4 of the UCC on items in collection and
documents and proceeds related thereto, as arising in the ordinary course of
business;

(xi)    Liens arising under contracts to sell goods in the ordinary course of
business, including pursuant to Article 2 of the UCC;

(xii)    rights of setoff or banker’s liens upon deposits of cash in favor of
banks or other depository institutions, but not securing any Indebtedness for
money borrowed as





12

--------------------------------------------------------------------------------

 

 



well as Liens arising under the general terms and conditions of German banks or
saving banks (Allgemeine Geschäftsbedingungen der Banken oder Sparkassen) over
bank accounts and deposits; and

(xiii)    rights of third parties to receive assets to be transferred by the
Company or any Subsidiary to such third parties pursuant to Asset Sales
permitted under this Agreement.

“Default” means an event described in Article VIII hereof.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company or any
Credit Party in writing, or has made a public statement to the effect, that it
does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good faith determination that a condition
precedent (specifically identified and including the particular default, if any)
to funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit (except for any
obligations under such other agreements subject to a good faith dispute), (c)
has failed, within three Business Days after written request by a Credit Party,
acting in good faith, to provide a certification in writing from an authorized
officer of such Lender that it will comply with its obligations (and is
financially able to meet such obligations) to fund prospective Revolving Loans
and participations in then outstanding Letters of Credit and Swing Line Loans
under this Agreement, provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of a Bail-In Action or Bankruptcy Event.

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to Section
13.1(B).

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 13.1(B).

“Designation Agreement” is defined in Section 13.1(B).

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder thereof, in whole or in part, on or prior to the date that is
ninety-one (91) days after the Revolving Loan Termination Date.





13

--------------------------------------------------------------------------------

 

 



“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

“Dollar” and “$” means dollars in the lawful currency of the United States of
America.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.

“Domestic Incorporated Subsidiary” means a Subsidiary of the Company organized
under the laws of a jurisdiction located in the United States of America.

“Domestic Subsidiary Borrower” any Domestic Incorporated Subsidiary that has
been designated as a Domestic Subsidiary Borrower pursuant to Section 2.23 and
that has not ceased to be a Domestic Subsidiary Borrower pursuant to such
Section.

“Domestic Subsidiary Guarantors” means (i) all of the Company’s Significant
Domestic Incorporated Subsidiaries as of the Closing Date and (ii) all new
Significant Domestic Incorporated Subsidiaries which become Domestic Subsidiary
Guarantors in accordance with Section 7.2(K).

“Domestic Subsidiary Guaranty” means that certain Amended and Restated
Subsidiary Guaranty, dated as of June 19, 2019, attached hereto as Exhibit I-1,
executed by the Domestic Subsidiary Guarantors in favor of the Administrative
Agent, for the ratable benefit of the Lenders, the Swing Line Bank and the
Issuing Banks (as the same may be amended, restated, supplemented or otherwise
modified (including to add new Domestic Subsidiary Guarantors) from time to
time), unconditionally guaranteeing all of the indebtedness, obligations and
liabilities of the Company and the Foreign Subsidiary Borrowers arising under or
in connection with the Loan Documents.

“Drawn Foreign Amount” means on any date the aggregate principal amount of
Obligations outstanding under the Agreement that are owed or guaranteed by the
Foreign Subsidiaries and the aggregate stated face amount of Letters of Credit
issued under the Agreement for the account of Foreign Subsidiaries.

“Early Opt-in Election” means the occurrence of:

(a)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Company)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 4.6, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and

(b)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Company and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent, which such notice the
Administrative Agent shall promptly provide to the Company.





14

--------------------------------------------------------------------------------

 

 



“EBITDA” means, for any period, on a consolidated basis for the Company and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) charges against income for foreign, federal, state and
local taxes to the extent deducted in computing Net Income, plus (iv)
depreciation expense to the extent deducted in computing Net Income, plus (v)
amortization expense, including, without limitation, amortization of goodwill
and other intangible assets to the extent deducted in computing Net Income, plus
(vi) any unusual non-cash charges to the extent deducted in computing Net
Income, plus (vii) non-cash stock based compensation paid during such period to
the extent deducted in computing Net Income, plus (viii) up to $5,000,000 per
fiscal year in transaction fees, costs and expenses incurred in connection with
the consummation of any acquisition permitted hereunder (or any such acquisition
proposed and not consummated)(this language regarding the $5,000,000 amount
being required to align this Agreement with the language of the 2013 Note
Agreement, the 2016 Note Agreement and the 2018 Note Agreement);  provided, that
any such fees, costs or expenses are paid within six (6) months after the date
incurred, plus (ix) transaction fees, costs and expenses incurred in connection
with the consummation of any acquisition permitted hereunder (or any such
acquisition proposed and not consummated);  provided, that any such fees, costs
or expenses are paid within six (6) months after the date the related
acquisition is consummated or abandoned, plus (x) costs, charges, accruals,
reserves or expenses attributable to the undertaking and/or implementation of
cost savings initiatives or operating expense reductions and similar
initiatives, integration, transition, and other restructuring costs, charges,
accruals, reserves and expenses (including costs related to the closure or
consolidation of facilities and curtailments, consulting and other professional
fees, signing costs, retention or completion bonuses, executive recruiting
costs, relocation expenses, severance payments and modifications to, or losses
on settlement of, pension and post-retirement employee benefit plans); provided
that the aggregate amount included in EBITDA pursuant to this clause (x) of this
definition of EBITDA for the cash portion of any such costs, charges, accruals,
reserves or expenses during any period shall not exceed 10% of EBITDA in the
aggregate for any fiscal year (calculated prior to giving effect to any
adjustment pursuant to this clause (x)) minus (xi) any unusual non-cash gains to
the extent added in computing Net Income; (provided,  further, clauses (viii),
(ix) and (x) of this definition of “EBITDA” shall be effective only to the
extent that the Administrative Agent shall have received evidence satisfactory
to it that each such clause is included in the definition of “EBITDA” set forth
in the 2013 Note Agreement, the 2016 Note Agreement and the 2018 Note Agreement,
it being acknowledged that such clauses (viii) and (x) only are so included in
the 2013 Note Agreement, the 2016 Note Agreement and the 2018 Note Agreement as
of the Closing Date).  EBITDA shall be calculated on a pro forma basis giving
effect to Permitted Acquisitions and Asset Sales on a last twelve (12) months’
basis using, for any such Permitted Acquisition, historical financial statements
containing reasonable adjustments satisfactory to the Administrative Agent,
broken down by fiscal quarter in the Company’s reasonable judgment.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
United States Securities and Exchange Commission.





15

--------------------------------------------------------------------------------

 

 



“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

“Eligible Currency” means any currency other than Dollars with respect to which
the Administrative Agent or any Borrower has not given notice in accordance with
Section 2.21 and that is readily available, freely traded, in which deposits are
customarily offered to banks in the London interbank market, convertible into
Dollars in the international interbank market available to the Lenders in such
market and as to which an Equivalent Amount may be readily calculated.  If,
after the designation by the Lenders at the request of any Borrower of any
currency as an Agreed Currency, currency control or other exchange regulations
are imposed in the country in which such currency is issued with the result that
different types of such currency are introduced, (i) such country’s currency is,
in the determination of the Administrative Agent, no longer readily available or
freely traded or (ii) as to which, in the determination of the Administrative
Agent, an Equivalent Amount is not readily calculable (each of clause (i) and
(ii), a “Disqualifying Event”), then the Administrative Agent shall promptly
notify the Lenders and the Borrowers, and such country’s currency shall no
longer be an Agreed Currency until such time as the Disqualifying Event(s) no
longer exist, but in any event within five (5) Business Days of receipt of such
notice from the Administrative Agent, the Borrowers shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loan into
Loans in Dollars or another Agreed Currency, subject to the other terms
contained in Articles II and IV.

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and (i)
is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.

“Environmental,  Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq.,





16

--------------------------------------------------------------------------------

 

 



in each case including any amendments thereto, any successor statutes, and any
regulations or guidance promulgated thereunder, and any state or local
equivalent thereof.

“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental, Health or Safety Requirements of Law, or (b)
damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equivalent Amount” of any currency at any date shall mean the equivalent in
Dollars of such currency, calculated on the basis of the arithmetic mean of the
buy and sell spot rates of exchange of the Administrative Agent or an Affiliate
of the Administrative Agent in the London interbank market (or other market
where the Administrative Agent’s foreign exchange operations in respect of such
currency are then being conducted) for such other currency as reported by
Reuters or any other generally recognized financial information service at or
about 11:00 a.m. (local time applicable to the transaction in question) on the
date on which such amount is to be determined, rounded up to the nearest amount
of such currency as determined by the Administrative Agent from time to time;
provided,  however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Administrative Agent or an
Affiliate of the Administrative Agent may use any reasonable method it deems
appropriate (after consultation with the Borrower) to determine such amount, and
such determination shall be conclusive absent manifest error.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.

“ERISA Event” means (a) a Reportable Event, (b) the failure with respect to any
Single Employer Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived, (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Single Employer Plan, (d) the incurrence by the Company or any other member of
the Controlled Group of any liability under Title IV of ERISA with respect to
the termination of any Single Employer Plan, (e) the receipt by the Company or
any other member of the Controlled Group from the PBGC or a plan administrator
of any notice relating to an intention to terminate any Single Employer Plan or
Single Employer Plans or to appoint a trustee to administer any Single Employer
Plan, (f) the incurrence by the Company or any other member of the Controlled
Group of any liability with respect to the withdrawal or partial withdrawal from
any





17

--------------------------------------------------------------------------------

 

 



Single Employer Plan or Multiemployer Plan or (g) the receipt by the Company or
any other member of the Controlled Group of any notice, or the receipt by any
Multiemployer Plan from the Company or any other member of the Controlled Group
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent
within the meaning of Title IV of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time

“euro” means the lawful currency of the member states of the European Union
which adopted the Council Regulation E.C. No. 1103/97 dated 17 June 1997 passed
by the Council of the European Union, or, if different, the then lawful currency
of the member states of the European Union that participate in the third stage
of the Economic and Monetary Union.

“Eurocurrency Base Rate” means, (x) with respect to a Eurocurrency Rate Loan in
any LIBOR Quoted Currency for the relevant Interest Period, the LIBOR Screen
Rate at the Specified Time on the Quotation Day for the applicable currency and
Interest Period, as adjusted for Reserves, if applicable (such adjusted rate,
“LIBOR”); provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement, and (y) with
respect to any Eurocurrency Rate Loan denominated in Canadian Dollars for the
relevant Interest Period, the CDOR Screen Rate for Canadian Dollars as of the
Specified Time and on the Quotation Day for Canadian Dollars and such Interest
Period; provided that if the CDOR Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided,  that, if a
LIBOR Screen Rate or the CDOR Screen Rate, as applicable, shall not be available
at the applicable time for the applicable Interest Period (the “Impacted
Interest Period”), then the Eurocurrency Base Rate for such currency and
Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “Eurocurrency Base Rate” shall be
subject to Sections 4.3 and 4.6.

“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
of the Agreed Currencies, any agency, branch or Affiliate of the Administrative
Agent, specified as the “Eurocurrency Payment Office” for such Agreed Currency
on Exhibit A-1 hereto or such other agency, branch, Affiliate or correspondence
bank of the Administrative Agent, as it may from time to time specify to the
Borrowers and each Lender as its Eurocurrency Payment Office.

“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan or Advance
for the relevant Interest Period, the Eurocurrency Base Rate applicable to such
Interest Period plus the Applicable Eurocurrency Margin then in effect.

“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.

“Eurocurrency Rate Loan” means a Loan made on a fully syndicated basis pursuant
to Section 2.1, which bears interest at the Eurocurrency Rate.





18

--------------------------------------------------------------------------------

 

 



“Excluded Hedging Obligation” means, with respect to any Subsidiary Guarantor
or, with respect to any Borrower but only in its capacity as guarantor of any
Hedging Obligations pursuant to Section 16.1 hereof (each a “Guarantor”), any
Hedging Obligation if, and to the extent that, all or a portion of the guarantee
of such Guarantor of such Hedging Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an ECP at the time the guarantee of such Guarantor
becomes effective with respect to such Hedging Obligation. If a Hedging
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Hedging Obligation that is
attributable to swaps for which such guarantee is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Company or any Subsidiary hereunder, (a) income
or franchise taxes, in each case (i) imposed on (or measured by) its net income
by the United States of America, or by the jurisdiction under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above, (c) in the case of any Non-U.S.
Lender, any United States withholding tax that (i) is resulting from any law in
effect on the date such Lender becomes a party to this Agreement (or designates
a new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to any withholding tax pursuant to Section 2.14(E), or (ii) is
attributable to such Non-U.S. Lender’s failure to comply with Section 2.14(E)
and (d) any U.S. federal withholding taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 10, 2013, by and among the Company, Woodward Aken, certain lenders party
thereto and Wells Fargo, as administrative agent, as amended prior to the
Closing Date.

“Extension” is defined in Section 9.3.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any date that is a Business Day, the average (rounded upwards, if necessary,





19

--------------------------------------------------------------------------------

 

 



to the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letters” means each of the following fee letters, as each may be amended,
restated, supplemented or otherwise modified from time to time:  (i) the Fee
Letter among the Borrower, Wells Fargo and Wells Fargo Securities, LLC, dated as
of June 4, 2019; (ii) the Fee Letter between the Borrower and JPMorgan Chase
Bank, N.A., dated as of June 12, 2019; and (iii) the Fee Letter between the
Borrower and U.S. Bank National Association, dated as of June 10, 2019.

“Fitch” means Fitch Investors Service, L.P., together with its successors and
assigns.

“Fixed-Rate Loan” means any Eurocurrency Rate Loan bearing a fixed rate of
interest for the applicable Interest Period.

“Floating Rate” means, for any day for any Loan or Advance, a rate per annum
equal to the Alternate Base Rate for such day, changing when and as the
Alternate Base Rate changes, plus the Applicable Floating Rate Margin then in
effect.

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.

“Foreign Guarantor” is defined in Section 7.3(D)(v).

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Incorporated
Subsidiary.

“Foreign Subsidiary Borrower” means Woodward Aken, Woodward Kempen, and any
other Foreign Subsidiary that has been designated as a Foreign Subsidiary
Borrower pursuant to Section 2.23 and that has not ceased to be a Foreign
Subsidiary Borrower pursuant to such Section.

“Foreign Subsidiary Guarantor” means, with respect to any Foreign Subsidiary
Borrower, each of such Foreign Subsidiary Borrower’s Significant Foreign
Subsidiaries to the extent that, in the reasonable judgment of the Company and
the Administrative Agent, such guaranty would not result in any unreasonably
adverse tax obligations as a result thereof, and to the extent such guaranty is
not prohibited by applicable laws or regulations, and “Foreign Subsidiary
Guarantors” means all such guarantors, collectively.

“Foreign Subsidiary Guaranty” means each of (x) Section 16.1 hereof with respect
to any Foreign Subsidiary Guarantor that is also a Foreign Subsidiary Borrower,
and (y) any of those certain Foreign Subsidiary Guaranties, in the form attached
hereto as Exhibit I-2, executed by the Foreign Subsidiary Guarantors in favor of
the Administrative Agent, for the ratable benefit of the





20

--------------------------------------------------------------------------------

 

 



Lenders, the Swing Line Bank and the Issuing Banks (as each of the same may be
amended, restated, supplemented or otherwise modified) whereby Foreign
Subsidiary Guarantors unconditionally guarantee all of the indebtedness,
obligations and liabilities of their Foreign Subsidiary Borrower (parent
corporation) arising under or in connection with the Loan Documents.

“Foreign Subsidiary Investment Limitation” means (i) at any time the Leverage
Ratio is equal to or greater than 2.50 to 1.00 but less than 3.00 to 1.00,
aggregate Investments by the Company and its Subsidiaries in Foreign
Subsidiaries, measured by the cash value at the time of Investment, shall not
exceed $400,000,000 plus the Drawn Foreign Amount, and (ii) at any time the
Leverage Ratio is equal to or greater than 3.00 to 1.00, aggregate Investments
by the Company and its Subsidiaries in Foreign Subsidiaries, measured by the
cash value at the time of Investment, shall not exceed $200,000,000 plus the
Drawn Foreign Amount; provided,  however, for any period during which at least
65% of the aggregate voting Equity Interests of a Foreign Subsidiary have been
pledged (on a first priority basis and pursuant to agreements, documents and
instruments reasonably acceptable to the Required Lenders and the other
requisite creditors needed to approve amendments or modifications to the
Intercreditor Agreement) to secure the Obligations and the obligations owing
under and in connection with the financings subject to the Intercreditor
Agreement, Investments in such Foreign Subsidiary shall not be included in any
determination of compliance with the then applicable Foreign Subsidiary
Investment Limitation; provided,  further that any amounts of cash or property
distributed as a dividend or otherwise from any Foreign Subsidiary to the
Company or any Significant Domestic Incorporated Subsidiary shall be deemed to
reduce the aggregate Investments in Foreign Subsidiaries by such amount. In
addition to the foregoing,  if, within sixty (60) days after any Investment is
made in a Foreign Subsidiary and (i) a pledge as described in the first proviso
of this definition is entered into with respect to the Equity Interests of the
Foreign Subsidiary into which such Investment is made, (ii) the Foreign
Subsidiary into which such Investment is made becomes a Foreign Guarantor, or
(iii) the Company or any of its Subsidiaries issues additional Equity Interests,
the proceeds of which are used to pay down outstanding Indebtedness in an amount
sufficient to reduce the Leverage Ratio to a level that permits such Investment,
then such Investment shall not be subject to this Foreign Subsidiary Investment
Limitation.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“German Obligor” means a member of the Obligor Group organized as a German GmbH.

“Governmental Acts” is defined in Section 3.10(A) hereof.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions.

“Hedging Agreements” is defined in Section 7.3(M) hereof.

“Hedging Arrangements” is defined in the definition of “Hedging Obligations”
below.





21

--------------------------------------------------------------------------------

 

 



“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants or any similar derivative transactions (“Hedging
Arrangements”), and (ii) any and all cancellations, buy backs, reversals,
terminations or assignments of any of the foregoing.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of Eurocurrency Base Rate.

“Increasing Lender” is defined in Section 2.22 hereof.

“Incremental Term Loan” is defined in Section 2.22 hereof.

“Incremental Term Loan Amendment” is defined in Section 2.22 hereof.

“Indebtedness” of a person means, without duplication, such Person’s (i)
obligations for borrowed money, including, without limitation, subordinated
indebtedness, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such person’s business payable on terms customary in the trade and other than
earn-outs or other similar forms of contingent purchase prices), (iii)
obligations, whether or not assumed, secured by Liens on or payable out of the
proceeds or production from property or assets now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) Capitalized Lease Obligations, (vi)
Contingent Obligations with respect to the Indebtedness of other Persons, (vii)
obligations with respect to letters of credit, (viii) Off-Balance Sheet
Liabilities, (ix) Receivables Facility Attributed Indebtedness, (x) Disqualified
Stock, and (xi) net Hedging Obligations. The amount of Indebtedness of any
Person at any date shall be without duplication (i) the outstanding balance at
such date of all unconditional obligations as described above and the maximum
liability of any such Contingent Obligations at such date and (ii) in the case
of Indebtedness of others secured by a Lien to which the property or assets
owned or held by such Person is subject, the lesser of the fair market value at
such date of any asset subject to a Lien securing the Indebtedness of others and
the amount of the Indebtedness secured.

“Indemnified Matters” is defined in Section 10.7(B) hereof.

“Indemnitees” is defined in Section 10.7(B) hereof.

“Initial Obligor Group” means each member of the Obligor Group as of the Closing
Date.

“InsO” means the German Insolvency Act (Insolvenzordnung).





22

--------------------------------------------------------------------------------

 

 



“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement, dated as of July 10, 2013 (the form of which is attached hereto as
Exhibit K), by and among the Administrative Agent, the 2013 Senior Noteholders,
the 2016 Senior Noteholders, the 2018 Senior Noteholders and any other credit
provider to the Company which may become party thereto from time to time, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

“Interest Expense” means, without duplication, for any period, the total
interest expense of the Company and its consolidated Subsidiaries, whether paid
or accrued (including the interest component of Capitalized Leases, commitment,
facility and letter of credit fees, Off-Balance Sheet Liabilities and net
payments or receipts (if any) pursuant to Hedging Arrangements relating to
interest rate protection), all as determined in conformity with Agreement
Accounting Principles.

“Interest Period” means, with respect to a Eurocurrency Rate Loan, a period of
one (1), two (2), three (3), six (6), or, if requested by a Borrower and
consented to by all Lenders, twelve (12) months, commencing on a Business Day
selected by such Borrower on which a Eurocurrency Rate Advance is made to such
Borrower pursuant to this Agreement.  Such Interest Period shall end on (but
exclude) the day which corresponds numerically to such date one (1), two (2),
three (3) or six (6) months (or, if applicable, twelve (12) months) thereafter;
provided,  however, that if there is no such numerically corresponding day in
such next, second, third or sixth (or, if applicable,  twelfth) succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth (or, if applicable, twelfth) succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
 however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate (for the longest period for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which such
Screen Rate is available for the applicable currency) that exceeds the Impacted
Interest Period, in each case, as of the Specified Time on the Quotation Day for
such Interest Period. When determining the rate for a period which is less than
the shortest period for which the relevant Screen Rate is available, the
applicable Screen Rate for purposes of clause (a) above shall be deemed to be
the overnight screen rate where "overnight screen rate" means, in relation to
any currency, the overnight rate for such currency determined by the
Administrative Agent from such service as the Administrative Agent may select.

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, and (iii) any
loan, advance (other than deposits with financial institutions, prepaid
expenses, accounts receivable, advances to employees and similar items made or
incurred in the ordinary course of business) or capital contribution by





23

--------------------------------------------------------------------------------

 

 



that Person to any other Person, including all Indebtedness to such Person
arising from a sale of property by such Person other than in the ordinary course
of its business.

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

“Issuing Banks” means each of Wells Fargo and JPMorgan Chase Bank, N.A.  or, in
each case, any of its Affiliates, or any other Lender in its separate capacity
as an issuer of Letters of Credit pursuant to Section 3.1.  The designation of
any Lender as an Issuing Bank after the date hereof shall be subject to the
prior written consent of such Lender and of the Administrative Agent, which
consent of the Administrative Agent shall not be unreasonably withheld or
delayed.

“Japanese Yen” means the lawful currency of Japan.

“Joint Venture” means any Person in which the Company and its Subsidiaries,
collectively, own up to (but not more than) 50% of the Capital Stock thereof.

“Last Twelve-Month Period” means, with respect to any fiscal quarter, the
four-fiscal quarter period ending on the last day of such fiscal quarter.

“L/C Documents” is defined in Section 3.4 hereof.

“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.

“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.

“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the Dollar Amount then available for drawing under each of the
Letters of Credit and (ii) the aggregate outstanding Dollar Amount of all
Reimbursement Obligations at such time.  The L/C Obligations of any Lender at
any time shall be its Pro Rata Share of the total L/C Obligations at such time.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement or parties to Assignment Agreements delivered pursuant to Section
13.3, including the Issuing Banks, the Swing Line Banks and each of their
respective successors and assigns.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent. For the avoidance of doubt, a Lending Installation shall
be deemed to be a Lender for purposes of this Agreement.

“Letter of Credit” means the standby letters of credit (i) to be issued by the
Issuing Banks pursuant to Section 3.1 hereof or (ii) deemed issued by an Issuing
Bank pursuant to Section 3.2 hereof.

“Leverage Ratio” is defined in Section 7.4(A) hereof.





24

--------------------------------------------------------------------------------

 

 



“Leverage Ratio Increase Period” means any period during which the maximum
Leverage Ratio is increased pursuant to Section 7.4(A) upon satisfaction of the
Leverage Ratio Increase Requirements.

“Leverage Ratio Increase Requirements” means, in connection with any request by
the Company to increase the maximum Leverage Ratio permitted under Section
7.4(A) as described therein, the following:

(i) the Company delivers such request in writing to the Administrative Agent at
least three (3) Business Days prior to the date on which such request is to be
given effect;

(ii) such request is delivered in connection with a Permitted Acquisition that
meets the following criteria: (1) such Permitted Acquisition is for net
consideration of at least $50,000,000, and (2) the Leverage Ratio exceeds 3.00
to 1.00 after giving effect to such Permitted Acquisition (as demonstrated by
the Company on a pro forma basis to the Administrative Agent’s satisfaction);

(iii) the maximum permitted leverage ratio under each of the 2013 Note
Agreement, the 2016 Note Agreement and the 2018 Note Agreement is at least equal
to the maximum Leverage Ratio as increased pursuant to the conditions set forth
herein (and continues to be at least equal to such increased maximum Leverage
Ratio for the duration of the increase); and

(iv) if the Leverage Ratio has previously been increased as permitted under
Section 7.4(A), then immediately prior to such request to increase the maximum
Leverage Ratio, the maximum Leverage Ratio in effect pursuant to Section 7.4(A)
was not in excess of 3.50 to 1.00 for the two fiscal quarters most recently
ended.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Base Rate”.

“LIBOR Quoted Currency” means Dollars, euro, British Pounds Sterling, Japanese
Yen and Swiss Francs.

“LIBOR Screen Rate” means, with respect to any Interest Period, the London
interbank offered rate administered by the ICE Benchmark Administration (or a
comparable or successor quoting service) for such LIBOR Quoted Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion.

“Lien” means any lien (statutory or other), mortgage, land charge, pledge,
hypothecation, assignment, security transfer, deposit arrangement, encumbrance
or preference, priority or security agreement or preferential arrangement of any
kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease, retention of
title arrangement (Eigentumsvorbehalt), extended retention of title arrangement
(verlängerter Eigentumsvorbehalt) or other title retention agreement).





25

--------------------------------------------------------------------------------

 

 



“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.1 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.2 hereof, and
collectively, all Revolving Loans and Swing Line Loans, whether made or
continued as or converted to Floating Rate Loans or Fixed-Rate Loans.

“Loan Account” is defined in Section 2.12(A) hereof.

“Loan Documents” means this Agreement, any promissory notes executed pursuant to
Section 2.12(D), the Domestic Subsidiary Guaranty, the Foreign Subsidiary
Guaranty, the Intercreditor Agreement, and all other documents, instruments,
notes and agreements executed in connection therewith or contemplated thereby,
in each case, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Margin Stock” shall have the meaning ascribed to such term in Regulation U.

“Material Adverse Effect” means a material adverse effect upon (a) the business,
financial condition, operations, assets, or properties of the Company and its
Subsidiaries, taken as a whole, (b) the ability of the Company or any of its
Subsidiaries to perform its material obligations under the Loan Documents, or
(c) the ability of the Lenders or the Administrative Agent to enforce the
material Obligations.

“Moody’s” means Moody’s Investors Service, Inc., together with its successors
and assigns.

“Multiemployer Plan” means a “Multiemployer Plan” as defined in Section
4001(a)(3) of ERISA which is, or within the immediately preceding six (6) years
was, contributed to by either the Company or any member of the Controlled Group
or with respect to which the Company would reasonably be expected to have
liability (including liability on behalf of any member of the Controlled Group).

“Net Domestic Indebtedness” means, as of any date of determination, the excess,
if any, of (i) Indebtedness of the Company, its Domestic Incorporated
Subsidiaries and its Foreign Subsidiaries that are not Foreign Subsidiary
Borrowers as of such date over (ii) the Unrestricted Domestic Cash Amount as of
such date.

“Net Foreign Subsidiary Borrower Indebtedness” means, as of any date of
determination, the excess, if any, of (i) Indebtedness of the Foreign Subsidiary
Borrowers as of such date over (ii) the Unrestricted Foreign Subsidiary Borrower
Cash Amount as of such date.

“Net Income” means, for any period, the net income (or loss) after taxes of the
Company and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles; provided, that (i) no income (or loss) of any Joint Venture shall be
included in Net Income other than cash dividends or other distributions actually
paid to Company or any of its Subsidiaries by such Joint Venture during such
period, and (ii) there shall be excluded from Net Income the income of any
Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that





26

--------------------------------------------------------------------------------

 

 



Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary.

“Net Indebtedness” means, as of any date of determination, the sum of Net
Foreign Subsidiary Borrower Indebtedness and Net Domestic Indebtedness. 

“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Company or any of its
Subsidiaries to the Administrative Agent, any Lender, the Swing Line Bank, the
Arrangers, any Co-Syndication Agent, any Affiliate of the Administrative Agent
or any Lender, the Issuing Bank, or any Indemnitee, of any kind or nature,
present or future, arising under this Agreement, the L/C Documents, the Domestic
Subsidiary Guaranty, the Foreign Subsidiary Guaranty, or any other Loan
Document, whether or not evidenced by any note, guaranty or other instrument,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification, or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired.  The term includes, without limitation, all Hedging Obligations owing
under Hedging Agreements to any Lender or any Affiliate of any Lender, all
interest, charges, expenses, fees, attorneys’ fees and disbursements,
paralegals’ fees (in each case whether or not allowed), and any other sum
chargeable to the Company or any of its Subsidiaries under this Agreement or any
other Loan Document; provided,  however, that the definition of ‘Obligations’
shall not create any guarantee by the Company or any Subsidiary Guarantor of any
Excluded Hedging Obligations of such party for purposes of determining any
obligations of any such party.

“Obligor Group” means (a) the Borrowers and (b) the Subsidiary Guarantors.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Liabilities” of a person means (a) any Receivables Facility
Attributed Indebtedness and repurchase obligations or liabilities of such Person
or any of its Subsidiaries with respect to Receivables or notes receivable sold
by such Person or any of its Subsidiaries, (b) any liabilities of such Person or
any of its Subsidiaries under any sale and leaseback transactions which do not
create  liabilities on the consolidated balance sheet of such Person, (c) any
liabilities of such Person or any of its Subsidiaries under any financing lease
or so-called “synthetic” lease transaction, or (d) any obligations of such
Person or any of its Subsidiaries arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which,
in the case of the foregoing clauses (a) through (d), does not constitute a
liability on the consolidated balance sheets of such Person and its
Subsidiaries.

“Original Currency” is defined in Section 2.11(B) hereof.

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, or any Issuing Bank, Taxes imposed as a result of a present or former
connection between such Person and the jurisdiction imposing such Tax (other
than connections arising from such Person having executed, delivered, become a
party to, performed its obligations under, received payments





27

--------------------------------------------------------------------------------

 

 



under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

“Other Taxes” is defined in Section 2.14(E)(ii) hereof.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.

“Participants” is defined in Section 13.2(A) hereof.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 25, 2001)), as in effect from time to time.

“Payment Date” means the last day of each March, June, September and December
and the Termination Date; provided, that if any such date falls on a day other
than a Business Day, the Payment Date shall be the immediately succeeding
Business Day.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Acquisition” is defined in Section 7.3(G) hereof.

“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Company and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.

“Permitted Existing Indebtedness” means the Indebtedness of the Company and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.

“Permitted Existing Investments” means the Investments of the Company and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.

“Permitted Existing Liens” means the Liens on assets of the Company and its
Subsidiaries existing on the Closing Date and, other than any such Liens which
individually or in the aggregate secure obligations not exceeding $10,000,000 in
the aggregate, which are identified as such on Schedule 1.1.3 to this Agreement.

“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate maximum principal amount of and maximum unused commitments
under (in each case, giving effect to any permitted increases expressly provided
for therein), and accrued interest and any applicable premium and associated
fees and expenses of, the Indebtedness being replaced, renewed, refinanced or
extended, (ii) does not have a Weighted Average Life to Maturity at the time of
such replacement, renewal, refinancing or extension that is less than the
Weighted Average Life to Maturity of the Indebtedness being replaced, renewed,
refinanced or extended, (iii) does not rank at the time of such replacement,
renewal, refinancing or extension senior to the Indebtedness being replaced,
renewed, refinanced or extended, and (iv) does not contain terms (including,
without limitation, terms relating to security, covenants, subordination, event
of default and remedies) materially less favorable to the Company than those
applicable to the Indebtedness being replaced, renewed, refinanced or extended.





28

--------------------------------------------------------------------------------

 

 



“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Company or any of its Subsidiaries is an “employer” as
defined in Section 3(5) of ERISA (but excluding Multiemployer Plans).

“Pricing Grid Leverage Ratio” means the Leverage Ratio; provided, that when
determining the Unrestricted Domestic Cash Amount and Unrestricted Foreign
Subsidiary Borrower Cash Amount components thereof, up to $100,000,000 in the
aggregate may be deducted in the calculation of Net Domestic Indebtedness and
Net Foreign Subsidiary Borrower Indebtedness (as opposed to the individual
$20,000,000 limitations that are otherwise set forth in such definitions).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo as its prime rate in effect at its principal office; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective. The parties hereto acknowledge
that the rate announced publicly by Wells Fargo as its prime rate is an index or
base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.

“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (x) such Lender’s Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (y) the Aggregate Revolving Loan Commitment at such time;
provided,  however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans and Letters of Credit, by (y) the sum of (A)
the aggregate outstanding amount of all Revolving Loans, plus (B) the aggregate
outstanding amount of all Swing Line Loans and all Letters of
Credit.  Notwithstanding the foregoing, in the case of Section 2.24, when a
Defaulting Lender shall exist, each Defaulting Lender’s Revolving Loan
Commitment, Revolving Loans and share of Swing Line Loans and Letters of Credit
shall be disregarded as contemplated by Section 2.24 when determining “Pro Rata
Share” hereunder.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Purchasers” is defined in Section 13.3(A).

“Quotation Day” means, with respect to any Eurocurrency Rate Loan for any
Interest Period, (i) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (ii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the Eurocurrency Base Rate for such currency is to be determined, in which
case the





29

--------------------------------------------------------------------------------

 

 



Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).

“Rate Option” means the Eurocurrency Rate or the Floating Rate, as applicable.

“Receivable(s)” means and includes all of the Company’s and each Subsidiary’s
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of the Company or such Subsidiary
to payment for goods sold or leased or for services rendered in the ordinary
course of the Company’s or such Subsidiary’s business (except those evidenced by
instruments or chattel paper), whether or not they have been earned by
performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables Facility Attributed Indebtedness” means the amount of obligations
outstanding under a receivables purchase facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase; provided that, in no
event shall any invoice sale without recourse be deemed Receivables Facility
Attributed Indebtedness.

“Register” is defined in Section 13.3(D) hereof.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying Margin Stock applicable to member banks of the Federal
Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

“Reimbursement Obligation” is defined in Section 3.7 hereof.

“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.





30

--------------------------------------------------------------------------------

 

 



“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Replacement Lender” is defined in Section 2.19 hereof.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Single Employer
Plan, excluding, however, such events as to which the PBGC by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days after such event occurs.

“Request for Letter of Credit” is defined in Section 3.4(A) hereof.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Credit Obligations and unused Revolving Loan Commitments
representing more than 50% of the sum of the total Revolving Credit Obligations
and unused Revolving Loan Commitments at such time.

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act of 1934,
Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, rules, regulations and executive orders administered and enforced by OFAC,
and any certificate of occupancy, zoning ordinance, building, environmental or
land use requirement or permit or environmental, labor, employment, occupational
safety or health law, rule or regulation, including Environmental, Health or
Safety Requirements of Law.

“Reserves” shall mean the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents, or any similar reserves required by any other Governmental
Authority including, without limitation, requirements imposed by the Bank of
England, the Financial Services Authority or the European Central Bank.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Company or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in the Company’s
or such Subsidiary’s Capital Stock (other than Disqualified Stock) or in
options, warrants or other rights to purchase such Capital Stock, (ii) any
redemption, retirement, purchase or other acquisition for value, direct or
indirect, of any Equity Interests of the Company or any of its Subsidiaries now
or hereafter outstanding, other than in exchange for, or out of the proceeds of,
the substantially concurrent sale (other than to a Subsidiary of the Company) of
other Equity Interests of the Company (other than Disqualified Stock), (iii)





31

--------------------------------------------------------------------------------

 

 



any redemption, purchase, retirement, defeasance, prepayment or other
acquisition for value, direct or indirect, of any Indebtedness subordinated to
the Obligations, (iv) any payment of a claim for the rescission of the purchase
or sale of, or for material damages arising from the purchase or sale of, any
Indebtedness (other than the Obligations) or any Equity Interests of the
Company, or any of its Subsidiaries, or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission and (v) any transaction that has an effect substantially
similar to the effect of any of the transactions described in the foregoing
clauses (i) through (iv).

“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.

“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal amount of the Swing Line Loans at such time, plus
(iii) the Dollar Amount of outstanding L/C Obligations at such time.

“Revolving Loan” is defined in Section 2.1 hereof.

“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans in an aggregate amount not
exceeding the amount set forth on Exhibit A to this Agreement opposite its name
thereon under the heading “Revolving Loan Commitment” or the signature page of
the Assignment Agreement by which it became a Lender, as such amount may be
modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable Assignment Agreement.

“Revolving Loan Termination Date” means June 19, 2024.

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, together with its successors and assigns.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council,





32

--------------------------------------------------------------------------------

 

 



the European Union, any European Union member state or Her Majesty’s Treasury of
the United Kingdom.

“Screen Rate” means the LIBOR Screen Rate and the CDOR Screen Rate collectively
and individually as the context may require.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Significant Domestic Incorporated Subsidiary” means any Domestic Incorporated
Subsidiary whose assets or sales represent more than 10% of the Company’s and
its Subsidiaries’ Consolidated Assets or consolidated sales, with any
determination of Consolidated Assets and consolidated sales based upon amounts
shown in the Company’s most recently delivered annual consolidated financial
statements.

“Significant Foreign Subsidiary” means the Foreign Subsidiary Borrowers and any
other Foreign Subsidiary of the Company whose assets represent more than 10% of
the Company’s and its Subsidiaries’ Consolidated Assets, with such determination
of such Foreign Subsidiary’s assets and the Consolidated Assets being based upon
amounts shown in the Company’s most recently delivered annual consolidated
financial statements; provided that (i) with respect to any such Foreign
Subsidiary which as of the Closing Date had, and thereafter continues to have,
assets representing more than 3% of the Company’s and its Subsidiaries’
Consolidated Assets, such Foreign Subsidiary shall be deemed a Significant
Foreign Subsidiary and (ii) solely for purposes of determining those Foreign
Subsidiaries of Foreign Subsidiary Borrowers that shall be required to become
Foreign Subsidiary Guarantors in accordance with Section 5.3(E), “Significant
Foreign Subsidiary” shall be deemed to mean those Foreign Subsidiaries of the
Company whose assets represent more than 3% of the Company’s and its
Subsidiaries’ Consolidated Assets (as determined as set forth above).

“Significant Subsidiary” means either a Significant Domestic Incorporated
Subsidiary or a Significant Foreign Subsidiary.

“Single Employer Plan” means an employee benefit pension plan defined in Section
3(2) of ERISA (other than a Multiemployer Plan that is subject to Section 412 of
the Code or Section 302 or Title IV of ERISA) in respect of which the Company or
any member of the Controlled Group is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA or with respect
to which the Company would reasonably be expected to have liability (including
on account of a member of the Controlled Group).

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Specified Time” means (i) in relation to a Loan in Canadian Dollars, as of
11:00 a.m., Toronto, Ontario time and (ii) in relation to a Loan in a LIBOR
Quoted Currency, as of 11:00 a.m., London time.





33

--------------------------------------------------------------------------------

 

 



“Stock Repurchase Plan” means a formalized share repurchase plan or program
approved by the board of directors of the Company and providing for the
repurchase of the Capital Stock of the Company from its shareholders (either
directly or through open market purchases).

“Subsidiary” of a Person means (i) any corporation more than fifty percent (50%)
of the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, limited liability company, association, joint venture
or similar business organization more than fifty percent (50%) of the ownership
interests having ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Company.

“Subsidiary Borrower” means a Domestic Subsidiary Borrower or a Foreign
Subsidiary Borrower.

“Subsidiary Guarantors” means the Domestic Subsidiary Guarantors and the Foreign
Subsidiary Guarantors, together with their respective successors and assigns.

“Swing Line Bank” means Wells Fargo or any other Lender as a successor Swing
Line Bank pursuant to the terms hereof.

“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans to any Borrower up to a maximum principal amount of $75,000,000
at any one time outstanding.

“Swing Line Currency” means (i) Dollars, and (ii) so long as such currency
remains an Eligible Currency, British Pounds Sterling and euro.

“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender shall be its Pro Rata Share of the total Swing Line Exposure at such
time.

“Swing Line Loan” means a Loan made available to a Borrower by the Swing Line
Bank pursuant to Section 2.2 hereof.

“Swing Line Repayment Date” is defined in Section 2.2(D).

“Swiss Francs” means the lawful currency of Switzerland.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.





34

--------------------------------------------------------------------------------

 

 



“Taxes” is defined in Section 2.14(E)(i) hereof.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5 hereof or the Revolving Loan Commitments
pursuant to Section 9.1 hereof.

“Termination Event” means (i) a Reportable Event with respect to any Single
Employer Plan; (ii) the withdrawal of the Company or any member of the
Controlled Group from a Single Employer Plan during a plan year in which the
Company or such Controlled Group member was a “substantial employer” as defined
in Section 4001(a)(2) of ERISA with respect to such Single Employer Plan; (iii)
the imposition of an obligation under Section 4041 of ERISA to provide affected
parties written notice of intent to terminate a Single Employer Plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the institution
by the PBGC of proceedings to terminate or appoint a trustee to administer a
Single Employer Plan; (v) any event or condition which would constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Single Employer Plan; or (vi) the partial or complete
withdrawal of the Company or any member of the Controlled Group from a
Multiemployer Plan.

“Transferee” is defined in Section 13.4.

“Transitional Letter of Credit” is defined in Section 3.2.

“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Fixed-Rate Loan.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.

“Unrestricted Domestic Cash Amount” means, as of any date of determination, that
portion of the Company’s and its consolidated Subsidiaries’ (other than Foreign
Subsidiary Borrowers’) aggregate cash and Cash Equivalents in excess of
$10,000,000 that is in the United States of America and that is not encumbered
by or subject to any Lien (including, without limitation, any Lien permitted
hereunder), setoff (other than ordinary course setoff rights of a depository
bank arising under a bank depository agreement for customary fees, charges and
other account-related expenses due to such depository bank thereunder),
counterclaim, recoupment, defense or other right in favor of any Person;
provided,  however, that notwithstanding the actual amount of the Unrestricted
Domestic Cash Amount, no more than $20,000,000 of the Unrestricted Domestic Cash
Amount may be deducted in the calculation of Net Domestic Indebtedness.





35

--------------------------------------------------------------------------------

 

 



“Unrestricted Foreign Subsidiary Borrower Cash Amount” means, as of any date of
determination, that portion of the Foreign Subsidiary Borrowers’ aggregate cash
and Cash Equivalents in excess of $10,000,000 that is not encumbered by or
subject to any Lien (including, without limitation, any Lien permitted
hereunder), setoff (other than ordinary course setoff rights of a depository
bank arising under a bank depository agreement for customary fees, charges and
other account-related expenses due to such depository bank thereunder),
counterclaim, recoupment, defense or other right in favor of any Person;
provided,  however, that notwithstanding the actual amount of the Unrestricted
Foreign Subsidiary Borrower Cash Amount, no more than $20,000,000 of the
Unrestricted Foreign Subsidiary Borrower Cash Amount may be deducted in the
calculation of Net Foreign Subsidiary Borrower Indebtedness.

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, in its individual
capacity, and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Woodward Aken” means Woodward Aken GmbH, a limited liability company under the
laws of the Federal Republic of Germany, registered with the commercial register
kept at the local court of Stendal under registration number HRB 10125.

“Woodward Kempen” means Woodward Kempen GmbH, a limited liability company under
the laws of the Federal Republic of Germany, registered with the commercial
register kept at the local court of Krefeld under registration number HRB 13089.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles as in
effect from time to time.

1.2    References.  Any references to Subsidiaries of the Company set forth
herein with respect to representations and warranties which deal with historical
matters shall be deemed to include the Company and its Subsidiaries and shall
not in any way be construed as consent by the





36

--------------------------------------------------------------------------------

 

 



Administrative Agent or any Lender to the establishment, maintenance or
acquisition of any Subsidiary, except as may otherwise be permitted hereunder.

1.3    Construction.  This Agreement is made in English language. For the
avoidance of doubt, the English language version shall prevail over any
translation of this Agreement. However, where a German translation or word or
phrase appears in the text of this Agreement, the German meaning and the
underlying German concept shall prevail. Any references made to "own
Obligations" made in this Agreement shall, with respect to a German Obligor,
refer to the direct obligations of such German Obligor with respect to amounts
borrowed (including on-lent) to such German Obligor and shall not include
guarantees, indemnities or other obligations in relation to amounts owed by any
other Borrower or Guarantor under this Agreement.

1.4    Divisions.  For all purposes under the Loan Documents, in connection with
any division or plan of division under Delaware law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original Person to the subsequent Person, and (b) if any new Person comes into
existence, such new Person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

1.5    Rates.  The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Base Rate”.

ARTICLE II:  REVOLVING LOAN FACILITIES

2.1    Revolving Loans.

(A)    Upon the satisfaction of the conditions precedent set forth in Sections
5.1 and 5.2, from and including the Closing Date and prior to the Termination
Date, each Lender severally and not jointly agrees, on the terms and conditions
set forth in this Agreement, to make revolving loans to the Borrowers from time
to time, in Dollars or Eurocurrency Rate Loans in any Agreed Currency, in a
Dollar Amount not to exceed such Lender’s Pro Rata Share of Revolving Credit
Availability at such time (each individually, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided,  however, that, after giving
effect to any such Revolving Loan, the Dollar Amount of the Revolving Credit
Obligations shall not exceed the Aggregate Revolving Loan Commitment.  Subject
to the terms of this Agreement, the Borrowers may borrow, repay and reborrow
Revolving Loans at any time prior to the Termination Date.  At the relevant
Borrower’s option (so long as such option is exercised in accordance with
Sections 2.7 and 2.9 and the other terms and conditions of this Agreement),
Revolving Loans shall be either Floating Rate Loans or Eurocurrency Rate
Loans.  On the Termination Date, the Borrowers shall repay in full the
outstanding principal balance of the Revolving Loans.  Each Advance under this
Section 2.1 shall consist of Revolving Loans made by each Lender ratably in
proportion to such Lender’s respective Pro Rata Share.

(B)    Borrowing/Election Notice.  In accordance with Section 2.13, the
applicable Borrower (or the Company on behalf of the applicable Borrower) may
telephonically request





37

--------------------------------------------------------------------------------

 

 



Advances hereunder, provided,  however, that (i) notices relating to Loans in an
Agreed Currency other than Dollars may not be delivered telephonically and (ii)
immediately following any telephonic request the applicable Borrower (or the
Company on behalf of the applicable Borrower) shall deliver to the
Administrative Agent a written confirmation of such telephonic request.  If a
telephonic request is not made with respect to any Advance in accordance with
Section 2.13, then the applicable Borrower (or the Company on behalf of the
applicable Borrower) shall deliver to the Administrative Agent a
Borrowing/Election Notice, signed by it, in accordance with the terms of Section
2.7, in order to request such Advance.  In either case, the Administrative Agent
shall promptly notify each Lender of such request.

(C)    Making of Revolving Loans.  Promptly after receipt of the
Borrowing/Election Notice under Section 2.7 in respect of Revolving Loans, the
Administrative Agent shall notify each Lender by telecopy, or other similar form
of transmission, of the requested Revolving Loan.  Each Lender shall make
available its Revolving Loan in accordance with the terms of Section 2.6.  The
Administrative Agent will promptly make the funds so received from the Lenders
available to the applicable Borrower at the Administrative Agent’s office in
Charlotte, North Carolina or the Administrative Agent’s Eurocurrency Payment
Office corresponding with the applicable Borrower on the applicable Borrowing
Date and shall disburse such proceeds in accordance with such Borrower’s
disbursement instructions set forth in such Borrowing/Election Notice.  The
failure of any Lender to deposit the amount described above with the
Administrative Agent on the applicable Borrowing Date shall not relieve any
other Lender of its obligations hereunder to make its Revolving Loan on such
Borrowing Date.

2.2    Swing Line Loans.

(A)    Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Section 5.1 and 5.2, from and including the Closing Date
and prior to the Termination Date, the Swing Line Bank agrees, on the terms and
conditions set forth in this Agreement, to make swing line loans to the Company
from time to time, in Swing Line Currencies, in a Dollar Amount not to exceed
the Swing Line Commitment (each, individually, a “Swing Line Loan” and
collectively, the “Swing Line Loans”); provided,  however, at no time shall the
Dollar Amount of the Revolving Credit Obligations exceed the Aggregate Revolving
Loan Commitment; and provided,  further, that at no time shall the sum of (a)
the Dollar Amount of the Swing Line Bank’s Pro Rata Share of the Swing Line
Loans, plus (b) the outstanding Dollar Amount of Revolving Loans made by the
Swing Line Bank pursuant to Section 2.1, exceed the Swing Line Bank’s Revolving
Loan Commitment at such time.  Subject to the terms of this Agreement, the
Borrowers may borrow, repay and reborrow Swing Line Loans at any time prior to
the Termination Date.

(B)    Borrowing/Election Notice.  The Company shall deliver to the
Administrative Agent and the Swing Line Bank a Borrowing/Election Notice, signed
by it, not later than (x) in the case of a Borrowing/Election Notice in respect
of a Dollar denominated Swing Line Loan, 1:00 p.m. (Chicago time) on the
Borrowing Date of each such Swing Line Loan and (y) in the case of a
Borrowing/Election Notice in respect of a Swing Line Loan denominated in any
other Swing Line Currency, if any, 1:00 p.m. (Chicago time) one (1) Business Day
prior to the Borrowing Date of each such Swing Line Loan, specifying (i) the
applicable Borrowing Date (which date shall be a Business Day and which may be
the same date, only in the case of a Borrowing/Election Notice in respect of a
Dollar denominated Swing Line Loan, as the date the Borrowing/Election Notice is





38

--------------------------------------------------------------------------------

 

 



given), (ii) the requested Swing Line Currency, and (iii) the aggregate amount
of the requested Swing Line Loan which shall be not less than $100,000 (or the
approximate Equivalent Amount of any Swing Line Currency other than Dollars). 

(C)    Making of Swing Line Loans.  Promptly after receipt of the
Borrowing/Election Notice under Section 2.2(B) in respect of Swing Line Loans,
the Administrative Agent shall notify each Lender by telecopy, or other similar
form of transmission, of the requested Swing Line Loan.  Not later than 2:00
p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line Bank shall
make available its Swing Line Loan, in funds immediately available in Chicago to
the Administrative Agent at its address specified pursuant to Article XIV.  The
Administrative Agent will promptly make the funds so received from the Swing
Line Bank available to the Company on the Borrowing Date at the Administrative
Agent’s aforesaid address.

(D)    Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in
full by the applicable Borrower on or before the later to occur of (x) the fifth
(5th) Business Day after the Borrowing Date for such Swing Line Loan and (y)
such other Business Day as may be agreed to in writing by the Company and the
Swing Line Bank (the “Swing Line Repayment Date”).  The Company may at any time
pay, without penalty or premium, all outstanding Swing Line Loans or, in a
minimum amount of $100,000 (or the approximate Equivalent Amount of any Swing
Line Currency other than Dollars) and increments of $100,000 (or the approximate
Equivalent Amount of any Swing Line Currency other than Dollars) in excess
thereof, any portion of the outstanding Swing Line Loans, upon same-day notice
to the Administrative Agent and the Swing Line Bank.  In addition, the
Administrative Agent (i) may at any time in its sole discretion with respect to
any outstanding Swing Line Loan, or (ii) shall on the Swing Line Repayment Date
require each Lender (including the Swing Line Bank) to make a Revolving Loan in
Dollars in the Dollar Amount of such Lender’s Pro Rata Share of such Swing Line
Loan, for the purpose of repaying such Swing Line Loan.  No later than 2:00 p.m.
(Chicago time) on the date of any notice received pursuant to this Section
2.2(D), each Lender shall make available its required Revolving Loan or
Revolving Loans, in funds immediately available in Chicago to the Administrative
Agent at its address specified pursuant to Article XIV.  Revolving Loans made
pursuant to this Section 2.2(D) shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into
Eurocurrency Rate Loans in the manner provided in Section 2.9 and subject to the
other conditions and limitations therein set forth and set forth in this Article
II.  Unless a Lender shall have notified the Swing Line Bank, prior to its
making any Swing Line Loan, that any applicable condition precedent set forth in
Sections 5.1 and 5.2 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.2(D) to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, the Swing Line Bank or any other Person, (b)
the occurrence or continuance of a Default or Unmatured Default, (c) any adverse
change in the condition (financial or otherwise) of the Company and/or its
Subsidiaries, or (d) any other circumstances, happening or event whatsoever.  In
the event that any Lender fails to make payment to the Administrative Agent of
any amount due under this Section 2.2(D), the Administrative Agent shall be
entitled to receive, retain and apply against such obligation the principal and
interest otherwise payable to such Lender hereunder until the Administrative
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied.  In addition





39

--------------------------------------------------------------------------------

 

 



to the foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.2(D), such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Bank, without
recourse or warranty, an undivided interest and participation in the applicable
Swing Line Loan in the amount of such Revolving Loan, and such interest and
participation may be recovered from such Lender together with interest thereon
at the Federal Funds Effective Rate for each day during the period commencing on
the date of demand and ending on the date such amount is received.  On the
Termination Date, the Company shall repay in full the outstanding principal
balance of the Swing Line Loans.

2.3    Rate Options for all Advances; Maximum Interest Periods.  Any Dollar
denominated Swing Line Loans shall be Floating Rate Advances or shall bear
interest at such other rate as may be agreed to between the Company and the
Swing Line Bank at the time of the making of any such Swing Line Loan. Any Swing
Line Loans denominated in any other Swing Line Currency, if any, shall bear
interest at such other rate as may be agreed to between the Company and the
Swing Line Bank at the time of the making of any such Swing Line Loan.  The
Revolving Loans may be Floating Rate Advances or Eurocurrency Rate Advances, or
a combination thereof, selected by the applicable Borrower in accordance with
Section 2.9;  provided,  however, that Revolving Loans denominated in any Agreed
Currency other than Dollars may only be Eurocurrency Rate Advances.  The
applicable Borrower may select, in accordance with Section 2.9, Rate Options and
Interest Periods applicable to portions of the Revolving Loans; provided, that
there shall be no more than eight (8) Interest Periods in effect with respect to
all of the Loans at any time.

2.4    Optional Payments; Mandatory Prepayments.

(A)    Optional Payments.  Each Borrower may from time to time and at any time
upon at least one (1) Business Day’s prior written notice repay or prepay,
without penalty or premium all or any part of its outstanding Floating Rate
Advances in an aggregate minimum amount of $1,000,000 and in integral multiples
of $100,000 in excess thereof; provided that Swing Line Loans may be paid on
same-day notice.  Eurocurrency Rate Advances may be voluntarily repaid or
prepaid prior to the last day of the applicable Interest Period, subject to the
indemnification provisions contained in Section 4.4 in an aggregate minimum
amount of $5,000,000 and in integral multiples of $1,000,000 in excess thereof
(or, if less, in the full amount of any Loan), provided, that a Borrower may not
so prepay Eurocurrency Rate Advances unless it shall have provided at least
three (3) Business Days’ prior written notice to the Administrative Agent of
such prepayment if the Agreed Currency is Dollars and four (4) Business Days’
prior written notice to the Administrative Agent if the Agreed Currency is a
Currency other than Dollars.

(B)    Mandatory Prepayments of Revolving Loans.

(i)    If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Revolving Credit Obligations are
greater than the Aggregate Revolving Loan Commitment, the Borrowers shall
immediately make a mandatory prepayment of the Obligations in an amount equal to
such excess.





40

--------------------------------------------------------------------------------

 

 



(ii)    If at any time the Dollar Amount of the Revolving Credit Obligations
exceeds one hundred five percent (105%) of the Aggregate Revolving Loan
Commitment, whether as a result of fluctuations in currency exchange rates, or
otherwise, the Borrowers for the ratable benefit of the Lenders shall
immediately prepay Loans in an aggregate amount such that after giving effect
thereto the Dollar Amount of the Revolving Credit Obligations is less than or
equal to the Aggregate Revolving Loan Commitments.

2.5    Reduction of Commitments.  The Borrowers may permanently reduce the
Aggregate Revolving Loan Commitment in whole, or in part ratably among the
Lenders, in an aggregate minimum amount of $5,000,000 with respect thereto and
integral multiples of $1,000,000 in excess of that amount with respect thereto
(unless the Aggregate Revolving Loan Commitment is reduced in whole), upon at
least three (3) Business Days’ prior written notice to the Administrative Agent
(or at least four (4) Business Days if a concurrent prepayment in an Agreed
Currency other than Dollars is requested), which notice shall specify the amount
of any such reduction; provided,  however, that the amount of the Aggregate
Revolving Loan Commitment may not be reduced below the aggregate principal
Dollar Amount of the outstanding Revolving Credit Obligations.  All accrued
unused fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder.

2.6    Method of Borrowing.  Not later than 1:00 p.m. (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan in
immediately available funds in the Agreed Currency to the Administrative Agent
at its address specified pursuant to Article XIV, unless the Administrative
Agent has notified the Lenders that such Loan is to be made available to the
applicable Borrower at the Administrative Agent’s Eurocurrency Payment Office,
in which case each Lender shall make available its Loan or Loans, in funds
immediately available to the Administrative Agent at its Eurocurrency Payment
Office, not later than 1:00 p.m. (local time in the city of the Administrative
Agent’s Eurocurrency Payment Office) (except for Loans denominated in Canadian
Dollars, in which case such funds shall be made immediately available no later
than 3:00 p.m. London time) in the Agreed Currency designated by the
Administrative Agent.  The Administrative Agent will promptly make the funds so
received from the Lenders available to the applicable Borrower at the
Administrative Agent’s aforesaid address or, with respect to any Loan to a
Foreign Subsidiary Borrower, into a designated account in such Foreign
Subsidiary Borrower’s jurisdiction of organization, as applicable.

2.7    Method of Selecting Types, Currency and Interest Periods for
Advances.  The applicable Borrower (or the Company on the applicable Borrower’s
behalf) shall select the Type of Advance and, in the case of each Eurocurrency
Rate Advance, the Interest Period and Agreed Currency applicable to each Advance
from time to time.  The applicable Borrower shall give the Administrative Agent
irrevocable notice in substantially the form of Exhibit B hereto (a
“Borrowing/Election Notice”) not later than 12:00 noon (Chicago time) (a) on the
Borrowing Date of each Floating Rate Advance, and (b) three (3) Business Days
before the Borrowing Date for each Eurocurrency Rate Advance to be made in
Dollars, and (c) four (4) Business Days before the Borrowing Date for each
Eurocurrency Rate Advance to be made in any Agreed Currency other than Dollars
or each Eurocurrency Rate Advance to be made to a Foreign Subsidiary Borrower,
specifying:  (i) the Borrowing Date (which shall be a Business Day) of such
Advance;





41

--------------------------------------------------------------------------------

 

 



(ii) the aggregate amount of such Advance; (iii) the Type of Advance selected;
and (iv) in the case of each Eurocurrency Rate Advance, the Interest Period and
Agreed Currency applicable thereto.  Each Floating Rate Advance and all
Obligations other than Loans shall bear interest from and including the date of
the making of such Advance, in the case of Loans, and the date such Obligation
is due and owing in the case of such other Obligations, to (but not including)
the date of repayment thereof at the Floating Rate changing when and as such
Floating Rate changes.  Changes in the rate of interest on that portion of any
Advance maintained as a Floating Rate Loan will take effect simultaneously with
each change in the Alternate Base Rate.  Each Eurocurrency Rate Advance shall
bear interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurocurrency Rate Advance.

2.8    Minimum Amount of Each Advance.  Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation) shall be in the minimum
amount of $5,000,000 (or the approximate Equivalent Amount of any Agreed
Currency other than Dollars) and in multiples of $1,000,000 (or the approximate
Equivalent Amount of any Agreed Currency other than Dollars) if in excess
thereof; provided,  however, that any Floating Rate Advance may be in the amount
of the unused Aggregate Revolving Loan Commithment.

2.9    Method of Selecting Types, Currency and Interest Periods for Conversion
and Continuation of Advances.

(A)    Right to Convert.  Each Borrower may elect from time to time, subject to
the provisions of Section 2.3 and this Section 2.9, to convert all or any part
of a Loan of any Type into any other Type or Types of Loan; provided that any
conversion of any Eurocurrency Rate Advance shall be made on, and only on, the
last day of the Interest Period applicable thereto.

(B)    Automatic Conversion and Continuation.  Floating Rate Loans shall
continue as Floating Rate Loans unless and until such Floating Rate Loans are
converted into Eurocurrency Rate Loans.  Eurocurrency Rate Loans in Dollars
shall continue as Eurocurrency Rate Loans in Dollars until the end of the then
applicable Interest Period therefor, at which time such Eurocurrency Rate Loans
shall be automatically converted into Floating Rate Loans unless the applicable
Borrower shall have given the Administrative Agent notice in accordance with
Section 2.9(D) requesting that, at the end of such Interest Period, such
Eurocurrency Rate Loans continue as a Eurocurrency Rate Loan.  Unless a
Borrowing/Election Notice shall have timely been given in accordance with the
terms of this Section 2.9, Eurocurrency Rate Advances in an Agreed Currency
other than Dollars shall automatically continue as Eurocurrency Rate Advances in
the same Agreed Currency with an Interest Period of one (1) month.

(C)    No Conversion Post-Default; Limited Conversion Post-Unmatured
Default.  Notwithstanding anything to the contrary contained in Section 2.9(A)
or Section 2.9(B), (x) no Loan may be converted into or continued as a
Eurocurrency Rate Loan (except with the consent of the Required Lenders) when
any Default has occurred and is continuing and (y) no Loan may be converted into
or continued as a Eurocurrency Rate Loan with an Interest Period greater than
one month (except with the consent of the Required Lenders) when any Unmatured
Default has occurred and is continuing.





42

--------------------------------------------------------------------------------

 

 



(D)    Borrowing/Election Notice.  Subject to clause (B) above, each Borrower
shall give the Administrative Agent an irrevocable Borrowing/Election Notice of
each conversion of a Floating Rate Loan into a Eurocurrency Rate Loan or
continuation of a Eurocurrency Rate Loan not later than 12:00 noon (Chicago
time) (x) three (3) Business Days prior to the date of the requested conversion
or continuation, with respect to any Loan to be converted or continued as a
Eurocurrency Rate Loan in Dollars, and (y) four (4) Business Days prior to the
date of the requested conversion or continuation with respect to any Loan in an
Agreed Currency other than Dollars to be converted or continued as a
Eurocurrency Rate Loan or any Eurocurrency Rate Loan to be continued and made to
a Foreign Subsidiary Borrower, specifying:  (i) the requested date (which shall
be a Business Day) of such conversion or continuation; (ii) the amount and Type
of the Loan to be converted or continued; and (iii) the amount of Eurocurrency
Rate Loan(s) into which such Loan is to be converted or continued, the Agreed
Currency, and the duration of the Interest Period applicable thereto.

2.10    Default Rate.  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by any Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, (ii) in the case of any other amount, 2%
plus the rate applicable to Floating Rate Loans as provided in paragraph (a) of
this Section and (iii) in the case of the fee described in Section 3.8(A), 2%
plus the then Applicable L/C Fee Percentage.

2.11    Method of Payment.  (A)  All payments of principal, interest, fees,
commissions and L/C Obligations hereunder shall be made, without setoff,
deduction or counterclaim (unless indicated otherwise in Section 2.14(E)), in
immediately available funds to the Administrative Agent (i) at the
Administrative Agent’s address specified pursuant to Article XIV with respect to
Advances or other Obligations denominated in Dollars and (ii) at the
Administrative Agent’s applicable Eurocurrency Payment Office with respect to
any Advance or other Obligations denominated in an Agreed Currency other than
Dollars or payments made by a Foreign Subsidiary Borrower, or at any other
Lending Installation of the Administrative Agent specified in writing by the
Administrative Agent to the applicable Borrower, by 1:00 p.m. (Chicago time) or,
with respect to payments covered by clause (ii), 1:00 p.m. local time in the
city of the applicable Eurocurrency Payment Office on the date when due and
shall be made ratably among the Lenders (unless such amount is not to be shared
ratably in accordance with the terms hereof).  Each Advance shall be repaid or
prepaid in the Agreed Currency in which it was made in the amount borrowed and
interest payable thereon shall also be paid in such currency.  Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds which the Administrative Agent received at its address specified
pursuant to Article XIV or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.  Any payment owing by a
Borrower to a Lender shall be deemed to have been paid to such Lender by such
Borrower upon the Administrative Agent’s receipt of such payment from such
Borrower.  Each Borrower authorizes the Administrative Agent to charge the
account of such Borrower maintained with Wells Fargo for each payment of
principal, interest, fees, commissions and L/C Obligations as it becomes due
hereunder; provided, that the Administrative Agent promptly notifies the
Borrower thereof.  Each reference to the





43

--------------------------------------------------------------------------------

 

 



Administrative Agent in this Section 2.11 shall also be deemed to refer, and
shall apply equally, to each Issuing Bank, in the case of payments required to
be made by a Borrower to any Issuing Bank pursuant to Article III.

(B)    Notwithstanding the foregoing provisions of this Section, if, after the
making of any Advance in any currency other than Dollars, currency control or
exchange regulations are imposed in the country which issues such Agreed
Currency with the result that different types of such Agreed Currency (the “New
Currency”) are introduced and the type of currency in which the Advance was made
(the “Original Currency”) no longer exists or the applicable Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by such Borrower
hereunder in such currency shall be made to the Administrative Agent in such
amount and such type of the New Currency or Dollars as shall be equivalent to
the amount of such payment otherwise due hereunder in the Original Currency.  In
addition, notwithstanding the foregoing provisions of this Section, if, after
the making of any Advance in any currency other than Dollars, the applicable
Borrower is not able to make payment to the Administrative Agent for the account
of the Lenders in the type of currency in which such Advance was made because of
the imposition of any such currency control or exchange regulation, then such
Advance shall instead be repaid when due in Dollars in a principal amount equal
to the Dollar Amount (as of the date of repayment) of such Advance.

2.12    Evidence of Debt.

(A)    Loan Account.  Each Lender shall maintain in accordance with its usual
practice an account or accounts (a “Loan Account”) evidencing the indebtedness
of the Borrowers to such Lender owing to such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

(B)    Register.  The Register maintained by the Administrative Agent pursuant
to Section 13.3(D) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and the amount of each Loan made hereunder, the Type thereof and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from each Borrower to each Lender
hereunder, (iii) the effective date and amount of each Assignment Agreement
delivered to and accepted by it and the parties thereto pursuant to Section
13.3, (iv) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof, and (v) all
other appropriate debits and credits as provided in this Agreement, including,
without limitation, all fees, charges, expenses and interest.

(C)    Entries in Loan Account and Register.  The entries made in the Loan
Account, the Register and the other accounts maintained pursuant to subsections
(A) or (B) of this Section shall be conclusive and binding for all purposes,
absent manifest error, gross negligence or willful misconduct, unless the
applicable Borrower objects to information contained in the Loan Accounts, the
Register or the other accounts within forty-five (45) days of such Borrower’s
receipt of such information; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.





44

--------------------------------------------------------------------------------

 

 



(D)    Notes Upon Request.  Any Lender may request that the Loans made by it
each be evidenced by a promissory note in substantially the form of Exhibit J to
evidence such Lender’s Revolving Loans.  In such event, the applicable Borrower
shall prepare, execute and deliver to such Lender such a promissory note for
such Loans payable to such Lender.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 13.3) be represented by one or more promissory
notes in such form payable to the payee named therein.

2.13    Telephonic Notices.  Each Borrower authorizes the Lenders and the
Administrative Agent to extend Advances, effect selections of Types of Advances
and to transfer funds based on telephonic notices made by any person or persons
the Administrative Agent or any Lender in good faith believes to be acting on
behalf of such Borrower pursuant to a telephonic notice provided to the
Administrative Agent under Section 2.1(B).  Each Borrower agrees to deliver
promptly to the Administrative Agent a written confirmation, signed by an
Authorized Signer (or such other Person designated in writing to the
Administrative Agent by an Authorized Signer so long as such other Person is
also permitted to make such delivery under such Borrower’s organizational
documents), of each telephonic notice.  If the written confirmation differs in
any material respect from the action taken by the Administrative Agent and the
Lenders, the records of the Administrative Agent and the Lenders shall govern
absent manifest error, gross negligence or willful misconduct.  In case of
disagreement concerning such notices, if the Administrative Agent has recorded
telephonic borrowing notices, such recordings will be made available to each
Borrower upon such Borrower’s request therefor.

2.14    Promise to Pay; Interest and Unused Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes.

(A)    Promise to Pay.  Each Borrower unconditionally promises to pay when due
the principal amount of each Loan incurred by it and all other Obligations
incurred by it, and to pay all unpaid interest accrued thereon, in accordance
with the terms of this Agreement and the other Loan Documents.

(B)    Interest Payment Dates.  Interest accrued on each Floating Rate Loan
shall be payable on each Payment Date, commencing with the first such date to
occur after the date hereof, upon any prepayment whether by acceleration or
otherwise, and at maturity (whether by acceleration or otherwise).  Interest
accrued on each Fixed-Rate Loan shall be payable on the last day of its
applicable Interest Period, on any date on which such Fixed-Rate Loan is
prepaid, whether by acceleration or otherwise, and at maturity.  Interest
accrued on each Fixed-Rate Loan having an Interest Period longer than three
months shall also be payable on the last day of each three-month interval during
such Interest Period.  Interest accrued on the principal balance of all other
Obligations shall be payable in arrears (i) on each Payment Date, commencing on
the first such Payment Date following the incurrence of such Obligations, (ii)
upon repayment thereof in full or in part, and (iii) if not theretofore paid in
full, at the time such other Obligations become due and payable (whether by
acceleration or otherwise).

(C)    Fees.





45

--------------------------------------------------------------------------------

 

 



(i)    The Company shall pay to the Administrative Agent, for the account of the
Lenders in accordance with their Pro Rata Shares, from and after the date of
this Agreement until the date on which the Aggregate Revolving Loan Commitment
shall be terminated in whole, an unused fee accruing at the rate of the then
Applicable Unused Fee Percentage, on the average daily excess of the Aggregate
Revolving Loan Commitment over the Dollar Amount of the outstanding Revolving
Credit Obligations (excluding any drawn Swing Line Loans).  All such unused fees
payable under this clause (C)(i) shall be payable quarterly in arrears on each
Payment Date occurring after the date of this Agreement (with the first such
payment being calculated for the period from the Closing Date and ending on
September 30, 2019, and, in addition, on the date on which the Aggregate
Revolving Loan Commitment shall be terminated in whole.

(ii)    The Company agrees to pay the fees set forth in the Fee Letters at the
times and in the amounts set forth therein.

(D)    Interest and Fee Basis; Applicable Eurocurrency Margin, Applicable
Floating Rate Margin, Applicable L/C Fee Percentage and Applicable Unused Fee
Percentage.

(i)    Interest on all Eurocurrency Rate Loans and on all fees shall be
calculated for actual days elapsed on the basis of a 360-day year (except for
Eurocurrency Rate Loans denominated in British Pounds Sterling or Canadian
Dollars, which shall be calculated on the basis of a 365-, or when appropriate
366-, day year).  Interest on all Floating Rate Loans shall be calculated for
actual days elapsed on the basis of a 365-, or when appropriate 366-, day
year.  Interest shall be payable for the day an Obligation is incurred but not
for the day of any payment on the amount paid if payment is received prior to
2:00 p.m. (local time) at the place of payment.  If any payment of principal of
or interest on a Loan or any payment of any other Obligations shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.

(ii)    The Applicable Eurocurrency Margin, Applicable Floating Rate Margin,
Applicable L/C Fee Percentage and Applicable Unused Fee Percentage shall be
determined on the basis of the then applicable Pricing Grid Leverage Ratio as
described in this Section 2.14(D)(ii), from time to time by reference to the
following table:

﻿

 

 

 

 

 

 

Applicable Margin

Level I Status

(Pricing Grid Leverage Ratio is less than or equal to 1.25 to 1.0)

Level II Status

(Pricing Grid Leverage Ratio is greater than 1.25 to 1.0 and less than or equal
to 1.75 to 1.0)

Level III Status

(Pricing Grid Leverage Ratio is greater than 1.75 to 1.0 and less than or equal
to 2.25 to 1.0)

Level IV Status

(Pricing Grid Leverage Ratio is greater than 2.25 to 1.0 and less than or equal
to 2.75 to 1.0)

Level V Status

(Pricing Grid Leverage Ratio is greater than 2.75 to 1.0 and less than or equal
to 3.50 to 1.0)

Level VI Status

(Pricing Grid Leverage Ratio is greater than 3.50 to 1.0)

Eurocurrency Margin and L/C Fee Percentage

0.875%

1.00%

1.125%

1.25%

1.50%

1.75%

Unused Fee Percentage

0.125%

0.15%

0.165%

0.175%

0.20%

0.225%

Floating Rate Margin

0%

0%

0.125%

0.25%

0.50%

0.75%

﻿





46

--------------------------------------------------------------------------------

 

 



Upon receipt of the financial statements delivered (or deemed delivered)
pursuant to Sections 7.1(A)(i) and (ii), as applicable, the Applicable
Eurocurrency Margin, the Applicable Floating Rate Margin, the Applicable L/C Fee
Percentage and Applicable Unused Fee Percentage shall be adjusted, such
adjustment being effective five (5) Business Days following the day such
financial statements and compliance certificates are required to be delivered
pursuant to Section 7.1(A);  provided, that if the Company shall not have timely
delivered its financial statements and compliance certificates in accordance
with the applicable provisions of Section 7.1(A), and such failure continues for
five (5) days after notice from the Administrative Agent to the Company, then,
at the discretion of the Required Lenders, commencing on the date upon which
such financial statements and compliance certificates should have been delivered
and continuing until five (5) days after such financial statements and
compliance certificates are actually delivered (or deemed delivered), it shall
be assumed for purposes of determining the Applicable Eurocurrency Margin, the
Applicable Floating Rate Margin, Applicable L/C Fee Percentage and Applicable
Unused Fee Percentage that the Leverage Ratio was greater than 3.50 to 1.0 and
Level VI pricing shall be applicable.

(iii)    Notwithstanding anything herein to the contrary, from the Closing Date
through the fifth (5th) Business Day following the day financial statements are
required to be delivered pursuant to Section 7.1(A) for the fiscal quarter
ending June 30, 2019, the Applicable Eurocurrency Margin, the Applicable
Floating Rate Margin, the Applicable L/C Percentage and the Applicable Unused
Fee Percentage shall be determined based upon a Leverage Ratio equal to Level
IV.

(E)    Taxes.

(i)    Any and all payments by the Borrowers hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, fees, assessments, duties, charges or withholdings or any interest,
penalties or liabilities with respect thereto imposed by any Governmental
Authority including those arising after the date hereof as a result of the
adoption of or any





47

--------------------------------------------------------------------------------

 

 



change in any law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of each Lender
and the Administrative Agent, Excluded Taxes (all such non-excluded taxes,
levies, imposts, deductions, fees, assessments, duties, charges, withholdings,
and liabilities which the Administrative Agent or a Lender determines to be
applicable to this Agreement, the other Loan Documents, the Revolving Loan
Commitments, the Loans or the Letters of Credit being hereinafter referred to as
“Taxes”).  If any Borrower or the Administrative Agent shall be required by law
or requested by any Governmental Authority to deduct or withhold any Taxes from
or in respect of any sum payable hereunder or under the other Loan Documents to
any Lender or the Administrative Agent, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions or withholdings
(including deductions or withholdings applicable to additional sums payable
under this Section 2.14(E)) such Lender or the Administrative Agent (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) such Borrower shall make such
deductions or withholdings, and (iii) such Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Authority or other authority
in accordance with applicable law.  If any Tax, including, without limitation,
any withholding tax, of the United States of America or any other Governmental
Authority shall be or become applicable (y) after the date of this Agreement, to
such payments by such Borrower made to the Lending Installation or any other
office that a Lender may claim as its Lending Installation, or (z) after such
Lender’s selection and designation of any other Lending Installation, to such
payments made to such other Lending Installation, such Lender shall use
reasonable efforts to make, fund and maintain its Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce such
Borrower’s liability hereunder, if the making, funding or maintenance of such
Loans through such other Lending Installation of such Lender does not, in the
reasonable judgment of such Lender, otherwise adversely and materially affect
such Loans, or obligations under the Revolving Loan Commitments of such Lender.

(ii)    In addition, the Company agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit (other than
Excluded Taxes, collectively, the “Other Taxes”).

(iii)    Each Borrower indemnifies each Lender and the Administrative Agent for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any Governmental Authority on amounts payable
under this Section 2.14(E)) paid by such Lender or the Administrative Agent (as
the case may be) and any liability (including penalties, interest, and





48

--------------------------------------------------------------------------------

 

 



expenses) arising therefrom or with respect thereto, whether or not such Taxes
or Other Taxes were correctly or legally asserted.  This indemnification shall
be made within thirty (30) days after the date such Lender or the Administrative
Agent (as the case may be) makes written demand therefor.  A certificate as to
any additional amount payable to any Lender or the Administrative Agent under
this Section 2.14(E) submitted to the applicable Borrower and the Administrative
Agent (if a Lender is so submitting) by such Lender or the Administrative Agent
shall show in reasonable detail the amount payable and the calculations used to
determine such amount and shall, absent manifest error, be final, conclusive and
binding upon all parties hereto.  With respect to such deduction or withholding
for or on account of any Taxes and to confirm that all such Taxes have been paid
to the appropriate Governmental Authorities, the applicable Borrower shall
promptly (and in any event not later than thirty (30) days after receipt)
furnish to each Lender and the Administrative Agent such certificates, receipts
and other documents as may reasonably be required (in the reasonable judgment of
such Lender or the Administrative Agent) to establish any tax credit to which
such Lender or the Administrative Agent may be entitled.  In the event such
Lender or the Administrative Agent receives any such tax credit, such Lender or
the Administrative Agent shall pay to the applicable Borrower such amount (if
any) not exceeding the increased amount paid by such Borrower to, or on behalf
of, such Lender or the Administrative Agent that is allocable to such increased
amount.  Any of the Administrative Agent or any Lender requesting compensation
under this Section 2.14(E) shall use its reasonable efforts to notify the
applicable Borrower (with a copy to the Administrative Agent) in writing of the
event giving rise to such demand for compensation not more than ninety (90) days
following the date upon which the responsible account officer for the
Administrative Agent or the applicable Lender knows of such event.  Such written
demand shall be rebuttably presumed correct for all purposes.  If any Lender or
the Administrative Agent demands compensation under this Section 2.14(E) more
than ninety (90) days following the date upon which a responsible account
officer for such Lender or the Administrative Agent knows that interest,
penalties or other additions to Taxes or Other Taxes have begun to accrue with
respect to which such Lender or the Administrative Agent is entitled to
compensation under this Section 2.14(E), then any interest, penalties or other
additions to Taxes or Other Taxes attributable to the period prior to the ninety
(90) day period immediately preceding the date on which such Lender or the
Administrative Agent provided such notice and demand for compensation shall be
excluded from the indemnity obligations of the Borrowers under this Section
2.14(E).

(iv)    Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by any Borrower, such Borrower shall furnish to the Administrative Agent
the original or a certified copy of a receipt evidencing payment thereof.

(v)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.14(E) shall survive the payment in full of all Obligations





49

--------------------------------------------------------------------------------

 

 



hereunder, the termination of the Letters of Credit and the termination of this
Agreement for a period of one year.

(vi)    Each Lender (including any Replacement Lender or Purchaser) that is not
created or organized under the laws of the United States of America or a
political subdivision thereof (each a “Non-U.S. Lender”) shall deliver to the
Borrowers and the Administrative Agent on or before the Closing Date, or, if
later, the date on which such Lender becomes a Lender pursuant to Section 13.3
hereof (and from time to time thereafter upon the request of any Borrower or the
Administrative Agent, but only for so long as such Non-U.S. Lender is legally
entitled to do so), either (1) two (2) duly completed copies of either (A) IRS
Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction
of, U.S. federal withholding tax pursuant to a tax treaty, or (B) IRS Form
W-8ECI, or in either case an applicable successor form; or (2) in the case of a
Non-U.S. Lender that is not legally entitled to deliver the forms listed in
clause (vi)(1), (x) a certificate of a duly authorized officer of such Non-U.S.
Lender to the effect that such Non-U.S. Lender is not (A) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of
any Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
controlled foreign corporation receiving interest from a related person within
the meaning of Section 881(c)(3)(C) of the Code (such certificate, an “Exemption
Certificate”) and (y) two (2) duly completed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E or applicable successor form.  Each such Lender further agrees to
deliver to the Borrowers and the Administrative Agent from time to time a true
and accurate certificate executed in duplicate by a duly authorized officer of
such Lender in a form satisfactory to the Borrowers and the Administrative
Agent, before or promptly upon the occurrence of any event requiring a change in
the most recent certificate previously delivered by it to the Borrowers and the
Administrative Agent pursuant to this Section 2.14(E)(vi).  Further, each Lender
which delivers a form or certificate pursuant to this clause (vi) covenants and
agrees to deliver to the Borrowers and the Administrative Agent within fifteen
(15) days prior to the expiration of such form, for so long as this Agreement is
still in effect, another such certificate and/or two (2) accurate and complete
original newly-signed copies of the applicable form (or any successor form or
forms required under the Code or the applicable regulations promulgated
thereunder).

If a payment made to a Lender under this Agreement would be subject to United
States federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has or has not complied with such Lender’s





50

--------------------------------------------------------------------------------

 

 



obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.14(E)(vi),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender shall promptly furnish to the Company and the Administrative Agent
such additional documents as may be reasonably required by the Company or the
Administrative Agent to establish any exemption from or reduction of any Taxes
or Other Taxes required to be deducted or withheld.  Notwithstanding any other
provision of this Section 2.14(E), the Borrowers shall not be obligated to gross
up any payments to any Lender pursuant to Section 2.14(E)(i), or to indemnify
any Lender pursuant to Section 2.14(E)(iii), in respect of United States federal
withholding taxes to the extent imposed as a result of (x) the failure of such
Lender to deliver to the Borrowers the form or forms and/or an Exemption
Certificate, as applicable to such Lender, pursuant to Section 2.14(E)(vi), (y)
such form or forms and/or Exemption Certificate not establishing a complete
exemption from U.S. federal withholding tax or the information or certifications
made therein by the Lender being untrue or inaccurate on the date delivered in
any material respect, or (z) the Lender designating a successor Lending
Installation at which it maintains its Loans which has the effect of causing
such Lender to become obligated for tax payments in excess of those in effect
immediately prior to such designation; provided,  however, that the Borrowers
shall be obligated to gross up any payments to any such Lender pursuant to
Section 2.14(E)(i), and to indemnify any such Lender pursuant to Section
2.14(E)(iii), in respect of United States federal withholding taxes if (x) any
such failure to deliver a form or forms or an Exemption Certificate or the
failure of such form or forms or exemption certificate to establish a complete
exemption from U.S. federal withholding tax or inaccuracy or untruth contained
therein resulted from a change in any applicable statute, treaty, regulation or
other applicable law or any interpretation of any of the foregoing occurring
after the date such Lender became a party hereto, which change rendered such
Lender no longer legally entitled to deliver such form or forms or Exemption
Certificate or otherwise ineligible for a complete exemption from U.S. federal
withholding tax, or rendered the information or the certifications made in such
form or forms or Exemption Certificate untrue or inaccurate in any material
respect, (ii) the redesignation of the Lender’s Lending Installation was made at
the request of the Company or (iii) the obligation to gross up payments to any
such Lender pursuant to Section 2.14(E)(i), or to indemnify any such Lender
pursuant to Section 2.14(E)(iii), is with respect to a Purchaser that becomes a
Purchaser as a result of an assignment made at the request of the Company.

(vii)    Upon the request, and at the expense of the applicable Borrower, each
Lender to which such Borrower is required to pay any additional amount pursuant
to this Section 2.14(E), shall reasonably afford such Borrower the opportunity
to contest, and shall reasonably cooperate with such Borrower in contesting, the
imposition of any Tax giving rise to such payment; provided, that (i) such
Lender shall not be required to afford such Borrower the opportunity to so
contest unless such Borrower shall have confirmed in writing to such Lender its
obligation to pay such amounts pursuant to this Agreement; and (ii) such
Borrower shall reimburse such Lender for its attorneys’ and accountants’ fees
and disbursements incurred in so cooperating with such Borrower in contesting
the imposition of such Tax; provided,  however, that notwithstanding the
foregoing, no Lender shall be required to afford such Borrower the opportunity
to contest, or





51

--------------------------------------------------------------------------------

 

 



cooperate with such Borrower in contesting, the imposition of any Taxes, if such
Lender in good faith determines that to do so would have an adverse effect on
it.

(viii)    If the Administrative Agent or any Lender is entitled to an exemption
from or reduction in the rate of the imposition, deduction or withholding of any
Tax or Other Tax under the laws of the jurisdiction in which any Foreign
Subsidiary Borrower is organized or engaged in business, or any treaty to which
such jurisdiction is a party, with respect to payments by such Foreign
Subsidiary Borrower under this Agreement or any other Loan Document, then the
Administrative Agent or such Lender (as the case may be) shall, at the request
of the Company, deliver to such Foreign Subsidiary Borrower or the relevant
Governmental Authority, in the manner and at the time or times prescribed by
applicable law or as reasonably requested by the Company (such request to be at
least 60 days prior to the due date required for submission thereof), such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Company (and in form and substance reasonably
acceptable to the Administrative Agent or such Lender (as applicable)) as will
permit such payments to be made without the imposition, deduction or withholding
of such Tax or Other Tax or at a reduced rate, provided that the Administrative
Agent or such Lender is legally entitled to complete, execute and deliver such
documentation and in its reasonable judgment such completion, execution or
submission would not materially prejudice its commercial or legal position or
require disclosure of information it considers confidential or proprietary.

(ix)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Borrower or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.14(E), it
shall pay to such Borrower an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 2.14(E) giving rise to such refund), net of all expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.

(x)    Each Lender shall severally indemnify the Administrative Agent for any
taxes, levies, imposts, deductions, fees, assessments, duties, charges,
withholdings, and any interest, penalties or liabilities with respect thereto
(but, in the case of any Taxes or Other Taxes, only to the extent that the
Borrowers have





52

--------------------------------------------------------------------------------

 

 



not already indemnified the Administrative Agent for such Taxes or Other Taxes
and without limiting the obligation of each Borrower to do so) attributable to
such Lender that are paid or payable by the Administrative Agent in connection
with this Agreement and any reasonable expenses arising therefrom or with
respect thereto, whether or not such amounts were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The indemnity under this
Section 2.14(E)(x) shall be paid within thirty (30) days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount so paid or payable by the Administrative Agent.  Such certificate shall
be conclusive of the amount so paid or payable absent manifest error.

(xi)    For purposes of determining withholding taxes imposed under FATCA, from
and after the Closing Date the Borrowers and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

2.15    Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions.  Promptly after receipt thereof, the
Administrative Agent will notify each Lender of the contents of each Aggregate
Revolving Loan Commitment reduction notice, Borrowing/Election Notice, and
repayment notice received by it hereunder.  The Administrative Agent will notify
each Lender of the interest rate and Agreed Currency applicable to each
Eurocurrency Rate Loan promptly upon determination of such interest rate and
Agreed Currency and will give each Lender prompt notice of each change in the
Alternate Base Rate.

2.16    Lending Installations.  Each Lender may book its Loans or Letters of
Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time upon reasonable written notice thereof to
the Company.  All terms of this Agreement shall apply to any such Lending
Installation.  Each Lender may, by written or facsimile notice to the
Administrative Agent and the Company, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments and/or
payments of L/C Obligations are to be made.

2.17    Non-Receipt of Funds by the Administrative Agent.  Unless a Borrower or
a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of (i)
in the case of a Lender, the proceeds of a Loan or (ii) in the case of a
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
shall, on demand by the Administrative Agent, repay to the Administrative Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Administrative Agent until the date the Administrative Agent recovers
such amount at a rate per annum equal to (i) in the case of payment





53

--------------------------------------------------------------------------------

 

 



by a Lender, the Federal Funds Effective Rate for such day or (ii) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.

2.18    Termination Date.  This Agreement shall be effective until the
Termination Date.  Notwithstanding the termination of this Agreement, until (A)
all of the Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied in cash, (B) all financing arrangements among the
Borrowers and the Lenders shall have been terminated and (C) all of the Letters
of Credit shall have expired, been canceled, terminated or cash collateralized
in accordance with Section 3.3(B) or Section 3.11, as applicable, all of the
rights and remedies under this Agreement and the other Loan Documents shall
survive.

2.19    Replacement of Certain Lenders.  In the event a Lender (“Affected
Lender”) shall: (i) be a Defaulting Lender, (ii) have requested compensation
from a Borrower under Sections 2.14(E),  4.1 or 4.2 to recover Taxes, Other
Taxes or other additional costs incurred by such Lender which are not being
requested generally by the other Lenders, (iii) have delivered a notice pursuant
to Section 4.3 claiming that such Lender is unable to extend Eurocurrency Rate
Loans to a Borrower for reasons not generally applicable to the other Lenders,
(iv) have invoked Section 10.2, or (v) failed to consent to a waiver or
amendment hereto which requires the consent of each Lender or each Lender
affected thereby and that has otherwise been consented to by the Required
Lenders, then, in any such case, the applicable Borrower (or the Company on
behalf of any Borrower) or the Administrative Agent may make written demand on
such Affected Lender (with a copy to the Administrative Agent in the case of a
demand by a Borrower and a copy to the applicable Borrower in the case of a
demand by the Administrative Agent) for the Affected Lender to assign, and such
Affected Lender shall use commercially reasonable efforts to assign pursuant to
one or more duly executed Assignment Agreements five (5) Business Days after the
date of such demand, to one or more financial institutions that comply with the
provisions of Section 13.3(A) which the applicable Borrower or the
Administrative Agent, as the case may be, shall have engaged for such purpose
(“Replacement Lender”), all of such Affected Lender’s rights and obligations
under this Agreement and the other Loan Documents (including, without
limitation, its Revolving Loan Commitment, all Loans owing to it, all of its
participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Swing Line Loans hereunder) in
accordance with Section 13.3.  The Administrative Agent agrees, upon the
occurrence of such events with respect to an Affected Lender and upon the
written request of the applicable Borrower (or the Company on behalf of any
Borrower), to use its reasonable efforts to obtain the commitments from one or
more financial institutions to act as a Replacement Lender.  The Administrative
Agent is authorized to execute one or more of such assignment agreements as
attorney-in-fact for any Affected Lender failing to execute and deliver the same
within five (5) Business Days after the date of such demand.  Further, with
respect to such assignment the Affected Lender shall have concurrently received,
in cash, all amounts due and owing to the Affected Lender hereunder or under any
other Loan Document, including, without limitation, the aggregate outstanding
principal amount of the Loans owed to such Lender, together with accrued
interest thereon through the date of such assignment, amounts payable under
Sections 2.14(E),  4.1, and 4.2 with respect to such Affected Lender and
compensation payable under Section 2.14(C) in the event of any replacement of
any Affected Lender under clause (ii) or clause (iii) of this Section 2.19;
 provided that upon such Affected Lender’s replacement, such Affected Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14(E),  4.1,  4.2,  4.4,  





54

--------------------------------------------------------------------------------

 

 



and 10.7, as well as to any fees accrued for its account hereunder and not yet
paid, and shall continue to be obligated under Section 11.8 for such amounts,
obligations and liabilities as are due and payable up to and including (but not
after) the date such Affected Lender is replaced pursuant hereto.  Upon the
replacement of any Affected Lender pursuant to this Section 2.19, the provisions
of Section 9.2 shall continue to apply with respect to Loans which are then
outstanding with respect to which the Affected Lender failed to fund its Pro
Rata Share and which failure has not been cured.

2.20    Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in Charlotte, North Carolina on the Business Day preceding
that on which the final, non-appealable judgment is given.  The obligations of
each Borrower in respect of any sum due to any Lender or the Administrative
Agent hereunder shall, notwithstanding any judgment in a currency other than the
specified currency, be discharged only to the extent that on the Business Day
following receipt by such Lender or the Administrative Agent (as the case may
be) of any sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 12.2, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the applicable Borrower.

2.21    Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations.

(A)    Market Disruption.  Notwithstanding the satisfaction of all conditions
referred to in this Article II with respect to any Advance in any Agreed
Currency other than Dollars, if there shall occur on or prior to the date
of  such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Company, the Administrative Agent or the
Required Lenders make it impracticable for the Eurocurrency Rate Loans
comprising such Advance to be denominated in the Agreed Currency, specified by
the applicable Borrower, then the Administrative Agent shall forthwith give
notice thereof to the applicable Borrower, and the Lenders, and such
Eurocurrency Rate Loans shall not be denominated in such currency but shall be
made on such Borrowing Date in Dollars, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice, as Floating





55

--------------------------------------------------------------------------------

 

 



Rate Loans, unless the applicable Borrower notifies the Administrative Agent at
least one (1) Business Day before such date that (i) it elects not to borrow on
such date or (ii) it elects to borrow on such date in a different Agreed
Currency, in which the denomination of such Loans would in the opinion of the
Administrative Agent and the Required Lenders be practicable and in an aggregate
principal amount equal to the Dollar Amount of the aggregate principal amount
specified in the related Borrowing Notice.

(B)    Calculation of Amounts.  Except as set forth below, all amounts
referenced in this Article II shall be calculated using the Dollar Amount
determined based upon the Equivalent Amount in effect as of the date of any
determination thereof; provided, however, that to the extent the applicable
Borrower shall be obligated hereunder to pay in Dollars any Advance denominated
in a currency other than Dollars, such amount shall be paid in Dollars using the
Dollar Amount of the Advance (calculated based upon the Equivalent Amount in
effect on the date of payment thereof) and in the event that the applicable
Borrower does not reimburse the Administrative Agent and the Lenders are
required to fund a purchase of a participation in such Advance, such purchase
shall be made in Dollars in an amount equal to the Dollar Amount of such Advance
(calculated based upon the Equivalent Amount in effect on the date of payment
thereof).  Notwithstanding anything herein to the contrary, the full risk of
currency fluctuations shall be borne by the Borrowers and each Borrower agrees
to indemnify and hold harmless each Issuing Bank, the Administrative Agent and
the Lenders from and against any loss resulting from any borrowing denominated
in a currency other than in Dollars and for which the Lenders are not reimbursed
on the day of such borrowing as it relates to such Borrower’s respective
obligations.

2.22    Increase of Aggregate Revolving Loan Commitment; Incremental Term
Loans.  The Company may from time to time elect to increase the Aggregate
Revolving Loan Commitment and/or enter into one or more tranches of term loans
(each an “Incremental Term Loan”), or any combination of such increases and
Incremental Term Loans, in each case in a minimum aggregate amount of
$25,000,000 and increments of $5,000,000 in excess thereof so long as, after
giving effect thereto, (x) the aggregate amount of such increases and all such
Incremental Term Loans does not exceed $500,000,000 and (y) the sum of the
Aggregate Revolving Loan Commitment plus the amount of Incremental Term Loans
does not exceed $1,500,000,000.  The Company may arrange for any such increase
or tranche to be provided by one or more Lenders agreeing to an increase in its
existing Revolving Loan Commitment or to participate in such Incremental Term
Loans, as the case may be (each such Lender, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”) agreeing to
extend Revolving Loan Commitments or to participate in such Incremental Term
Loans, as the case may be; provided that (i) each Augmenting Lender shall be
subject to the approval of the Company, the Administrative Agent, the Issuing
Bank and the Swing Line Bank, (ii) no Augmenting Lender shall be the Company or
any Subsidiary or Affiliate of the Company and (iii) (x) in the case of an
Increasing Lender, the Company and such Increasing Lender execute an agreement
substantially in the form of Exhibit M-1 hereto, and (y) in the case of an
Augmenting Lender, the Company and such Augmenting Lender execute an agreement
substantially in the form of Exhibit M-2 hereto.  No consent of any Lender
(other than the Lenders participating in the increase or any Incremental Term
Loan) shall be required for any increase in Revolving Loan Commitments or
Incremental Term Loan pursuant to this Section 2.22.  Increases and new
Revolving Loan Commitments and Incremental Term





56

--------------------------------------------------------------------------------

 

 



Loans created pursuant to this Section 2.22 shall become effective on the date
agreed by the Company, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof.  Notwithstanding the foregoing, no increase in the Revolving
Loan Commitments (or in the Revolving Loan Commitment of any Lender) or tranche
of Incremental Term Loans shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase or Incremental
Term Loans, (A) the conditions set forth in paragraphs (A) and (B) of Section
5.2 shall be satisfied or waived by the Required Lenders and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by an Authorized Signer of the Company and (B) the Company shall be in
compliance on a pro forma basis with the covenants contained in Section 7.4 and
(ii) the Administrative Agent shall have received documents consistent with
those delivered on the Closing Date as to the organizational power and authority
of the Borrowers to borrow hereunder after giving effect to such increase.  On
the effective date of any Incremental Term Loans being made, each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent its Incremental Term Loan in immediately available funds
and the Administrative Agent will promptly make the funds so received available
to the Company.  On the effective date of any increase in the Revolving Loan
Commitments (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Pro Rata Share of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Revolving Loan Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower, or the Company on behalf of the applicable Borrower, in
accordance with the requirements of Section 2.1(B)).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Fixed Rate Loan, shall be subject to indemnification by the
Borrowers pursuant to the provisions of Section 4.4 if the deemed payment occurs
other than on the last day of the related Interest Periods.  The Incremental
Term Loans (a) shall rank pari passu in right of payment with the Revolving
Loans, (b) shall not mature earlier than the Revolving Loan Termination Date
(but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the Revolving Loan Termination
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Revolving Loan Termination Date and (ii) the Incremental Term Loans may be
priced differently than the Revolving Loans.  Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrowers, each Increasing Lender participating in such tranche,
each Augmenting Lender participating in such tranche, if any, and the
Administrative Agent.  The Incremental Term Loan Amendment may, without the
consent of any other Lenders (except to the extent required pursuant to Section
9.3), effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the





57

--------------------------------------------------------------------------------

 

 



Administrative Agent, to effect the provisions of this Section 2.22.  Nothing
contained in this Section 2.22 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Loan Commitment
hereunder, or provide Incremental Term Loans, at any time.

2.23    Subsidiary Borrowers and Foreign Subsidiary Borrowers.  So long as no
Default or Unmatured Default has occurred and is continuing, the Company may
from time to time add as a party to this Agreement (i) a wholly-owned Domestic
Incorporated Subsidiary as a “Domestic Subsidiary Borrower” hereunder or (ii) a
Foreign Subsidiary as a “Foreign Subsidiary Borrower” hereunder, each such
joinder to be subject to (a) if such new Borrower is organized outside of an
Agreed Jurisdiction, the prior written consent of the Administrative Agent and
one hundred percent (100%) of the Lenders, (b) the receipt of evidence
satisfactory to the Administrative Agent that such Domestic Incorporated
Subsidiary or Foreign Subsidiary would not, in its capacity as a Subsidiary
Borrower or Foreign Subsidiary Borrower hereunder, be required by law to
withhold or deduct any Taxes from or in respect of any sum payable hereunder by
such Domestic Incorporated Subsidiary or Foreign Subsidiary Borrower to the
Administrative Agent or any Lender and that no other adverse tax, regulatory or
other consequences would affect the Administrative Agent or any Lender as a
result of such Domestic Incorporated Subsidiary’s or Foreign Subsidiary’s status
as a Subsidiary Borrower or Foreign Subsidiary Borrower (and the Administrative
Agent shall consider in making such determination any notice received from any
Lender of any such adverse tax, regulatory or other consequences which would
affect such Lender), (c) receipt by the Administrative Agent of a valid and
enforceable amendment to this Agreement to the extent the Administrative Agent
deems such amendment necessary or advisable in connection with such joinder, (d)
the execution and delivery to the Administrative Agent by such Domestic
Incorporated Subsidiary or Foreign Subsidiary of duly completed documentation
pursuant to which such Domestic Incorporated Subsidiary or Foreign Subsidiary
shall agree to become a Subsidiary Borrower or Foreign Subsidiary Borrower
hereunder and to perform, comply with and be bound by each of the provisions of
this Agreement applicable to the Borrowers, with the written consent of the
Company appearing thereon, which may be in the form of a Borrowing Subsidiary
Agreement, and (e) the execution and delivery to the Administrative Agent of
each other instrument, document and agreement as the Administrative Agent may
reasonably request, including, without limitation, acceptable opinions of
counsel.  Upon satisfaction of all such conditions, such Domestic Incorporated
Subsidiary or Foreign Subsidiary shall for all purposes be a party hereto as a
Subsidiary Borrower or Foreign Subsidiary Borrower as fully as if it had
executed and delivered this Agreement.  Concurrent with the addition of any
Domestic Incorporated Subsidiary or Foreign Subsidiary of the Company as a
Subsidiary Borrower or Foreign Subsidiary Borrower, (i) the Company and each
Domestic Subsidiary Borrower shall be jointly and severally liable for all of
the Obligations of the Company, each Subsidiary Borrower and each Foreign
Subsidiary Borrower under the Loan Documents, provided,  however, that the
Foreign Subsidiary Borrowers (including those Foreign Subsidiary Borrowers party
hereto as of the Closing Date) shall not be liable for any Obligations other
than each Foreign Subsidiary Borrower’s own Obligations (except with respect to
Woodward Kempen as described in Section 16.1), (ii) each Borrower shall be
permitted to request Advances hereunder and (iii) all references herein to the
“Borrower” shall be deemed to be references to the Borrower, each Subsidiary
Borrower and each Foreign Subsidiary Borrower, individually and collectively.
The joinder of any Foreign Subsidiary as a Foreign Subsidiary Borrower shall
also be subject to satisfaction of the





58

--------------------------------------------------------------------------------

 

 



conditions precedent set forth in Section 5.3. No Lender will be required to
hold any commitment or make any advance to an additional Foreign Subsidiary
Borrower, including, without limitation, a Foreign Subsidiary Borrower organized
in an Agreed Jurisdiction, if after the Closing Date the Lender has determined
in good faith that such commitment or advance would violate Requirements of Law,
and the Lender has notified the Administrative Agent and the Company of such
determination prior to the joinder of the applicable Foreign Subsidiary
Borrower. The parties hereto acknowledge and agree that to the extent any Lender
requests additional documentation and information (including, without limitation
a Beneficial Ownership Certification) required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act or the Beneficial Ownership
Regulation, no later than five (5) Business Days prior to the effective date of
any new Foreign Subsidiary Borrower becoming party hereto (such date, the
“Joinder Date”), the Company or such potential Foreign Subsidiary Borrower shall
provide such additional documentation and information to such Lender no later
than three (3) Business Days prior to the Joinder Date before such new Foreign
Subsidiary Borrower shall be entitled to utilize the credit facilities provided
for herein.    

Upon the delivery by the Company of a Borrowing Subsidiary Termination with
respect to any Subsidiary, such Subsidiary shall cease to be a Subsidiary
Borrower or Foreign Subsidiary Borrower, as applicable, and a party to this
Agreement (except, with respect to Woodward Kempen, in respect of its guaranty
obligations under Section 16.1 hereof so long as Woodward Aken is a Borrower,
unless Woodward Kempen otherwise provides a separate Foreign Subsidiary Guaranty
at the time of such termination).  Notwithstanding the preceding sentence, no
Borrowing Subsidiary Termination will become effective as to any Subsidiary
Borrower or Foreign Subsidiary Borrower at a time when any principal of or
interest on any Loan to such Borrower shall be outstanding hereunder, provided
that such Borrowing Subsidiary Termination shall be effective to terminate the
right of such Subsidiary Borrower or Foreign Subsidiary Borrower to make further
Borrowings under this Agreement.  As soon as practicable upon receipt of a
Borrowing Subsidiary Agreement, the Administrative Agent shall furnish a copy
thereof to each Lender.

2.24    Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(A)    fees shall cease to accrue on the Revolving Loan Commitment (whether used
or unused) of such Defaulting Lender pursuant to Section 2.14(C);

(B)    the Revolving Loan Commitment and Revolving Credit Obligations of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including consent to any
waiver, amendment or other modification pursuant to Section 9.3), provided, that
this clause (B) shall not apply to the vote of a Defaulting Lender in the case
of (i) any increase or extension of the Revolving Loan Commitment of such
Defaulting Lender or (ii) any amendment, waiver or other modification requiring
the consent of each Lender affected thereby pursuant to the first clause (ii) or
(iii) of Section 9.3;





59

--------------------------------------------------------------------------------

 

 



(C)    if any Swing Line Exposure or L/C Obligations exist at the time such
Lender becomes a Defaulting Lender then:

(i)    all or any part of the Swing Line Exposure and L/C Obligations of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent the sum
of all non-Defaulting Lenders’ Revolving Credit Obligations plus such Defaulting
Lender’s Swing Line Exposure and L/C Obligations does not exceed the total of
all non-Defaulting Lenders’ Revolving Loan Commitments; and

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Swing Line
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Banks only, such Borrower’s obligations corresponding to such Defaulting
Lender’s L/C Obligations (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 3.11 for so long as such L/C Obligations are outstanding;

(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.8 with
respect to such Defaulting Lender’s L/C Obligations during the period such
Defaulting Lender’s L/C Obligations are cash collateralized;

(iv)    if the L/C Obligations of the non-Defaulting Lenders are reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.8 shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Shares; or

(v)    if all or any portion of such Defaulting Lender’s L/C Obligations are
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any Lender hereunder, all unused fees that would otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Revolving Loan Commitment that was utilized by such L/C
Obligations) and letter of credit fees payable under Section 3.8 with respect to
such Defaulting Lender’s L/C Obligations shall be payable to the Issuing Banks
until and to the extent that such L/C Obligations are reallocated and/or cash
collateralized;

(D)    so long as such Lender is a Defaulting Lender, the Swing Line Bank shall
not be required to fund any Swing Line Loan, and no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding L/C Obligations will be 100% covered by the Revolving Loan
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Company in accordance with Section 3.11, and participating
interests in any such newly made Swing Line Loan or newly issued or increased
Letter of Credit shall be allocated among non-





60

--------------------------------------------------------------------------------

 

 



Defaulting Lenders in a manner consistent with Section 2.24(C)(i) (and
Defaulting Lenders shall not participate therein);

(E)    if (i) a Bankruptcy Event or Bail-In Action with respect to a Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) the Swing Line Bank or an Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the Swing
Line Bank shall not be required to fund any Swing Line Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless the
Swing Line Bank or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the Swing
Line Bank or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder;

(F)    in the event that the Administrative Agent, the Company, the Issuing
Banks and the Swing Line Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swing Line Exposure and L/C Obligations of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swing Line Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share; and

(G)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 12.1 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Banks or the Swing Line Bank hereunder; third, to cash collateralize
the LC Exposure of the Issuing Banks with respect to such Defaulting Lender in
accordance with Section 3.11;  fourth, as the Company may request (so long as no
Default or Unmatured Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) cash
collateralize the Issuing Banks’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 3.11;  sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swing Line Bank as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, any Issuing Bank or the Swing Line Bank against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Unmatured Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that





61

--------------------------------------------------------------------------------

 

 



if (1) such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swing Line Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swing Line Loans were issued at a
time when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swing Line Loans owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Loans of, or
funded participations in Letters of Credit or Swing Line Loans owed to, such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Loan Commitments without giving effect
to Section 2.24(C). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.24(G)
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

ARTICLE III:  THE LETTER OF CREDIT FACILITY

3.1    Obligation to Issue Letters of Credit.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrowers herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrowers through such Issuing
Bank’s branches as it and the Borrower may jointly agree, one or more Letters of
Credit denominated in Dollars or, so long as such currency remains an Agreed
Currency, euro, British Pounds Sterling, Yen, Canadian Dollars and Swiss Francs,
in accordance with this Article III, from time to time during the period
commencing on the Closing Date and ending on the Business Day prior to the
Termination Date.

3.2    Transitional Letters of Credit.  Schedule 3.2 contains a schedule of
certain letters of credit issued for the account of the Company prior to the
Closing Date (the “Transitional Letters of Credit”).  Subject to the
satisfaction of the conditions contained in Sections 5.1 and 5.2, from and after
the Closing Date such letters of credit shall be deemed to be Letters of Credit
issued pursuant to this Article III.    

3.3    Types and Amounts.  No Issuing Bank shall have any obligation to and no
Issuing Bank shall:

(A)    issue (or amend) any Letter of Credit if on the date of issuance (or
amendment), before or after giving effect to the Letter of Credit requested
hereunder, (i) the Dollar Amount of the Revolving Credit Obligations at such
time would exceed the Aggregate Revolving  Loan Commitment at such time, (ii)
the aggregate outstanding Dollar Amount of the L/C Obligations would exceed
$50,000,000, or (iii) the aggregate outstanding Dollar Amount of L/C Obligations
relating to Letters of Credit having expiration dates more than two (2) years
after the date of issuance thereof exceeds $5,000,000; or

(B)    issue (or amend) any Letter of Credit which has an expiration date later
than the date which is the earlier of (x) two (2) years after the date of
issuance thereof (provided,  however, that an Issuing Bank may issue (or amend)
a Letter of Credit with an expiration date up to five years after the date of
issuance thereof if the requirements of Section 3.3(A)(iii) are met and such





62

--------------------------------------------------------------------------------

 

 



expiration date does not run beyond the date contemplated in the following
clause (y)) or (y) subject to the following sentence, five (5) Business Days
immediately preceding the Revolving Credit Termination Date; provided, that any
Letter of Credit with a one-year term or a two-year term (or longer term as
contemplated above), as applicable, may provide for the renewal thereof for
additional one-year, two-year or longer periods (which in no event shall extend
beyond the date referred to in clause (y) above).  Notwithstanding anything to
the contrary set forth in this Agreement, a Letter of Credit may have an expiry
date that occurs within five (5) Business Days before the Revolving Credit
Termination Date or after the Revolving Credit Termination Date so long as, in
each case, the Administrative Agent receives from the applicable Borrower, at
least five (5) Business Days prior to the earlier of the applicable Letter of
Credit’s expiry date and the Revolving Credit Termination Date, an amount in
immediately available funds equal to at least one hundred two percent (102%) of
the LC Obligations owing under or in connection with such Letter of Credit.  Any
such collateral shall be held by the Administrative Agent in a separate account
appropriately designated as a cash collateral account in relation to this
Agreement and the Letters of Credit and retained by the Administrative Agent for
the benefit of the Lenders and the Issuing Banks as collateral security for the
Borrowers’ obligations in respect of this Agreement and such Letter of
Credit.  Amounts remaining in any cash collateral account established pursuant
to this Section 3.3 which are not applied to reimburse an Issuing Bank for
amounts actually paid or to be paid by such Issuing Bank in respect of a Letter
of Credit or otherwise applied to the Obligations shall be returned to the
applicable Borrower within one (1) Business Day (after deduction of the
Administrative Agent’s expenses incurred in connection with such cash collateral
account).

3.4    Conditions.  In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1 and 5.2, the obligation of an Issuing Bank
to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:

(A)    the applicable Borrower shall have delivered to the applicable Issuing
Bank (and, if the Issuing Bank is a Lender other than Wells Fargo, with a copy
to the Administrative Agent) at such times and in such manner as such Issuing
Bank may reasonably prescribe, a request for issuance of such Letter of Credit
in substantially the form of Exhibit C hereto (each such request a “Request For
Letter of Credit”), duly executed applications for such Letter of Credit, and
such other documents, instructions and agreements as may be required pursuant to
the terms thereof (all such applications, documents, instructions, and
agreements being referred to herein as the “L/C Documents”), and the proposed
Letter of Credit shall be reasonably satisfactory to such Issuing Bank as to
form and content; it being agreed that any Letter of Credit application
submitted by the Company through any Issuing Bank’s approved internet portal or
approved electronic intake system shall be deemed to meet all of the
requirements of this Section 3.4(A) with no further action being required by the
applicable Borrower; and

(B)    as of the date of issuance no order, judgment or decree of any court,
arbitrator or Governmental Authority shall purport by its terms to enjoin or
restrain the applicable Issuing Bank from issuing such Letter of Credit and no
law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.





63

--------------------------------------------------------------------------------

 

 



(C)    In the event of any conflict between the terms of this Agreement and the
terms of any application for a Letter of Credit, the terms of this Agreement
shall control.

3.5    Procedure for Issuance of Letters of Credit.

(A)    Subject to the terms and conditions of this Article III and provided that
the applicable conditions set forth in Sections 5.1 and 5.2 hereof have been
satisfied, the applicable Issuing Bank shall, on the requested date, issue a
Letter of Credit on behalf of the applicable Borrower in accordance with such
Issuing Bank’s usual and customary business practices and, in this connection,
such Issuing Bank may assume that the applicable conditions set forth in Section
5.2 hereof have been satisfied unless it shall have received notice to the
contrary from the Administrative Agent or a Lender or has knowledge that the
applicable conditions have not been met.

(B)    The applicable Issuing Bank shall give the Administrative Agent written
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Letter of Credit; provided, however, that the failure to provide
such notice shall not result in any liability on the part of such Issuing Bank.

(C)    No Issuing Bank shall extend or amend any Letter of Credit unless the
requirements of this Section 3.5 are met as though a new Letter of Credit was
being requested and issued.

3.6    Letter of Credit Participation.  On the date of this Agreement with
respect to the Letters of Credit identified on Schedule 3.2 and immediately upon
the issuance of each Letter of Credit hereunder, each Lender with a Pro Rata
Share shall be deemed to have automatically, irrevocably and unconditionally
purchased and received from the applicable Issuing Bank an undivided interest
and participation in and to such Letter of Credit, the obligations of the
applicable Borrower in respect thereof, and the liability of such Issuing Bank
thereunder (collectively, an “L/C Interest”) in an amount equal to the Dollar
Amount available for drawing under such Letter of Credit multiplied by such
Lender’s Pro Rata Share.  Each Issuing Bank will notify each Lender promptly
upon presentation to it of an L/C Draft or upon any other draw under a Letter of
Credit.  On or before the Business Day on which an Issuing Bank makes payment of
each such L/C Draft or, in the case of any other draw on a Letter of Credit, on
demand by the Administrative Agent or the applicable Issuing Bank, each Lender
shall make payment to the Administrative Agent, for the account of the
applicable Issuing Bank, in immediately available funds in the Agreed Currency
in an amount equal to such Lender’s Pro Rata Share of the Dollar Amount of such
payment or draw.  The obligation of each Lender to reimburse the Issuing Banks
under this Section 3.6 shall be unconditional, continuing, irrevocable and
absolute.  In the event that any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 3.6, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives such payment from such Lender or such
obligation is otherwise fully satisfied; provided,  however, that nothing
contained in this sentence shall relieve such Lender of its obligation to
reimburse the applicable Issuing Bank for such amount in accordance with this
Section 3.6.

3.7    Reimbursement Obligation.  Each Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Administrative Agent, for
the account of the Lenders, the





64

--------------------------------------------------------------------------------

 

 



amount of each advance drawn under or pursuant to any Letter of Credit or an L/C
Draft related thereto and issued on its behalf (such obligation of each Borrower
to reimburse the Administrative Agent for an advance made under any Letter of
Credit or L/C Draft being hereinafter referred to as a “Reimbursement
Obligation” with respect to such Letter of Credit or L/C Draft), each such
reimbursement to be made by such Borrower no later than the Business Day on
which the applicable Issuing Bank makes payment of each such L/C Draft or, if
such Borrower shall have received notice of a Reimbursement Obligation later
than 11:00 a.m. (Chicago time, or local time in the city of the applicable
Eurocurrency Payment Office if such L/C is issued to the account of a Foreign
Subsidiary Borrower), on any Business Day or on a day which is not a Business
Day, no later than 11:00 a.m. (Chicago time, or local time in the city of the
applicable Eurocurrency Payment Office if such L/C is issued to the account of a
Foreign Subsidiary Borrower), on the immediately following Business Day or, in
the case of any other draw on a Letter of Credit, the date specified in the
demand of such Issuing Bank.  If any Borrower at any time fails to repay a
Reimbursement Obligation pursuant to this Section 3.7, such Borrower shall be
deemed to have elected to borrow Revolving Loans from the Lenders, as of the
date of the advance giving rise to the Reimbursement Obligation, equal in amount
to the Dollar Amount of the unpaid Reimbursement Obligation.  Such Revolving
Loans shall be made as of the date of the payment giving rise to such
Reimbursement Obligation, automatically, without notice and without any
requirement to satisfy the conditions precedent otherwise applicable to an
Advance of Revolving Loans.  Such Revolving Loans shall initially, until
converted, constitute a Floating Rate Advance, the proceeds of which Advance
shall be used to repay such Reimbursement Obligation.  If, for any reason, any
Borrower fails to repay a  Reimbursement Obligation on the day such
Reimbursement Obligation arises and, for any reason, the Lenders are unable to
make or have no obligation to make Revolving Loans, then such Reimbursement
Obligation shall bear interest from and after such day, until paid in full, at
the interest rate otherwise applicable thereto plus two percent (2.0%) per
annum.

3.8    Letter of Credit Fees.  Each Borrower agrees to pay:

(A)    quarterly, in arrears, on each Payment Date occurring after the date of
this Agreement (with the first such payment being calculated for the period from
the Closing Date and ending on September 30, 2019, and, in addition, on the date
on which the Aggregate Revolving Loan Commitment shall be terminated in whole),
to the Administrative Agent for the ratable benefit of the Lenders a letter of
credit fee at a rate per annum equal to the Applicable L/C Fee Percentage on the
average daily outstanding Dollar Amount available for drawing under each standby
Letter of Credit;

(B)    quarterly, in arrears, on each Payment Date occurring after the date of
this Agreement (with the first such payment being calculated for the period from
the Closing Date and ending on September 30, 2019, and, in addition, on the date
on which the Aggregate Revolving Loan Commitment shall be terminated in whole),
to the applicable Issuing Bank, a letter of credit fronting fee equal to 0.125%
per annum on the average daily outstanding face amount available for drawing
under each standby Letter of Credit issued by such Issuing Bank; and

(C)    to the applicable Issuing Bank, all customary fees and other issuance,
amendment, cancellation, document examination, negotiation, transfer and
presentment expenses and related charges in connection with the issuance,
amendment, cancellation, presentation of L/C Drafts,





65

--------------------------------------------------------------------------------

 

 



negotiation, transfer and the like customarily charged by such Issuing Banks
with respect to standby Letters of Credit, payable at the time of invoice of
such amounts.

3.9    Issuing Bank Reporting Requirements.  In addition to the notices required
by Section 3.5(B), each Issuing Bank shall, no later than the tenth (10th)
Business Day following the last day of each month, provide to the Administrative
Agent, upon the Administrative Agent’s request, schedules, in form and substance
reasonably satisfactory to the Administrative Agent, showing the date of issue,
account party, Agreed Currency and amount in such Agreed Currency, expiration
date and the reference number of each Letter of Credit issued by it outstanding
at any time during such month and the aggregate amount payable by the applicable
Borrower during such month.  In addition, upon the request of the Administrative
Agent, each Issuing Bank shall furnish to the Administrative Agent copies of any
Letter of Credit and any application for or reimbursement agreement with respect
to a Letter of Credit to which the Issuing Bank is party and such other
documentation as may reasonably be requested by the Administrative Agent.  Upon
the request of any Lender, the Administrative Agent will provide to such Lender
information concerning such Letters of Credit.

3.10    Indemnification; Exoneration.

(A)    In addition to amounts payable as elsewhere provided in this Article III,
each Borrower hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, each Issuing Bank and each Lender from and against any and
all liabilities and costs which the Administrative Agent, such Issuing Bank or
such Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit other than, in the case of the
applicable Issuing Bank, to the extent resulting from its gross negligence or
willful misconduct, as determined by the final judgment of a court of competent
jurisdiction, or (ii) the failure of the applicable Issuing Bank to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”).

(B)    As among the Borrowers, the Lenders, the Administrative Agent and the
Issuing Banks, each Borrower assumes all risks of the acts and omissions of, or
misuse of such Letter of Credit by, the beneficiary of any Letter of Credit.  In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by each Borrower at the time of request for any Letter of Credit,
neither the Administrative Agent, any Issuing Bank nor any Lender shall be
responsible (in the absence of gross negligence or willful misconduct in
connection therewith, as determined by the final judgment of a court of
competent jurisdiction):  (i) for the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of a Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason; (iii) for failure
of the beneficiary of a Letter of Credit to comply duly with conditions required
in order to draw upon such Letter of Credit; (iv) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, or other similar form of teletransmission or otherwise; (v)
for errors in interpretation of





66

--------------------------------------------------------------------------------

 

 



technical trade terms; (vi) for any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit or of the proceeds thereof; (vii) for the misapplication by the
beneficiary of a Letter of Credit of the proceeds of any drawing under such
Letter of Credit; and (viii) for any consequences arising from causes beyond the
control of the Administrative Agent, the Issuing Banks and the Lenders,
including, without limitation, any Governmental Acts.  None of the above shall
affect, impair, or prevent the vesting of any Issuing Bank’s rights or powers
under this Section 3.10.

(C)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Administrative Agent or any
Lender under any resulting liability to the applicable Borrower or relieve the
applicable Borrower of any of its obligations hereunder to any such Person.

(D)    Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.

3.11    Cash Collateral.  Notwithstanding anything to the contrary herein or in
any application for a Letter of Credit, following the occurrence and during the
continuance of a Default upon the request of the Required Lenders or upon payout
or termination of this Agreement in full in cash, each Borrower shall, on the
Business Day that it receives Administrative Agent’s demand or as required
pursuant to  Section 9.1, deliver to the Administrative Agent for the benefit of
the Lenders and the Issuing Banks, cash, or other collateral of a type
satisfactory to the Required Lenders, having a value, as determined by such
Lenders, equal to one hundred two percent (102%) of the aggregate Dollar Amount
of its outstanding L/C Obligations; provided that, upon the occurrence of a
Default under Section 8.1(F) or 8.1(G), such obligation to post cash collateral
shall be deemed automatically effective.  Any such collateral shall be held by
the Administrative Agent in a separate interest-bearing account appropriately
designated as a cash collateral account in relation to this Agreement and the
Letters of Credit and retained by the Administrative Agent for the benefit of
the Lenders and the Issuing Banks as collateral security for the applicable
Borrower’s obligations in respect of this Agreement and each of the Letters of
Credit.  Such amounts shall be applied to reimburse the Issuing Banks for
drawings or payments under or pursuant to Letters of Credit, or if no such
reimbursement is required, to payment of such of the other Obligations as the
Administrative Agent shall determine.  Amounts remaining in any cash collateral
account established pursuant to this Section 3.11 which are not applied to
reimburse an Issuing Bank for amounts actually paid or to be paid by such
Issuing Bank in respect of a Letter of Credit shall be returned to the
applicable Borrower within one (1) Business Day (after deduction of the
Administrative Agent’s expenses incurred in connection with such cash collateral
account).

ARTICLE IV:  CHANGE IN CIRCUMSTANCES

4.1    Yield Protection.  If any Change in Law:





67

--------------------------------------------------------------------------------

 

 



(A)    subjects the Administrative Agent, any Lender, any applicable Lending
Installation or any Issuing Bank to any tax, levy, impost, deduction, fee,
assessment, duty, charge or withholding, and any interest, penalties or
liabilities with respect thereto, (excluding (1) Taxes, which are governed by
Section 2.14(E), (2) amounts included in clauses (b) through (d) of the
definition of Excluded Taxes, (3) Connection Income Taxes and (4) any other
taxes for which such Lender has been reimbursed by such Borrower), on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto, or

(B)    imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender, any
applicable Lending Installation or any Issuing Bank (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Rate Loans) with respect to its Revolving Loan Commitment, Loans,
L/C Interests or the Letters of Credit, or

(C)    imposes any other condition the result of which is to increase the cost
to any Lender, any applicable Lending Installation or any Issuing Bank of
making, funding or maintaining its Revolving Loan Commitment, the Loans, the L/C
Interests or the Letters of Credit or reduces any amount receivable by any
Lender, any applicable Lending Installation or any Issuing Bank in connection
with Loans or Letters of Credit, or requires any Lender or any applicable
Lending Installation or any Issuing Bank to make any payment calculated by
reference to the amount of its Revolving Loan Commitment, Loans or the L/C
Interests held or interest received by it or by reference to the Letters of
Credit;

and the result of any of the foregoing is to increase the cost to that Lender or
Issuing Bank of making, renewing or maintaining its Revolving Loan Commitment,
Loans, L/C Interests, or Letters of Credit or to reduce any amount received
under this Agreement, then, within fifteen (15) days after receipt by the
Administrative Agent or the applicable Borrower of written demand by such Lender
or Issuing Bank pursuant to Section 4.5, the applicable Borrower shall pay the
Administrative Agent or such Lender or Issuing Bank that portion of such
increased expense incurred or reduction in an amount received which the
Administrative Agent or such Lender or Issuing Bank determines is attributable
to making, funding and maintaining its Loans, L/C Interests, Letters of Credit
and its Revolving Loan Commitment; provided,  however, that such Borrower shall
not be required to pay any additional amounts pursuant to this Section 4.1
incurred more than 90 days prior to the date of the relevant Lender’s demand
therefor.

4.2    Changes in Capital Adequacy Regulations.  If any Lender or Issuing Bank
determines that any Change in Law regarding capital or liquidity requirements
has or would have the effect of reducing by an amount deemed material by such
Lender or Issuing Bank the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Loans or Letters of Credit held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy or liquidity), then from time to time
the





68

--------------------------------------------------------------------------------

 

 



applicable Borrower will pay to such Lender or Issuing Bank, as the case may be,
within fifteen (15) days after receipt by the applicable Borrower of written
demand by such Lender or Issuing Bank pursuant to Section 4.5, such additional
amount or amounts as will compensate such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company for any such reduction suffered.

Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section 4.2 shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided, that the
applicable Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any such increased cost or reduction incurred more
than 90 days prior to the date that such Lender or Issuing Bank demands, or
notifies such Borrower of its intention to demand, compensation therefor,
provided further that, if the Change in Law giving rise to such increased cost
or reduction is retroactive, then such 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.

4.3    Availability of Types of Advances.    

(A)    Subject to Section 4.6 hereof, if at the time that the Administrative
Agent shall seek to determine the relevant Screen Rate on the Quotation Day for
any Interest Period for a Eurocurrency Rate Loan the applicable Screen Rate
shall not be available for such Interest Period and/or for the applicable
currency with respect to such Eurocurrency Rate Loan for any reason and the
Administrative Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then (i) if such Loan shall be requested in Dollars, then such
Loan shall be made as a Floating Rate Loan at the Floating Rate and (ii) if such
Loan shall be requested in any non-Dollar currency, the Eurodollar Base Rate
shall be equal to the rate determined by the Administrative Agent in its sole
discretion after consultation with the Company and consented to in writing by
the Required Lenders (the “Alternative Rate”); provided,  however, that until
such time as the aforesaid rate shall be determined and so consented to by the
Required Lenders, Loans shall not be available in such non-Dollar currency.

(B)    If prior to the commencement of any Interest Period for a Fixed Rate Loan
(i) any Lender determines that maintenance of its Fixed-Rate Rate Loans at a
suitable Lending Installation would violate any applicable law, rule, regulation
or directive, whether or not having the force of law, or (ii) subject to Section
4.6, the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurocurrency Base Rate for a Loan in the
applicable currency or for the applicable Interest Period, or (iii) the
Administrative Agent is advised by the Required Lenders that the interest rate
applicable to Fixed-Rate Loans does not adequately and fairly reflect the cost
of making or maintaining such an Advance, then the Administrative Agent shall
suspend the availability of the affected Type of Advance and, in the case of any
occurrence set forth in clause (i), require any Advances of the affected Type to
be repaid or converted into another Type.

4.4    Funding Indemnification.  Subject to Section 2.4(B), if any payment of a
Fixed-Rate Loan occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment, or otherwise, or a
Fixed-Rate Loan is not made on the date specified by the applicable Borrower for
any reason other than default by the Lenders, such





69

--------------------------------------------------------------------------------

 

 



Borrower shall indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Fixed-Rate
Loan.    

4.5    Lender Statements; Survival of Indemnity.  If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Fixed-Rate Loans to reduce any liability of any Borrower to such Lender under
Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance under
Section 4.3, so long as such designation is not materially disadvantageous, in
the judgment of the Lender, to such Lender.  Any demand for compensation
pursuant to Section 2.14(E) or this Article IV shall be in writing and shall
state the amount due, if any, under Section 2.14(E),  4.1,  4.2, or 4.4 and
shall set forth in reasonable detail the calculations upon which such Lender
determined such amount and shall be final, conclusive, and binding on the
Borrowers in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Fixed-Rate Loan shall be calculated as
though each Lender funded its Fixed-Rate Loan through the purchase of a deposit
of the type, currency and maturity corresponding to the deposit used as a
reference in determining the Eurocurrency Rate applicable to such Loan, whether
in fact that is the case or not.  The obligations of the Borrowers under
Sections 2.14(E),  4.1,  4.2, or 4.4 shall survive payment of the Obligations
and termination of this Agreement.    

4.6    Effect of Benchmark Transition Event.    

(A)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Company may amend this
Agreement to replace LIBOR for Dollars with a Benchmark Replacement (and, for
the avoidance of doubt, upon such Benchmark Transition Event or Early Opt-in
Election, the Eurocurrency Rate for non-Dollar LIBOR Quoted Currencies shall be
determined in accordance with Section 4.3(A)). Any such amendment with respect
to a Benchmark Transition Event will become effective at 5:00 p.m. on the fifth
(5th) Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Company so long as the Administrative Agent has
not received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of LIBOR with a
Benchmark Replacement pursuant to this Section 4.6 will occur prior to the
applicable Benchmark Transition Start Date.

(B)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(C)    The Administrative Agent will promptly notify the Company and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date and
Benchmark Transition Start Date, (ii) the





70

--------------------------------------------------------------------------------

 

 



implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
4.6, including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.6.

(D)    Upon the Company’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Company may revoke any request for a Eurocurrency
Rate Loan based upon LIBOR, a conversion to or continuation of Eurocurrency Rate
Loans based upon LIBOR to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Company will be deemed to have
converted any such request into a request for or conversion to (x) Floating Rate
Loans, if such request is made with respect to Eurocurrency Rate Loans
denominated in Dollars, or (y) Loans bearing interest based upon the Alternative
Rate consistent with Section 4.1(a), if such request is made with respect to
Eurocurrency Rate Loans denominated in non-Dollar currencies. During any
Benchmark Unavailability Period, the component of the Alternate Base Rate based
upon the Eurocurrency Base Rate will not be used in any determination of the
Alternate Base Rate.

ARTICLE V:  CONDITIONS PRECEDENT

5.1    Initial Advances and Letters of Credit.  The Lenders shall not be
required to make the initial Loans or issue any Letters of Credit unless the
Company has furnished to the Administrative Agent each of the following, with
sufficient copies for the Lenders (or direct delivery to applicable Lenders in
the case of items (9) and (10) below), all in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders:

(1)    Executed copies of (a) this Agreement executed by the Borrowers, the
Administrative Agent, the Lenders, the Swing Line Bank and the Issuing Banks,
(b) the Domestic Subsidiary Guaranty executed by each Domestic Subsidiary
Guarantor, (c) a Foreign Subsidiary Guaranty executed by each Foreign Subsidiary
Guarantor and (d) any other applicable Loan Documents;

(2)    Copies of the Certificate of Incorporation (or other comparable
constituent document) of each member of the Initial Obligor Group, together with
all amendments and, where applicable, a certificate of good standing, both
certified by the appropriate governmental officer in its jurisdiction of
organization (and resolutions of other bodies, if any are deemed necessary by
counsel for any Lender) or, in respect of any German Obligor, an up-to date copy
of (i) the articles of association (Satzung), (ii) the shareholders list
(Gesellschafterliste) and (iii) the commercial register excerpt
(Handelsregisterauszug);

(3)    Copies, certified by the Secretary, Assistant Secretary or other
comparable officer of each member of the Initial Obligor Group, of its By-Laws
(or other comparable governing document) and of its board of directors’ (and
resolutions of other bodies, if any





71

--------------------------------------------------------------------------------

 

 



are deemed necessary by counsel for any Lender) or, in the case of any German
Obligor, shareholders’ resolutions, authorizing the execution of the Loan
Documents;

(4)    An incumbency certificate, executed by the Secretary, Assistant Secretary
or other comparable officer of each member of the Initial Obligor Group, which
shall identify by name and title and bear the signature of the officers of the
members of the Initial Obligor Group authorized to sign the Loan Documents (and,
in the case of the Borrowers, to make borrowings hereunder), upon which
certificate the Lenders shall be entitled to rely until informed of any change
in writing by the Company, or, with respect to any German Obligor, a certificate
of an authorised signatory of such German Obligor, including a specimen of the
signature of each person authorised in relation to the Loan Documents,
certifying that each copy document relating to such German Obligor specified in
paragraphs (2) and (3) as well as the specimen signatures, relating to it is
correct, complete and in full force and effect and has not been amended or
superseded as at a date no earlier than the date of such certificate;

(5)    A certificate, in form and substance satisfactory to the Administrative
Agent, signed by the chief financial officer or treasurer of the Company,
stating that on the date of this Agreement all the representations in this
Agreement are true and correct in all material respects or, with respect to any
representation that is qualified by materiality or Material Adverse Effect, all
respects (unless such representation and warranty is made as of a specific date,
in which case, such representation and warranty shall be true in all material
respects or all respects, as applicable, as of such date) and no Default or
Unmatured Default has occurred and is continuing;

(6)    Written money transfer instructions reasonably requested by the
Administrative Agent, addressed to the Administrative Agent and signed by an
Authorized Signer;

(7)    Receipt in cash of the fees agreed to in the Fee Letters;

(8)    The written opinions of the Borrowers’ and the Subsidiary Guarantors’
counsel in the forms of the opinions attached hereto as Exhibit E, addressed to
the Administrative Agent, the Issuing Banks and the Lenders, in form and
substance reasonably acceptable to the Administrative Agent and its counsel,
with respect to (without limitation) the due authorization, execution and
enforceability of this Agreement and the other Loan Documents;

(9)    All documentation and other information requested by the Administrative
Agent or any Lender in order to comply with requirements of any Anti-Money
Laundering Laws, including, without limitation, the PATRIOT Act and any
applicable “know your customer” rules and regulations;

(10)    For each member of the Initial Obligor Group or Subsidiary thereof that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to such member of
the Initial Obligor Group





72

--------------------------------------------------------------------------------

 

 



or such Subsidiary (including delivery to each Lender requesting the same), in
each case at least five (5) Business Days prior to the Closing Date; and

(11)    Such other documents as the Administrative Agent or any Lender or its
counsel may have reasonably requested, including, without limitation, each
document reflected on the List of Closing Documents attached as Exhibit F to
this Agreement.

5.2    Each Advance and Letter of Credit.  The Lenders shall not be required to
make any Advance, or issue, extend or increase any Letter of Credit, unless on
the applicable Borrowing Date, or in the case of a Letter of Credit, the date on
which the Letter of Credit is to be issued, extended or increased:

(A)    There exists no Default or Unmatured Default;

(B)    The representations and warranties contained in Article VI are true and
correct in all material respects or, with respect to any representation that is
qualified by materiality or Material Adverse Effect, all respects, as of such
Borrowing Date (unless such representation and warranty is made as of a specific
date, in which case, such representation and warranty shall be true in all
material respects or all respects, as applicable, as of such date); and

(C)    The Revolving Credit Obligations do not, and after making such proposed
Advance or issuing such Letter of Credit would not, exceed the Aggregate
Revolving Loan Commitment.

Each Borrowing/Election Notice with respect to each such Advance and the letter
of credit application with respect to each Letter of Credit shall constitute a
representation and warranty by the applicable Borrower that the conditions
contained in Sections 5.2(A),  (B) and (C) have been satisfied.  For the
avoidance of doubt, this Section 5.2 does not apply to the conversion or
continuation of any existing Revolving Loan.

5.3    Designation of a Foreign Subsidiary Borrower.  The designation of a
Foreign Subsidiary Borrower pursuant to Section 2.23 is subject to the condition
precedent that the Company or such proposed Foreign Subsidiary Borrower shall
have furnished or caused to be furnished to the Administrative Agent:

(A)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary, of its board of directors’ (or equivalent governing body’s)
resolutions (and resolutions of other bodies, if any are deemed necessary by
counsel for the Administrative Agent) or, in the case of any German Obligor,
shareholders’ resolutions, approving the Borrowing Subsidiary Agreement and any
other Loan Documents to which such Subsidiary is becoming a party;

(B)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary, which shall identify by name and title and bear
the signature of the officers of such Subsidiary authorized to request
Borrowings hereunder and sign the Borrowing Subsidiary Agreement and the other
Loan Documents to which such Subsidiary is becoming a party, upon which
certificate the Administrative Agent and the Lenders shall be entitled to rely
until informed of any change in writing by the Company or such Subsidiary, or,
with respect to any German Obligor, a certificate of an authorised signatory of
such German Obligor, including a specimen of





73

--------------------------------------------------------------------------------

 

 



the signature of each person authorised in relation to the Loan Documents,
certifying that the specimen signatures, relating to it is correct, complete and
in full force and effect and has not been amended or superseded as at a date no
earlier than the date of such certificate;

(C)    Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders, including, without limitation, tax and
regulatory opinions;

(D)    Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent, each in such
form as the Administrative Agent may reasonably require; and

(E)    To the extent there are Foreign Subsidiary Borrowers having Significant
Foreign Subsidiaries and such guaranty is required in accordance with the terms
of the definition of Foreign Subsidiary Guarantor, a Foreign Subsidiary
Guaranty, in the form attached hereto as Exhibit I-2, executed by each Foreign
Subsidiary Guarantor.

ARTICLE VI:  REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and the other financial accommodations to the
Borrowers and to issue the Letters of Credit described herein, each Borrower
represents and warrants as follows to each Lender and the Administrative Agent
as of the Closing Date, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Closing Date, and thereafter on each
date as required by Section 5.2:

6.1    Organization; Corporate Powers.  Each of such Borrowers and its
Significant Subsidiaries (i) is a corporation, partnership or limited liability
company duly organized, validly existing and, where applicable, in good standing
under the laws of the jurisdiction of its organization, (ii) is duly qualified
to do business as a foreign entity and is in good standing under the laws of
each jurisdiction in which failure to be so qualified and in good standing would
reasonably be expected to have a Material Adverse Effect, and (iii) has all
requisite power and authority to own, operate and encumber its property and to
conduct its business as presently conducted and as proposed to be conducted. No
member of the Obligor Group nor any Subsidiary thereof is an EEA Financial
Institution.

6.2    Authority; Enforceability.

(A)    Each Borrower and each other member of the Obligor Group has the
requisite power and authority to execute, deliver and perform each of the Loan
Documents which have been executed by it as required by this Agreement and the
other Loan Documents.

(B)    The execution, delivery, and performance, of each of the Loan Documents
which have been executed as required by this Agreement, the other Loan Documents
or otherwise  to which such Borrower or any other member of the Obligor Group is
party, and the consummation





74

--------------------------------------------------------------------------------

 

 



of the transactions contemplated thereby, have been duly authorized by all
requisite corporate, partnership or limited liability company acts (including
any required shareholder or partner approval) of such Borrower and/or such other
member of the Obligor Group.

(C)    Each of the Loan Documents to which such Borrower or any other member of
the Obligor Group is a party has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally and general equitable principles).

6.3    No Conflict; Governmental Consents.  The execution, delivery and
performance of each of the Loan Documents to which such Borrower or any other
member of the Obligor Group is a party do not and will not (i) conflict with the
certificate or articles of incorporation, partnership agreement, certificate of
partnership, articles or certificate of organization or formation, by-laws,
operating agreement or other management agreement  (or other applicable
constituent documents) of such Borrower or any other member of the Obligor
Group, (ii) conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any Requirement of Law
(including, without limitation, any Environmental Property Transfer Act) or
Contractual Obligation of such Borrower or any such other member of the Obligor
Group, or require termination of any Contractual Obligation, except such breach,
default or termination which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, or (iii) result in or
require the creation or imposition of any Lien whatsoever upon any of the
property or assets of such Borrower or any other member of the Obligor Group,
other than Liens permitted or created by the Loan Documents.  Except as set
forth on Schedule 6.3 to this Agreement, the execution, delivery and performance
of each of the Loan Documents to which such Borrower or any other member of the
Obligor Group is a party do not and will not require any registration with,
consent or approval of, or notice to, or other action to, with or by any
Governmental Authority, including under any Environmental Property Transfer Act,
except filings, consents or notices which have been made, obtained or given, or
which, if not made, obtained or given, individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

6.4    Financial Statements.  The consolidated financial statements of the
Company and its Subsidiaries at and for the year ended September 30, 2018
heretofore delivered to the Administrative Agent and the Lenders were prepared
in accordance with generally accepted accounting principles in effect on the
date such statements were prepared and fairly present the consolidated financial
condition and operation of the Company and its Subsidiaries at September 30,
2018 and the consolidated results of their operations for the period then ended.

6.5    No Material Adverse Change.  Since September 30, 2018, except as
disclosed (x) in any of the Company’s Form 10-Q, 10-K, or 8-K filings with the
Commission subsequent to September 30, 2018 but prior to the Closing Date, or
(y) in any letter or confidential offering memorandum delivered by the Company
to the Administrative Agent and the Lenders prior to the Closing Date, there has
occurred no change in the business, properties, financial condition,
performance, or results of operations of the Company and its Subsidiaries taken
as a whole, or any other event which has had or would reasonably be expected to
have a Material Adverse Effect.





75

--------------------------------------------------------------------------------

 

 



6.6    Taxes.  Each of the Company and its Subsidiaries has filed or caused to
be filed all federal and other material tax returns which are required to be
filed by it and, except for (i) taxes and assessments being, or which will
promptly be, contested in good faith and reserved for in accordance with
generally accepted accounting principles as in effect from time to time (if and
to the extent so required) and (ii) taxes the nonpayment of which could not
reasonably be expected to have a Material Adverse Effect, have paid or caused to
be paid all taxes as shown on said returns or any assessment received by it, to
the extent that such taxes have become due.    

6.7    Litigation; Loss Contingencies and Violations.  There is no action, suit,
proceeding, arbitration or, to any Borrower’s knowledge, investigation before or
by any Governmental Authority or private arbitrator pending or, to any
Borrower’s knowledge, threatened in writing against the Company, any of its
Subsidiaries or any property of any of them which could reasonably be expected
to have a Material Adverse Effect.

6.8    Subsidiaries.  As of the Closing Date, Schedule 6.8 to this Agreement (i)
contains a description of the corporate structure of the Company, its
Subsidiaries and any other Person in which the Company or any of its
Subsidiaries holds a material Equity Interest; and (ii) accurately sets forth
(A) the correct legal name and the jurisdiction of organization, (B) a listing
of all of the Company’s Significant Subsidiaries, (C) the issued and outstanding
shares of each class of Capital Stock of each of the Company’s Subsidiaries and
the owners of such shares, and (D) a summary of the direct and indirect
partnership, joint venture, or other material Equity Interests, if any, which
the Company and each Subsidiary of the Company holds in any Person that is not a
corporation.  Except as disclosed on Schedule 6.8, as of the Closing Date, there
are no warrants or options outstanding with respect to the issued and
outstanding Capital Stock of the Company or any of the Company’s Subsidiaries.
Except as disclosed on Schedule 6.8, as of the Closing Date, none of the issued
and outstanding Capital Stock of the Company or any of the Company’s
Subsidiaries is subject to any redemption right or repurchase agreement pursuant
to which the Company or any Subsidiary is or may become obligated to redeem or
repurchase its Capital Stock.  All outstanding Capital Stock of each of the
Company’s Subsidiaries is duly authorized, validly issued, fully paid and
nonassessable and is not Margin Stock.

6.9    ERISA.  Except as disclosed on Schedule 6.9, no ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect or a Default.  The
minimum funding standards of ERISA and the Code with respect to each Plan have
been satisfied, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect or a Default. Neither the
Company nor any member of the Controlled Group has failed to make an installment
or any other payment which could result in a lien under Section 430(k) of the
Code. As of the Closing Date, no Borrower is a Benefit Plan, subject to the
accuracy of the Lender’s representations, warranties and covenants in Section
10.20 hereof, or will be using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Loan
Commitments.

6.10    Accuracy of Information.  The information, exhibits and reports
furnished by such Borrower and any of its Significant Subsidiaries, or by the
Company on behalf of any of such Borrower or any of its Significant
Subsidiaries, to the Administrative Agent or to any Lender in





76

--------------------------------------------------------------------------------

 

 



connection with the negotiation of, or compliance with, the Loan Documents, the
representations and warranties of the Company and its Subsidiaries contained in
the Loan Documents, and all certificates and documents delivered to the
Administrative Agent and the Lenders pursuant to the terms thereof (excluding
any forecasts and projections of financial information and results submitted to
any Lender as works in process or as materials not otherwise required to be
submitted to the Commission), taken as a whole, do not contain as of the date
thereof any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading in any material
respect. As of the Closing Date, all of the information included in the
Beneficial Ownership Certification is true and correct.

6.11    Securities Activities.  Neither the Company nor any of its Subsidiaries
is engaged in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

6.12    Material Agreements.    

(A)    Neither such Borrower nor any of such Borrower’s Subsidiaries is a party
to or subject to any Contractual Obligation, which, as of such date,
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(B)    No member of the senior management of either such Borrower or any of its
Subsidiaries has received written notice that (i) it is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any Contractual Obligation to which it is a party, or
(ii) any condition exists which, with the giving of notice or the lapse of time
or both, would constitute a default with respect to any such Contractual
Obligation, in each case, which default has, or if not remedied within any
applicable grace period could reasonably be likely to have, a Material Adverse
Effect.

6.13    Compliance with Laws.  Such Borrower and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

6.14    Assets and Properties.  Each of such Borrower and its Significant
Subsidiaries has good and sufficient title to all of its material real and
personal properties owned by it or a valid leasehold interest in all of its
leased assets (except insofar as marketability may be limited by any laws or
regulations of any Governmental Authority affecting such assets), and all such
assets and property are free and clear of all Liens, except Liens permitted
under Section 7.3(C), and except for those defects in title and Liens that,
individually or in the aggregate, would not have a Material Adverse Effect.

6.15    Statutory Indebtedness Restrictions.  Neither the Company nor any of its
Subsidiaries is subject to regulation under the Federal Power Act, or the
Investment Company Act of 1940, or any other foreign, federal or state statute
or regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.





77

--------------------------------------------------------------------------------

 

 



6.16    Labor Matters.  To the knowledge of any Borrower, no attempt to organize
the employees of the Company or any of its Subsidiaries, and no labor disputes,
strikes or walkouts affecting the operations of the Company or any of its
Subsidiaries, is pending, or, to the Company’s or such Subsidiaries’ knowledge,
threatened, planned or contemplated which would reasonably be expected to have a
Material Adverse Effect.

6.17    Environmental Matters.  Except as disclosed on Schedule 6.17 to this
Agreement,

(A)    the operations of the Company and its Subsidiaries comply in all respects
with all Environmental, Health or Safety Requirements of Law, except where such
failure would not reasonably be expected to have a Material Adverse Effect;

(B)    the Company and its Subsidiaries have all permits, licenses or other
authorizations required under all Environmental, Health or Safety Requirements
of Law and are in compliance with such permits, except where the failure to do
so would not reasonably be expected to have a Material Adverse Effect;

(C)    neither the Company, any of its Subsidiaries nor any of their respective
present property or operations, or, to the Company’s or any of its Subsidiaries’
knowledge, any of their respective past property or operations, are subject to
or the subject of, any investigation known to the Company or any of its
Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting:  (A) any violation of
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any claims or liabilities arising from the Release or threatened Release of
a Contaminant into the environment, in each case, which would reasonably be
expected to have a Material Adverse Effect;

(D)    there is not now, nor to the Company’s or any of its Subsidiaries’
knowledge has there ever been, on or in the property of the Company or any of
its Subsidiaries any landfill, waste pile, underground storage tanks,
aboveground storage tanks, surface impoundment or hazardous waste storage
facility of any kind, any polychlorinated biphenyls (PCBs) used in hydraulic
oils, electric transformers or other equipment, or any asbestos containing
material, in each case, which would reasonably be expected to have a Material
Adverse Effect; and

(E)    to the knowledge of the Company or any of its Subsidiaries, neither the
Company nor any of its Subsidiaries has any Contingent Obligation in connection
with any Release or threatened Release of a Contaminant into the environment
which would reasonably be expected to have a Material Adverse Effect.

6.18    Insurance.  The Company maintains, and has caused each Significant
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance on all of its property in such amounts, subject to
deductibles and self-insurance retentions, and covering such properties and
risks, as is consistent with sound business practices.

6.19    Solvency.  As of the Closing Date and immediately after the making of
the Loans, (i) the fair value of the assets of the Company and its Subsidiaries
on a consolidated basis, at a fair valuation, will exceed their consolidated
debts and liabilities, subordinated, contingent or otherwise; (ii) the present
fair saleable value of the consolidated properties of the Company and





78

--------------------------------------------------------------------------------

 

 



its Subsidiaries will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Company and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and (iv) the Company
and its Subsidiaries will not have unreasonably small capital with which to
conduct the business in which they are engaged as such business is now conducted
and is proposed to be conducted after the Closing Date.    

6.20    Anti-Corruption Laws and Sanctions.  The Company has implemented and
maintains in effect policies and procedures designed to ensure material
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Company, its Subsidiaries and, to the knowledge of the
Company, their respective officers,  employees, directors and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and, in the case of any Foreign Subsidiary Borrower, is not knowingly
engaged in any activity that could reasonably be expected to result in such
Borrower being designated as a Sanctioned Person.  None of (a) the Company, any
Subsidiary or to the knowledge of an Authorized Officer of the Company any of
their respective directors, officers or employees, or (b) to the knowledge of an
Authorized Officer of the Company, any agent of the Company or any Subsidiary
that acts in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Advance or Letter of Credit, use
of proceeds or other transactions hereunder will violate any Anti-Corruption Law
or applicable Sanctions.    

The representations in this Section 6.20 shall not be made or deemed to be made
to or for the benefit of any Credit Party that qualifies as a resident party
domiciled in Germany (Inländer) within the meaning of section 2 paragraph 15 of
the German Foreign Trade Act (Außenwirtschaftsgesetz) or any director, officer
or employee thereof to the extent that these representations would result in a
violation of, or conflict with, section 7 German Foreign Trade Regulation
(Außenwirtschaftsverordnung), any provision of Council Regulation (EC) 2271/96
or any similar applicable anti-boycott law or regulation on the part of that
Credit Party or any director, officer or employee thereof (for the avoidance of
doubt, without prejudice to the general applicability of Council Regulation (EC)
2271/96).

ARTICLE VII:  COVENANTS

The Company covenants and agrees that so long as any Revolving Loan Commitments
are outstanding and thereafter until payment in full of all of the Obligations
(other than contingent indemnity obligations) and termination of all Letters of
Credit (or cash collateralization thereof in accordance with Section 3.11),
unless the Required Lenders shall otherwise give prior written consent:

7.1    Reporting.  The Company shall:

(A)    Financial Reporting.  Furnish to the Administrative Agent (with
sufficient copies for each of the Lenders, which copies shall be distributed to
the Lenders by the Administrative Agent):





79

--------------------------------------------------------------------------------

 

 



(i)    Quarterly Reports.  As soon as practicable, and in any event no later
than the earlier to occur of (x) the sixtieth (60th) day after the end of each
of the first three fiscal quarters of each fiscal year of the Company, and (y)
the tenth (10th) day after the date on which any of the following items are
required to be delivered to the Commission, the consolidated balance sheet of
the Company and its Subsidiaries as at the end of such period and the related
statement of consolidated earnings of the Company and its Subsidiaries for such
fiscal quarter and the related statements of consolidated earnings and
consolidated cash flows of the Company and its Subsidiaries for the period from
the beginning of the then current fiscal year to the end of such fiscal quarter,
certified by the chief financial officer of the Company on behalf of the Company
as fairly presenting in all material respects the consolidated financial
position of the Company and its Subsidiaries as at the dates indicated and the
results of their operations and cash flows for the periods indicated in
accordance with generally accepted accounting principles as in effect from time
to time, subject to normal year-end audit adjustments and the absence of
footnotes.  With respect to any fiscal quarter, if all of the foregoing
information is fairly, accurately and completely set forth in the Company’s Form
10-Q filing with the Commission for such fiscal quarter, such Form 10-Q filing
with the Commission shall be deemed delivery to the Administrative Agent of the
information required under this Section 7.1(A)(i);  provided,  however, that the
Company must comply with the foregoing timing requirements for such delivery or
deemed delivery whether constituting a Form 10-Q filing or another report and
must deliver any corresponding compliance certificates hereunder when due.

(ii)    Annual Reports.  As soon as practicable, and in any event no later than
the earlier to occur of (x) the one-hundredth (100th) day after the end of each
fiscal year of the Company, and (y) the tenth (10th) day after the date on which
any of the following items are required to be delivered to the Commission, (a)
the consolidated balance sheet of the Company and its Subsidiaries as at the end
of such fiscal year and the related statements of consolidated earnings,
consolidated shareholders’ equity and consolidated cash flows of the Company and
its Subsidiaries for such fiscal year, and in comparative form the corresponding
figures for the previous fiscal year in form and substance sufficient to
calculate the financial covenants set forth in Section 7.4, and (b) an audit
report on the items listed in clause (a) hereof of Deloitte or any other
independent certified public accountants of recognized national standing, which
audit report shall be unqualified and shall state that such financial statements
fairly present the consolidated financial position of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in conformity with generally accepted
accounting principles as in effect from time to time and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards.  With
respect to any fiscal year, if all of the foregoing information is fairly,
accurately and completely set forth in the Company’s Form 10-K filing with the
Commission for such fiscal year, such Form 10-K filing  with the Commission
shall be deemed delivery to the Administrative Agent of the information required





80

--------------------------------------------------------------------------------

 

 



under this Section 7.1(A)(ii);  provided,  however, that the Company must comply
with the foregoing timing requirements for such delivery or deemed delivery
whether constituting a Form 10-K filing or another report and must deliver any
corresponding compliance certificates hereunder when due.

(iii)    Officer’s Certificate.  Together with each delivery of any financial
statement (a) pursuant to clauses (i) and (ii) of this Section 7.1(A), an
Officer’s Certificate of the Company, substantially in the form of Exhibit G
attached hereto and made a part hereof, stating that as of the date of such
Officer’s Certificate no Default or Unmatured Default exists, or if any Default
or Unmatured Default exists, stating the nature and status thereof and (b)
pursuant to clauses (i) and (ii) of this Section 7.1(A), a compliance
certificate, substantially in the form of Exhibit H attached hereto and made a
part hereof, signed by the Company’s chief financial officer, (1) demonstrating
compliance, when applicable, with the provisions of  Section 7.4, and (2)
calculating the Leverage Ratio for purposes of determining the then Applicable
Eurocurrency Margin, Applicable Floating Rate Margin, Applicable L/C Fee
Percentage and Applicable Unused Fee Percentage.

(B)    Notice of Default.  Promptly upon any Authorized Officer of the Company
obtaining knowledge (i) of any condition or event which constitutes a Default or
Unmatured Default, or becoming aware that any Lender or Administrative Agent has
given any written notice to any Authorized Officer with respect to a claimed
Default or Unmatured Default under this Agreement, or (ii) that any Person has
given any written notice to any Authorized Officer of the Company or taken any
other action with respect to a claimed default or event or condition of the type
referred to in Section 8.1(E), the Company shall deliver to the Administrative
Agent and the Lenders an Officer’s Certificate specifying (a) the nature and
period of existence of any such claimed default, Default, Unmatured Default,
condition or event, (b) the notice given or action taken by such Person in
connection therewith, and (c) what action the Company has taken, is taking and
proposes to take with respect thereto.

(C)    Lawsuits.  (i)  Promptly upon any Authorized Officer obtaining knowledge
of the institution of, or written threat of, any action, suit, proceeding,
governmental investigation or arbitration, by or before any Governmental
Authority, against or affecting the Company or any of its Subsidiaries or any
property of the Company or any of its Subsidiaries not previously disclosed
pursuant to Section 6.7, which action, suit, proceeding, governmental
investigation or arbitration exposes, or in the case of multiple actions, suits,
proceedings, governmental investigations or arbitrations arising out of the same
general allegations or circumstances which expose, in the Company’s reasonable
judgment, the Company or any of its Subsidiaries to liability in an amount
aggregating $60,000,000 or more (exclusive of claims covered by insurance
policies of the Company or any of its Subsidiaries unless the insurers of such
claims have disclaimed coverage or reserved the right to disclaim coverage on
such claims and exclusive of claims covered by the indemnity of a financially
responsible indemnitor in favor of the Company or any of its Subsidiaries unless
the indemnitor has disclaimed or reserved the right to disclaim coverage
thereof), give written notice thereof to the Administrative Agent and the
Lenders and provide such other information as may be reasonably available to
enable each Lender to evaluate such matters; and (ii) in addition to the
requirements set forth in clause (i) of this Section 7.1(C), upon request





81

--------------------------------------------------------------------------------

 

 



of the Administrative Agent or the Required Lenders, promptly give written
notice of the status of any action, suit, proceeding, governmental investigation
or arbitration covered by a report delivered pursuant to clause (i) above and
provide such other information as may be reasonably available to it that would
not jeopardize any attorney-client privilege by disclosure to the Lenders to
enable each Lender and the Administrative Agent and its counsel to evaluate such
matters.

(D)    ERISA Notices.  Deliver or cause to be delivered to the Administrative
Agent and the Lenders, at the Company’s expense, the following information and
notices as soon as reasonably possible, and in any event:

(i)    within ten (10) Business Days after any member of the Controlled Group
obtains knowledge that a Termination Event has occurred which could reasonably
be expected to subject the Company or its Subsidiaries to liability individually
or in the aggregate that could reasonably be expected to result in a Material
Adverse Effect, a written statement of the chief financial officer of the
Company describing such Termination Event and the action, if any, which the
member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;

(ii)    within ten (10) Business Days after the filing of any funding waiver
request with the IRS, a copy of such funding waiver request and thereafter all
communications received by the Company or a member of the Controlled Group with
respect to such request within ten (10) Business Days such communication is
received;

(iii)    within ten (10) Business Days after the Company or any member of the
Controlled Group knows or has reason to know that (a) a Multiemployer Plan has
been terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a notice describing such matter; and

(iv)    within ten (10) Business Days after the Company or any member of the
Controlled Group fails to make a required installment or any other required
payment to a Single Employer Plan which could result in the imposition of a lien
under Section 430(k) of the Code, a notice thereof.

For purposes of this Section 7.1(D), the Company and any member of the
Controlled Group shall be deemed to know all facts known by the administrator of
any Single Employer Plan or Multiemployer Plan of which the Company or any
member of the Controlled Group is the plan sponsor or a contributing sponsor.

(E)    Labor Matters.  Notify the Administrative Agent and the Lenders in
writing, promptly upon an Authorized Officer of the Company learning of (i) any
material labor dispute to which the Company or any of its Significant
Subsidiaries may become a party, including, without limitation, any strikes,
lockouts or other disputes relating to such Persons’ plants and other





82

--------------------------------------------------------------------------------

 

 



facilities, which dispute would reasonably be expected to have a Material
Adverse Effect and (ii) any Worker Adjustment and Retraining Notification Act
liability incurred with respect to the closing of any plant or other facility of
the Company or any of its Significant Subsidiaries which would reasonably be
expected to have a Material Adverse Effect.

(F)    Other Indebtedness.  Deliver to the Administrative Agent (i) a copy of
each regular report, notice or written communication regarding potential or
actual defaults (including any accompanying officer’s certificate) delivered by
or on behalf of the Company to the holders of funded Indebtedness with an
aggregate outstanding principal amount in excess of $60,000,000 pursuant to the
terms of the agreements governing such Indebtedness, such delivery to be made at
the same time and by the same means as such notice of default is delivered to
such holders, and (ii) a copy of each written notice or other written
communication received by the Company from the holders of funded Indebtedness
with an aggregate outstanding principal amount in excess of $60,000,000
regarding potential or actual defaults pursuant to the terms of such
Indebtedness, such delivery to be made promptly after such notice or other
communication is received by the Company.

(G)    Other Reports.  Deliver or cause to be delivered to the Administrative
Agent and the Lenders copies of (i) all financial statements, reports and
material written notices, if any, sent by the Company to its securities holders
or filed with the Commission by the Company, and (ii) all notifications received
from the Commission by the Company or its Subsidiaries pursuant to the
Securities Exchange Act of 1934 and the rules promulgated thereunder.  The
Company shall include the Administrative Agent and the Lenders on its standard
distribution lists for all press releases made available generally by the
Company to the public concerning material developments in the business of the
Company or any such Subsidiary.

(H)    Environmental Notices.  As soon as possible and in any event within
twenty (20) days after receipt by the Company, a copy of (i) any notice or claim
to the effect that the Company or any of its Significant Subsidiaries is or may
be liable to any Person as a result of the Release by the Company, any of its
Significant Subsidiaries, or any other Person of any Contaminant into the
environment, and (ii) any notice alleging any violation of any Environmental,
Health or Safety Requirements of Law by the Company or any of its Subsidiaries
if, in either case, such notice or claim relates to an event which could
reasonably be expected to subject the Company or any of its Significant
Subsidiaries to liability individually or in the aggregate  in excess of
$60,000,000.

(I)    Other Information.  Promptly upon receiving a request therefor from the
Administrative Agent, prepare and deliver to the Administrative Agent and the
Lenders such other information with respect to the Company, any of its
Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent.

7.2    Affirmative Covenants.

(A)    Corporate Existence, Etc.  Except as permitted pursuant to Section
7.3(I), the Company shall, and shall cause each of its Significant Subsidiaries
to, at all times maintain its valid existence and (to the extent such concept
applies to such entity) in good standing as a corporation, partnership or
limited liability company in its jurisdiction of incorporation or organization,
as the case may be, and preserve and keep, or cause to be preserved and kept, in
full





83

--------------------------------------------------------------------------------

 

 



force and effect its rights and franchises material to its businesses, unless,
in the good faith judgment of the Company, the failure to preserve any such
rights or franchises would not reasonably be expected to have a Material Adverse
Effect. 

(B)    Corporate Powers; Conduct of Business.  The Company shall, and shall
cause each of its Significant Subsidiaries to, qualify and remain qualified to
do business in each jurisdiction in which the nature of its business requires it
to be so qualified and where the failure to be so qualified will have or would
reasonably be expected to have a Material Adverse Effect.

(C)    Compliance with Laws, Beneficial Ownership Regulation, Etc.  The Company
shall, and shall cause its Subsidiaries to, (a) comply with all Requirements of
Law (including, without limitation, Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002) and all restrictive covenants affecting such Person
or the business, properties, assets or operations of such Person, and (b) obtain
as needed all permits necessary for its operations and maintain such permits in
good standing unless failure to comply with such Requirements of Law or such
covenants or to obtain or maintain such permits would not reasonably be expected
to have a Material Adverse Effect. The Company will maintain in effect and
enforce policies and procedures designed to ensure compliance by the Company,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. This paragraph Section
7.2(C) shall not be made or deemed to be made to or for the benefit of any
Credit Party that qualifies as a resident party domiciled in Germany (Inländer)
within the meaning of section 2 paragraph 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) or any director, officer or employee thereof to the
extent that it would result in a violation of, or conflict with, section 7
German Foreign Trade Regulation (Außenwirtschaftsverordnung), any provision of
Council Regulation (EC) 2271/96 or any similar applicable anti-boycott law or
regulation on the part of that Credit Party or any director, officer or employee
thereof (for the avoidance of doubt, without prejudice to the general
applicability of Council Regulation (EC) 2271/96). The Company will (i) notify
the Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein and (ii) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or such Lender, as the case may be, any information or documentation
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

(D)    Payment of Taxes and Claims; Tax Consolidation.  The Company shall pay,
and cause each of its Subsidiaries to pay, (i) all material taxes, assessments
and other governmental charges imposed upon it or on any of its properties or
assets or in respect of any of its franchises, business, income or property
before any penalty accrues thereon, and (ii) all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a Lien (other
than a Lien permitted by Section 7.3(C)) upon any of the Company’s or such
Subsidiary’s property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (i) above or claims
referred to in clause (ii) above (and interest, penalties or fines relating
thereto) need be paid if (x) being, or will promptly be, contested in good faith
by appropriate proceedings diligently instituted and conducted and if such
reserve or other appropriate provision, if any, as shall be required in





84

--------------------------------------------------------------------------------

 

 



conformity with generally accepted accounting principles as in effect from time
to time shall have been made therefor, or (y) the nonpayment of all such taxes,
assessments and other governmental charges would not reasonably be expected to
have a Material Adverse Effect.

(E)    Insurance.  The Company shall maintain for itself and its Significant
Subsidiaries, or shall cause each of its Significant Subsidiaries to maintain in
full force and effect, such insurance policies and programs (including
self-insurance) as reflect coverage and self-insurance that is reasonably
consistent with prudent industry practice for similarly situated companies
operating in the same or similar locations.

(F)    Inspection of Property; Books and Records; Discussions.  The Company
shall permit and cause each of the Company’s Significant Subsidiaries to permit,
any authorized representative(s) designated by either the Administrative Agent
(which may include representatives of any Lender) or, after the occurrence and
during the continuation of any Default, any Lender, to visit and inspect any of
the properties of the Company or any of its Significant Subsidiaries, to
examine, audit, check and make copies of their respective financial and
accounting records, books, journals, orders, receipts and any correspondence and
other data relating to their respective businesses or the transactions
contemplated hereby (including, without limitation, in connection with
environmental compliance, hazard or liability), and to discuss their affairs,
finances and accounts with their officers, all upon reasonable notice and at
such reasonable times during normal business hours, as often as may be
reasonably requested, provided, that unless a Default shall have occurred and be
continuing, no more than one (1) such inspection per year by the Administrative
Agent shall be at the Company’s expense.  Notwithstanding anything to the
contrary, nothing in this Agreement will require the Company or any Subsidiary
to disclose, permit the inspection, examination or making copies of, or
discussion of, any document, information or other matter, or provide information
(i) that constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure is prohibited by law or binding
agreement or (iii) that is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that in the event that the Company
does not provide information that otherwise would be required to be provided
hereunder in reliance on the exclusions in this sentence relating to violation
of any obligation of confidentiality, the Company shall use commercially
reasonable efforts to provide notice to the Administrative Agent promptly upon
obtaining knowledge that such information is being withheld (but solely if
providing such notice would not violate such obligation of confidentiality). The
Company shall keep and maintain, in all material respects, proper books of
record and account on a consolidated basis in which entries in material
conformity with Agreement Accounting Principles shall be made of all dealings
and transactions in relation to their respective businesses and activities.  The
Company shall cause each of its Significant Subsidiaries to keep and maintain,
in all material respects, proper books of record and account.  If a Default has
occurred and is continuing, the Company, upon the Administrative Agent’s
request, shall provide copies of such records to the Administrative Agent or its
representatives.

(G)    ERISA Compliance.  The Company shall, and shall cause each of its
Subsidiaries to,  maintain and operate all Plans to comply in all material
respects with the provisions of ERISA and shall operate all Plans to comply in
all material respects with the applicable provisions of the Code, all other
applicable laws, and the regulations and interpretations thereunder and the
respective requirements of the governing documents for such Plans, unless the
failure to maintain,





85

--------------------------------------------------------------------------------

 

 



operate and comply with the foregoing, as applicable, would not reasonably be
expected to have a Material Adverse Effect.

(H)    Maintenance of Property.  The Company shall cause all material property
used in the conduct of its business or the business of any Significant
Subsidiary to be maintained and kept in adequate condition, repair and working
order and supplied with all necessary equipment and shall cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Company may be necessary so that the business
carried on in connection therewith may be properly conducted at all times,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect; provided, however, that nothing in this Section 7.2(H)
shall prevent the Company from discontinuing the operation or maintenance of any
of such property if such discontinuance is, in the judgment of the Company,
desirable in the conduct of its business or the business of any Subsidiary.

(I)    Environmental Compliance.  The Company and its Significant Subsidiaries
shall comply with all Environmental, Health or Safety Requirements of Law,
except where noncompliance would not reasonably be expected to have a Material
Adverse Effect.

(J)    Use of Proceeds. 

(i)    The Borrowers shall use the proceeds of the Revolving Loans for general
corporate purposes and ongoing working capital needs of such Borrower and its
Subsidiaries (including, without limitation, to consummate Permitted
Acquisitions and to make capital expenditures).  The Borrowers will not, nor
will any Borrower permit any Subsidiary to, use any of the proceeds of the Loans
to purchase or carry any Margin Stock.

(ii)    No Borrower will request any Advance or Letter of Credit, and no
Borrower shall use, and the Company shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Advance, Incremental Term Loan or Letter of Credit (x) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (y) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state or (z) in any manner that would result in the violation of  any Sanctions
applicable to any party hereto. This Section 7.2(J)(ii) shall not apply for the
benefit of any Credit Party that qualifies as a resident party domiciled in
Germany (Inländer) within the meaning of section 2 paragraph 15 of the German
Foreign Trade Act (Außenwirtschaftsgesetz) or any director, officer or employee
thereof to the extent that it would result in a violation of, or conflict with,
section 7 German Foreign Trade Regulation (Außenwirtschaftsverordnung), any
provision of Council Regulation (EC) 2271/96 or any similar applicable
anti-boycott law or regulation on the part of that Credit Party or any director,
officer or employee





86

--------------------------------------------------------------------------------

 

 



thereof (for the avoidance of doubt, without prejudice to the general
applicability of Council Regulation (EC) 2271/96).

(K)    Subsidiary Guarantees.  The Company will (a) cause (i) each Domestic
Incorporated Subsidiary that becomes a Significant Domestic Incorporated
Subsidiary after the Closing Date in connection with a Permitted Acquisition to
execute and deliver to the Administrative Agent, as promptly as possible, but in
any event not later than sixty (60) days after becoming a Significant Domestic
Incorporated Subsidiary (or such later date as agreed to by the Administrative
Agent in writing in its sole discretion), an executed Supplement to become a
Domestic Subsidiary Guarantor under the Domestic Subsidiary Guaranty in the form
of Annex I-1 to the Domestic Subsidiary Guaranty (whereupon such Subsidiary
shall become a “Domestic Subsidiary Guarantor” under this Agreement), (ii)  each
Domestic Incorporated Subsidiary becomes a Significant Domestic Incorporated
Subsidiary after the Closing Date other than in connection with a Permitted
Acquisition to execute and deliver to the Administrative Agent, as promptly as
possible, but in any event not later than the later of (x) the date that is
sixty (60) days after becoming a Significant Domestic Incorporated Subsidiary
and (y) the date on which the first financial statements and compliance
certificates after becoming a Significant Domestic Incorporated Subsidiary are
required to be delivered pursuant to Section 7.1(A) are delivered (or such later
date as agreed to by the Administrative Agent in writing in its sole
discretion), an executed Supplement to become a Domestic Subsidiary Guarantor
under the Domestic Subsidiary Guaranty in the form of Annex I-1 to the Domestic
Subsidiary Guaranty (whereupon such Subsidiary shall become a “Domestic
Subsidiary Guarantor” under this Agreement), (iii) each Foreign Subsidiary that
becomes a Significant Foreign Subsidiary of a Foreign Subsidiary Borrower after
the Closing Date  in connection with a Permitted Acquisition (subject to there
being no unreasonable adverse tax impact thereof) to execute and deliver to the
Administrative Agent, as promptly as possible, but in any event not later than
sixty (60) days after becoming such a Significant Foreign Subsidiary (or such
later date as agreed to by the Administrative Agent in writing in its sole
discretion), an executed Supplement to become a Foreign Subsidiary Guarantor
under the Foreign Subsidiary Guaranty in the form of Annex I-2 to the Foreign
Subsidiary Guaranty (whereupon such Subsidiary shall become a “Foreign
Subsidiary Guarantor” under this Agreement), and (iv) each Foreign Subsidiary
that becomes a Significant Foreign Subsidiary of a Foreign Subsidiary Borrower
after the Closing Date other than in connection with a Permitted Acquisition
(subject to there being no unreasonable adverse tax impact thereof) to execute
and deliver to the Administrative Agent, as promptly as possible, but in any
event not later than the later of (x) the date that is sixty (60) days after
becoming a Significant Foreign Subsidiary and (y) the date on which the first
financial statements and compliance certificates after becoming a Significant
Foreign Subsidiary are required to be delivered pursuant to Section 7.1(A) are
delivered (or such later date as agreed to by the Administrative Agent in
writing in its sole discretion), an executed Supplement to become a Foreign
Subsidiary Guarantor under the Foreign Subsidiary Guaranty in the form of Annex
I-2 to the Foreign Subsidiary Guaranty (whereupon such Subsidiary shall become a
“Foreign Subsidiary Guarantor” under this Agreement), and (b) deliver and cause
each such Domestic Incorporated Subsidiary or Foreign Subsidiary to deliver
corporate resolutions, opinions of counsel, and such other corporate
documentation as the Administrative Agent may reasonably request, all in form
and substance reasonably satisfactory to the Administrative Agent.  Upon the
Company’s written request of and certification to the Administrative Agent that
(i) a Domestic Incorporated Subsidiary is no longer a Significant





87

--------------------------------------------------------------------------------

 

 



Domestic Incorporated Subsidiary or (ii) a Foreign Subsidiary is no longer a
Significant Foreign Subsidiary, the Administrative Agent, as contemplated in the
Domestic Subsidiary Guaranty or the Foreign Subsidiary Guaranty, as applicable,
shall release such Domestic Incorporated Subsidiary or Foreign Subsidiary from
its duties and obligations under the Domestic Subsidiary Guaranty or Foreign
Subsidiary Guaranty, as applicable; provided, that if such Domestic Incorporated
Subsidiary or Foreign Subsidiary subsequently qualifies as a Significant
Domestic Incorporated Subsidiary or Significant Foreign Subsidiary, it shall be
required to re-execute the Domestic Subsidiary Guaranty or Foreign Subsidiary
Guaranty, as applicable.

7.3    Negative Covenants.

(A)    Indebtedness.  Neither the Company nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:

(i)    the Obligations;

(ii)    Permitted Existing Indebtedness and Permitted Refinancing Indebtedness;

(iii)    Indebtedness in respect of obligations secured by Customary Permitted
Liens;

(iv)    Indebtedness constituting Contingent Obligations permitted by Section
7.3(E);

(v)    Indebtedness arising from intercompany loans and advances; provided,
that, except with respect to Indebtedness under a securitization transaction,
the aggregate principal amount of intercompany loans and advances to Affiliates
which are not members of the Obligor Group from Affiliates which are members of
the Obligor Group (in each case, as determined at the time such intercompany
loan is made) shall not exceed 10% of Consolidated Tangible Assets at any time
outstanding; provided further, that such intercompany loans and advances shall
be subject to the subordination provisions of Section 10.14 of this Agreement,
Section 6 of the Domestic Subsidiary Guaranty and Section 6 of the Foreign
Subsidiary Guaranty, in each case, to the extent applicable in such
circumstance.

(vi)    Indebtedness in respect of Hedging Obligations permitted under Section
7.3(M);

(vii)    Guarantees of Indebtedness permitted hereunder;

(viii)    Indebtedness of any Person acquired pursuant to a Permitted
Acquisition, so long as such Indebtedness was not incurred in contemplation of
such acquisition;





88

--------------------------------------------------------------------------------

 

 



(ix)    Indebtedness that is subordinated to the Obligations pursuant to an
agreement reasonably acceptable to the Administrative Agent;

(x)    Indebtedness consisting of promissory notes issued to redeem Equity
Interests of the Company permitted hereby;

(xi)    Indebtedness with respect to surety, appeal and performance bonds
obtained by the Company or any of its Subsidiaries in the ordinary course of
business, including Indebtedness arising incurred pursuant to section 8a of the
German Act on Partial Retirement (Altersteilzeitgesetz) or section 7e of the
German Social Security Code Part IV (Sozialgesetzbuch IV) including under any
bank guarantee, surety (Bürgschaft) or any other instrument issued by a bank or
financial institution in order to comply with the German Act on Partial
Retirement (Altersteilzeitgesetz) or the German Social Security Code Part IV
(Sozialgesetzbuch IV);

(xii)    Indebtedness evidenced by the 2013 Senior Notes, the 2016 Senior Notes
and the 2018 Senior Notes (including any Indebtedness of the Subsidiary
Guarantors arising under a guaranty of the 2013 Senior Notes, the 2016 Senior
Notes or the 2018 Senior Notes);

(xiii)    secured or unsecured purchase money Indebtedness (including
Capitalized Leases) incurred by the Company or any of its Subsidiaries to
finance the acquisition of assets used in its business, if (1) at the time of
such incurrence no Default or Unmatured Default has occurred and is continuing
or would result from such incurrence, (2) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable assets on the date
acquired, (3) such Indebtedness does not exceed $80,000,000 in the aggregate
outstanding at any time, and (4) any Lien securing such Indebtedness is
permitted under Section 7.3(C);

(xiv)    Receivables Facility Attributed Indebtedness in an aggregate amount not
to exceed $300,000,000 at any time;

(xv)    other Indebtedness in addition to that referred to elsewhere in this
Section 7.3(A) incurred and maintained by the Company and its Subsidiaries;
provided that the incurrence of such additional Indebtedness does not result in
a violation of the Leverage Ratio on a pro forma basis calculated hereunder for
the fiscal quarter ending immediately prior to such incurrence; and
provided further that no Default or Unmatured Default shall have occurred and be
continuing at the date of such incurrence or would immediately result therefrom;
and

(xvi)    Permitted Refinancing Indebtedness.

(B)    Sales of Assets.  Neither the Company nor any of its Significant
Subsidiaries shall consummate any Asset Sale, except:





89

--------------------------------------------------------------------------------

 

 



(i)    transfers of assets between the Company and any wholly-owned Subsidiary
of the Company or between wholly-owned Subsidiaries of the Company not otherwise
prohibited by this Agreement;

(ii)    sales of inventory in the ordinary course of business;

(iii)    the disposition in the ordinary course of business of equipment or
property that is obsolete, excess, or no longer necessary, used or useful in the
Company’s or any Subsidiary’s business or of any asset in exchange for, or the
proceeds of which shall be used to acquire, any replacement asset necessary or
useful in the business of the Company or any Subsidiary;

(iv)    sales, transfers or assignments of Receivables in connection with
receivables purchase facilities; provided, that the aggregate amount of
Receivables Facility Attributed Indebtedness arising in connection therewith
does not exceed amounts permitted under Section 7.3(A)(xiv);  

(v)    sales, transfers and other dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof consistent with
past practice or other customary or reasonable business practices;

(vi)    sales, transfers, leases and other dispositions of property that are (x)
investments received in connection with the bankruptcy or reorganization of, or
settlement of delinquent accounts and disputes with, customers and suppliers, in
each case in the ordinary course of business, (y) investments of any Person
existing at the time such Person becomes a Subsidiary or consolidates or merges
with the Company or any Subsidiary (including in connection with an acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Subsidiary or of such consolidation or merger or (z) another asset
received as consideration for the disposition of any asset permitted by this
Section (in each case, other than Equity Interests in a Subsidiary, unless all
Equity Interests in such Subsidiary are sold);

(vii)    leases entered into in the ordinary course of business, and sale and
leaseback transactions, in each case, to the extent that they do not materially
interfere with the business of the Company and its Subsidiaries and the sale of
such assets and the related Indebtedness under any resulting Capitalized Lease
would otherwise be permitted hereunder;

(viii)    sales, transfers, licenses or sublicenses of intellectual property in
the ordinary course of business, to the extent that they do not materially
interfere with the business of the Company and its Subsidiaries;

(ix)    dispositions resulting from any casualty or other damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Company or any Subsidiary; and





90

--------------------------------------------------------------------------------

 

 



(x)    contributions of assets constituting Investments in Joint Ventures that
would otherwise be permitted under Section 7.3(D)(xi) and for which no cash
proceeds are received;

(xi)    the unwinding of Hedging Arrangements; and

(xii)    sales, assignments, transfers, leases, conveyances or other
dispositions of other assets if such transaction (a) is for not less than fair
market value (as determined in good faith by the Company’s management or board
of directors) and (b) when combined with all such other transactions pursuant to
this Section 7.3(B)(xii) (each such transaction being valued at book value)
during the then current fiscal year, represents the disposition of assets with
an aggregate book value not greater than 15% of the aggregate book value of
Consolidated Assets as of the end of the immediately preceding fiscal year.  If
the proceeds resulting from an Asset Sale are used by the Company or the
applicable Subsidiary within 180 days of the date on which such proceeds arose
to acquire property useful in such Person’s business, then, only for purposes of
determining compliance with this Section 7.3(B)(xii), such Asset Sale shall not
be included in such determination.

(C)    Liens.  Neither the Company nor any of its Subsidiaries shall directly or
indirectly create, incur, assume or permit to exist any Lien on or with respect
to any of their respective property or assets except:

(i)    Liens created by the Loan Documents or otherwise securing the
Obligations;

(ii)    Permitted Existing Liens;

(iii)    Customary Permitted Liens;

(iv)    purchase money Liens (including the interest of a lessor under a
Capitalized Lease and Liens to which any property is subject at the time of the
Company’s acquisition thereof) securing Indebtedness permitted pursuant to
Section 7.3(A)(viii) or (xiii);  provided that such Liens shall not apply to any
property of the Company or its Subsidiaries other than that purchased or subject
to such Capitalized Lease;

(v)    Liens with respect to property acquired by the Company or any of its
Subsidiaries after the Closing Date (and not created in contemplation of such
acquisition) pursuant to a Permitted Acquisition; provided, that such Liens
shall extend only to the property so acquired;

(vi)    Liens with respect to property of any Person the Capital Stock of which
is acquired (directly or indirectly) by the Company or any of its Subsidiaries
after the Closing Date (and not created in contemplation of such acquisition)
pursuant to a Permitted Acquisition; provided, that (x) such Liens (other than
Liens of the type described in clause (iv) above) shall extend only to the
property of such





91

--------------------------------------------------------------------------------

 

 



Person, (y) such Liens shall secure Indebtedness permitted hereunder not in
excess of $70,000,000 in the aggregate and (z) the Company or the applicable
Subsidiary shall cause such Liens to be terminated within sixty (60) days of the
date on which such Permitted  Acquisition is consummated;

(vii)    Liens arising under or in connection with the 2013 Senior Notes, the
2016 Senior Notes, the 2018 Senior Notes, the 2013 Note Agreement, the 2016
Senior Note Agreement, the 2018 Senior Note Agreement and any other senior
(unsubordinated) credit, loan or borrowing facility or senior (unsubordinated)
note purchase agreement similar in form and substance to any of the foregoing
and in a principal amount equal to or greater than $50,000,000, so long as the
creditors under such facility or note purchase agreement agree to be bound by
the terms of the Intercreditor Agreement, the collateral securing the Liens of
such creditors also secures the Obligations, and the Liens of such creditors are
pari passu to the Liens securing the Obligations to the extent that the
collateral securing such Liens also secures the Obligations;

(viii)    Liens securing Receivables Facility Attributed Indebtedness permitted
under Section 7.3(A);  

(ix)    Liens securing Hedging Obligations pursuant to Hedging Arrangements
entered into by the Company and its Subsidiaries in the ordinary course of
business and permitted hereby; and

(x)    Liens with respect to property of any of Foreign Subsidiaries and
securing Indebtedness of Foreign Subsidiaries; provided, that such Liens shall
only secure Indebtedness permitted hereunder not in excess of $80,000,000 in the
aggregate;

(xi)    other Liens in addition to those described in Sections 7.3(C)(i) through
(x) securing Indebtedness not to exceed $40,000,000 in the aggregate.

In addition, other than such restrictions contained in agreements of the type
set forth in clauses (i)-(x) of Section 7.3(L) below, neither the Company nor
any of its Subsidiaries shall become a party to any agreement, note, indenture
or other instrument, or take any other action, which would prohibit the creation
of a Lien on any of its properties or other assets in favor of the
Administrative Agent for the benefit of itself and the Lenders, as collateral
for the Obligations.  Notwithstanding the foregoing, any such agreement, note,
indenture or other instrument may prohibit the creation of a Lien in favor of
the Administrative Agent for the benefit of itself and the Lenders, as
collateral for the Obligations, so long as such prohibition ceases to apply if
each of the 2013 Senior Noteholders, the 2016 Senior Noteholders, the 2018
Senior Noteholders and the lenders or creditors under any other senior
(unsubordinated) credit, loan or borrowing facility or senior (unsubordinated)
note purchase agreement similar in form and substance to any of the foregoing
and in a principal amount equal to or greater than $50,000,000, agree to be
bound by the terms of the Intercreditor Agreement, and shall be provided with a
Lien that is equal and ratable with any Lien provided to the Administrative
Agent for the benefit of itself and the Lenders.





92

--------------------------------------------------------------------------------

 

 



(D)    Investments.  Except to the extent permitted pursuant to paragraph (G)
below, neither the Company nor any of its Subsidiaries shall directly or
indirectly make or own any Investment except:

(i)    Investments in cash and Cash Equivalents;

(ii)    Permitted Existing Investments in an amount not greater than the amount
thereof on the Closing Date;

(iii)    Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(iv)    Investments consisting of deposit accounts maintained by the Company and
its Subsidiaries;

(v)    Investments in (i) Domestic Incorporated Subsidiaries or (ii) Foreign
Subsidiaries which provide a guarantee (including gross-up amounts for any
withholding taxes or capital charges) of the Obligations (as distinguished from
solely guaranteeing Drawn Foreign Amounts) (each such Foreign Subsidiary, a
“Foreign Guarantor”), so long as any guarantee payments made in connection with
such guarantee can be shared and applied in accordance with the requirements of
the Intercreditor Agreement; provided,  however, that any Investment
constituting a Permitted Acquisition shall be governed by clause (vii) below and
not this clause (v);

(vi)    Investments in Foreign Subsidiaries which are not Foreign Guarantors,
subject to the Foreign Subsidiary Investment Limitation, if applicable;
provided, that (x) intercompany loans permitted pursuant to Section 7.3(A)(v)
and assets of Foreign Subsidiaries (other than assets directly or indirectly
contributed to such Foreign Subsidiaries by the Company and/or the Significant
Domestic Incorporated Subsidiaries after the Closing Date) which are used to
make Investments in other Foreign Subsidiaries shall not be included in
determining compliance with this clause (vi), (y) prior to consummating any
Investment in a Foreign Subsidiary in an amount in excess of $100,000,000, the
Company shall demonstrate to the Administrative Agent’s satisfaction the
Company’s and its Subsidiaries’ pro forma compliance or planned pro forma
compliance with this clause (vi), and (z) any Investment constituting a
Permitted Acquisition shall be governed by clause (vii) below and not this
clause (vi);

(vii)    Investments constituting Permitted Acquisitions; provided, that the
Leverage Ratio will not exceed 3.50 to 1.00 immediately after giving effect to
(x) any Permitted Acquisition during the Leverage Ratio Increase Period
(including the Permitted Acquisition which triggered the beginning of such
Leverage Ratio Increase Period) where the net consideration therefor is
$50,000,000 or more, or (y) any Permitted Acquisition in excess of $150,000,000
(as demonstrated by the





93

--------------------------------------------------------------------------------

 

 



Company on a pro forma basis to the Administrative Agent’s satisfaction for any
such Permitted Acquisition in excess of $150,000,000, with no such demonstration
of pro forma compliance being required pursuant to this Section 7.3(D)(vii) for
any such Permitted Acquisition less than or equal to $150,000,000); provided,
 further, that if a Foreign Subsidiary (the “Acquiring Foreign Subsidiary”)
acquires another Person that becomes a Foreign Subsidiary (the “Target Sub”) as
a result of such Acquisition, and the Equity Interests of the Target Sub are
transferred in their entirety by the Acquiring Foreign Subsidiary to the Company
or a Significant Domestic Incorporated Subsidiary within 60 days after the date
on which the Target Sub is initially Acquired, then the Target Sub shall be
deemed to have been owned at all times by the Company or the applicable
Significant Domestic Incorporated Subsidiary, and, so long as the other
conditions for a Permitted Acquisition have been satisfied and the Leverage
Ratio test set forth above is met, then the Investment in the Target Sub shall
be permitted under this clause (vii);

(viii)    Investments constituting Indebtedness permitted by Section 7.3(A),
Contingent Obligations permitted by Section 7.3(E) or Restricted Payments
permitted by Section 7.3(F);

(ix)    Investments consisting of any right of the Company or its wholly-owned
Domestic Incorporated Subsidiaries to payment for goods sold or for services
rendered, whether or not it has been earned by performance;

(x)    Investments comprised of capital contributions (whether in the form of
cash, a note, or other assets) to a Subsidiary or other special purpose entity
created solely to engage in transactions giving rise to Receivables Facility
Attributed Indebtedness permitted hereunder or otherwise resulting from
transfers of assets permitted hereunder to such a Subsidiary or special purpose
entity;

(xi)    Investments in Joint Ventures in an aggregate amount not to exceed
$200,000,000; and

(xii)    Investments in addition to those referred to elsewhere in this Section
7.3(D) in an aggregate amount not to exceed $100,000,000. 

(E)    Contingent Obligations.  Neither the Company nor any of its Subsidiaries
shall directly or indirectly create or become or be liable with respect to any
Contingent Obligation, except: (i) recourse obligations resulting from
endorsement of negotiable instruments for collection in the ordinary course of
business; (ii) Permitted Existing Contingent Obligations, together with
replacement Contingent Obligations (on substantially similar terms as the
Permitted Existing Contingent Obligations) to the extent of any Permitted
Refinancing Indebtedness of the Indebtedness that was the subject of such
Permitted Existing Contingent Obligations; (iii) obligations, warranties,
guarantees and indemnities, not relating to Indebtedness of any Person, which
have been or are undertaken or made in the ordinary course of business and not
for the benefit of or in favor of an Affiliate of the Company or such
Subsidiary; (iv) Contingent Obligations with respect to surety, appeal and
performance bonds obtained by the Company or any Subsidiary in the ordinary
course of business, (v) Contingent Obligations of the Subsidiary





94

--------------------------------------------------------------------------------

 

 



Guarantors under the Domestic Subsidiary Guaranty, the Foreign Subsidiary
Guaranty or of a Foreign Guarantor under a guaranty of the Indebtedness under
the agreements described in clause (vi) below, (vi) Contingent Obligations of
the Subsidiary Guarantors or any of the Company’s other Subsidiaries under any
guaranty of the Indebtedness arising under the 2013 Senior Notes, the 2016
Senior Notes, the 2018 Senior Notes, the 2013 Note Agreement, the 2016 Senior
Note Agreement, the 2018 Senior Note Agreement or any other senior
(unsubordinated) credit, loan or borrowing facility or senior (unsubordinated)
note purchase agreement similar in form and substance to any of the foregoing
and in a principal amount equal to or greater than $50,000,000, so long as the
creditors under such facility or note purchase agreement agree to be bound by
the terms of the Intercreditor Agreement, (vii) obligations arising under or
related to the Loan Documents, (viii) Contingent Obligations arising in
connection with Receivables Facility Attributed Indebtedness permitted under
Section 7.3(A); (ix) Contingent Obligations of the Company or any Subsidiary
arising from the guaranty of Indebtedness of the Company or any Subsidiary, as
applicable, to the extent such Indebtedness was permitted pursuant to Section
7.3(A); (x) Contingent Obligations in respect of representations and warranties
customarily given in respect of Asset Sales otherwise permitted hereunder; and
(xi) Contingent Obligations, in an aggregate amount not to exceed $200,000,000
at any time outstanding, arising as a result of the guaranty of any Indebtedness
not described in clauses (i) through (x) hereof and otherwise permitted under
Section 7.3(A).

(F)    Restricted Payments.  The Company shall not, and shall not permit any of
its Subsidiaries to, declare or make any Restricted Payment if either a Default
or an Unmatured Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom; provided,  however,
that the Company or any Subsidiary may make dividend payments to holders of its
Equity Interests or stock repurchases or redemptions pursuant to any Stock
Repurchase Plan subsequent to the occurrence of a Default or an Unmatured
Default if the payment of such dividends or commitment to make such stock
repurchase was publicly announced to such holders of Equity Interests prior to
the occurrence of such Default or Unmatured Default.  In addition to the
foregoing, the Company shall not permit any of its issued and outstanding
Capital Stock or any of its Subsidiaries’ issued and outstanding Capital Stock
to be subject to any redemption right or repurchase agreement pursuant to which
the Company or any Subsidiary is or may become obligated to redeem or repurchase
its Capital Stock, other than those agreements identified in Schedule 6.8.

(G)    Conduct of Business; Subsidiaries; Acquisitions.  Neither the Company nor
any  of its Significant Subsidiaries shall engage in any business other than the
businesses engaged in by the Company on the date hereof and any business or
activities which are reasonably similar, related or incidental thereto or
logical extensions thereof.  The Company shall not create, acquire or capitalize
any Subsidiary after the date hereof unless (i) no Default or Unmatured Default
which is not being cured shall have occurred and be continuing or would result
therefrom; (ii) after such creation, acquisition or capitalization, all of the
representations and warranties contained herein shall be true and correct in all
material respects or, with respect to any representation that is qualified by
materiality or Material Adverse Effect, all respects (unless such representation
and warranty is made as of a specific date, in which case, such representation
or warranty shall be true in all material respects or all respects, as
applicable, as of such date); and (iii) after such creation, acquisition or
capitalization the Company shall be in compliance with the terms of Section
7.2(K) 





95

--------------------------------------------------------------------------------

 

 



and Section 7.3(L).  Neither the Company nor any Significant Domestic Subsidiary
shall make any Acquisitions, other than Acquisitions meeting the following
requirements or otherwise approved by the Required Lenders (each such
Acquisition constituting a “Permitted Acquisition”):

(i)    no Default or Unmatured Default shall have occurred and be continuing or
would result from such Acquisition or the incurrence of any Indebtedness in
connection therewith;

(ii)    the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis;

(iii)    prior to each such Acquisition with a purchase price in excess of
$150,000,000, the Company shall deliver to the Administrative Agent a
certificate from one of the Authorized Signers, demonstrating to the reasonable
satisfaction of the Administrative Agent that after giving effect to such
Acquisition and the incurrence of any Indebtedness permitted by Section 7.3(A)
in connection therewith, on a pro forma basis using, for any Acquisition,
historical financial statements containing reasonable adjustments satisfactory
to the Administrative Agent, as if the Acquisition and such incurrence of
Indebtedness had occurred on the first day of the twelve-month period ending on
the last day of the Company’s most recently completed fiscal quarter, the
Company would have been in compliance with the financial covenants in Section
7.4 and not otherwise in Default;

(iv)    the Leverage Ratio will not exceed 3.50 to 1.00 immediately after giving
effect to (x) any Acquisition during the Leverage Ratio Increase Period
(including the Acquisition which triggered the beginning of such Leverage Ratio
Increase Period) where the net consideration therefor is $50,000,000 or more, or
(y) any Acquisition in excess of $150,000,000 (as demonstrated by the Company on
a pro forma basis to the Administrative Agent’s satisfaction for any such
Acquisition in excess of $150,000,000, including for purposes of calculating
such ratio, EBITDA of the Person which is the subject of such Acquisition for
the preceding 12 month period, with no such demonstration of pro forma
compliance being required pursuant to this Section 7.3(G)(iv) for any such
Acquisition less than or equal to $150,000,000); and

(v)    the businesses being acquired shall be reasonably similar, related or
incidental to, or a logical extension of, the businesses or activities engaged
in by the Company on the Closing Date.

Notwithstanding the foregoing, it is acknowledged and agreed that following any
Permitted Acquisition that is consummated in compliance with both this Section
7.3(G) and Section 7.3(D)(vii), the Leverage Ratio for the fiscal quarter during
which such Permitted Acquisition was consummated and the next three fiscal
quarters thereafter may exceed 3.50 to 1.00 pursuant to Section 7.4(A) if the
Leverage Ratio Increase Requirements are satisfied.





96

--------------------------------------------------------------------------------

 

 



(H)    Transactions with Affiliates.  Neither the Company nor any of its
Subsidiaries shall directly or indirectly enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate of
the Company (other than a wholly-owned direct or indirect Subsidiary of the
Company), on terms that are (a) not authorized by the board of directors (or
equivalent governing body) of the Company or any of its Subsidiaries, as
applicable, or (b) less favorable to the Company or any of its Subsidiaries, as
applicable, than those that might be obtained in an arm’s length transaction at
the time from Persons who are not such an Affiliate, except for (i) Restricted
Payments permitted by Section 7.3(F), (ii) Investments permitted by Section
7.3(D), (iii) transactions in the ordinary course of business and pursuant to
the reasonable requirements of the Company’s or such Subsidiary’s business and
(iv) loans and advances to employees in the ordinary course of business and in
amounts consistent with practice in effect prior to the Closing Date.

(I)    Restriction on Fundamental Changes.  Neither the Company nor any of its
Significant Subsidiaries shall enter into any merger or consolidation, or
liquidate, wind-up or dissolve (or suffer any liquidation or dissolution), or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Company’s consolidated
business or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 7.3(B),  7.3(D) or 7.3(G) and, (ii) a Subsidiary of the
Company may be merged into or consolidated with the Company (in which case the
Company shall be the surviving corporation) or any wholly-owned Domestic
Incorporated Subsidiary of the Company, (iii) a Foreign Subsidiary may be merged
into or consolidated with any other wholly-owned Foreign Subsidiary (provided
that if involving a Foreign Subsidiary Borrower, the Foreign Subsidiary Borrower
shall be the surviving corporation), and (iv) any liquidation of any Subsidiary
of the Company into the Company or another Subsidiary of the Company, as
applicable.

(J)    Margin Regulations.  Neither the Company nor any of its Subsidiaries,
shall use all or any portion of the proceeds of any credit extended under this
Agreement to purchase or carry Margin Stock in such amounts as would cause this
Agreement to be deemed a “purpose credit” for purposes of Regulation T.

(K)    [Reserved]

(L)    Subsidiary Covenants.  The Company will not, and will not permit any
Significant Subsidiary to, create or otherwise cause to become effective any
consensual encumbrance or restriction of any kind on the ability of any
Significant Subsidiary  to pay dividends or make any other distribution on its
stock, or make any other Restricted Payment, pay any Indebtedness or other
Obligation owed to the Company or any other Subsidiary, make loans or advances
or other Investments in the Company or any other Subsidiary, or sell, transfer
or otherwise convey any of its property to the Company or any other Subsidiary
other than pursuant to (i) applicable law, (ii) this Agreement or the other Loan
Documents, (iii) the 2013 Senior Notes, the 2016 Senior Notes, the 2018 Senior
Notes and any other senior (unsubordinated) credit, loan or borrowing facility
or senior (unsubordinated) note purchase agreement similar in form and substance
to any of the foregoing and in a principal amount equal to or greater than
$50,000,000, so long as the creditors under such facility or note purchase
agreement agree to be bound by the terms of the Intercreditor Agreement, (iv)
restrictions imposed by the holder of a Lien permitted by Section 7.3(C), (v)
restrictions and conditions on the foregoing existing as of the Closing Date,
(vi) customary





97

--------------------------------------------------------------------------------

 

 



restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or any assets pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary or assets that is or are to be sold and
such sale is permitted hereunder, (vii)  restrictions or conditions imposed by
any agreement relating to any securitization transaction permitted by this
Agreement if such restrictions or conditions apply only to the assets and
interests therein that are the subject of the securitization transaction or to
any Subsidiary which is a special purpose entity party to and whose sole
business relates to such securitization transaction, (viii)  restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (ix) customary provisions in leases and
other contracts restricting the assignment thereof, (x) restrictions and
conditions in any existing or future joint venture agreement that restricts the
ability of any party to such agreement to create, incur or permit a Lien on the
equity interests in the joint venture and (xi) restrictions and conditions in
any existing or future license agreement with respect to intellectual property
that restricts the ability of any party to such agreement to create, incur or
permit a Lien on such intellectual property.

(M)    Hedging Obligations.  The Company shall not and shall not permit any of
its Subsidiaries to enter into any interest rate, commodity or foreign currency
exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by the Company or such
Subsidiary pursuant to which the Company or such Subsidiary has hedged its
reasonably estimated interest rate, foreign currency or commodity exposure,
which are non-speculative in nature.  Such permitted hedging agreements entered
into by the Company or any Subsidiary and any Lender or any affiliate of any
Lender are sometimes referred to herein as “Hedging Agreements.”

(N)    Issuance of Disqualified Stock.  From and after the Closing Date, neither
the Company, nor any of its Subsidiaries shall issue to any Person (other than
the Company or a wholly-owned Subsidiary) any Disqualified Stock unless after
giving effect to the next sentence, such Disqualified Stock and Indebtedness is
issued in accordance with the terms of this Agreement.  All issued and
outstanding Disqualified Stock issued to any Person (other than the Company or a
wholly-owned Subsidiary) shall be treated as Indebtedness for all purposes of
this Agreement (and as funded Indebtedness for purposes of Section 7.1(F)), and
the amount of such deemed Indebtedness shall be the aggregate amount of the
liquidation preference of such Disqualified Stock.

7.4    Financial Covenants.  The Company shall comply with the following:

(A)    Maximum Leverage Ratio. The Company and its consolidated Subsidiaries
shall not permit the ratio (the “Leverage Ratio”) of (i) Net Indebtedness to
(ii) EBITDA to be greater than 3.50 to 1.00 for each four (4) fiscal quarter
period of the Company beginning with the fiscal quarter ending June 30, 2019
(or, so long as the Leverage Ratio Increase Requirements have been met, 4.00 to
1.00 for the fiscal quarter during which any applicable Permitted Acquisition
was consummated and the next three succeeding fiscal quarters).

The Leverage Ratio shall be calculated, in each case, determined as of the last
day of each fiscal quarter of the Company based upon (a) for Net Indebtedness,
Net Indebtedness as of the last day





98

--------------------------------------------------------------------------------

 

 



of each such fiscal quarter; and (b) for EBITDA, the actual amount for the Last
Twelve-Month Period, provided, that the Leverage Ratio shall be calculated, with
respect to Permitted Acquisitions, on a pro forma basis using historical
financial statements and containing reasonable adjustments satisfactory to the
Administrative Agent, broken down by fiscal quarter in the Company’s reasonable
judgment.

(B)    Minimum Consolidated Net Worth.  The Company shall not permit its
Consolidated Net Worth at any time to be less than the sum of (i) $1,156,000,000
(the applicable “Base Amount”) plus (ii) on the last Business Day of each fiscal
year, beginning with the fiscal year ending September 30, 2019, the sum of fifty
percent (50%) of Net Income (if positive) for such fiscal year, plus (iii) fifty
percent (50%) of the net cash proceeds resulting from the issuance by the
Company of any Capital Stock, other than shares of Capital Stock issued pursuant
to employee stock option or ownership plans; provided, that the effect of
adjustments (not in excess of the Maximum Adjustment Amount) in the accumulated
other comprehensive earnings accounts of the Company and its Subsidiaries, shall
in each case be excluded in calculating the Company’s Consolidated Net
Worth.  For purposes of this Section 7.4(B), “Maximum Adjustment Amount” means
10% of the Base Amount.  The Company’s compliance with this covenant shall be
calculated and tested as of the end of each fiscal quarter.

ARTICLE VIII:  DEFAULTS

8.1    Defaults.  Each of the following occurrences shall constitute a Default
under this Agreement:

(A)    Failure to Make Payments When Due.  (i) The Company shall fail to pay
when due any of the Obligations consisting of principal with respect to the
Loans or Reimbursement Obligations or (ii) any member of the Obligor Group shall
fail to pay within five (5) days of the date when due any of the other
Obligations under this Agreement or the other Loan Documents.

(B)    Breach of Certain Covenants.  The Company shall fail duly and punctually
to perform or observe any agreement, covenant or obligation binding on the
Company under:

(i)    Section 7.1 and such failure shall continue unremedied for thirty (30)
days;

(ii)    Section 7.2 (other than Section 7.2(J)(ii)) and such failure shall
continue unremedied for thirty (30) days after notice thereof from the Agent or
any Lender is delivered to the Company or an Authorized Officer of the Company
otherwise becomes aware of such failure, or

(iii)    Sections 7.2(J)(ii),  7.3 or 7.4.

(C)    Breach of Representation or Warranty.  Any representation or warranty
made or deemed made by the Company to the Administrative Agent or any Lender
herein or by the Company or any of its Subsidiaries in any of the other Loan
Documents or in any statement or certificate at any time given by any such
Person pursuant to any of the Loan Documents shall be false or misleading in any
material respect on the date as of which made (or deemed made).





99

--------------------------------------------------------------------------------

 

 



(D)    Other Defaults.  The Company shall default in the performance of or
compliance with any term contained in this Agreement (other than as covered by
paragraphs (A) or (B) of this Section 8.1), or the Company or any of its
Subsidiaries shall default in the performance of or compliance with any term
contained in any of the other Loan Documents, and such default shall continue
unremedied and unwaived for thirty (30) days after the occurrence thereof.

(E)    Default as to Other Indebtedness.  The Company or any of its Subsidiaries
shall fail to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise) with respect to any Indebtedness
(other than Indebtedness hereunder, but including, without limitation,
Disqualified Stock issued to Persons other than the Company or any wholly-owned
Subsidiary), beyond any period of grace provided with respect thereto, which
individually or together with other such Indebtedness as to which any such
failure exists has an aggregate outstanding principal amount in excess of
$60,000,000; or any breach, default or event of default shall occur, or any
other condition shall exist under any instrument, agreement or indenture
pertaining to any such Indebtedness having such aggregate outstanding principal
amount, beyond any period of grace, if any, provided with respect thereto, if
the effect thereof is to cause an acceleration, mandatory redemption, a
requirement that the Company offer to purchase such Indebtedness or other
required repurchase of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness, or require a
redemption or other repurchase of such Indebtedness or any such Indebtedness
shall be otherwise declared to be due and payable (by acceleration or otherwise)
or required to be prepaid, redeemed or otherwise repurchased by the Company or
any of its Subsidiaries (other than by a regularly scheduled required
prepayment) prior to the stated maturity thereof.

(F)    Involuntary Bankruptcy; Appointment of Receiver, Etc.

(i)    An involuntary case shall be commenced against the Company, any of the
Company’s Significant Domestic Incorporated Subsidiaries, or any of the
Company’s Significant Foreign Subsidiaries and the petition shall not be
dismissed, stayed, bonded or discharged within sixty (60) days after
commencement of the case; or a court having jurisdiction in the premises shall
enter a decree or order for relief in respect of the Company, any of the
Company’s Significant Domestic Incorporated Subsidiaries, or any of the
Company’s Significant Foreign Subsidiaries in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state, local or foreign law.

(ii)    A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company, any of the Company’s Significant
Domestic Incorporated Subsidiaries or any of the Company’s Significant Foreign
Subsidiaries or over all or a substantial part of the property of the Company,
any of the Company’s Significant Domestic Incorporated Subsidiaries or any of
the Company’s Significant Foreign Subsidiaries shall be entered; or an interim
receiver, trustee or other custodian of the Company, any of the Company’s
Significant Domestic Incorporated Subsidiaries or any of the Company’s
Significant Foreign Subsidiaries or of all or a substantial part of the property
of the





100

--------------------------------------------------------------------------------

 

 



Company, any of the Company’s Significant Domestic Incorporated Subsidiaries or
any of the Company’s Significant Foreign Subsidiaries shall be appointed or a
warrant of attachment, execution or similar process against any substantial part
of the property of the Company, any of the Company’s Significant Domestic
Incorporated Subsidiaries or any of the Company’s Significant Foreign
Subsidiaries shall be issued and any such event shall not be stayed, dismissed,
bonded or discharged within sixty (60) days after entry, appointment or
issuance.

(iii)    Any member of the Obligor Group incorporated under the laws of the
Federal Republic of Germany: (i) is over-indebted (überschuldet) within the
meaning of section 19 InsO (as applicable from time to time) or unable to pay
its debts as they fall due (zahlungsunfähig) within the meaning of section 17
InsO, suspends making payments on all or a material part of its debts or
announces an intention to do so or (ii) commences negotiations with any one or
more of its creditors (other than a Credit Party in its capacity as such) with a
view to the general readjustment or rescheduling of its indebtedness or, for any
of the reasons set out in sections 17 to 19 InsO or (iii) any such member of the
Obligor Group files for insolvency (Antrag auf Eröffnung eines
Insolvenzverfahrens) or the board of directors or management (Vorstand oder
Geschäftsführung) of any such member of the Obligor Group is required by law to
file for insolvency; or (iv) the competent court takes any of the actions set
out in section 21 InsO or the competent court institutes or rejects (for reason
of insufficiency of its funds to implement such proceedings) insolvency
proceedings against any such member of the Obligor Group (Eröffnung des
Insolvenzverfahrens).

(G)    Voluntary Bankruptcy; Appointment of Receiver, Etc.  The Company, any of
the Company’s Significant Domestic Incorporated Subsidiaries or any of the
Company’s Significant Foreign Subsidiaries shall (i) commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, (ii) consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, (iii) consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property, (iv) make any assignment for the benefit of creditors or
(v) take any corporate action to authorize any of the foregoing.

(H)    Judgments and Attachments.  Any money judgment(s) (other than a money
judgment covered by insurance reasonably satisfactory (including the amount
thereof) to the Administrative Agent and as to which the applicable insurance
company has not disclaimed or reserved the right to disclaim coverage or subject
to indemnity), writ or warrant of attachment, or similar process against the
Company or any of its Subsidiaries or any of their respective assets involving
in any single case or in the aggregate an amount in excess of $60,000,000 is or
are entered and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty (60) days.

(I)    Dissolution.  Any order, judgment or decree shall be entered against the
Company decreeing its involuntary dissolution or split up from its Significant
Subsidiaries and such order shall remain undischarged and unstayed for a period
in excess of sixty (60) days; or the Company shall otherwise dissolve or cease
to exist except as specifically permitted by this Agreement.





101

--------------------------------------------------------------------------------

 

 



(J)    Loan Documents.  At any time, for any reason, any Loan Document that
materially affects the ability of the Administrative Agent or any of the Lenders
to enforce the Obligations ceases to be in full force and effect or the Company
or any of the Company’s Significant Subsidiaries party thereto seek to repudiate
their respective obligations thereunder.

(K)    ERISA Event. An ERISA Event shall have occurred that, in the opinion of
the Required Lenders, individually or when taken together with all other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect.

(L)    Installment Payments.  The Company or any member of the Controlled Group
has failed to make an installment or any other payment which could result in a
lien under Section 430(k) of the Code with respect to a liability in excess of
$60,000,000.

(M)    Change of Control.  A Change of Control shall occur.

(N)    Environmental Matters.  The Company or any of its Subsidiaries shall be
the subject of any proceeding or investigation pertaining to (i) the Release by
the Company or any of its Subsidiaries of any Contaminant into the environment,
(ii) the liability of the Company or any of its Subsidiaries arising from the
Release by any other Person of any Contaminant into the environment, or (iii)
any violation of any Environmental, Health or Safety Requirements of Law by the
Company or any of its Subsidiaries, which, in any case, has or is reasonably
likely to have a Material Adverse Effect.

(O)    Guarantor Revocation.  Except as permitted upon the termination of such
Foreign Subsidiary Guarantor’s parent as a Foreign Subsidiary Borrower, any
guarantor of the Obligations shall terminate or revoke any of its obligations
under the Domestic Subsidiary Guaranty or the Foreign Subsidiary Guaranty (other
than any termination or revocation after release in accordance with this
Agreement or any other Loan Document).

(P)    Receivables Facility Attributed Indebtedness.  An event (such event, a
“Receivables Facility Trigger Event”) shall occur which (i) permits the
investors or purchasers in respect of Receivables Facility Attributed
Indebtedness of the Company or any Affiliate of the Company to require the early
amortization or liquidation of such Receivables Facility Attributed Indebtedness
in an aggregate outstanding amount in excess of $60,000,000 and (x) such
Receivables Facility Trigger Event shall not be remedied or waived within the
later to occur of the tenth day after the occurrence thereof or the expiry date
of any grace period related thereto under the agreement evidencing such
Receivables Facility Attributed Indebtedness, or (y) such investors shall
require the early amortization or liquidation of such Receivables Facility
Attributed Indebtedness as a result of such Receivables Facility Trigger Event,
(ii) results in the termination of reinvestments of collections or proceeds of
receivables and related assets under the agreements evidencing such Receivables
Facility Attributed Indebtedness, or (iii) causes or otherwise permits the
replacement or substitution of the Company or any Affiliate thereof as the
servicer under the agreements evidencing such Receivables Facility Attributed
Indebtedness; provided, however, that this Section 8.1(P) shall not apply on any
date with respect to any voluntary request by the Company or an Affiliate
thereof for an above-described amortization, liquidation, or termination of
reinvestments so long as the aforementioned investors or purchasers cannot
independently require on such date such amortization, liquidation or termination
of reinvestments.





102

--------------------------------------------------------------------------------

 

 



A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.

ARTICLE IX:  ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES

9.1    Termination of Revolving Loan Commitments;  Acceleration.  If any Default
described in Section 8.1(F) or 8.1(G) occurs with respect to any Borrower, the
Termination Date shall be deemed to have occurred, all obligations of the
Lenders to make Loans hereunder and the obligation of any Issuing Banks to issue
Letters of Credit hereunder shall automatically terminate, the Obligations shall
immediately become due and payable without any election or action on the part of
the Administrative Agent or any Lender and the Borrowers shall be and become
thereby unconditionally obligated, without any further notice, act or demand, to
pay to the Administrative Agent the cash collateral required pursuant to Section
3.11.  If any other Default occurs, the Required Lenders may terminate or
suspend the obligations of the Lenders to make Loans hereunder and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, or declare
the Termination Date to have occurred and the Obligations to be due and payable,
or both, whereupon the Obligations shall become immediately due and payable,
without presentment, demand, protest or notice of any kind, all of which the
Borrowers expressly waive.

9.2    Preservation of Rights.  No delay or omission of the Lenders or the
Administrative Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Loan or the issuance of a Letter of Credit
notwithstanding the existence of a Default or the inability of the applicable
Borrower to satisfy the conditions precedent to such Loan or issuance of such
Letter of Credit shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation of the terms, conditions or provisions of the Loan Documents
whatsoever shall be valid unless in writing signed by the Lenders required
pursuant to Section 9.3, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full in cash.

9.3    Amendments.  Subject to the provisions of this Article IX and except as
otherwise provided in Section 2.22 with respect to an Incremental Term Loan
Amendment, the Required Lenders (or the Administrative Agent with the consent in
writing of the Required Lenders) and the Borrowers may enter into agreements
supplemental hereto for the purpose of adding or modifying any provisions to the
Loan Documents or changing in any manner the rights of the Lenders or the
Borrowers hereunder or waiving any Default hereunder; provided,  however, that
no such supplemental agreement shall, without the consent of each Lender (which
is not a Defaulting Lender) affected thereby (provided, that a Defaulting Lender
shall be permitted to consent to any increase or extension of its Revolving Loan
Commitment or any amendment, waiver or modification which would otherwise
require its consent pursuant to clauses (ii) and (iii) below):

(i)    Postpone or extend such Lender’s Revolving Loan Termination Date or any
other date fixed for any payment of principal of, or interest on, the Loans
(other than prepayments thereunder), the Reimbursement Obligations or any





103

--------------------------------------------------------------------------------

 

 



fees or other amounts payable to such Lender or any modifications of the
provisions relating to prepayments of Loans and other Obligations;

(ii)    Reduce the principal amount of any Loans or L/C Obligations, or reduce
the rate or extend the time of payment of interest or fees thereon; provided,
 however, that a waiver of the application of the default rate of interest
pursuant to Section 2.10 hereof shall only require the approval of the Required
Lenders; or

(iii)    Increase the amount of the Revolving Loan Commitment of any Lender
hereunder, increase any Lender’s Pro Rata Share or increase the aggregate
principal amount of such Lender’s Loans;

provided,  further,  however, that no such supplemental agreement shall, without
the consent of each Lender (which is not a Defaulting Lender):

(i)    Reduce the percentage specified in the definition of Required Lenders or
any other percentage of Lenders specified to be the applicable percentage in
this Agreement to act on specified matters or amend the definitions of “Required
Lenders” or “Pro Rata Share” (it being understood that,  solely with the consent
of the parties prescribed by Section 2.22 to be parties to an Incremental Term
Loan Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Revolving Loan
Commitments and the Revolving Loans are included on the Closing Date);

(ii)    Permit any Borrower to assign its rights under this Agreement;

(iii)    Other than pursuant to a transaction permitted by the terms of this
Agreement, release the Company or any guarantor from its obligations under
Section 16.1, the Domestic Subsidiary Guaranty or the Foreign Subsidiary
Guaranty;

(iv)    Amend Section 12.2 or 12.3 in a manner that would alter the pro rata
sharing of payments required thereby (it being acknowledged and agreed that any
Lender’s decision to extend the maturity date for any of its Loans pursuant to
an amend and extend transaction and any technical amendments described in the
last paragraph of this Section 9.3 shall not require the consent of any other
Lender); or

(v)    Amend the definition of “Agreed Currencies” or “Agreed Jurisdictions” or
amend Section 2.23, this Section 9.3 or Section 12.3.

No amendment of any provision of this Agreement relating to (a) the
Administrative Agent shall be effective without the written consent of the
Administrative Agent, (b) Swing Line Loans shall be effective without the
written consent of the Swing Line Bank, and (c) any Issuing Bank shall be
effective without the written consent of such Issuing Bank.  The Administrative
Agent may waive payment of the fee required under Section 13.3(C) without
obtaining the consent of any of the Lenders. 





104

--------------------------------------------------------------------------------

 

 



Notwithstanding the foregoing, the Administrative Agent, the Borrowers, the
applicable extending Lenders, the Issuing Bank and the Swing Line Bank may enter
into an amendment to or amendment and restatement of this Agreement to implement
an extension of the Revolving Loan Termination Date (an “Extension”), but
without the consent of any other Lenders (except to the extent otherwise
required pursuant to the preceding provisos in this Section 9.3), to effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Company, to implement the terms of any such Extension, including any amendments
necessary to establish extended Revolving Loan Commitments as a new tranche of
Revolving Loan Commitments, and such other technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Company in connection with the establishment of such new tranche
(including to preserve the pro rata treatment of the extended and non-extended
tranches and to provide for the reallocation of Revolving Credit Obligations
upon the expiration or termination of the commitments under any Class or
tranche).

ARTICLE X:  GENERAL PROVISIONS

10.1    Survival of Representations.  All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of this Agreement
and the making of the Loans herein contemplated so long as any principal,
accrued interest, fees, or any other amount due and payable under any Loan
Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations) and so long as the Revolving Loan Commitments have
not been terminated.

10.2    Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.

10.3    Intentionally Omitted.

10.4    Headings.  Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

10.5    Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Administrative Agent, the Co-Syndication
Agents and the Lenders and supersede all prior agreements and understandings
among the Borrowers, the Administrative Agent and the Lenders relating to the
subject matter thereof.

10.6    Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Administrative Agent is authorized to act as such).  The failure of any
Lender to perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.  This Agreement shall not be
construed so as to confer any right or benefit upon any Person other than the
parties to this Agreement and their respective successors and assigns.





105

--------------------------------------------------------------------------------

 

 



10.7    Expenses; Indemnification.

(A)    Expenses.  The Borrowers shall reimburse the Administrative Agent, the
Arrangers and the Co-Syndication Agents  for any reasonable and documented costs
and out-of-pocket expenses (including reasonable and documented fees, time
charges and expenses of attorneys and paralegals for the Administrative Agent)
paid or incurred by the Administrative Agent, the Arrangers or the
Co-Syndication Agents in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration of the Loan Documents.  The Company also agrees to reimburse the
Administrative Agent, the Arrangers, the Co-Syndication Agents and the Lenders
for any reasonable and documented costs and out-of-pocket expenses (including
reasonable and documented fees, time charges and expenses of attorneys and
paralegals for the Administrative Agent, the Arrangers, the Co-Syndication
Agents and the Lenders) paid or incurred by the Administrative Agent, the
Arrangers, the Co-Syndication Agents or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents. 

(B)    Indemnity.  The Borrowers further agree to defend, protect, indemnify,
and hold harmless the Administrative Agent, each Arranger, each Co-Syndication
Agent, and each and all of the Lenders and each of their respective Affiliates,
and each of such Administrative Agent’s, Arranger’s, Co-Syndication Agent’s,
Lender’s, or Affiliate’s respective officers, directors, trustees, investment
advisors, employees, attorneys, advisors and agents (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article V) (collectively, the
“Indemnitees”), based upon its obligations, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, reasonable costs, reasonable expenses of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:

(i)    this Agreement or any of the other Loan Documents, or any act, event or
transaction related or attendant thereto or to the making of the Loans, and the
issuance of and participation in Letters of Credit hereunder, the management of
such Loans or Letters of Credit, the use or intended use of the proceeds of the
Loans or Letters of Credit hereunder, or any of the other transactions
contemplated by the Loan Documents; or

(ii)    any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, economic damages, treble damages, intentional, willful
or wanton injury, damage or threat to the environment, natural resources or
public health or welfare, costs and expenses (including, without limitation,
attorney, expert and consulting fees and costs of investigation, feasibility or
remedial action studies), fines, penalties and monetary sanctions, interest,
known or unknown, absolute or contingent, past, present or future relating to
violation of any Environmental, Health or Safety Requirements of Law arising
from or in connection with the past, present or future operations of the
Company, its Subsidiaries or any of their respective predecessors in interest,
or, the past, present





106

--------------------------------------------------------------------------------

 

 



or future environmental, health or safety condition of any respective property
of the Company or its Subsidiaries, the presence of asbestos-containing
materials at any respective property of the Company or its Subsidiaries or the
Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”);

provided,  however, that the foregoing indemnity will not, as to any Indemnitee,
apply to losses, claims, damages, liabilities or related expenses to the extent
they arise from (i) the willful misconduct, bad faith or gross negligence of, or
intentional breach of its material duties and obligations under this Agreement
or any of the other Loan Documents by, such Indemnitee (or any of its controlled
Affiliates and their respective directors, officers, employees and partners, in
each case to the extent involved in the transactions contemplated by this
Agreement), in each case, as determined by a final non-appealable judgment of a
court of competent jurisdiction or (ii) any disputes solely among Indemnitees
and not arising out of any act or omission of any Borrower or any of its
Subsidiaries (other than any proceeding against the Administrative Agent solely
in its capacity as such or in fulfilling its role as Administrative Agent, or
against any Arranger solely in its capacity or in fulfilling its role as an
Arranger).  If the undertaking to indemnify, pay and hold harmless set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, each Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable law, to the payment and
satisfaction of all Indemnified Matters incurred by the Indemnitees.

(C)    Waiver of Certain Claims.  The Borrowers further agree to assert no claim
against any of the Indemnitees on any theory of liability seeking consequential,
special, indirect, exemplary or punitive damages. 

(D)    Survival of Agreements.  The obligations and agreements of the Borrowers
under this Section 10.7 shall survive the termination of this Agreement.

10.8    Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

10.9    Confidentiality.  Each Lender agrees to hold any confidential
information which it may receive from any member of the Obligor Group pursuant
to this Agreement in confidence, except for disclosure (i) to its Affiliates and
to other Lenders and their respective Affiliates, and, in each case, their
respective employees, directors and officers, (ii) to legal counsel,
accountants, and other professional advisors to such Lender or to a Transferee,
(iii) to regulatory officials, (iv) to any Person as requested pursuant to or as
required by law, regulation, or legal process, (v) to any Person in connection
with any legal proceeding to which such Lender is a party, (vi) to such Lender’s
direct or indirect contractual counterparties in Hedging Agreements or to legal
counsel, accountants and other professional advisors to such counterparties,
(vii) permitted by Section 13.4, (viii) to rating agencies if requested or
required by such agencies in connection with a rating relating to the Advances
hereunder, (ix) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, and (x) in the event and to the extent such confidential information
(A) becomes publicly available other than as a





107

--------------------------------------------------------------------------------

 

 



result of breach of this Section or (B) becomes available to the Administrative
Agent, any Lender or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrower.

10.10    Severability of Provisions.  Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

10.11    Nonliability of Lenders.  The relationship among the Borrowers and the
Lenders and the Administrative Agent shall be solely that of borrower and
lender.  Neither the Administrative Agent nor any Lender shall have any
fiduciary responsibilities to any Borrower.  Neither the Administrative Agent
nor any Lender undertakes any responsibility to any Borrower to review or inform
such Borrower of any matter in connection with any phase of such Borrower’s
business or operations.

10.12    GOVERNING LAW.  ANY DISPUTE BETWEEN ANY BORROWER AND THE ADMINISTRATIVE
AGENT OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED AMONG THE BORROWERS AND THE LENDERS IN CONNECTION
WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN
CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK.

10.13    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

(A)    EXCLUSIVE JURISDICTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL OR NEW YORK
STATE COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY MEMBER OF THE OBLIGOR
GROUP AGAINST THE ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE
AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT (OTHER THAN
COUNTERCLAIMS INITIATED IN THE SAME JURISDICTION AS THE CLAIM) SHALL BE BROUGHT
TO THE EXTENT POSSIBLE ONLY IN A COURT IN NEW YORK CITY, NEW YORK.





108

--------------------------------------------------------------------------------

 

 



(B)    SERVICE OF PROCESS.  EACH OF THE PARTIES HERETO WAIVES PERSONAL SERVICE
OF ANY PROCESS UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
WRITS, PROCESS OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING
THEREOF BY THE ADMINISTRATIVE AGENT OR THE LENDERS BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY ADDRESSED AS PROVIDED HEREIN.  NOTHING
HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY OF THE PARTIES
HERETO TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(C)    WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED
IN CONNECTION HEREWITH.  EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(D)    ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
SECTION 10.7 AND THIS SECTION 10.13, WITH ITS COUNSEL.

(E)    SERVICE OF PROCESS TO FOREIGN SUBSIDIARY BORROWERS.  EACH FOREIGN
SUBSIDIARY BORROWER IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY, AS ITS
AUTHORIZED AGENT, TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF, SERVICE OF ANY AND
ALL PROCESS WHICH MAY BE SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE
REFERRED TO IN SECTION 10.13(A) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK CITY, NEW YORK.  THE COMPANY HEREBY REPRESENTS, WARRANTS AND
CONFIRMS THAT THE COMPANY HAS AGREED TO ACCEPT SUCH APPOINTMENT (AND ANY SIMILAR
APPOINTMENT BY A SUBSIDIARY GUARANTOR WHICH IS A FOREIGN SUBSIDIARY).  SAID
DESIGNATION AND APPOINTMENT SHALL BE IRREVOCABLE BY EACH SUCH FOREIGN SUBSIDIARY
BORROWER UNTIL ALL LOANS, ALL REIMBURSEMENT OBLIGATIONS, INTEREST THEREON AND
ALL OTHER AMOUNTS PAYABLE BY SUCH FOREIGN SUBSIDIARY BORROWER HEREUNDER AND
UNDER THE OTHER LOAN DOCUMENTS SHALL HAVE BEEN PAID IN FULL IN ACCORDANCE WITH
THE PROVISIONS HEREOF AND THEREOF AND SUCH FOREIGN SUBSIDIARY BORROWER SHALL
HAVE BEEN TERMINATED AS A BORROWER





109

--------------------------------------------------------------------------------

 

 



HEREUNDER PURSUANT TO SECTION 2.23.  EACH FOREIGN SUBSIDIARY BORROWER HEREBY
CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING OF THE NATURE
REFERRED TO IN SECTION 10.13(A) IN ANY FEDERAL OR NEW YORK STATE COURT SITTING
IN NEW YORK CITY, NEW YORK BY SERVICE OF PROCESS UPON THE COMPANY AS PROVIDED IN
THIS SECTION 10.13(E); PROVIDED THAT, TO THE EXTENT LAWFUL AND POSSIBLE, NOTICE
OF SAID SERVICE UPON SUCH AGENT SHALL BE MAILED BY REGISTERED OR CERTIFIED AIR
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE COMPANY AND (IF
APPLICABLE TO) SUCH FOREIGN SUBSIDIARY BORROWER AT ITS ADDRESS SET FORTH IN THE
BORROWING SUBSIDIARY AGREEMENT TO WHICH IT IS A PARTY OR TO ANY OTHER ADDRESS OF
WHICH SUCH FOREIGN SUBSIDIARY BORROWER SHALL HAVE GIVEN WRITTEN NOTICE TO THE
ADMINISTRATIVE AGENT (WITH A COPY THEREOF TO THE COMPANY).  EACH FOREIGN
SUBSIDIARY BORROWER IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ALL CLAIM OF ERROR BY REASON OF ANY SUCH SERVICE IN SUCH MANNER AND AGREES THAT
SUCH SERVICE SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON
SUCH FOREIGN SUBSIDIARY BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING AND
SHALL, TO THE FULLEST EXTENT PERMITTED BY LAW, BE TAKEN AND HELD TO BE VALID AND
PERSONAL SERVICE UPON AND PERSONAL DELIVERY TO SUCH FOREIGN SUBSIDIARY
BORROWER.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

10.14    Subordination of Intercompany Indebtedness.  Each Borrower agrees that
any and all claims of such Borrower against any of its Affiliates that is a
guarantor with respect to any indebtedness of any guarantor to such Borrower
(“Intercompany Indebtedness”), any endorser, obligor or any other guarantor of
all or any part of the Obligations, or against any of its properties, including,
without limitation, claims arising from liens or security interests upon
property, shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Obligations; provided that, and not in
contravention of the foregoing, so long as no Default has occurred and is
continuing each Borrower may make loans to and receive payments in the ordinary
course with respect to such Intercompany Indebtedness from each such guarantor
to the extent permitted by the terms of this Agreement and the other Loan
Documents.  Should any payment, distribution, security or instrument or proceeds
thereof be received by a Borrower upon or with respect to the Intercompany
Indebtedness in contravention of this Agreement or the Loan Documents or after
the occurrence of a Default, including, without limitation, an event described
in Section 8.1(F) or (G), prior to the satisfaction of all of the Obligations
(other than contingent indemnity obligations) and the termination of all
financing arrangements pursuant to any Loan Document or Hedging Agreement among
the Borrowers and the Lenders (and their Affiliates), each Borrower shall
receive and hold the same in trust, as trustee, for the benefit of the holders
of the Obligations and shall forthwith deliver the same to the Administrative
Agent, for the benefit of such Persons, in precisely the form received (except
for the endorsement or assignment of the applicable Borrower where necessary),
for application to any of the Obligations, due or not due,





110

--------------------------------------------------------------------------------

 

 



and, until so delivered, the same shall be held in trust by the applicable
Borrower as the property of the holders of the Obligations.  If the applicable
Borrower fails to make any such endorsement or assignment to the Administrative
Agent, the Administrative Agent or any of its officers or employees are
irrevocably authorized to make the same.  Each Borrower agrees that until the
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all financing arrangements pursuant to any Loan
Document or Hedging Agreement among the Borrowers and the Lenders (and their
Affiliates) have been terminated, such Borrower will not assign or transfer to
any Person (other than the Administrative Agent) any claim such Borrower has or
may have against any guarantor.

10.15    USA PATRIOT Act.  Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act it is required to obtain, verify
and record information that identifies each Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrowers in accordance with the Act.  Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.

10.16    No Duties Imposed on Co-Syndication Agents,  Co-Documentation Agents or
Arrangers.  None of the Persons identified on the cover page to this Agreement,
the signature pages to this Agreement or otherwise in this Agreement as a
“Co-Syndication Agent,” “Co-Documentation Agent” or “Arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, if such Person is a Lender, those applicable to all Lenders as
such.  Without limiting the foregoing, none of the Persons identified on the
cover page to this Agreement, the signature pages to this Agreement or otherwise
in this Agreement as a “Co-Syndication Agent,” “Co-Documentation Agent” or
“Arranger” shall have or be deemed to have any fiduciary duty to or fiduciary
relationship with any Lender.  Each Lender acknowledges that it has not relied,
and will not rely, on any of the Persons so identified in deciding to enter into
this Agreement or in taking or not taking action hereunder.

10.17    Accounting.  Except as provided to the contrary herein, all accounting
terms and other applicable definitions, covenants and provisions herein shall be
interpreted and all accounting determinations and other applicable calculations
hereunder shall be made in accordance with Agreement Accounting Principles.  If
any changes in generally accepted accounting principles are hereafter required
or permitted and are adopted by the Company or any of its Subsidiaries with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such
changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided,  however, until such provisions
are amended in a manner reasonably satisfactory to the Administrative Agent and
the Required Lenders, no Accounting Change shall be given effect in such
calculations and all financial reports (excluding in any event financial
statements) required





111

--------------------------------------------------------------------------------

 

 



to be delivered hereunder shall be prepared in accordance with Agreement
Accounting Principles without taking into account such Accounting Changes.  In
the event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean generally accepted accounting
principles as of the date of such amendment.  Notwithstanding the foregoing or
any other provision contained herein, all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Company or any
of its Subsidiaries at “fair value”, as defined therein and (ii) any treatment
of Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof. Notwithstanding anything herein to the contrary, all obligations of any
Person that are or would be characterized as operating lease obligations in
accordance with Agreement Accounting Principles as in effect on December 14,
2018 (whether or not such operating lease obligations were in effect on such
date) shall continue to be accounted for as operating lease obligations (and not
Capitalized Lease Obligations) for purposes of the Loan Documents regardless of
any change in Agreement Accounting Principles following December 14, 2018 (or
any change in the implementation in Agreement Accounting Principles for future
periods that are contemplated as of December 14, 2018) that would otherwise
require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as Capitalized Lease Obligations, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance with the foregoing.

10.18    Acknowledgment Regarding Any Supported QFCs.  To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(A)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the





112

--------------------------------------------------------------------------------

 

 



event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject
to a proceeding under a U.S. Special Resolution Regime, Default Rights under the
Loan Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

(B)    As used in this Section 10.18, the following terms have the following
meanings:

(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

(ii)     “Covered Entity” means any of the following:

(a)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(b)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(c)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12. U.S.C
5390(c)(8)(D).

10.19    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(A)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(B)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;





113

--------------------------------------------------------------------------------

 

 



(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.20    Certain ERISA Matters. 

(A)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrowers or any other member of the Obligor Group, that at least
one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Revolving Loan
Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Revolving Loan Commitments
and this Agreement;

(iii)    (a) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (b)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Revolving Loan Commitments and this Agreement, (c)
the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Revolving Loan Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (d) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation





114

--------------------------------------------------------------------------------

 

 



in, administration of and performance of the Loans, the Letters of Credit, the
Revolving Loan Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(B)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (A) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (A), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrowers or any other
member of the Obligor Group, that none of the Administrative Agent, any Arranger
nor any of their respective Affiliates is a fiduciary with respect to the assets
of such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Revolving Loan Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).

ARTICLE XI:  THE ADMINISTRATIVE AGENT

11.1    Appointment; Nature of Relationship.  Wells Fargo is appointed by the
Lenders as the Administrative Agent hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article XI.  Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement and that the Administrative Agent is merely
acting as the representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents.  In its
capacity as the Lenders’ contractual representative, the Administrative Agent
(i) does not assume any fiduciary duties to any of the Lenders, (ii) is a
“representative” of the Lenders within the meaning of Section 9-102 of the New
York Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders, for itself and on
behalf of its affiliates, agrees to assert no claim against the Administrative
Agent on any agency theory or any other theory of liability for breach of
fiduciary duty, all of which claims each Lender waives.

11.2    Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties or fiduciary duties to the Lenders, or any obligation to the
Lenders to





115

--------------------------------------------------------------------------------

 

 



take any action hereunder or under any of the other Loan Documents except any
action specifically provided by the Loan Documents required to be taken by the
Administrative Agent.

11.3    General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrowers, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is found in a final
judgment by a court of competent jurisdiction to have arisen solely from the
gross negligence or willful misconduct of such Person.

11.4    No Responsibility for Loans, Creditworthiness, Recitals, Etc.  Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Administrative Agent; (iv) the existence
or possible existence of any Default or (v) the validity, effectiveness or
genuineness of any Loan Document or any other instrument or writing furnished in
connection therewith.  The Administrative Agent shall not be responsible to any
Lender for any recitals, statements, representations or warranties herein or in
any of the other Loan Documents for the execution, effectiveness, genuineness,
validity, legality, enforceability, collectibility, or sufficiency of this
Agreement or any of the other Loan Documents or the transactions contemplated
thereby, or for the financial condition of any guarantor of any or all of the
Obligations, the Borrower or any of its Subsidiaries.

11.5    Action on Instructions of Lenders.  The Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Document in accordance with written instructions signed
by the Required Lenders (or all of the Lenders in the event that and to the
extent that this Agreement expressly requires such), and such instructions and
any action taken or failure to act pursuant thereto shall be binding on all of
the Lenders and on all owners of Loans.  Upon receipt of any such instructions
from the Required Lenders (or all of the Lenders in the event that and to the
extent that this Agreement expressly requires such), the Administrative Agent
shall be permitted to act on behalf of the full principal amount of the
Obligations.  The Administrative Agent shall be fully justified in failing or
refusing to take any action hereunder and under any other Loan Document unless
it shall first be indemnified to its satisfaction by the Lenders pro rata
against any and all liability, cost and expense that it may incur by reason of
taking or continuing to take any such action.

11.6    Employment of Administrative Agent and Counsel.  The Administrative
Agent may execute any of its duties as the Administrative Agent hereunder and
under any other Loan Document by or through employees, agents, and
attorney-in-fact and shall not be answerable to the Lenders, except as to money
or securities received by it or its authorized agents, for the default or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The Administrative Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Administrative Agent
and the Lenders and all matters pertaining to the Administrative Agent’s duties
hereunder and under any other Loan Document.





116

--------------------------------------------------------------------------------

 

 



11.7    Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and, in respect
to legal matters, upon the opinion of counsel selected by the Administrative
Agent, which counsel may be employees of the Administrative Agent.

11.8    The Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to its respective Pro Rata Shares (i) for any amounts not reimbursed
by the Borrowers for which the Administrative Agent is entitled to reimbursement
by the Borrowers under the Loan Documents, (ii) for any other expenses incurred
by the Administrative Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any other document delivered in connection therewith or the
transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is paid or
reimbursed by any Borrower or found in a final non-appealable judgment by a
court of competent jurisdiction to have arisen solely from the gross negligence
or willful misconduct of the Administrative Agent.

11.9    Rights as a Lender.  With respect to its Revolving Loan Commitment,
Loans made by it, and Letters of Credit issued by it, the Administrative Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender or Issuing Bank and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders”, “Issuing
Bank” or “Issuing Banks” shall, unless the context otherwise indicates, include
the Administrative Agent in its individual capacity.  The Administrative Agent
may accept deposits from, lend money to, and generally engage in any kind of
trust, debt, equity or other transaction, in addition to those contemplated by
this Agreement or any other Loan Document, with the Company or any of its
Subsidiaries in which such Person is not prohibited hereby from engaging with
any other Person.

11.10    Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Arranger,
either Co-Syndication Agent or any other Lender and based on the financial
statements prepared by the Company and such other documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and the other Loan Documents. Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
any Arranger, either Co-Syndication Agent or any other Lender based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking the action under this
Agreement and the other Loan Documents.  Except as expressly set forth herein,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the Person
serving as Administrative Agent for any of its Affiliates in any capacity.





117

--------------------------------------------------------------------------------

 

 



11.11    Successor Administrative Agent.  The Administrative Agent may resign at
any time by giving written notice thereof to the Lenders and the Company.  Upon
any such resignation, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Administrative Agent.  If
no successor Administrative Agent shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days after the
retiring Administrative Agent’s giving notice of resignation, then the retiring
Administrative Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Administrative Agent.  Notwithstanding anything herein to the
contrary, so long as no Default has occurred and is continuing, each such
successor Administrative Agent shall be subject to approval by the Company,
which approval shall not be unreasonably withheld. Such successor Administrative
Agent shall be a Lender and shall be a commercial bank having capital and
retained earnings of at least $500,000,000.  Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI shall continue in effect
for its benefit in respect of any actions taken or omitted to be taken by it
while it was acting as the Administrative Agent hereunder and under the other
Loan Documents.  The Administrative Agent may not be removed without its prior
written consent.

11.12    No Duties Imposed Upon Arrangers or Agents.  No Person identified on
the cover page to this Agreement, the signature pages to this Agreement or
otherwise in this Agreement as an “Arranger”, a “Co-Syndication Agent” or a
“Co-Documentation Agent” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than if such Person is a
Lender, those applicable to all Lenders as such.  Without limiting the
foregoing, no Person identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as an
“Arranger”, a “Co-Syndication Agent” or a “Co-Documentation Agent” shall have or
be deemed to have any fiduciary duty to or fiduciary relationship with any
Lender.  In addition to the agreement set forth in Section 11.10, each of the
Lenders acknowledges that it has not relied, and will not rely, on any Person so
identified in deciding to enter into this Agreement or in taking or not taking
action hereunder.

11.13    Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Company referring to this Agreement describing such Default or
Unmatured Default and stating that such notice is a “notice of default”.  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.

11.14    Delegation to Affiliates.  The Borrowers and the Lenders agree that the
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents, and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under terms of this Agreement.





118

--------------------------------------------------------------------------------

 

 



11.15    Intercreditor Agreement and Subsidiary Guaranties.  Each Lender
authorizes the Administrative Agent to enter into and remain subject to each of
the Intercreditor Agreement, the Domestic Subsidiary Guaranty and the Foreign
Subsidiary Guaranty on behalf and for the benefit of such Lender and to take all
actions contemplated by such documents, including, without limitation, all
enforcement actions.  Each Lender agrees to be bound by the terms and conditions
of the Intercreditor Agreement.

ARTICLE XII:  SETOFF; RATABLE PAYMENTS

12.1    Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to any Borrower (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.

12.2    Ratable Payments; Failure to Fund.  (A)  If any Lender, whether by
setoff or otherwise, has payment made to it upon its Loans (other than payments
received pursuant to Sections 2.14(E),  4.1,  4.2, or 4.4) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Loans held by the other Lenders so
that after such purchase each Lender will hold its ratable proportion of
Loans.  If any Lender, whether in connection with setoff or amounts which might
be subject to setoff or otherwise, receives collateral or other protection for
its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to the
obligations owing to them.  In case any such payment is disturbed by legal
process, or otherwise, appropriate further adjustments shall be made.

(B)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.2(D),  2.17,  3.6,  3.7 or 11.8, then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent, the Swing
Line Bank or an Issuing Bank to satisfy such Lender’s obligations to it under
such Section until all such unsatisfied obligations are fully paid, and/or (ii)
hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

12.3    Application of Payments.  If any Borrower, prior to the occurrence of a
Default, has remitted a payment to the Administrative Agent or any Lender
without indicating the Obligation to be reduced thereby, or at any time after
the occurrence of a Default, subject to the provisions of Section 9.2, the
Administrative Agent shall, unless otherwise specified at the direction of the
Required Lenders which direction shall be consistent with the last sentence of
this Section 12.3, apply all payments and prepayments in respect of any
Obligations in the following order:





119

--------------------------------------------------------------------------------

 

 



(A)    first, to pay interest on and then principal of any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender for
which the Administrative Agent has not then been reimbursed by such Lender or
any Borrower;

(B)    second, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Administrative Agent;

(C)    third, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the issuer(s) of
Letters of Credit;

(D)    fourth, to pay interest due in respect of Swing Line Loans;

(E)    fifth, to pay interest due in respect of Loans (other than Swing Line
Loans and L/C Obligations);

(F)    sixth, to the ratable payment or prepayment of principal outstanding on
Swing Line Loans;

(G)    seventh, to the ratable payment or prepayment of principal outstanding on
Loans (other than Swing Line Loans), Reimbursement Obligations and Hedging
Obligations;

(H)    eighth, to provide required cash collateral, if required pursuant to
Section 3.11; and

(I)    ninth, to the ratable payment of all other Obligations.

Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the applicable Borrower, all principal payments
in respect of Loans (other than Swing Line Loans) shall be applied first, to
repay outstanding Floating Rate Loans, and then to repay outstanding
Eurocurrency Rate Loans with those Eurocurrency Rate Loans which have earlier
expiring Interest Periods being repaid prior to those which have later expiring
Interest Periods.  The order of priority set forth in this Section 12.3 and the
related provisions of this Agreement are set forth solely to determine the
rights and priorities of the Administrative Agent, the Lenders, the Swing Line
Bank and the issuer(s) of Letters of Credit as among themselves.  Upon written
notice to the Borrowers, the order of priority set forth in clauses (C) through
(I) of this Section 12.3 may at any time and from time to time be changed by the
Required Lenders without consent of or approval by the Company, or any other
Person; provided, that the order of priority of payments in respect of Swing
Line Loans may be changed only with the prior written consent of the Swing Line
Bank.  The order of priority set forth in clauses (A) and (B) of this Section
12.3 may be changed only with the prior written consent of the Administrative
Agent.

12.4    Relations Among Lenders.

(A)    Except with respect to the exercise of set-off rights of any Lender in
accordance with Section 12.1, the proceeds of which are applied in accordance
with this Agreement, and except as set forth in the following sentence, each
Lender agrees that it will not take any action, nor institute any actions or
proceedings, against the Company or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or,





120

--------------------------------------------------------------------------------

 

 



as may be provided in this Agreement or the other Loan Documents, at the
direction of the Administrative Agent.

(B)    The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

ARTICLE XIII:  BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

13.1    Successors and Assigns; Designated Lenders.

(A)    Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the
Administrative Agent and the Lenders and their respective successors and assigns
permitted hereby, except that (i) none of the Borrowers shall have the right to
assign its rights or obligations under the Loan Documents without the prior
written consent of each Lender, (ii) any assignment by any Lender must be made
in compliance with Section 13.3, and (iii) any transfer by Participants must be
made in compliance with Section 13.2.  Any attempted assignment or transfer by
any party not made in compliance with this Section 13.1 or Section 13.3 shall be
null and void, unless such attempted assignment or transfer is treated as a
participation in accordance with Section 13.2.  The parties to this Agreement
acknowledge that clause (ii) of this Section 13.1 relates only to absolute
assignments and this Section 13.1 does not prohibit assignments creating
security interests, including, without limitation, (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
promissory note issued hereunder to a Federal Reserve Bank, (y) in the case of a
Lender which is a Fund, any pledge or assignment of all or any portion of its
rights under this Agreement and any promissory note issued hereunder to its
trustee in support of its obligations to its trustee or (z) any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any promissory note issued hereunder to direct or indirect
contractual counterparties in interest rate swap agreements relating to the
Loans, but in all cases excluding credit default swaps; provided,  however, that
no such pledge or assignment creating a security interest shall release the
transferor Lender from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 13.3.  The Administrative
Agent may treat the Person which made any Revolving Loan or which holds any
promissory note issued hereunder as the owner thereof for all purposes hereof
unless and until such Person complies with Section 13.3;  provided,  however,
that the Administrative Agent may in its discretion (but shall not be required
to) follow instructions from the Person which made any Revolving Loan or which
holds any promissory note issued hereunder to direct payments relating to such
Revolving Loan or promissory note issued hereunder to another Person.  Any
assignee of the rights to any Revolving Loan or any promissory note issued
hereunder agrees by acceptance of such assignment to be bound by all the terms
and provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of the rights to any Loan (whether or not a promissory note
has been issued hereunder in evidence thereof), shall be conclusive and binding
on any subsequent holder or assignee of the rights to such Loan.





121

--------------------------------------------------------------------------------

 

 



(B)    Designated Lenders.

(i)    Subject to the terms and conditions set forth in this Section 13.1(B),
any Lender may from time to time elect to designate an Eligible Designee to
provide all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 13.1(B) shall be subject to the approval of the
Administrative Agent (which consent shall not be unreasonably withheld or
delayed).  Upon the execution by the parties to each such designation of an
agreement in the form of Exhibit L hereto (a “Designation Agreement”) and the
acceptance thereof by the Administrative Agent, the Eligible Designee shall
become a Designated Lender for purposes of this Agreement.  The Designating
Lender shall thereafter have the right to permit the Designated Lender to
provide all or a portion of the Loans to be made by the Designating Lender
pursuant to the terms of this Agreement and the making of the Loans or portion
thereof shall satisfy the obligations of the Designating Lender to the same
extent, and as if, such Loan was made by the Designating Lender.  As to any Loan
made by it, each Designated Lender shall have all the rights a Lender making
such Loan would have under this Agreement and otherwise; provided, (x) that all
voting rights under this Agreement shall be exercised solely by the Designating
Lender, (y) each Designating Lender shall remain solely responsible to the other
parties hereto for its obligations under this Agreement, including the
obligations of a Lender in respect of Loans made by its Designated Lender and
(z) no Designated Lender shall be entitled to reimbursement under Article IV
hereof for any amount which would exceed the amount that would have been payable
by the applicable Borrower to the Lender from which the Designated Lender
obtained any interests hereunder.  No additional promissory notes shall be
required to be issued hereunder with respect to Loans provided by a Designated
Lender; provided,  however, to the extent any Designated Lender shall advance
funds, the Designating Lender shall be deemed to hold the promissory notes
issued hereunder in its possession as an administrative agent for such
Designated Lender to the extent of the Loan funded by such Designated
Lender.  Such Designating Lender shall act as an administrative agent for its
Designated Lender and give and receive notices and communications
hereunder.  Any payments for the account of any Designated Lender shall be paid
to its Designating Lender as administrative agent for such Designated Lender and
neither the Borrowers nor the Administrative Agent shall be responsible for any
Designating Lender’s application of such payments.  In addition, any Designated
Lender may (1) with notice to, but without the consent of the Borrowers or the
Administrative Agent, assign all or portions of its interests in any Loans to
its Designating Lender or to any financial institution consented to by the
Administrative Agent providing liquidity and/or credit facilities to or for the
account of such Designated Lender and (2) subject to advising any such Person
that such information is to be treated as confidential in accordance with
Section 13.4, disclose on a confidential basis any non-public information
relating to its Loans to any rating agency, commercial paper dealer or provider
of any guarantee, surety or credit or liquidity enhancement to such Designated
Lender.





122

--------------------------------------------------------------------------------

 

 



(ii)    Each party to this Agreement hereby agrees that it shall not institute
against, or join any other Person in instituting against, any Designated Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any federal or state bankruptcy or similar
law for one year and a day after the payment in full of all outstanding senior
indebtedness of any Designated Lender; provided that the Designating Lender for
each Designated Lender hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of its
inability to institute any such proceeding against such Designated Lender.  This
Section 13.1(B) shall survive the termination of this Agreement.

13.2    Participations.

(A)    Permitted Participants; Effect.  Any Lender may at any time sell to one
or more banks or other entities (“Participants”) participating interests in any
Revolving Credit Obligations of such Lender, any promissory note issued
hereunder held by such Lender, any Revolving Loan Commitment of such Lender or
any other interest of such Lender under the Loan Documents.  In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of its Revolving Credit
Obligations and the holder of any promissory note issued to it hereunder in
evidence thereof for all purposes under the Loan Documents, all amounts payable
by the Borrowers under this Agreement shall be determined as if such Lender had
not sold such participating interests, and the Borrowers and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents.

(B)    Voting Rights.  Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Loan or Revolving Loan Commitment in which such
Participant has an interest which would require consent of all of the Lenders
pursuant to the terms of Section 9.3.

(C)    Benefit of Certain Provisions.  Each Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.1 with respect to
the amount of participating interests sold to each Participant.  The Lenders
agree to share with each Participant, and each Participant, by exercising the
right of setoff provided in Section 12.1, agrees to share with each Lender, any
amount received pursuant to the exercise of its right of setoff, such amounts to
be shared in accordance with Section 12.2 as if each Participant were a
Lender.  Each Borrower further agrees that each Participant shall be entitled to
the benefits of Article IV and Section 2.14(E) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 13.3,
 provided that (i) a Participant shall not be entitled to receive any greater
payment under Article IV or Section 2.14(E) than the Lender who sold the
participating interest to such Participant would have received had it retained
such interest for its own account, unless the





123

--------------------------------------------------------------------------------

 

 



sale of such interest to such Participant is made with the prior written consent
of the applicable Borrower, and (ii) any Participant not incorporated under the
laws of the United States of America or any State thereof agrees to comply with
the provisions of Article IV and Section 2.14(E) to the same extent as if it
were a Lender.

13.3    Assignments.

(A)    Permitted Assignments.  Any Lender may at any time assign to one or more
banks or other entities (but not natural persons or the Company or any Affiliate
of the Company) (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents.  Such assignment shall be evidenced by an agreement
substantially in the form of Exhibit D or in such other form as may be agreed to
by the parties thereto (each such agreement, an “Assignment Agreement”).  Each
such assignment with respect to a Purchaser which is not a Lender or an
Affiliate of a Lender or an Approved Fund shall, unless otherwise consented to
in writing by the applicable Borrower and the Administrative Agent, either be in
an amount equal to the entire applicable Revolving Credit Obligations of the
assigning Lender or (unless each of the applicable Borrower and the
Administrative Agent otherwise consents) be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Revolving Credit
Obligations subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
Assignment Agreement.

(B)    Consents.  The consent of the applicable Borrower shall be required prior
to an assignment becoming effective unless the Purchaser is a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the consent of the
applicable Borrower shall not be required if a Default has occurred and is
continuing; provided further, that the Borrowers shall be deemed to have
consented to any such assignment unless they shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received written notice thereof.  The consent of each Issuing Bank shall be
required prior to an assignment becoming effective unless the Purchaser is a
Lender, an Affiliate of a Lender or an Approved Fund.  The consent of the
Administrative Agent shall be required prior to an assignment becoming
effective.  Any consent required under this Section 13.3(B) shall not be
unreasonably withheld or delayed.

(C)    Effect; Effective Date.  Upon (i) delivery to the Administrative Agent of
an Assignment Agreement, together with any consents required by Sections 13.3(A)
and 13.3(B), and (ii) payment of a $3,500 fee to the Administrative Agent for
processing such assignment (unless such fee is waived by the Administrative
Agent or unless such assignment is made to such assigning Lender’s Affiliate),
such assignment shall become effective on the effective date specified in such
assignment.  The Assignment Agreement shall contain a representation and
warranty by the Purchaser to the effect that none of the funds, money, assets or
other consideration used to make the purchase and assumption of the Revolving
Loan Commitment and Revolving Credit Obligations under the applicable Assignment
Agreement constitutes “plan assets” as defined under ERISA and that the rights,
benefits and interests of the Purchaser in and under the Loan Documents will not
be “plan assets” under ERISA.  On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights, benefits and obligations of a Lender under the
Loan Documents, to the same extent as if it were an original party thereto, and
the transferor Lender shall be released with respect to the Revolving Credit





124

--------------------------------------------------------------------------------

 

 



Obligations assigned to such Purchaser without any further consent or action by
the Borrowers, the Lenders or the Administrative Agent.  In the case of an
assignment covering all of the assigning Lender’s rights, benefits and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3(C), the transferor
Lender, the Administrative Agent and the applicable Borrower shall, at no
additional cost to the applicable Borrower, and, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by promissory notes, make
appropriate arrangements so that, upon cancellation and surrender to the
applicable Borrower of the previously issued promissory notes (if any) held by
the transferor Lender, new promissory notes issued hereunder or, as appropriate,
replacement promissory notes are issued to such transferor Lender, if
applicable, and new promissory notes or, as appropriate, replacement promissory
notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Revolving Loan Commitments (or, if the Revolving
Loan Termination Date has occurred, their respective Revolving Credit
Obligations), as adjusted pursuant to such assignment.

(D)    The Register.  The Administrative Agent, acting solely for this purpose
as an agent of each Borrower (and each Borrower hereby designates the
Administrative Agent to act in such capacity), shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders,
and the Revolving Loan Commitments of, and principal amounts of and interest on
the Loans owing to, each Lender pursuant to the terms hereof from time to time
and whether such Lender is an original Lender or assignee of another Lender
pursuant to an assignment under this Section 13.3.  The entries in the Register
shall be conclusive, and Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by any
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

13.4    Dissemination of Information.  Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of such Borrower and its Subsidiaries; provided,
that each Transferee and prospective Transferee agrees to be bound by Section
10.9 of this Agreement.

13.5    Tax Certifications.  If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 2.14(E).





125

--------------------------------------------------------------------------------

 

 



ARTICLE XIV:  NOTICES

14.1    Giving Notice.  Except as otherwise permitted by Section 2.13 with
respect to Borrowing/Election Notices, all notices and other communications
provided to any party hereto under this Agreement or any other Loan Documents
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

(i)    if to any Borrower or any Subsidiary Guarantor, at the Company’s address
or telecopier number set forth on the signature page hereof;

(ii)    if to the Administrative Agent, at its address or telecopier number set
forth on the signature page hereof, provided,  however, that all notices
relating to Loans (but not any notices relating to Letters of Credit) shall also
be delivered to:

Wells Fargo Bank, N.A.
1525 West W.T. Harris Blvd
Charlotte, NC  28262
Attn:  Agency Services
Agencyservices.requests@wellsfargo.com

(iii)    if to an Issuing Bank, at its address or telecopier number set forth on
the signature page hereof; and

(iv)    if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).

14.2    Change of Address.  Each of the Company and the Administrative Agent may
change the address for service of notice upon it by a notice in writing to the
other parties hereto, including, without limitation, each Lender.  Each Lender
may change the address for service of notice upon it by a notice in writing to
the Company and the Administrative Agent.

ARTICLE XV:  COUNTERPARTS

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by each Borrower, the Administrative Agent
and the Lenders and each party has notified the Administrative Agent by
telephone, that it has taken such action.





126

--------------------------------------------------------------------------------

 

 



ARTICLE XVI:  CROSS GUARANTEE

16.1    Guarantee.  In order to induce the Lenders to extend credit to the other
Borrowers hereunder, but subject to the last paragraph of this Section 16.1,
each Borrower hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers.  Each Borrower further agrees that the due
and punctual payment of such Obligations may be extended or renewed, in whole or
in part, without notice to or further assent from it, and that it will remain
bound upon its guarantee hereunder notwithstanding any such extension or renewal
of any such Obligation.

Each Borrower hereby waives presentment to, demand of payment from and protest
to any Borrower of any of the Obligations, and also waives notice of acceptance
of its obligations and notice of protest for nonpayment.  The obligations of
each Borrower hereunder shall not be affected by: (a) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Obligations; (c) any rescission, waiver,
amendment or modification of, or release from, any of the terms or provisions of
this Agreement, or any other Loan Document or agreement; (d) any default,
failure or delay, willful or otherwise, in the performance of any of the
Obligations; (e) the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Obligations, if any; (f) any change in the
corporate, partnership or other existence, structure or ownership of any
Borrower or any other guarantor of any of the Obligations; (g) the
enforceability or validity of the Obligations or any part thereof or the
genuineness, enforceability or validity of any agreement relating thereto or
with respect to any collateral securing the Obligations or any part thereof, or
any other invalidity or unenforceability relating to or against any Borrower or
any other guarantor of any of the Obligations, for any reason related to this
Agreement, any Hedging Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Obligations,
of any of the Obligations or otherwise affecting any term of any of the
Obligations; or (h) any other act, omission or delay to do any other act which
may or might in any manner or to any extent vary the risk of such Borrower or
otherwise operate as a discharge of a guarantor as a matter of law or equity or
which would impair or eliminate any right of such Borrower to subrogation.

Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by the Administrative Agent, the Issuing
Bank or any Lender to any balance of any deposit account or credit on the books
of the Administrative Agent, the Issuing Bank or any Lender in favor of any
Borrower or any other Person.

The obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Obligations, any impossibility in the performance of any of the
Obligations or otherwise.





127

--------------------------------------------------------------------------------

 

 



Each Borrower further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation (including a payment effected through exercise
of a right of setoff) is rescinded or must otherwise be restored by the
Administrative Agent, the Issuing Bank or any Lender upon the bankruptcy or
reorganization of any Borrower or otherwise (including pursuant to any
settlement entered into by a holder of the Obligations in its discretion).

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against the Company by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of such Obligations then due,
together with accrued and unpaid interest thereon.  Each Borrower further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, such Borrower shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.

Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Obligations owed by such Borrower to the Administrative Agent, the Issuing Bank
and the Lenders.

Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment of the Obligations.

Each Borrower hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Section 16.1 or the Domestic Subsidiary Guaranty or Foreign Subsidiary
Guaranty, as applicable,  in respect of Hedging Obligations (provided, however,
that each Borrower shall only be liable under this paragraph for the maximum
amount of such liability that can be hereby incurred without rendering its
obligations under this paragraph or otherwise under this Section 16.1 voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  Each Borrower intends that this paragraph
constitute, and this paragraph shall be deemed to constitute, a “keepwell,
support,





128

--------------------------------------------------------------------------------

 

 



or other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Notwithstanding anything contained in this Section 16.1 to the contrary, no
Foreign Subsidiary Borrower shall be liable hereunder for any of the Loans made
to, or any other Obligation incurred solely by or on behalf of, the Company or
any Domestic Subsidiary Borrower. The Parties agree that no German Obligor shall
be liable for any obligations, guarantees, indemnities, fees, costs or other
Obligations other than in relation to Loans directly made to it and in
particular, nothing in this Section 16.1 shall constitute a guarantee by a
German Obligor, except that this Section 16.1 shall constitute a guarantee by
Woodward Kempen with respect to Woodward Aken, and Woodward Kempen shall,
subject to Section 16.2  (Limitation on Enforcement) below, be liable for any
and all obligations, guarantees, indemnities, fees, costs or other Obligations
in relation to Loans made to Woodward Aken.

16.2    Limitation on Enforcement.  The enforcement of the guarantee granted by
any German Obligor pursuant to this Article XVI (the “Guaranty”) will be limited
in accordance with the following:

(A)    If this Guaranty is enforced

(i)    with respect to amounts which correspond to funds that have been borrowed
under the Loan Documents and have been on-lent to, or otherwise been passed on
(unless it has been passed on in a way where repayment or enforcement would not
affect section 30, 31 German GmbH-Act (GmbH-Gesetz) (the “GmbH-Act”)) to, the
relevant German Obligor or any of its subsidiaries to the extent that such
amounts have not been repaid and are outstanding at the date the Guaranty is
enforced; and/or

(ii)    at any time when a domination and profit and loss transfer agreement (in
accordance with section 291 of the German Stock Corporation Act (Aktiengesetz))
(Beherrschungs- und Gewinnabführungsvertrag) is or becomes effective between the
German Obligor and any direct or indirect shareholder of the German Obligor or a
subsidiary of such shareholder as dominating entity (beherrschendes Unternehmen)
and, to the extent required to prevent a conflict with section 30, 31 German
GmbH-Act, a valuable counterclaim exists (werthaltiger Anspruch); (the amounts
with respect to which enforcement is sought under the conditions described in
clauses (i) and/or (ii) being hereinafter referred to collectively as the
“Unlimited Enforcement Amount”),

the enforcement of the Guaranty of the relevant German Obligor shall be
unlimited.

﻿

(B)    To the extent that the enforcement of the Guaranty is made in respect of
amounts other than of the Unlimited Enforcement Amount and the relevant German
Obligor demonstrates that an unrestricted enforcement of the Guaranty has the
effect of:





129

--------------------------------------------------------------------------------

 

 



(iii)    reducing such Guarantor's net assets (Nettovermögen) (the “Net Assets”)
to an amount less than its stated share capital (Stammkapital), or

(iv)    (if its Net Assets are already lower than its stated share capital)
causing such amount to be further reduced,

and thereby affects its assets which are required for the obligatory
preservation of its stated share capital according to §§ 30, 31 German GmbH-Act
(“Limitation on Enforcement” or “Limitation Event”), the Administrative Agent
shall only be entitled to enforce the Guaranty and to claim any payment under
the Guaranty in excess of the Unlimited Enforcement Amount in respect of the
Obligations up to an amount which corresponds to the amount by which the Net
Assets of the relevant German Obligor (determined in accordance with
sub-paragraph (c) below) exceed the amount which is necessary to preserve the
stated share capital of the relevant German Obligor.

﻿

(C)    The value of the Net Assets shall be determined in accordance with the
provisions of the German Commercial Act (Handelsgesetzbuch, “HGB”) consistently
applied by the respective Guarantor in preparing its unconsolidated balance
sheets (Jahresabschluss according to § 42 GmbH-Act, §§ 242, 264 HGB) in the
previous years, save that:

(v)    the amount of any increase of the stated share capital (Stammkapital) of
the relevant German Obligor (A) made from retained earnings (aus
Gesellschaftsmitteln), or (B) made by way of contributions in kind (gegen
Sacheinlagen), registered after the date of this Agreement without the prior
written consent of the Administrative Agent shall be deducted from the relevant
stated share capital;

(vi)    deducting (A) any amount of profits (Gewinne) not available for
distribution to the shareholders (Ausschüttungssperre) and (B) provisions for
expense (Aufwandsrückstellungen) according to 249 para. 1, sent. 2 no. 1 HGB;

(vii)    loans and other liabilities incurred in violation of the provisions of
any Loan Document shall be disregarded (unless the relevant director
demonstrates that such violation was neither negligent nor willful); and

(viii)    loans provided to the relevant German Obligor by any member of the
group shall not be taken into account as liabilities as far as such loans are
subordinated by law or by contract at least to the claims of the unsubordinated
creditors of such relevant Guarantor, unless a waiver, the contribution of such
liability into the capital reserves of the German Guarantor or any other way of
extinguishing the relevant liability (including by way of deep subordination)
would violate mandatory legal restrictions applicable to the relevant creditor
of such liability. 

(D)    The Limitation on Enforcement shall only apply if and to the extent that
(i) the managing director(s) (Geschäftsführer) on behalf of the relevant German
Obligor have notified and confirmed in writing to the Administrative Agent
within 10 Business Days following a demand





130

--------------------------------------------------------------------------------

 

 



under the Guaranty that and to what extent an unrestricted enforcement of the
Guaranty would lead to the occurrence of a Limitation Event (the “Management
Determination”).

(E)    If the Administrative Agent disagrees with the Management Determination,
the Administrative Agent shall nevertheless be entitled to enforce the Guaranty
with respect to the Unlimited Enforcement Amount and all additional amounts
which are undisputed between itself and the relevant German Obligor in
accordance with the provisions of paragraph (d) above. In relation to the amount
which is disputed, the Administrative Agent and the relevant German Obligor
shall instruct a firm of auditors of international standing and reputation to
determine within 40 calendar days (or such longer period as has been agreed
between the relevant German Obligor and the Administrative Agent) from the date
the Administrative Agent has contested the Management Determination the amount
of the relevant German Obligor’s available Net Assets (the “Auditor's
Determination”). If the Administrative Agent and the relevant German Obligor do
not agree on the appointment of a joint auditor within 5 Business Days from the
date the Administrative Agent has disputed the Management Determination, the
Administrative Agent shall be entitled to appoint auditors of international
standing and reputation in its sole discretion. The amounts determined in the
Auditor's Determination shall be (except for manifest error) binding for all
parties hereto. The costs of the Auditor’s Determination shall be borne by the
relevant German Obligor.

(F)    If pursuant to the Auditor’s Determination the amount of the available
Net Assets is higher than set out in the Management Determination, the
Administrative Agent may avail itself of any enforcement proceeds which exceed
the amount which is necessary, pursuant to the Auditor’s Determination, to
maintain the relevant German Obligor’s stated share capital.

(G)    The relevant German Obligor shall realize, to the extent legally
permitted and commercially reasonable, in a situation where it does not have
sufficient net assets to maintain its stated share capital, any and all of its
assets that are shown in its balance sheet with a book value (Buchwert) that is
significantly lower than the market value of the assets if the relevant asset is
not necessary for such relevant Guarantor’s business (nicht betriebsnotwendig).

(H)    The limitation set out in paragraph (b) above does not affect the right
of the Administrative Agent to claim any outstanding amount again at a later
point in time if and to the extent that paragraph (b) would allow this at that
later point.

(I)    This Section 16.2 (Limitation on Enforcement) shall apply mutatis
mutandis if the Guaranty is granted by a member of the Obligor Group
incorporated as a limited liability partnership (GmbH & Co. KG) in relation to
the limited liability company as general partner (Komplementär) of such member
of the Obligor Group.

(J)    Any restrictions set out in this Section 16.2 (Limitation on
Enforcement)  shall cease to be effective at the date of a court decision
pursuant to section 26 or 27 of the InsO on the petition for the commencement of
insolvency proceedings with respect to the relevant German Obligor’s assets.





131

--------------------------------------------------------------------------------

 

 



ARTICLE XVII:  AMENDMENT AND RESTATEMENT

The Company, the Foreign Subsidiary Borrowers, the Lenders and the
Administrative Agent agree that, upon (i) the execution and delivery of this
Agreement by each of the parties hereto and (ii) satisfaction (or waiver by the
aforementioned parties) of the conditions precedent set forth in Section 5.1,
the terms and provisions of the Existing Credit Agreement shall be and hereby
are amended, superseded and restated in their entirety by the terms and
provisions of this Agreement. This Agreement is not intended to and shall not
constitute a novation of the Existing Credit Agreement or the Indebtedness
created thereunder.  The commitments to extend credit of each Lender that is a
party to the Existing Credit Agreement shall, on the Closing Date, automatically
be deemed amended and the only commitments to extend credit shall be those
hereunder.  Without limiting the foregoing, upon the effectiveness hereof: (a)
all loans and letters of credit incurred under the Existing Credit Agreement
which are outstanding on the Closing Date shall continue as Loans and Letters of
Credit under (and shall be governed by the terms of) this Agreement and the
other Loan Documents, (b) all references in the “Loan Documents” (as defined in
the Existing Credit Agreement) to the “Administrative Agent”, the “Credit
Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, respectively, (c)
all obligations constituting “Obligations” under the Existing Credit Agreement
with any Lender or any Affiliate of any Lender which are outstanding on the
Closing Date shall continue as Obligations under this Agreement and the other
Loan Documents, (d) any promissory note issued under the Existing Credit
Agreement shall be deemed for all purposes superseded and replaced by the
promissory notes (if any) issued to such Lender under this Agreement, (e) any
obligations under the “Fee Letters” (as defined in the Existing Credit
Agreement) shall be of no further force and effect and such Fee Letters are
hereby terminated, and  (f) the Administrative Agent shall make such
reallocations, sales, assignments or other relevant actions in respect of each
Lender’s credit and loan exposure under the Existing Credit Agreement as are
necessary in order that each such Lender’s Revolving Loan Obligations are equal
to its Pro Rata Share of the aggregate Revolving Loan Obligations on the Closing
Date and the Borrowers hereby agree to compensate each Lender for reasonable and
documented costs and out-of-pocket expenses incurred by such Lender in
connection with the sale and assignment of any Eurocurrency Rate Loans on the
terms and in the manner set forth in Section 4.4 hereof.  Each Lender hereby
confirms the Administrative Agent’s authority to enter into such additional
reaffirmations of, or any amendments to, amendments and restatements of, or
other modifications to, the other existing Loan Documents as the Administrative
Agent shall approve in its sole discretion, in connection with the amendment and
restatement of the Existing Credit Agreement so long as such amendments,
restatements or other modifications do not contain any material modifications
adverse to the Lenders (and, for the avoidance of doubt, such modifications may
include the addition or removal of Loan Parties and other changes that are
otherwise permitted by the Administrative Agent’s authority under or with
respect to such existing Loan Documents or are consistent with changes in
provisions included in this Agreement as compared to the provisions of the
Existing Credit Agreement).

The remainder of this page is intentionally blank.

﻿

 

132

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrowers, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.

﻿

﻿

 

, as Administrative Agent, as

 

 

 

﻿

WOODWARD, INC.,
as a Borrower

 

 

 

 

 

 

﻿

By:

/s/ Donald J. Guzzardo

﻿

 

Name: Donald J. Guzzardo

﻿

 

Title: Treasurer and Vice President, Investor Relations

 

 

 

 

 

Address: 1081 Woodward Way

﻿

 

                Fort Collins, Colorado 80524

 

 

 

 

 

Telephone No.: (970) 498-3580

﻿

 

Facsimile No.: (970) 619-3802

 

 

 

 

 

 

﻿

WOODWARD AKEN GMBH, 
as a Foreign Subsidiary Borrower

 

 

 

 

 

 

﻿

By:

/s/ Jens Pollack

﻿

 

Name: Jens Pollack

﻿

 

Title: Managing Director

 

 

 

﻿

 

Address: Koethener Chaussee 46

﻿

 

                06385 Aken (Elbe)

 

 

 

﻿

 

Telephone No.: +49 34909 8800

﻿

 

Facsimile No: _______________

 

 

 

 

 

 

﻿

WOODWARD KEMPEN GMBH, 
as a Foreign Subsidiary Borrower

 

 

 

 

 

 

﻿

By:

/s/ Martin Fischer

﻿

 

Name: Martin Fischer

﻿

 

Title: Managing Director

 

 

 

﻿

 

Address: Krefelder Weg 47

﻿

 

                47906 Kempen

 

 

 

﻿

 

Telephone No.: +492152/ 1451

﻿

 

Facsimile No: +492152/ 145200

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent, as

Swing Line Bank, as an Issuing Bank and as a

Lender

 

 

 

 

 

 

﻿

By:

/s/ Peg Laughlin

﻿

 

Name: Peg Laughlin

﻿

 

Title: SVP

 

 

 

 

 

 

﻿

 

Address: 1525 West WT Harris Blvd-1B1

﻿

 

                Charlotte, NC 28262

 

 

 

﻿

 

Attention:  John Cappuccilli

﻿

 

Telephone No.:  704-427-6210

﻿

 

Facsimile No.:  704-715-0017

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

JPMorgan Chase Bank, N.A. , as an Issuing

Bank and a Lender

 

 

 

 

 

 

﻿

By:

/s/ Lynn Braun

﻿

 

Name: Lynn Braun

﻿

 

Title: Executive Director

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

U.S. Bank National Association, as a

Lender

 

 

 

 

 

 

﻿

By:

/s/ Jacob Payne

﻿

 

Name: Jacob Payne

﻿

 

Title: Senior Vice President

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

 

Bank of America, N.A., as a Lender

 

 

 

 

 

 

﻿

By:

/s/ John Sletten

﻿

 

Name: John Sletten

﻿

 

Title: Vice President

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

MUFG BANK, Ltd., as a Lender

 

 

 

 

 

 

﻿

By:

/s/ Thomas J. Sterr

﻿

 

Name: Thomas J. Sterr

﻿

 

Title: Authorized Signatory

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

Branch Banking And Trust

Company, as a Lender

 

 

 

 

 

 

﻿

By:

/s/ Jim Wright

﻿

 

Name: Jim Wright

﻿

 

Title: Vice President

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

Fifth Third Bank, as a Lender

 

 

 

 

 

 

﻿

By:

/s/ Robert Mangers

﻿

 

Name: Robert Mangers

﻿

 

Title: Director

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

The Northern Trust Company, as a

Lender

 

 

 

 

 

 

﻿

By:

/s/ Molly Drennan

﻿

 

Name: Molly Drennan

﻿

 

Title: Senior Vice President

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

BOKF, NA dba Bok Financial (F/K/A 

Colorado State Bank and Trust), as a

Lender

 

 

 

 

 

 

﻿

By:

/s/ Matthew J. Mason

﻿

 

Name: Matthew J. Mason

﻿

 

Title: Senior Vice President

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

HSBC Bank USA, N.A, as a Lender

 

 

 

 

 

 

﻿

By:

/s/ Brett Callanan

﻿

 

Name: Brett Callanan

﻿

 

Title: Vice President

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

Bank of the West, as a Lender

 

 

 

 

 

 

﻿

By:

/s/ Nicholas Orr

﻿

 

Name: Nicholas Orr

﻿

 

Title: Director, CCB & Investment Banking Rep

﻿

﻿





Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

﻿

Citibank, N.A., as a Lender

 

 

 

 

 

 

﻿

By:

/s/ Brad Peters

﻿

 

Name: Brad Peters

﻿

 

Title: Director

﻿

 

Signature Page to

Woodward Amended and Restated Credit Agreement (2019)

--------------------------------------------------------------------------------

 

 

EXHIBIT A
TO
CREDIT AGREEMENT

Revolving Loan Commitments

﻿

﻿

 

Lender

Revolving Loan Commitment

Wells Fargo Bank, National Association

$200,000,000

U.S. Bank National Association

$160,000,000

JPMorgan Chase Bank, N.A.

$160,000,000

Bank of America, N.A.

$100,000,000

MUFG Bank, Ltd.

$100,000,000

Branch Banking and Trust Company

$100,000,000

Fifth Third Bank

$30,000,000

The Northern Trust Company

$30,000,000

BOKF, NA dba BOK Financial (f/k/a Colorado State Bank and Trust)

$30,000,000

HSBC Bank USA, N.A.

$30,000,000

Bank of the West

$30,000,000

Citibank, N.A.

$30,000,000

Total

$1,000,000,000

﻿

﻿

﻿

 

 

A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A-1
TO
CREDIT AGREEMENT

Eurocurrency Payment Offices

﻿

﻿

 

Agreed Currency

Wells Fargo Bank, National Association, as Administrative Agent, Swing Line
Lender, an Issuing Bank and a Lender
 

euro

Bank Name: Natixis

Swift Code: NATXFRPPXXX

﻿

Account Number: FR7630007999990611132100020

﻿

Swift ID: NATXFRPPXXX

 

 

Japanese Yen

Bank Name: Sumitomo Mitsui Bank Corporation

﻿

Swift Code: SMBCJPJTXXX

﻿

Account Number: 5082

﻿

Swift ID: SMBCJPJTXXX

 

 

British Pounds Sterling

Bank Name: National Westminster Bank PLC

﻿

Swift Code: NWBKGB2LXXX

﻿

Account Number: GB52NWBK60000410017267

﻿

Swift ID: NWBKGB2LXXX

 

 

Canadian Dollars

Bank Name: Bank of Montreal

﻿

Swift Code: BOFMCAM2XXX

﻿

Account Number: 00021981012

﻿

Swift ID: BOFMCAM2XXX

 

 

Swiss Francs

Bank Name: Credit Suisse

﻿

Swift Code: CRESCHZZ80A

﻿

Account Number: CH5204835263973403010

﻿

Swift ID: CRESCHZZ80A

 

 

﻿

﻿

﻿

 

 

A-1-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B
TO
CREDIT AGREEMENT

Form of Borrowing/Election Notice

TO:       Wells Fargo Bank, National Association, as the “Administrative Agent”
under that certain Amended and Restated Credit Agreement, dated as of June 19,
2019, by and among Woodward, Inc., a Delaware corporation (the “Company”), the
Foreign Subsidiary Borrowers from time to time parties thereto (together with
the Company, the “Borrowers”) the institutions from time to time parties thereto
as Lenders (the “Lenders”) and the Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

The Company hereby gives to the Administrative Agent a Borrowing/Election Notice
pursuant to [Section 2.2] [Section 2.7] [Section 2.9] of the Credit Agreement,
and notifies the Administrative Agent that [applicable Borrower] hereby requests
to [borrow][convert][continue] on                   , ____  (the “Borrowing
Date”):

(a)  [from the Lenders on a pro rata basis] an aggregate principal amount of
[USD$][CAD$][€][¥][£][CHF]             in Revolving Loans [which are presently
outstanding as a [Floating Rate Advance][Eurocurrency Rate Advance] [as][into]:

1.  ☐    a Floating Rate Advance1

2.  ☐    a Eurocurrency Rate Advance with the following characteristics:

Applicable Interest Period of              month(s)

Applicable Agreed Currency: _________________

(b) from the Swing Line Bank a Swing Line Loan in the principal amount of
$____________ as a [Floating Rate Advance] [an Advance, pursuant to Section
2.2(B), accruing interest at a per annum rate equal to [___]%2].

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties of the undersigned and [applicable
Borrower] contained in Article VI of the Credit Agreement are and shall be true
and correct in all material respects or, with respect to any representation that
is qualified by materiality or Material Adverse Effect, all respects, on and as
of the date hereof and on and as of the Borrowing Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true in all material respects or all
respects, as applicable, as of such date); (ii) no Default or Unmatured Default
has occurred and is continuing on the date hereof or on the Borrowing Date or
will result from the making of the proposed Loans; and (iii) the conditions set
forth in Section 5.[1] [2] of the Credit Agreement have been satisfied.

_____________________________

1 Floating Rate Advances must be in USD$.

2 For non-dollar Swingline to be the rate agreed to by the Company and the
Swingline Bank.





 

B-1

--------------------------------------------------------------------------------

 

 



Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Borrowing/Election Notice.

﻿

﻿

 

 

Dated:                             ,            

WOODWARD, INC.

﻿

 

 

﻿

By:

 

﻿

 

 

﻿

Its:

 

﻿

﻿

﻿

 

 

B-2

--------------------------------------------------------------------------------

 

 

EXHIBIT C

TO

CREDIT AGREEMENT

﻿

﻿

Form of Request for Letter of Credit

﻿

TO:       [Insert name of Issuing Bank]; and

﻿

Wells Fargo Bank, National Association, as the “Administrative Agent” under that
certain Amended and Restated Credit Agreement, dated as of June 19, 2019, by and
among Woodward, Inc., a Delaware corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time parties thereto (together with the
Company, the “Borrowers”), the institutions from time to time parties thereto as
Lenders (the “Lenders”) and the Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).

﻿

Pursuant to Section 3.4 of the Credit Agreement, [applicable Borrower] hereby
gives to the Issuing Bank a request for issuance of a Letter of Credit on behalf
of [applicable Borrower] for the benefit of
                                                3, in the amount of
$                     , with an effective date of
                                 ,         (the “Effective Date”) and an expiry
date of                                   ,       .  [Insert instructions and
/or conditions].

﻿

Each of the undersigned hereby certifies that (i) the representations and
warranties of the undersigned contained in Article VI of the Credit Agreement
are and shall be true and correct in all material respects or, with respect to
any representation that is qualified by materiality or Material Adverse Effect,
all respects, on and as of the date hereof and on and as of the Effective Date
(unless such representation and warranty is made as of a specific date, in which
case, such representation and warranty shall be true in all material respects or
all respects, as applicable, as of such date); (ii) no Default or Unmatured
Default has occurred and is continuing on the date hereof or on the Effective
Date or will result from the issuance of the proposed Letter of Credit; and
(iii) the conditions set forth in Sections 3.4 and 5.2 of the Credit Agreement
have been satisfied.

﻿

Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Request for Letter of Credit.

﻿

﻿

 

 

Dated:                             ,            

WOODWARD, INC.

﻿

 

 

﻿

By:

 

﻿

 

 

﻿

Its:

 

﻿

____________________________

3 Insert name of beneficiary

﻿





 

C-1

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Dated:                             ,            

[BORROWER] 4

﻿

 

 

﻿

By:

 

﻿

 

 

﻿

Its:

 

﻿

____________________________

4 If Letter of Credit is being requested for a Borrower other than the Company

﻿

﻿

﻿

 

 

C-2

--------------------------------------------------------------------------------

 

 

EXHIBIT D


FORM OF ASSIGNMENT AGREEMENT


This Assignment Agreement (the "Assignment Agreement") is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee").  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below, the interest in and to all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, any letters of credit, guaranties and swingline
loans included in such facilities and, to the extent permitted to be assigned
under applicable law, all claims (including without limitation contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity), suits, causes of action and any other right of the Assignor against
any Person whether known or unknown arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby) (the "Assigned Interest").  Such sale
and assignment is without recourse to the Assignor and, except as expressly
provided in this Assignment Agreement, without representation or warranty by the
Assignor.

1.

Assignor:

 

 

﻿

 

 

2.

Assignee:

 

[and is an Affiliate/Approved

Fund of [identify Lender]]  5

﻿

 

 

3.

Borrower:

[applicable Borrower]

 

﻿

 

 

4.

Administrative Agent:


Wells Fargo Bank, National Association

as the Administrative Agent under the Credit Agreement

 

5.

Credit Agreement:

Amended and Restated Credit Agreement, dated as of June 19, 2019, among the
Borrower, the other borrowers from time to time party thereto, the Lenders party
thereto and the Administrative Agent

 

6.

Assigned Interest:

 

﻿

____________________________

5 Select as applicable.

﻿





 

D-1

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

 

Facility Assigned

Aggregate Amount of Revolving Loan Commitment/Loans for all Lenders*6

Amount of Revolving Loan Commitment/Loans Assigned*7

Percentage Assigned of Revolving Loan Commitment/Loans8

____________9

$

$

_______%

____________

$

$

_______%

____________

$

$

_______%

 

 

 

 

7.

Trade Date:

 

10

 

 

 

 

﻿

Effective Date:  ____________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]

The terms set forth in this Assignment Agreement are hereby agreed to:

﻿

 

 

 

﻿

ASSIGNOR
[NAME OF ASSIGNOR]

 

 

 

 

﻿

By:

 

﻿

 

Title:

﻿

ASSIGNEE
[NAME OF ASSIGNEE]

 

 

 

 

﻿

By:

 

﻿

 

Title:

Consented to and Accepted:

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

 

 

 

By:____________________________________
Title:

 

 

 

 

 

﻿

____________________________

6  Insert Dollar amount or Equivalent Amount for Loans in Agreed Currencies
other than Dollars

7  Insert Dollar amount or Equivalent Amount for Loans in Agreed Currencies
other than Dollars

*Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

8 Set forth, to at least 9 decimals, as a percentage of the Revolving Loan
Commitment/Loans of all Lenders thereunder.

9 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment Agreement.

10 Insert if satisfaction of minimum amounts is to be determined as of the Trade
Date.

﻿





 

D-2

--------------------------------------------------------------------------------

 

 



﻿

[Consented to:

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

as an Issuing Bank

 

 

 

By:  __________________________

Title:

 

 

﻿

JPMORGAN CHASE BANK, N.A.,
as an Issuing Bank

 

 

 

By:

___________________________

 

 

Title:]11

 

 

 

 

 

[Consented to:

 

 

 

 

 

[Applicable Borrower]

 

 

By:

___________________________

 

 

Title:]12

 

 

﻿

____________________________

11 To be added only if the consent of each Issuing Bank is required by the terms
of the Credit Agreement.

12 To be added only if the consent of the applicable Borrower is required by the
terms of the Credit Agreement.

﻿





 

D-3

--------------------------------------------------------------------------------

 

 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AGREEMENT

1.  Representations and Warranties.

1.1  Assignor.  The Assignor represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby.  Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents, (iii) the financial condition of the Company,
any of its Subsidiaries or Affiliates or any other Person obligated in respect
of any Loan Document, (iv) the performance or observance by the Company, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document, (v) inspecting any of the property, books
or records of the Company, any other Borrower, or any guarantor, or (vi) any
mistake, error of judgment, or action taken or omitted to be taken in connection
with the Loans or the Loan Documents.

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iii) agrees that its payment instructions
and notice instructions are as set forth in Schedule 1 to this Assignment
Agreement, (iv) confirms that none of the funds, monies, assets or other
consideration being used to make the purchase and assumption hereunder are “plan
assets” as defined under ERISA and that its rights, benefits and interests in
and under the Loan Documents will not be “plan assets” under ERISA, (v) agrees
to indemnify and hold the Assignor harmless against all losses, costs and
expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment Agreement, (vi) it has received a copy of the Credit Agreement and
the Intercreditor Agreement, together with copies of financial statements and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment Agreement and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vii) attached as Schedule 1 to this Assignment Agreement
is any documentation required to be delivered by the Assignee with respect to
its tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees (i) that it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (ii) that it will perform in accordance





 

D-4

--------------------------------------------------------------------------------

 

 



with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender and (iii) to be bound by the
terms and conditions of the Intercreditor Agreement.

2.  Payments.  The Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

3.  General Provisions.  This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment Agreement.  This Assignment Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York.

﻿





 

D-5

--------------------------------------------------------------------------------

 

 



SCHEDULE 1

PAYMENT INSTRUCTIONS/NOTICE INsTRUCTIONS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

﻿

﻿

﻿

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

﻿

﻿

﻿

 

 

D-6

--------------------------------------------------------------------------------

 

 

EXHIBIT E

﻿

TO

CREDIT AGREEMENT

﻿

﻿

Form of Borrowers’ Counsel’s Opinion

﻿

Attached

﻿

﻿





 

E-1

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Tel.: +49 69 907485-0

www.paulhastings.com

﻿

﻿

To:        Wells Fargo Bank, National Association as administrative agent; and
those financial institutions from time to time being parties to the Credit
Agreement (as defined below)) as lenders as of the date of this Opinion
("Addressees").

﻿

Frankfurt/Main, 19 June 2019

﻿

Re:       New York law governed amended and restated credit agreement dated 19
June 2019 ("Credit Agreement") in relation to a credit agreement originally
dated 10 July 2013 between, among others, Woodward, Inc, as borrower, and
Woodward Aken GmbH ("Foreign Subsidiary Borrower 1") and Woodward Kempen GmbH
("Foreign Subsidiary Borrower 2" and together with Foreign Subsidiary Borrower
1, the "Foreign Subsidiary Borrowers") as Foreign Subsidiary Borrowers and Wells
Fargo Bank, National Association as administrative agent for the lenders

Dear Sirs,

1.    Introduction

1.1    This opinion letter ("Opinion") is being delivered to the Addressees at
the request of Woodward, Inc. ("Client") and based upon instructions received
from the Client alone. The provision of this Opinion to the Addressees is not to
be taken as implying that we owe any duty of care to anyone other than the
Client and does not, and does not purport to, create any lawyer-client, advisory
or other contractual relationship with the Addressees. Notwithstanding the
provision of this Opinion to the Addressees, we expressly reserve the right to
represent the Client (if it so requests) in relation to any matters affecting
the Transaction Documents (as defined below) at any time in the future.

1.2    We have prepared this Opinion exclusively with a view to assist our
Client in fulfilling its obligations set out in the Credit Agreement. We assume
no further obligation to advise, inform and/or warn (Hinweis- oder
Warnpflichten) the Addressees in connection with the Transaction Documents (as
defined below) and the transactions contemplated therein. We have not taken into
account the interests of the Addressees and the Opinion may therefore not meet
its particular requirements or objectives.

﻿

﻿

Paul Hastings (Europe) LLP is a limited liability partnership under English law
regulated by the Solicitors Regulation Authority and registered in England &
Wales with registered number OC306535.

﻿

Paul Hastings (Europe) LLP | TaunusTurm – Taunustor 1 | 60310 Frankfurt am Main
| Germany

T: +49.69.907485.0 | f: +49.69.907485.499 | www.paulhastings.com

﻿





 

E-2

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 2

﻿

2.    Reviewed Documents

2.1    For the purposes of giving this Opinion, we have examined electronic
copies of the executed Transaction Documents (as defined below) as well as
electronic copies of the Corporate Documents (as defined below):

(a)    the Credit Agreement; 

(b)    the revolving loan note given by Foreign Subsidiary Borrower 1 vis-à-vis
U.S. Bank National Association, dated as of the date hereof;

(c)    the revolving loan note given by Foreign Subsidiary Borrower 2 vis-à-vis
U.S. Bank National Association, dated as of the date hereof;

(d)    the revolving loan note given by Foreign Subsidiary Borrower 1 vis-à-vis
CITIBANK, N.A., dated as of the date hereof; and

(e)    the revolving loan note given by Foreign Subsidiary Borrower 2 vis-à-vis
CITIBANK, N.A., dated as of the date hereof,  

((a) to (e) together, the "Transaction Documents"); as well as

(f)    the official excerpts from the electronic commercial register
(Handelsregister) of each Foreign Subsidiary Borrower dated as of the date
hereof;

(g)    the articles of association (Satzung) of the Foreign Subsidiary Borrower
1 in the form as certified by notary Angelika Kerber, Köthen, on 12 April 2012;

(h)    the articles of association (Satzung) of the Foreign Subsidiary Borrower
2 in the form as certified by notary Dr. Gerhard Pilger, Frankfurt am Main, on
19 August 2010;  

(i)    the shareholder's lists (Gesellschafterliste) of the Foreign Subsidiary
Borrower 1 in the form as certified by notary Thomas Haasen, Munich, pursuant to
sec. 40 para. 2 German Limited Liability Companies Act ("GmbHG") on 4 December
2018;

(j)    the shareholder's lists (Gesellschafterliste) of the Foreign Subsidiary
Borrower 2 in the form as certified by notary Evelyn Berger,
Stuttgart-Vaihingen, on 22 February 2012;

(k)    the shareholder's resolution of the Foreign Subsidiary Borrower 1, dated
19 June 2019;





 

E-3

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 3

﻿

(l)    the shareholder's resolution of the Foreign Subsidiary Borrower 2, dated
19 June 2019; and

(m)    the certificates delivered by the managing directors (Geschäftsführer) of
each Foreign Subsidiary Borrower dated 19 June 2019,    

((f) to (m) together the "Corporate Documents" and together with the Transaction
Documents, the "Documents")

2.2    We have not examined any other contract, instrument, charter or document
entered into by or affecting any of the parties to the Transaction Documents.
Other than the Corporate Documents, we have not examined any corporate or other
records of any of the parties to the Transaction Documents nor made any
enquiries concerning any such party or its assets for the purposes of this
Opinion. Furthermore, we have made no searches or enquiries.

3.    Defined Terms

3.1    Terms accompanied by a German term in brackets shall have the meaning of
the respective German term.

3.2    In this Opinion, German legal concepts are addressed in the English
language, not in their original German terms which may not be identical in their
respective legal understanding. Where a German translation of a word or phrase
appears in the text of this Opinion, the German translation of such word or
phrase shall prevail.

4.    Assumptions

This Opinion speaks as of the date hereof and relates only to the laws of the
Federal Republic of Germany ("Germany") (including the laws of the European
Union to the extent directly applicable in Germany in accordance with Articles
288 of the Treaty of the Functioning of the European Union as applied and
construed by the courts in Germany, but except for German conflicts of laws
rules (Internationales Privatrecht), any international treaty, general
principles of international public law or any other part of international public
law, even if, in each case, it is directly applicable in Germany or has been
transformed into German law, unless in each case expressly referenced herein) as
and when applied by the German courts and published and in effect on the date
hereof and assumes that it is not affected by any law other than German law
(including the laws of the European Union to the extent directly applicable in
Germany) and assumes further:

(a)    the genuineness of all signatures;

(b)    the conformity to originals of all Documents supplied to us as paper, fax
or electronic copies and the authenticity of the originals of such Documents;





 

E-4

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 4

﻿

(c)    that, where a document has been examined by us in draft or specimen form,
or where an execution by all parties of a document cannot be assessed from the
face of the document supplied to us, it has been executed, as the case may be,
in the form of that draft, specimen and by all parties thereto;

(d)    that the copies of the articles of association referred to in Paragraph
2.1 (Reviewed Documents) correctly show the articles of association as in force
and such articles of association have not been, in whole or in part, amended (or
otherwise ceased to be effective in whole or in part);

(e)    that the extracts from the commercial register referred to in Paragraph
2.1 (Reviewed Documents) correctly show all facts capable of being registered as
of their dates and no such facts capable of being registered have occurred or
changed after the date of the relevant excerpt;

(f)    that the lists of shareholders referred to in Paragraph 2.1 (Reviewed
Documents), above, is up-to-date and no changes in the shareholding have been
made since the date of such list;

(g)    that there were no defects in the incorporation or establishment of any
Foreign Subsidiary Borrower on the basis of which the relevant Foreign
Subsidiary Borrower might not validly exist or might be dissolved (other than
appearing on the face of any of the Corporate Documents);

(h)    that the articles of association (Satzung), resolutions and management
decisions referred to in Paragraph 2.1 (Reviewed Documents), above have been
validly adopted and have not been rescinded, amended or otherwise revoked since
the dates mentioned in Paragraph 2.1 (Reviewed Documents), above;

(i)    that no Foreign Subsidiary Borrower has a supervisory board
(Aufsichtsrat) or advisory board (Beirat) or has transferred rights to a
supervisory board (Aufsichtsrat) or an advisory board (Beirat) of any other
legal entity;

(j)    that none of the Foreign Subsidiary Borrowers conducts any deposit
business (Einlagegeschäft) on a commercial basis;

(k)    that each person signing any Document has been duly appointed and such
appointment has not been revoked prior to execution;

(l)    that if any Document has been executed by way of power of attorney, that
such power of attorney has not been revoked, amended or rescinded prior to such
execution;





 

E-5

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 5

﻿

(m)    that each person signing a Document is the person indicated as signatory
of such Document;

(n)    that none of the parties of the Documents benefits of a civil law
immunity from suits of any kind;

(o)    the full legal capacity (Geschäftsfähigkeit) of all individuals who have
executed and delivered the Documents (or other documents in connection
therewith) on behalf of the parties thereto, that these individuals are not
under custodianship (Betreuung) pursuant to sec 1896 et. seq. German Civil Code
(Bürgerliches Gesetzbuch) ("BGB") and that there are no other restrictions
besides the restrictions pursuant to the BGB for all individuals to validly
execute the Documents;

(p)    the due execution and delivery of the Transaction Documents by each of
the parties thereto (other than the Foreign Subsidiary Borrowers);

(q)    that the execution, delivery and performance of each Transaction Document
by each party thereto (other than the Foreign Subsidiary Borrowers) does not
violate in any respect any provision of the constitutional documents of such
party and complies with such constitutional documents, and that the execution
and delivery of the Transaction Documents by each of the parties (other than the
Foreign Subsidiary Borrowers) thereto have been duly approved and authorized
and/or ratified by all necessary corporate and other action in accordance with
their respective constitutional documents in relation to each of these parties;

(r)    that each party to the Transaction Documents (other than the Foreign
Subsidiary Borrowers):

(i)    was duly incorporated and validly existing under the laws of its
jurisdiction of incorporation at the time it entered into the Transaction
Documents and remains in existence as at the date of this Opinion;

(ii)    - where such concept applies or is otherwise relevant -, was in good
standing under the laws of its respective jurisdiction of incorporation and/or
principal place of business; and

(iii)    has had and has the capacity, power and authority to execute, deliver
and perform its obligations under the Transaction Documents;

(s)    that the representations and warranties (other than such on which we
opine in this Opinion) made by any party in the Transaction Documents are, on
the date hereof, true and accurate in all respects and that none of the parties
to the Transaction Documents knew or knows that such representations and
warranties are either incorrect or impossible to fulfill;





 

E-6

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 6

﻿

(t)    that all factual statements made in the Documents are correct and
complete (which statements we have not independently verified);

(u)    other than expressly opined herein, the due compliance by all parties to
the Transaction Documents with all matters as may relate to the obtaining of all
necessary exemptions, consents, licenses, approvals and authorizations, the
making of necessary filings, lodgments, registrations and notifications and the
payment of any stamp duties and any other documentary taxes in relation to the
Transaction Documents;

(v)    that no voluntary winding-up resolution or petition has been filed and no
order has been made or rejected on grounds of insufficiency of assets (including
any German law Masselosigkeit) by a court or by directly applicable law for the
winding up, dissolution or administration of the Foreign Subsidiary Borrower
and/or any other party to the Transaction Documents and no application for the
commencement of bankruptcy or any other insolvency proceeding (including any
German law application for or opening of insolvency proceedings
(Insolvenzantrag) or application for or opening of debtor in possession
proceedings (Antrag auf Eigenverwaltung) including, for the avoidance of doubt,
protective shield proceedings (Schutzschirmverfahren)) has been made within the
meaning of any applicable insolvency proceeding with respect to the Foreign
Subsidiary Borrower and/or any other party to the Transaction Documents and that
no such proceeding has been opened as of the date hereof which has not been
disclosed in the commercial register excerpt indicated in Paragraph
2.1 (Reviewed Documents), above;

(w)    that none of the parties to the Transaction Documents:

(i)    is cash flow insolvent (including German law Zahlungsunfähigkeit);

(ii)    is balance sheet insolvent (including German law Überschuldung);

(iii)    is presumably unable to pay any of its debts when they become due
(drohende Zahlungsunfähigkeit); or.

(iv)    has generally ceased to make payments (Zahlungseinstellung);

(x)    that each Foreign Subsidiary Borrower has (had) its place of principal
management and its center of main interest in Germany and has no establishment
outside Germany in each case as such terms are defined in Council Regulation
(EU) No 848/2015 of 20 May 2015, or under German law, as applicable, and that
the administrative seat (Verwaltungssitz) of the Foreign Subsidiary Borrowers is
and has been for all purposes located in Germany.





 

E-7

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 7

﻿

(y)    that each Transaction Document is legal, valid and binding under the
relevant jurisdiction and enforceable in accordance with its terms under its
respective governing laws;

(z)    that, insofar as the Transaction Documents have to be performed or
enforced in any jurisdiction, performance will not be illegal or ineffective by
virtue of the laws of that jurisdiction, except as expressly opined herein;

(aa)    that there are no:

(i)    other arrangements between any of the parties to the Transaction
Documents;

(ii)    agreements or understandings (written or oral) among the parties; or

(iii)    usage of trade or course of prior dealing among the parties,

which would (in either case) define, supplement, change or qualify, modify or
supersede the terms of the Transaction Documents and none of the agreements in
the Transaction Documents have been revoked, rescinded, repealed, contested
(angefochten), terminated (in each case whether as a whole or in part), amended
or supplemented;

(bb)    the lack of bad faith and absence of fraud, duress, mistake or undue
influence on the part of any of the parties to the Transaction Documents, the
respective directors, employees, agents and advisors; and

(cc)    that the parties to the Transaction Documents when entering into these
Transaction Documents and performing their obligations or exercising any
discretion provided thereunder act in good faith (Treu und Glauben), and on
arm’s length's terms.

5.    Opinions

On the basis of the above assumptions which we have not investigated further,
and subject to the qualifications set out below, we are of the opinion that
under the laws of Germany as in force and applied at the date hereof:

(a)    each Foreign Subsidiary Borrower is a company with limited liability
(Gesellschaft mit beschränkter Haftung) and is existing under the laws of
Germany;

(b)    each Foreign Subsidiary Borrower has the legal capacity, corporate power
and authority to execute the Transaction Documents to which it is a party and to
perform its respective obligations thereunder; 





 

E-8

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 8

﻿

(c)    each Foreign Subsidiary Borrower has taken all necessary corporate
actions required under its constitutional documents and German corporate law
binding on it to validly execute the Transaction Documents to which it is a
party and to perform its respective obligations thereunder;

(d)    each Transaction Document has been duly executed by the relevant Foreign
Subsidiary Borrower to which it is a party;

(e)    the entry into, and performance of, the Transaction Documents by the
relevant Foreign Subsidiary Borrower (to the extent it is a party to it) does
not violate the articles of association referred to in Paragraph 2.1(g) and
2.1(h) (Reviewed Documents), of the relevant Foreign Subsidiary Borrower;

(f)    no consent, approval, authorization, registration, filing with or order
of any German court, governmental department or other regulatory body of Germany
is required for the execution or delivery by the relevant Foreign Subsidiary
Borrower of any Transaction Document and the performance of its respective
obligations thereunder, which, if not obtained or made, would affect the
validity or enforceability of the Transaction Documents;

(g)    the choice of the laws of the State of New York to govern the Transaction
Documents is legal and binding under German law and will be recognized and
upheld by the German courts;

(h)    the submission made by the Foreign Subsidiary Borrowers in the
Transaction Documents to the jurisdiction of the U.S. federal or New York state
court sitting in New York City will be given effect by the courts of Germany;

(i)    a final and conclusive judgment in a civil or commercial matter against
the Foreign Subsidiary Borrowers for a definite sum of money obtained in any
U.S. federal or New York state court sitting in New York City for the recovery
of amounts due and unpaid by such Foreign Subsidiary Borrower under the
Transaction Documents to which the relevant Foreign Subsidiary Borrower is a
party will be recognized by the appropriate courts of the Federal Republic of
Germany as creating a debt enforceable against the relevant Foreign Subsidiary
Borrower by the judgment creditor and such courts will give judgment in fresh
proceedings to recover the debt without re-examination and re-litigation of the
matters adjudicated upon; and

(j)    there are no registration, stamp or other taxes or duties of any kind
payable in Germany in connection with the execution by any Foreign Subsidiary
Borrower of the Transaction Documents to which it is a party and the performance
of its respective obligations thereunder.





 

E-9

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 9

﻿

6.    Qualifications 

6.1    General

Our opinions expressed in Paragraph 5 above are subject to the following
qualifications:

(a)    No opinion is expressed as to matters of fact.

(b)    We have not been asked and do not opine on the validity and
enforceability of the Documents.

(c)    We express no opinion on

(i)    the financial standing of the Foreign Subsidiary Borrowers or other
financial aspects in relation to the Transaction Documents, nor as to whether
the terms of the Transaction Documents are appropriate or sufficient to achieve
their presumed commercial purpose;

(ii)    European Union law (except where directly applicable in Germany);

(iii)    German external trade law (Außenwirtschaftsrecht) (including, but not
limited to, the German Act on External Trade (Außenwirtschaftsgesetz) and the
German External Trade Administrative Order (Außenwirtschaftsverordnung))

(iv)    German tax laws, German regulatory laws (Aufsichtsrecht), including
matters relating to the German Banking Act (Kreditwesengesetz);

(v)    foreclosure law (Zwangsvollstreckungsrecht); or

(vi)    insurance law.

Where we have addressed specific questions in one of the above legal areas in
this Paragraph 6 (Qualifications), we have only answered the specific question
as it relates to the transaction contemplated in the Transaction Document but
have not made a comprehensive legal analysis of other aspects of such legal
area. The specific questions have been selected on the basis of market practice
and our professional opinion in respect of relevance for the transaction
contemplated in the Transaction Document

(d)    This Opinion as well as the exercise and enforcement of rights in Germany
are subject to all applicable laws relating to insolvency, bankruptcy,
administration, reorganization, liquidation and analogous circumstances and laws
affecting the rights of creditors generally, including without limitation to the
generality of the foregoing the principles of shareholder subordination, the
Insolvency Code (Insolvenzord-





 

E-10

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 10

﻿

nung) and the Fraudulent Conveyance Act (Anfechtungsgesetz) and no opinion is
expressed with respect to such matters in this Opinion.

(e)    When rendering the opinions set out in this Opinion with respect to
Transaction Documents not governed by German law, we have only considered rights
and obligations as expressly set forth in the Transaction Documents without
regard to any further obligation or limitation that may be implied or imposed by
laws other than the laws of Germany, and we have interpreted the language used
in the Transaction Documents without considering the particular meaning such
language might have due to documents not reviewed by us or due to laws other
than the laws of Germany.

(f)    In rendering this Opinion we have not been responsible for verifying the
accuracy of any facts, including statements of foreign law, representations or
warranties or the reasonableness of any statement of opinion set out in the
Documents or in any other document relating to the Documents (including such
factual matters that we have assumed in this Opinion), or that facts have been
omitted there from. To the extent that the accuracy of such facts,
representations and warranties or the reasonableness of any statement of opinion
orally, in writing or electronically confirmed is relevant to the contents of
this Opinion, it has been permitted to us to assume that such facts,
representation and warranties are and will be at all times correct, complete and
accurate and that such statements of opinion are reasonable. For the avoidance
of doubt, such reliance as aforesaid does not extend to representations or
warranties on legal matters on which we expressly opine.

(g)    For the purposes of this Opinion we have relied on the commercial
register excerpt mentioned in Paragraph 2.1 (Reviewed Documents), above. Entries
in the commercial register are made by qualified legal personnel upon review of
the Transaction Documents. Although excerpts from the commercial register under
German law do not necessarily constitute conclusive evidence of the matters
reflected thereby, they are as a practical matter for business purposes
considered as sufficient proof of the facts stated therein.

(h)    There is no final judicial precedent in Germany for holding facsimile or
e-mail communications legal, valid and binding in all circumstances (in
particular where there is a legal requirement for written form, a signature by
way of a facsimile signing has been held insufficient to satisfy such
requirement). Notwithstanding the foregoing, where there are no particular legal
requirements as to the form of such communication (unless the requirement of
actual receipt has been validly waived) any communication actually received by
the addressees will be deemed validly given (widerlegbare Vermutung).





 

E-11

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 11

﻿

(i)    In connection with the enforcement of agreements before a German court,
(i) a certified German translation may need to be prepared and submitted to such
court and (ii) for the institution of court action or other proceedings before
any German court (including the foreclosure on any security), the plaintiff or
applicant may be required to advance court fees and, if the plaintiff is not
resident in the European Union or the European Economic Area and depending on
the specific circumstances, may be required to post a bond for the legal fees of
the defendant.

(j)    Pursuant to Section 171 German Code of Civil Procedure, any agent
appointed for services of process in Germany must produce a power of attorney
when any document is served on him. It is disputed in German legal literature
whether thereby service of process may effectively be denied. In addition, under
German law, the appointment of an agent may be revoked or terminated for good
cause (aus wichtigem Grund) even if such appointment has been made irrevocable.

(k)    The Transaction Documents provide for the grant of certain guarantees and
indemnities by the Foreign Subsidiary Borrowers which operate as up-stream
and/or cross-stream guarantees. The right for German limited liability companies
such as the Foreign Subsidiary Borrowers or German partnerships with a German
limited liability company as sole general partner to grant up-stream and/or
cross-stream guarantees or security is limited under the statutes and case law,
in particular the statutory rules on capital maintenance (Kapitalerhaltung)
which limits the direct or indirect repayment of funds to shareholders. Pursuant
to sections 30, 31 of the German Limited Liability Companies Act ("GmbHG"),
assets of a limited liability company which are necessary to maintain the
nominal share capital of the limited liability company must not be distributed
or repaid or otherwise made available to or for the benefit of a shareholder of
such entity. The granting as well as the enforcement of a guarantee or a
security interest by a limited liability company to a third party in order to
secure obligations of a (direct or indirect) shareholder or an entity affiliated
with such shareholder may, therefore, conflict with the prohibitions under
section 30 et seq. GmbHG. Furthermore, pursuant to section 64 sentence 3 GmbHG,
the managing director of a limited liability company must not make payments to
its or for the benefit of its (direct or indirect) shareholder or their
respective subsidiaries, if as a consequence of such payment the limited
liability company becomes illiquid (zahlungsunfähig). While we do not express
any opinion on the compliance of the Transaction Documents with such rules and
potential restrictions on enforcement resulting from such rules, we note that a
breach by a Foreign Subsidiary Borrower's representative of such rules may
affect such representative's ability to validly represent the Foreign Subsidiary
Borrower, if a breach is based on a misuse of the representative's powers and
the other party was or should have been aware of such misuse.





 

E-12

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 12

﻿

(l)    The performance of the Foreign Subsidiary Borrowers under the Transaction
Documents may be subject to defenses (Einreden) and/or objections (Einwendungen)
any Foreign Subsidiary Borrower may have under any applicable law, including on
the basis of capital maintenance rules or liquidity preservation rules.

(m)    Cross-border payments received or made by German residents
(Gebietsansässige) from or to non-residents (Gebietsfremde), respectively, or
for their account to German residents exceeding EUR 12,500 (or the equivalent in
foreign currency) must be notified to the German Federal Bank "Deutsche
Bundesbank", pursuant to section 67 of the German Foreign Trade and Payment
Regulation (Außenwirtschaftsverordnung). Any omission of such notification will
trigger an administrative fine, but will not affect the due execution, validity
or enforceability of the relevant Transaction Documents. 

6.2    Reservations relating to choice of law

(a)    Although the choice of foreign law to govern an agreement will be
recognized in Germany, German courts will:

(i)    apply such provisions of German law which are mandatory at an
international level within the meaning of Article 9 of the Regulation (EC) No
593/2008 of the European Parliament and of the Council of 17 June 2008 on the
law applicable to contractual obligations (Rome I) ("Rome I Regulation") or
Article 16 of the Regulation (EC) No. 864/2007 of the European Parliament and of
the Council of 11 July 2007 applicable on non-contractual obligations (Rome II)
("Rome II Regulation");

(ii)    not apply such provisions of non-German law that contravene basic
principles of German law (ordre public), in particular (but without limitation)
constitutional rights pursuant to the German Constitution (Grundgesetz);

(iii)    have regard to the law of the country in which performance takes place
in relation to the manner of performance and the steps to be taken in the event
of defective performance (Article 12 (2) of the Rome I Regulation); and

(iv)    if all other elements relevant to the situation at the time of the
choice of law are located in a country other than the country whose law has been
chosen, according to Article 3 (3) of the Rome I Regulation, apply those
provisions of the law of that other country which cannot be derogated from by
agreement and if all other elements relevant to the situation at the time of
choice of law are located in the European Union, apply pursuant to Article 3 (4)
of the Rome I Regulation those provisions of European law that cannot be
derogated from by agreement.





 

E-13

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 13

﻿

(b)    Provisions relating to the choice of law to govern non-contractual
obligations will be subject, where applicable, to the Rome II Regulation. To the
extent that such non-contractual obligation does not fall within the scope of
the Rome II Regulation, provisions containing an anticipated choice of law will
normally not be valid and the relevant non-contractual obligation will (provided
that no international treaty applies) be governed by the law determined by the
relevant German rules on conflicts of laws, as in particular set out in Article
38 et seq. of the German Introductory Act to the German Civil Code
(Einführungsgesetz zum Bürgerlichen Gesetzbuch).

6.3    Reservations relating to recognition/enforcement of foreign judgments

(a)    The recognition of a judgment on the basis of section 328 German Code of
Civil Procedure by a German court is subject to the following requirements:

(i)    the relevant foreign court did not lack jurisdiction;

(ii)    if the judgment was rendered in default of appearance, the defendant
must have been duly served with the document which instituted the proceedings or
with an equivalent document in sufficient time to enable him to arrange for his
defense;

(iii)    the judgment must not be incompatible with an earlier German or other
recognizable foreign judgment and the foreign proceeding which the foreign
judgment is based on must be compatible with a pending German proceeding, if the
German proceeding was commenced earlier than the foreign proceeding;

(iv)    such recognition must not be contrary to the public policy (ordre
public) in Germany; and

(v)    reciprocity (Gegenseitigkeit) of recognition is given.

(b)    The recognition of a judgment on the basis of the Council Regulation (EC)
no. 1215/2012 by a German court is subject to the following requirements:

(i)    the relevant foreign court did not lack jurisdiction;

(ii)    such recognition must not be evidently contrary to the public policy
(ordre public) in Germany;

(iii)    if the judgment was given in default of appearance, the defendant must
have been duly served with the document which instituted the proceedings or with
an equivalent document in sufficient time to enable him to arrange for his
defense;





 

E-14

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 14

﻿

(iv)    the judgment must not be incompatible with an earlier German or other
recognizable foreign judgment; and

(v)    no violation of Articles 10 to 24 and no event set out in Articles 72 of
the Council Regulation (EC) no. 1215/2012, has occurred.

(c)    The recognition and enforcement of punitive damages is usually denied by
German courts as incompatible with the substantial foundations of German law.
Moreover, a German court may reduce the amount of damages granted by a U.S.
court and recognize damages only to the extent that they are necessary to
compensate actual (i) losses or (ii) damages.

(d)    Pursuant to Section 722 German Code of Civil Procedure the enforcement of
a judgment of a foreign court requires a special enforcement judgment of a
German court.

(e)    A German court will only assume jurisdiction to hear the case and give
judgment against a defendant on the basis of personal service (Zustellung).
Consequently where the defendant cannot be served, the German courts will not
assume jurisdiction and we give no opinion in this respect. Although a party may
be validly served with proceedings instituted in the German courts, the German
courts may refuse to accept jurisdiction or stay proceedings in certain
circumstances (for example, if another forum is more appropriate for the action
or if there is litigation pending in respect of such matter in another
jurisdiction).

(f)    A money judgment for a non-Euro currency may be enforced only for the
Euro amount determined by applying the exchange rate as of the day of
enforcement, and any difference between the money judgment and a Euro amount
paid in full in response to such enforcement action may not be claimed or
enforced by further money judgment because of res judicata.

(g)    A German court may refuse to give effect to any provision of the
Transaction Documents for the payment of expenses in respect of the costs of
enforcement (actual or contemplated) of unsuccessful litigation brought before a
German court or where the court has itself made an order for costs or which
would (i) involve the enforcement of foreign revenue or penal laws or (ii) be
inconsistent with German public policy;

(h)    The enforcement of a foreign judgment in Germany or the commencement of
proceedings in Germany is subject to the German laws of civil procedure and
enforcement (Zwangsvollstreckungsrecht) as well as related statutes, each as
applied by the courts or other competent authorities in Germany, which, inter
alia, but without limitation, might require a certified translation of foreign
language documents into the German language, do not provide for discovery and
might decide on





 

E-15

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 15

﻿

the costs to be borne by the parties otherwise than as contemplated in the
Transaction Documents. The German court will usually not apply foreign law by
itself; the parties have to present such law to the court like facts, and, if
disputed, the court will take evidence (usually expert opinions) on the
applicable legal provisions of the foreign law. The court will then apply the
foreign law according to its evaluation of the respective evidence taken at its
discretion.

(i)    The submission to, waiver or appointment of a foreign jurisdiction will
not be recognized if it would result in a conflict with public policy (ordre
public) or basic principles of German law.

(j)    Whether or not the Transaction Documents violate German public policy
(ordre public) could depend on the interpretation of the Documents under the
laws of the State of New York which is not within the scope of this Opinion. In
addition, the determination whether the provisions of the Transaction Documents
are in compliance with German public policy (ordre public) could depend on an
evaluation of the overall circumstances of the transaction and leaves the
deciding court with some discretion.

(k)    Except in those cases where the claimant has his habitual residence in a
member state of the European Union or in a state which is party to the European
Economic Area Agreement, or where an international treaty to which Germany as
well as the state of the claimant’s habitual residence are a party provides an
exemption, or where the claimant owns certain assets within Germany, or in a few
other exceptional cases listed in the German Code of Civil Procedure, upon
application of the defendant the German court will order a claimant in court
proceedings to provide security for the costs of the proceedings.

6.4    Reservations relating to submission to a foreign jurisdiction

(a)    Irrespective of the submission to a foreign jurisdiction pursuant to the
terms of the Transaction Documents, a German court will under certain conditions
become competent to hear a case relating to the Transaction Documents if the
defendant argues as to the substance of the matter in front of the relevant
German court without objecting to its competency (rügelose Einlassung).

(b)    The submission to the jurisdiction of foreign courts pursuant the
Transaction Documents may be superseded by provisions of German law determining
exclusive venues for certain matters (e.g. disputes concerning, as main object
and not merely a preliminary question, the ownership of immovable property, the
existence of a company or the validity of registrations in public registers).

(c)    The manner in which any particular issue would be treated in any actual
court case would depend in part on facts and circumstances particular to the
case and would





 

E-16

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 16

﻿

also depend on how the court involved chose to exercise discretion available to
it in construing applicable German law. In particular German courts are not
bound by the common law principle of stare decisis, i.e. by prior decisions of
courts of equal or higher levels. This Opinion is not intended to guarantee the
outcome of any legal dispute which may arise in the future.

7.    Addressee

7.1    Subject to the paragraphs below, this Opinion is addressed to the
Addressees solely for the Addressees' benefit in connection with the Transaction
Documents on the condition and understanding that: (i) this Opinion speaks only
as of the date hereof; and (ii) we have no responsibility or obligation to
update this Opinion, to consider its applicability or correctness to anyone
other than the Addressee(s), or to take into account changes in law, facts or
any other developments of which we may later become aware.    

7.2    It may not, without our prior written consent, be relied upon for any
other purpose or be disclosed to or relied upon by any other person save that it
may be disclosed without such consent:

(i)    to each bank or financial institution that potentially becomes a lender
or sub-participants under the Credit Agreement, but only for the purpose of
information and any of such bank's and/or financial institution's employees,
officers, directors, legal and other professional advisors, regulators and
auditors, but only in their respective capacity as such;

(ii)    to any of the Addressees' Affiliates (as defined in the Credit
Agreement), but only to the extent required for the purpose of approving,
monitoring and administering for and on the Addressees' behalf as lender the
loans provided under the Credit Agreement and any of such Affiliate’s employees,
officers , directors, legal and other professional advisors, regulators and
auditors, but only in their respective capacity as such;

(iii)    to any of the Addressees' auditors who is subject to professional
confidentiality obligations as a matter of law or professional practice
regulations, but only to the extent required for the purpose of rendering their
auditing services (Abschlussprüfung) to the Addressees; 

(iv)    to any of the Addressees' legal advisers who is subject to professional
confidentiality obligations as a matter of law or professional practice
regulations, but only to the extent required for the purpose of rendering their
advice to the Addressees in with respect to the Credit Agreement;





 

E-17

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

Page 17

﻿

(v)    any internationally recognised statistical rating agency and its
professional advisers who are subject to professional confidentiality
obligations as a matter of law or professional practice regulations;

(vi)    any competent regulatory authority or court, but only if and to the
extent required by mandatory law, regulation or court order or in connection
with any legal or arbitral proceedings in connection with the Transaction
Documents in respect of the opinions expressed herein,

but only on a non-reliance basis and under the condition that in the event of a
disclosure to any persons referred to in Paragraph 7.2(i) the Addressees (x)
have ensured (by inserting wording to this effect into the Addressees'
agreements with such person or otherwise) that any such person is aware of, and
explicitly accepts, in writing (whether by email or otherwise) to our benefit
the above terms of non-reliance and that no such person may provide a copy of or
disclose otherwise, this opinion to any other person and (y) agree to forward to
us written proof showing that the Addressees have complied with the foregoing
obligation together with the details of the recipient, promptly, if so requested
by us. No copy of this opinion may be disclosed to anyone by any person unless
otherwise set out herein.

7.3    This Opinion and the opinions expressed herein are issued under and shall
be governed by and interpreted solely in accordance with the laws of Germany.
All non-contractual obligations and any other matters arising out of or in
connection with this Opinion and the opinions expressed herein are governed by
the laws of Germany. By accepting this Opinion, the Addressees are deemed to
also accept that any disputes in relation hereto shall be subject to the
exclusive jurisdiction of the courts in Frankfurt am Main.

﻿

Yours faithfully

﻿

/S/ Paul Hastings (Europe) LLP

Paul Hastings (Europe) LLP

﻿

﻿





 

E-18

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

﻿

﻿

June 19, 2019

92976.00001

﻿

To the Agent and the Lenders on the date hereof
identified below:

﻿

Ladies and Gentlemen:

﻿

We have acted as counsel to Woodward, Inc., a Delaware corporation (“Woodward”),
Woodward Kempen GmbH, a German limited liability company (“Woodward Kempen”),
and Woodward Aken GmbH, a German limited liability company (“Woodward Aken”;
Woodward, Woodward Kempen and Woodward Aken are sometimes referred to herein
individually as a “Borrower” and collectively as the “Borrowers”), in connection
with that certain Amended and Restated Credit Agreement, dated as of the date
hereof (the “ “Credit Agreement”), by and among the Borrowers, the lending
institutions from time to time party thereto (the “Lenders”) and Wells Fargo
Bank, National Association, as Administrative Agent for the Lenders (in such
capacity, the “Agent”).  We have also acted as counsel to the following
subsidiaries of Woodward in connection with the transactions contemplated by the
Credit Agreement: Woodward HRT, Inc., a Delaware corporation (“Woodward HRT”),
Woodward FST, Inc., a Delaware corporation (“Woodward FST”), and MPC Products
Corporation, an Illinois corporation (“MPC Products” and, with Woodward HRT and
Woodward FST, the “U.S. Subsidiaries”).  Woodward and the U.S. Subsidiaries are
sometimes referred to herein individually as a “U.S. Credit Party” and
collectively as the “U.S. Credit Parties”.  Woodward Kempen and Woodward Aken
are sometimes referred to herein individually as a “German Credit Party” and
collectively as the “German Credit Parties”. The U.S. Credit Parties and the
German Credit Parties are sometimes referred to herein individually as a “Credit
Party” and collectively as the “Credit Parties”.  This opinion is being
delivered at the request of the Credit Parties pursuant to Section 5.1(8) of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement.

﻿

As such counsel and for purposes of our opinions set forth below, we have
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate and limited liability company
records, certificates of public officials and other instruments as we have
deemed necessary or appropriate as a basis for the opinions set forth herein,
including, without limitation:

(i)    the Credit Agreement;

(ii)    the Revolving Loan Note of even date herewith (the “Citi Woodward Note”)
by Woodward in favor of Citibank, N.A.;

(iii)    the Revolving Loan Note of even date herewith (the “Citi Kempen Note”)
by Woodward Kempen in favor of Citibank, N.A.;

(iv)    the Revolving Loan Note of even date herewith by Woodward Aken (the
“Citi Aken Note”; the Citi Aken Note together with the Citi Woodward Note and
the Citi Kempen Note, collectively, the “Citi Notes”) in favor of Citibank,
N.A.;

﻿

Paul Hastings LLP | 695 Town Center Drive | Seventeenth Floor | Costa Mesa, CA
92626

t: +1.714.668.6200 | www.paulhastings.com





 

E-19

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 2

﻿

﻿

(v)    the Revolving Loan Note of even date herewith (the “U.S. Bank Woodward
Note”) by Woodward in favor of U.S. Bank, National Association;

(vi)    the Revolving Loan Note of even date herewith (the “U.S. Bank Kempen
Note”) by Woodward Kempen in favor of U.S. Bank, National Association;

(vii)    the Revolving Loan Note of even date herewith by Woodward Aken (the
“U.S. Bank Aken Note”; the U.S. Bank Aken Note together with the U.S. Bank
Woodward Note and the U.S. Bank Kempen Note, collectively, the “U.S. Bank
Notes”; the U.S. Bank Notes together with the Citi Notes, collectively, the
“Notes”) in favor of U.S. Bank, National Association;

(viii)    the Amended and Restated Subsidiary Guaranty, dated as of the date
hereof, among the U.S. Subsidiaries and the Agent (the “Guaranty”);

(ix)    the certificate of incorporation, and all amendments thereto, of
Woodward, certified as of June 14, 2019, by the Secretary of State of the State
of Delaware, and the bylaws of Woodward as certified by the Secretary of
Woodward as of the date hereof (the “Woodward Charter Documents”);

(x)    the certificate of incorporation, and all amendments thereto, of Woodward
FST, certified as of June 14, 2019, by the Secretary of State of the State of
Delaware, and the bylaws of Woodward FST as certified by the Secretary of
Woodward FST as of the date hereof (the “Woodward FST Charter Documents”);

(xi)    the certificate of incorporation, and all amendments thereto, of
Woodward HRT, certified as of June 14, 2019, by the Secretary of State of the
State of Delaware, and the bylaws of Woodward HRT, as certified by the Secretary
of Woodward HRT as of the date hereof (the “Woodward HRT Charter Documents”);

(xii)    the articles of incorporation, and all amendments thereto, of MPC
Products, certified as of June 17, 2019, by the Secretary of State of the State
of Illinois, and the bylaws of MPC Products as certified by the Secretary of MPC
Products as of the date hereof (the “MPC Products Charter Documents” and,
together with the Woodward Charter Documents, the Woodward FST Charter Documents
and the Woodward HRT Charter Documents, the “Charter Documents”);

(xiii)    a certificate of the Secretary of State of the State of Delaware as to
the incorporation and good standing of Woodward under the laws of the State of
Delaware as of June 14, 2019 (the “Woodward Good Standing Certificate”);

(xiv)    a certificate of the Secretary of State of the State of Delaware as to
the incorporation and good standing of Woodward FST under the laws of the State
of Delaware as of June 14, 2019 (the “Woodward FST Good Standing Certificate”);

(xv)    a certificate of the Secretary of State of the State of Delaware as to
the incorporation and good standing of Woodward HRT under the laws of the State
of





 

E-20

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 3

﻿

﻿

Delaware as of June 14, 2019 (the “Woodward HRT Good Standing Certificate”);

(xvi)    a certificate of the Secretary of State of the State of Illinois as to
the incorporation and good standing of MPC Products under the laws of the State
of Illinois as of June 14, 2019 (the “MPC Products Good Standing Certificate”
and together with the Woodward Good Standing Certificate, the Woodward FST Good
Standing Certificate and the Woodward HRT Good Standing Certificate, the “Good
Standing Certificates”);

(xvii)    resolutions adopted by the board of each U.S. Credit Party, certified
by a duly authorized officer of such U.S. Credit Party, relating to the
execution and delivery of the Amendment, and the performance by such U.S. Credit
Party of its obligations under, the Loan Documents (as defined below) to which
it is a party; and

(xviii)    certificates of officers and other representatives of each of the
Credit Parties certifying the incumbency, authority and true signatures of the
officers or representatives of each of the Credit Parties authorized to sign the
Loan Documents to which such Credit Party is a party and the certificates and
other documents and instruments being delivered by such Credit Party pursuant to
such Loan Documents and certifying as to other factual matters.

The Credit Agreement, the Notes and the Guaranty are referred to herein,
individually, as a “Loan Document” and, collectively, as the “Loan Documents”. 

In addition, we have made such investigations of law as we have deemed relevant
and necessary as a basis for the opinions expressed below.

In such examination and in rendering the opinions expressed below, we have
assumed:  (i) (x) that each of the parties to the Loan Documents (other than the
U.S. Credit Parties) is a validly existing entity in the jurisdiction of its
organization, in good standing in each applicable jurisdiction and has the power
and authority to execute and deliver, and to perform its obligations under, the
Loan Documents to which it is a party and that such execution, delivery and
performance does not violate any provision of the certificate of incorporation
(or equivalent formation document) of each such party, and (y) the due
authorization, execution and delivery of each Loan Document, and each other
document referred to above by all of the parties thereto (other than the due
authorization, execution and delivery of the Loan Documents by the U.S. Credit
Parties); (ii) the genuineness of all signatures on all documents submitted to
us; (iii) the authenticity and completeness of all documents, corporate, limited
liability company and other entity records, certificates and other instruments
reviewed by us; (iv) that photocopy, electronic, certified, conformed, facsimile
and other copies of original documents, corporate, limited liability company and
other entity records, certificates and other instruments reviewed by us conform
to such original documents, records, certificates and other instruments; (v) the
legal capacity and competency of all individuals executing documents; (vi) that
(x) the Loan Documents are the valid and binding obligations of each of the
parties thereto (other than the obligations of the Credit Parties under the Loan
Documents) under New York law, enforceable against such parties (other than the
Credit Parties) under New York law in accordance with their respective terms and
have not been amended or terminated orally or in writing,





 

E-21

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 4

﻿

﻿

and (y) the status of the Loan Documents as legally valid and binding
obligations of the parties is not affected by any (1) breaches of, or defaults
under, agreements or instruments, (2) violations of statutes, rules, regulations
or court or governmental orders, or (3) failures to obtain required consents,
approvals or authorizations from, or make required registrations, declarations
or filings with, governmental authorities (except, in each case, to the extent
expressly covered by our opinions herein); (vii) that there are no agreements or
understandings between or among any of the parties to the Loan Documents or
third parties that would expand, modify or otherwise affect the terms of the
Loan Documents or the respective rights or obligations of the parties thereunder
or that would modify, release, terminate, subordinate or delay the attachment of
the security interest and liens granted thereunder; (viii) that the statements
contained in the certificates and comparable documents of public officials,
officers and representatives of the Credit Parties and other Persons on which we
have relied for the purposes of this opinion letter (including, without
limitation, the Good Standing Certificates) are true and correct on and as of
the date hereof; (ix) that the officers, directors, managers, stockholders or
members of each of the Credit Parties have properly exercised their fiduciary
duties; and (x) that the rights and remedies set forth in the Loan Documents
will be exercised reasonably and in good faith and were granted without fraud or
duress and for good, valuable and adequate consideration and without intent to
hinder, delay or defeat any rights of any creditors or stockholders of, or other
holders of equity interests in, any of the Credit Parties.  As to all questions
of fact material to this opinion letter, we have relied (without independent
investigation, except as expressly indicated herein) upon certificates or
comparable documents of officers and representatives of the Credit Parties and
upon the representations and warranties of the Credit Parties contained in the
Loan Documents, including the Credit Agreement.

Statements in this opinion letter that are qualified by the expression “to our
knowledge”, “of which we have knowledge”, “known to us” or “we have no reason to
believe” or other expressions of like import are limited solely to the current
actual knowledge of Lindsay Sparks and Brian Carter, who are the attorneys in
this Firm who have devoted substantive attention to the representation of the
Credit Parties in connection with the preparation, negotiation, execution and
delivery of the Loan Documents (and expressly exclude the knowledge of any other
person in this Firm and any constructive or imputed knowledge of any
information, whether by reason of our representation of the Credit Parties or
otherwise).  We have not undertaken any independent investigation to determine
the accuracy of any such statement, and any limited inquiry undertaken by us
during the preparation of this opinion letter should not be regarded as such an
investigation.  In rendering the opinions set forth in clause (ii) of opinion
paragraph 4, we have not made any independent investigation of any court,
government or regulatory records to determine whether any order, judgment or
decree has been filed or is pending.

Based upon the foregoing, and in reliance thereon, and subject to the
assumptions, limitations, qualifications and exceptions set forth herein, we are
of the following opinions:

1.    Each U.S. Credit Party (other than MPC Products) is an existing
corporation in good standing under the laws of the State of Delaware; and each
U.S. Credit Party (other than MPC Products) has the corporate power and
authority to enter into and perform its obligations under the Loan Documents to
which it is a party.   MPC Products is an existing corporation in good standing
under the laws of the State of Illinois; and MPC Products has the corporate
power and authority to enter into and perform its obligations under the Loan
Documents to which it is a party.

2.    Each U.S. Credit Party has taken all necessary corporate action on its
part to be taken by it in order to authorize the execution, delivery and
performance of the Loan Documents to which





 

E-22

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 5

﻿

﻿

it is a party; and each U.S. Credit Party has duly executed and delivered each
of the Loan Documents to which it is a party. 

3.    Each of the Loan Documents constitutes the valid and binding obligation of
each Credit Party which is a party thereto, enforceable against such Credit
Party in accordance with its terms.

4.    The execution and delivery by each Credit Party of the Loan Documents to
which it is a party, the incurring and repayment by the Borrowers of the
borrowings under the Credit Agreement and the guaranteeing by each other Credit
Party of such borrowings pursuant to the Loan Documents do not (i) cause such
Credit Party to violate any federal or New York State statute, rule or
regulation, or (ii) cause such Credit Party to violate any order, judgment or
decree of any federal or New York State court or governmental body or authority
which by its terms names and is applicable to such Credit Party and which is
known to us, (iii) constitute a breach by such Credit Party of, or constitute a
default by such Credit Party under, or require the approval or consent of any
person under, the express terms of any agreements listed on Schedule I to this
letter (the “Reviewed Agreements”)., or (iv) solely with respect to the U.S.
Credit Parties, violate any provision of such U.S. Credit Party’s respective
Charter Documents

5.    No consent, approval or authorization of, or filing with, any federal or
New York State governmental body or authority is required to be obtained or made
by the Credit Parties to authorize, or is otherwise required to be obtained or
made by the Credit Parties in connection with, the execution and delivery of the
Loan Documents to which such Credit Party is a party, the incurring and
repayment by the Borrowers of the borrowings under the Credit Agreement and the
guaranteeing by each other Credit Party of such borrowings pursuant to the Loan
Documents to which it is a party, other than such consents, approvals and
authorizations, which, to our knowledge, has been obtained and are in full force
and effect.

6.    No Credit Party is, and after giving effect to the application of the
proceeds of the Loans for the purposes permitted by the Credit Agreement, no
Credit Party will then be (solely as a result of such application), required to
register as an “investment company” as defined in the Investment Company Act of
1940, as amended.

7.    The Loans and the application of the proceeds thereof as provided in the
Credit Agreement do not violate Regulation U or X of the Board of Governors of
the Federal Reserve System.

The foregoing opinions are subject to the following assumptions, exceptions,
qualifications and limitations:

A.    We express no opinion with respect to any of the following (collectively,
the “Excluded Laws”):  (i) anti-fraud laws or, except as expressly set forth in
opinion paragraph 6, other federal or state securities laws; (ii) except as
expressly set forth in opinion paragraph 7, Federal Reserve Board margin
regulations; (iii) pension or employee benefit laws, e.g., ERISA; (iv) federal
or state antitrust, trade or unfair competition laws, including, without
limitation, the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended; and Section 721 of the Defense Production Act of 19 50, as amended by
the Foreign Investment Risk Review Modernization Act of 2018; (v) the statutes,
ordinances, administrative decisions or rules and regulations of counties,
towns, municipalities and other political subdivisions (whether created or
enabled through legislative action at the federal, state or regional level);
(vi) federal or state environmental laws; (vii) federal or state land use,
building codes or subdivision laws or other laws, rules





 

E-23

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 6

﻿

﻿

or regulations relating to the construction, installation or operation of any
property or assets; (viii) federal or state tax laws; (ix) federal or state laws
relating to communications (including, without limitation, the Communications
Act of 1934, as amended, and the Telecommunications Act of 1996, as amended);
(x) federal patent, copyright or trademark, state trademark or other federal or
state intellectual property laws; (xi) federal or state racketeering laws, e.g.,
RICO; (xii) federal or state health care laws or federal or state safety laws,
e.g., OSHA; (xiii) federal or state laws concerning aviation, vessels, railways
or other means of transportation; (xiv) federal or state laws concerning public
utilities; (xv) federal or state labor or employment laws; (xvi) federal or
state laws or policies concerning (A) national or local emergencies,
(B) possible judicial deference to acts of sovereign states including judicial
acts, or (C) criminal or civil forfeiture laws; (xvii) federal or state banking
or insurance laws; (xviii) export, import or customs laws; (xix) anti-terrorism
orders, as the same may be renewed, extended, amended or replaced, or any
federal, state or local laws, statutes, ordinances, orders, governmental rules,
regulations, licensing requirements or policies relating to the same, including,
without limitation, Executive Order 13224, effective September 24, 2001; (xx)
the USA Patriot Improvement and Reauthorization Act of 2005, its successor
statutes or similar statutes in effect from time to time, or the policies
promulgated thereunder or any foreign assets control regulations of the United
States Treasury Department or any enabling legislation or order relating
thereto; (xxi) federal or state laws concerning bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights
generally, including, without limitation, fraudulent transfer or fraudulent
conveyance laws; (xxii) other federal or state statutes of general application
to the extent they provide for criminal prosecution (e.g., mail fraud and wire
fraud statutes); or, in the case of each of the foregoing, any rules or
regulations promulgated thereunder or administrative or judicial decisions with
respect thereto; (xxiii) the Federal Assignment of Claims Act of 1940, as
amended; or (xxiv) usury or other laws limiting or regulating the maximum amount
of interest that may be charged, collected, received or contracted for other
than the internal laws of the State of New York, and without limiting the
foregoing, we expressly disclaim any opinion as to the usury or other such laws
of any other such jurisdiction besides the State of New York (including laws of
other states made applicable through principles of federal preemption or
otherwise) which may be applicable to the transactions contemplated by the Loan
Documents.

B.    We express no opinion with respect to (i) the truth of the factual
representations and warranties contained in the Loan Documents, or (ii) any
document or agreement other than the Loan Documents regardless of whether such
document or agreement is referred to in the Loan Documents.

C.    We express no opinion with respect to the effect that the introduction of
extrinsic evidence as to the meaning of any Loan Document may have on the
opinions expressed herein.

D.    Our opinions are limited solely to laws and regulations (other than the
Excluded Laws) that, in our experience, are customarily applicable to
transactions in the nature of those contemplated by the Loan Documents between
unregulated parties and exclude statutes, rules and regulations that are part of
a regulatory scheme applicable to any party or any of their affiliates due to
the specific assets or business of such party or such affiliates.  We express no
opinion as to the effect on our opinions regarding the Loan Documents arising
out of the status or activities of, or laws applicable to, the Agent, the
Lenders or any other party, if any, to the Loan Documents (other than the Credit
Parties under federal or New York State law), and, without limiting the
foregoing, we are not expressing any opinion as to the effect of compliance or
non-compliance by such parties with any state or federal laws or regulations
applicable to the transactions contemplated by the Loan Documents because of the
nature of any of their businesses..





 

E-24

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 7

﻿

﻿

E.    With respect to our opinions set forth in opinion paragraph 1 above, with
your permission, we are relying solely and without independent investigation on
our review and examination of (i) with respect to the existence and good
standing of the U.S. Credit Parties, the Good Standing Certificates, and (ii)
with respect to entity power and authority of the U.S. Credit Parties, the
Charter Documents and applicable statutes governing the incorporation or
formation of each of the U.S. Credit Parties, as applicable (as such statutes
appear in a standard compilation thereof without regard to any regulations
promulgated thereunder or any judicial or administrative interpretations
thereof), to the extent covered by this opinion letter.

F.    In giving our opinion set forth in opinion paragraph 2 above, with respect
to the due execution of the Loan Documents, we have relied solely upon the
incumbency and signature certificates referred to above with respect to the
identity and signatures of the signatories.

G.    Our opinions are subject to (i) the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally, including, without limitation, fraudulent transfer or
fraudulent conveyance laws; (ii) the effect of public policy considerations,
statutes or court decisions that may limit rights to obtain exculpation,
indemnification or contribution (including, without limitation, indemnification
regarding violations of the securities laws and indemnification for losses
resulting from a judgment for the payment of any amount other than in United
States dollars); and (iii) the effect of general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing) and the availability of equitable remedies (including,
without limitation, specific performance and equitable relief), regardless of
whether considered in a proceeding in equity or at law.

H.    No opinion is expressed herein with respect to the validity, binding
effect or enforceability of (i) any provision of the Loan Documents allowing any
party to exercise any remedial rights without notice to any Credit Party; (ii)
any waiver of demand or notice by any Credit Party, or any waiver of any rights
or any defense which as a matter of law or public policy cannot be waived, in
either case to the extent contained in the Loan Documents; (iii) any provision
of the Loan Documents purporting to prohibit, restrict or condition the
assignment of any agreement or instrument to the extent the same is rendered
ineffective by Sections 9-406 through 9-409 of the Uniform Commercial Code as in
effect in a relevant jurisdiction; (iv) any provision of the Loan Documents
purporting to establish evidentiary standards; (v) any provision of the Loan
Documents purporting to establish the subject matter jurisdiction of the United
States District Court to adjudicate any controversy related to any of the Loan
Documents; (vi)  any provision of the Loan Documents purporting to entitle the
Agent, any Lender or any other Person to specific performance of any provision
thereof; (vii)  any provision of the Loan Documents requiring a Person to cause
another Person to take or to refrain from taking action under circumstances in
which such Person does not control such other Person; (viii) any provision of
the Loan Documents providing for the effectiveness of service of process by mail
in any suit, action or proceeding of any nature arising in connection with or in
any way relating to any Loan Document or any provision of the Loan Documents
which purports to, or has the effect of, waiving or extending any statute of
limitation; (ix) any provision of the Loan Documents requiring waivers or
amendments to be in writing insofar as such provision suggests that oral or
other modifications, amendments or waivers could not be effectively agreed upon
by the parties or that the doctrine of promissory estoppel might not apply; (x)
any provision of the Loan Documents stating that rights or remedies are not
exclusive, that every right or remedy is cumulative and may be exercised in
addition to any other right or remedy, that the election of some particular
remedy does not preclude recourse to one or more others or that failure to
exercise or delay in exercising rights or remedies will not operate as a waiver
of any such right or remedy; (xi) any liquidated damage or other provision of
the Loan Documents that imposes (or is deemed or construed to impose) a penalty
or





 

E-25

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 8

﻿

﻿

forfeiture; (xii) any provision of the Loan Documents  appointing one party as
an attorney-in-fact for an adverse party; (xiii) any provision of the Loan
Documents purporting to limit the liability of any party thereto to third
parties; (xiv) any provision of the Loan Documents purporting to waive a right
to a jury trial in a judicial proceeding; (xv) any provision of the Loan
Documents stating that time is of the essence; (xvi) any provision of the Loan
Documents that constitutes (or is construed to constitute) an agreement to
agree; (xvii) any right of setoff to the extent asserted by a participant in the
rights of a Lender under the Loan Documents; (xviii) any provision of the Loan
Documents insofar as it purports to provide for a power of sale; (xix) any
provision of the Loan Documents insofar as it purports to provide for a right of
reinstatement or characterize the transactions thereunder as not constituting a
novation or payment of debt or other obligations; (xx) any provisions of the
Loan Documents regarding “bail-in” statutes or similar laws; or (xxi) any
provision of the Loan Documents that would require payment of (A) any
unamortized original issue discount (including any original issue discount
effectively created by payment of a fee), or (B) the closing or arrangement
fees, to the extent they are considered to be fees for the “brokerage,
soliciting, driving or procuring of a loan” and exceed 0.50% of the amount
thereof in violation of New York General Obligations Law Section 5-531.

I.    No opinion is expressed herein with respect to the validity, binding
effect or enforceability of any provision of the Loan Documents insofar as it
purports to effect a choice of governing law or choice of forum for the
adjudication of disputes or with respect to the acceptance by a federal court
located in the State of New York of jurisdiction of a dispute arising under the
Loan Documents, other than (a) the enforceability by a New York State court
under New York General Obligations Law Section 5-1401 of the choice of New York
State law as the governing law of the Loan Documents (subject, however, to the
extent limited by the Constitution of the United States and by Section 1-301 of
the New York UCC), and (b) the enforceability by a New York State court under
New York General Obligations Law Section 5-1402 of New York State courts as a
non-exclusive forum for the adjudication of disputes with respect to the Loan
Documents.

J.    With respect to our opinions set forth in opinion paragraph 4 regarding
the Reviewed Agreements and the Charter Documents, we have not reviewed, and
express no opinion on, (i) financial covenants or similar provisions requiring
financial calculations or determinations to ascertain whether there is any
breach of or default under such provisions or (ii) provisions relating to the
occurrence of a “material adverse effect,” “material adverse change” or words of
similar import.  In addition, our opinions relating to the Reviewed Agreements
and the Charter Documents are subject to the effect on such Reviewed Agreements
and Charter Documents of (x) the introduction of extrinsic evidence to interpret
the terms thereof and (y) any non-written modifications thereof.  Moreover, our
opinions relating to those agreements are based solely upon the plain meaning of
their language without regard to interpretation or construction that might be
indicated by the laws governing those agreements.. 

K.    We express no opinion with respect to (i) the right, title or interest of
any Credit Party in or to any property, or (ii) the creation or perfection of
any security interests or liens, or (iii) the priority of any security interests
or liens.

L.    We advise you that the enforceability of waivers of the following may be
limited on statutory or public policy grounds: (i) broadly or vaguely stated
rights, (ii) the benefits of statutory, regulatory or constitutional rights,
(iii) unknown future defenses, or (iv) rights to damages.





 

E-26

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 9

﻿

﻿

M.    We render no opinion regarding (i) the necessity of any consent, approval
or authorization, or the contravention of any law or agreement, arising from any
Credit Party’s execution or delivery of, or performance of its obligations
under, any Loan Document, or (ii) the validity, binding effect or enforceability
of any Loan Document with respect to any Credit Party, in each case set forth in
clauses (i) and (ii), to the extent that such Loan Document involves any
obligation (including any guaranty) of such Credit Party, or any grant of a
security interest or lien to secure any obligation (including any guaranty) of
such Credit Party, with respect to any “swap” (as such term is defined in the
Commodity Exchange Act) if such Credit Party is not an “eligible contract
participant” (as such term is defined in the Commodity Exchange Act and is from
time to time interpreted by the Commodity Futures Trading Commission (or its
successor) in its regulations, orders, letters or other announcements) at the
time such obligation is incurred, or such security interest or lien is granted,
by such Credit Party.

Without limiting any of the other limitations, exceptions and qualifications
stated elsewhere herein (including, without limitation, qualification paragraph
A with respect to Excluded Laws), we express no opinion with regard to any law
other than, as in effect on the date of this opinion letter, (i) the internal
laws of the State of New York, (ii) to the extent set forth in opinion paragraph
1 above with respect to each U.S. Credit Party (other than MPC Products), in
opinion paragraph 2 above with respect to the due authorization and execution by
each U.S. Credit Party (other than MPC Products) of the Loan Documents to which
such U.S. Credit Party is a party and in opinion paragraph 4 with respect to
violation of law and Charter Documents of each U.S. Credit Party (other than MPC
Products), Delaware General Corporation Law (based solely upon our review of a
standard compilation thereof without regard to any regulations promulgated
thereunder or any judicial or administrative interpretations thereof), (iii) to
the extent set forth in opinion paragraph 1 above with respect to MPC Products,
in opinion paragraph 2 above with respect to the due authorization and execution
by MPC Products of the Loan Documents to which it is a party and in opinion
paragraph 4 with respect to violation of law and Charter Documents of MPC
Products, the Illinois Business Corporation Act (based solely upon our review of
a standard compilation thereof without regard to any regulations promulgated
thereunder or any judicial or administrative interpretations thereof), and
(iv) the federal laws of the United States.  We are not engaged in practice in
the State of Delaware and, without limitation, we do not express any opinion
regarding any Delaware contract law. 

This opinion letter deals only with the specified legal issues expressly
addressed herein, and you should not infer any opinion that is not explicitly
addressed herein from any matter stated in this opinion letter.  The opinions
expressed herein are to be governed by the law of the State of New York and
shall be construed in accordance with the customary practice in New York of
lawyers who regularly give, and lawyers who regularly advise opinion recipients
regarding, opinions of the kinds contained herein.

This opinion letter is solely for the benefit of the addressees in connection
with the Loan Documents.  Without our prior written consent, this opinion letter
may not be relied upon by the addressees for any other purpose or relied upon by
any other Person, or furnished, assigned, or quoted to any other Person, except
that this opinion letter may be (i) furnished to (but may not be relied upon by)
accountants and counsel for any Lender on the basis that they make no further
disclosure, and any bank regulatory authority having jurisdiction over any
Lender which requires such Lender to furnish this opinion letter and (ii)
disclosed pursuant to judicial process or governmental order.  This opinion
letter speaks only as of the date hereof and is not to be deemed to have been
reissued by any subsequent delivery of a copy hereof.  We expressly disclaim any
responsibility to advise you or any other Person of any development or
circumstance of any kind, including any change in law or fact, that may occur
after the date of this opinion letter that might affect the opinions expressed
in this opinion letter.   Furthermore, all rights hereunder may be asserted only
in a single proceeding by and through the Agent or the Required Lenders.  





 

E-27

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

To the Agent and Lenders

June 19, 2019

Page 10

﻿

﻿

Notwithstanding the restrictions on reliance in the immediately preceding
paragraph, at your request, we hereby consent to reliance on the opinions
expressed herein, solely in connection with the Loan Documents, by any party
that becomes a Lender or a successor Administrative Agent subsequent to the date
of this opinion letter in accordance with the provisions of the Credit Agreement
(each, an “Additional Lender”) as if this opinion letter were addressed and
delivered to such Additional Lender on the date hereof, on the conditions and
understanding that (i) any such reliance (A) must be actual and reasonable under
the circumstances existing at the time such Additional Lender becomes a Lender
or the Administrative Agent, including any circumstances relating to changes in
law, facts or any other developments known to or reasonably knowable by such
Additional Lender at such time and (B) can occur only after such Additional
Lender’s consultation concerning this opinion letter with counsel experienced in
secured lending matters, (ii) our consent to such reliance shall not constitute
a reissuance of this opinion letter or otherwise extend any statute of
limitations period applicable hereto on the date of this opinion letter, and
(iii) in no event shall any Additional Lender have any greater rights with
respect hereto than the original addressees of this opinion letter or, in the
case of any Additional Lender that becomes a Lender by assignment, than its
assignor. We consent to disclosure of this opinion letter to any Governmental
Authority, self-regulatory body to which any addressee reports, regulator,
auditor or professional advisor of any addressee for the purpose of establishing
the existence of this opinion letter; provided, however, that such Governmental
Authority, self-regulatory body to which any addressee reports, regulator,
auditor and professional advisor is not authorized to rely on the opinions
expressed herein for any other purpose.

﻿

Very truly yours,

﻿

﻿





 

E-28

--------------------------------------------------------------------------------

 

 



PAUL

HASTINGS

﻿

Schedule I – Reviewed Agreements

﻿

1.    2013 Note Agreement (as defined in the Credit Agreement)

2.    2016 Note Agreement (as defined in the Credit Agreement)

3.    2018 Note Agreement (as defined in the Credit Agreement)

﻿

Paul Hastings LLP | 695 Town Center Drive | Seventeenth Floor | Costa Mesa, CA
92626

t: +1.714.668.6200 | www.paulhastings.com

﻿

 

 

E-29

--------------------------------------------------------------------------------

 

 

EXHIBIT F

TO

CREDIT AGREEMENT

﻿

﻿

List of Closing Documents

﻿

Attached

﻿





 

F-1

--------------------------------------------------------------------------------

 

 



$1,000,000,000

WOODWARD, INC.
AMENDED AND RESTATED CREDIT AGREEMENT

﻿

June 19, 2019

﻿

LIST OF CLOSING DOCUMENTS1

A.    LOAN DOCUMENTS

1.    Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Woodward, Inc., a Delaware corporation (the “Company”), the Foreign
Subsidiary Borrowers from time to time parties thereto (the “Foreign Subsidiary
Borrowers” and, together with the Company, the “Borrowers”), the institutions
from time to time parties thereto as Lenders (the “Lenders”) and Wells Fargo
Bank, National Association, in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a $1,000,000,000
revolving credit facility.

EXHIBITS

﻿

 

 

EXHIBIT A

--

Revolving Loan Commitments

EXHIBIT A-1

--

Eurocurrency Payment Offices

EXHIBIT B

--

Form of Borrowing/Election Notice

EXHIBIT C

--

Form of Request for Letter of Credit

EXHIBIT D

--

Form of Assignment Agreement

EXHIBIT E

--

Form of Borrower’s Counsel’s Opinion

EXHIBIT F

--

List of Closing Documents

EXHIBIT G

--

Form of Officer’s Certificate

EXHIBIT H

--

Form of Compliance Certificate

EXHIBIT I-1

--

Domestic Subsidiary Guaranty

EXHIBIT I-2

--

Form of Foreign Subsidiary Guaranty

EXHIBIT J

--

Form of Revolving Loan Note

EXHIBIT K

--

Intercreditor Agreement

EXHIBIT L

--

Form of Designation Agreement

EXHIBIT M-1

--

Form of Increasing Lender Supplement

EXHIBIT M-2

--

Form of Augmenting Lender Supplement

EXHIBIT N-1

--

Form of Borrowing Subsidiary Agreement

EXHIBIT N-2

--

Form of Borrowing Subsidiary Termination

﻿

______________________________

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the Credit Agreement.  Items appearing in bold
and italics shall be prepared and/or provided by the Company and/or Company’s
counsel.





 

F-2

--------------------------------------------------------------------------------

 

 



﻿

SCHEDULES

﻿

 

 

Schedule 1.1.1

--

Permitted Existing Indebtedness

Schedule 1.1.2

--

Permitted Existing Investments

Schedule 1.1.3

--

Permitted Existing Liens

Schedule 1.1.4

--

Permitted Existing Contingent Obligations

Schedule 1.1.5

--

Agreed Jurisdictions

Schedule 3.2

--

Transitional Letters of Credit

Schedule 6.3

--

Conflicts; Governmental Consents

Schedule 6.8

--

Subsidiaries; Significant Domestic Incorporated Subsidiaries and Significant
Foreign Subsidiaries; Options and Warrants

Schedule 6.9

--

ERISA

Schedule 6.17

--

Environmental Matters

﻿

2.    Notes, if requested, executed by the Borrowers in favor of the Lenders in
the aggregate principal amounts of such Lenders’ Revolving Loan Commitments
under the Credit Agreement, as amended.

3.    Amended and Restated Subsidiary Guaranty executed by each Significant
Domestic Incorporated Subsidiary identified in Appendix A hereto in favor of the
Administrative Agent for the benefit of the Lenders.

4.    Second Amended and Restated Intercreditor Agreement, dated as of July 10,
2013, by and among the Administrative Agent, the holders of the 2009 Notes, the
holders of the 2013 Notes and each other New Creditor (as defined therein) from
time to time party thereto, and acknowledged by the Company, each Significant
Domestic Incorporated Subsidiary and each Significant Foreign Subsidiary.

B.    CORPORATE DOCUMENTS

5.    Certificate of the Secretary or an Assistant Secretary of the Company
certifying (i) that there have been no changes in the Certificate of
Incorporation of the Company, as attached thereto and as certified as of a
recent date by the Secretary of State of Delaware, since the date of the
certification thereof by the Secretary of State of Delaware, (ii) the By-Laws,
as attached thereto, of the Company as in effect on the date of such
certification, (iii) resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, and (iv) the names and true signatures of the incumbent
officers of the Company authorized to sign the Loan Documents to which it is a
party and to request borrowings under the Credit Agreement.

6.    Good Standing Certificate (or the equivalent thereof) for the Company from
the Secretaries of State (or the equivalent thereof) of Delaware and Illinois.

7.    Certificate of the Secretary or an Assistant Secretary of each Significant
Domestic Incorporated Subsidiary listed in Appendix A hereto certifying (i) that
there have been no changes in the Articles or Certificate of Incorporation,
Certificate of Formation or





 

F-3

--------------------------------------------------------------------------------

 

 



﻿

other charter document of such Significant Domestic Incorporated Subsidiary, as
attached thereto and as certified as of a recent date by the secretary of state
(or the equivalent thereof) of its jurisdiction or organization, if applicable,
since the date of the certification thereof by such secretary of state (or
equivalent thereof), if applicable, (ii) the By-Laws, Operating Agreement, or
other applicable organizational document, as attached thereto, of such
Significant Domestic Incorporated Subsidiary as in effect on the date of such
certification, (iii) resolutions of the Board of Directors, Board of Managers,
or other governing body of such Significant Domestic Incorporated Subsidiary
authorizing the execution, delivery and performance of each Loan Document to
which it is a party, and (iv) the names and true signatures of the incumbent
officers of such Significant Domestic Incorporated Subsidiary authorized to sign
the Loan Documents to which it is a party.

8.    Good Standing Certificates (or the equivalents thereof) for each
Significant Domestic Incorporated Subsidiary identified in Appendix A hereto
from the secretaries of state (or the equivalents thereof), if applicable, of
its respective jurisdiction or organization and those other jurisdictions
identified in Appendix A hereto.

9.    Certificate of the an officer of each of Woodward Aken GmbH (“Woodward
Aken”) and Woodward Kempen GmbH (“Woodword Kempen”, together with Woodward Aken,
the “German Borrowers”) certifying (i) an excerpt (which is not older than one
week) relating to each German Borrower from the commercial register, and that
the information contained in such excerpt remains true and correct as of the
Closing Date, (ii) that there have been no changes in the Articles of
Association, as attached thereto and as notarized, since the date of the
notarization thereof, if applicable, (iii) the list of shareholders as filed
with the applicable commercial register, as attached thereto, of each German
Borrower as in effect on the date of such certification, (iv) resolutions of the
shareholders of each German Borrower authorizing the execution, delivery and
performance of each Loan Document to which such German Borrower is a party, and
(v) the names and true signatures of the incumbent officers of each German
Borrower authorized to sign the Loan Documents to which such German Borrower is
a party.

C.    OPINIONS

10.    Opinions of Paul Hastings LLP, counsel to the Company and the Significant
Subsidiaries.

11.    Opinion of Paul Hastings LLP, counsel to the German Borrowers.

D.    CLOSING CERTIFICATES AND MISCELLANEOUS

12.    Written Money Transfer Instruction.

13.    A Certificate signed by the Chief Financial Officer of the Company
certifying that as of the Closing Date (i) no Default or Unmatured Default has
occurred and is continuing, and (ii) all of the representations and warranties
of the Company in the Credit Agreement are true and correct in all material
respects or, with respect to any





 

F-4

--------------------------------------------------------------------------------

 

 



representation that is qualified by materiality or Material Adverse Effect, in
all respects as of the Closing Date (unless such representation and warranty is
made as of a specific date, in which case, such representation and warranty
shall be true in all material respects or all respects, as applicable, as of
such date).

14.    German Non-Reliance Letter.





 

F-5

--------------------------------------------------------------------------------

 

 



APPENDIX A

﻿

SIGNIFICANT DOMESTIC INCORPORATED SUBSIDIARIES

﻿

﻿

 

 

Significant Domestic Incorporated Subsidiary

State of Organization (with Organizational Identification Numbers, where
applicable)

Good Standing Jurisdictions

Woodward FST, Inc.

Delaware
Org. ID No. 2097282

Delaware
Michigan

MPC Products Corporation

Illinois

Illinois

Woodward HRT, Inc.

Delaware

Org. ID No. 0942122

Delaware

﻿

﻿

SIGNIFICANT FOREIGN SUBSIDIARIES

Woodward Aken

Woodward Kempen

﻿

﻿

﻿

 

 

F-6

--------------------------------------------------------------------------------

 

 

EXHIBIT G

TO

CREDIT AGREEMENT

﻿

﻿

Form of Officer’s Certificate

﻿

OFFICER’S CERTIFICATE

﻿

I, the undersigned, hereby certify to the “Administrative Agent” and the
“Lenders” (each as defined below) that I am the _________________ of Woodward,
Inc., a corporation duly organized and existing under the laws of the State of
Delaware (the “Company”).  Capitalized terms used herein and not otherwise
defined herein are as defined in that certain Amended and Restated Credit
Agreement, dated as of June 19, 2019, by and among the Company, the Foreign
Subsidiary Borrowers from time to time parties thereto, the institutions from
time to time parties thereto as Lenders (the “Lenders”) and Wells Fargo Bank,
National Association, as “Administrative Agent” (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”).

﻿

I further certify to the Administrative Agent and the Lenders, as such officer
and not individually, that, pursuant to Section 7.1(A)(iii) of the Credit
Agreement, as of the date hereof, no Default or Unmatured Default exists [other
than the following [describe the nature of the Default or Unmatured Default and
the status thereof]].

﻿

[Remainder of page intentionally blank.]





 

G-1

--------------------------------------------------------------------------------

 

 



﻿

IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Borrower on this
____ day of ___________, 20__.

﻿

﻿

﻿

 

 

﻿

WOODWARD, INC.

 

 

 

 

 

 

﻿

By:

 

﻿

 

[Insert Name of Officer]

﻿

 

Title:

﻿

﻿

﻿

 

 

G-2

--------------------------------------------------------------------------------

 

 

EXHIBIT H

TO

CREDIT AGREEMENT

﻿

﻿

Form of Compliance Certificate

﻿

Pursuant to Section 7.1(A)(iii) of that certain Amended and Restated Credit
Agreement, dated as of June 19, 2019, among Woodward, Inc., (the “Company”), the
Foreign Subsidiary Borrowers from time to time parties thereto, the institutions
from time to time parties thereto as lenders (the “Lenders”) and Wells Fargo
Bank, National Association, as Administrative Agent (the “Administrative Agent”)
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), the Company, through its [insert name of
certifying officer], hereby delivers to the Administrative Agent, together with
the financial statements being delivered to the Administrative Agent pursuant to
Section 7.1(A) of the Credit Agreement, this Compliance Certificate (the
“Certificate”) for the accounting period from [____________, 20__ to
___________, 20__] (the “Accounting Period”).  Capitalized terms used herein
shall have the meanings set forth in the Credit Agreement.  Subsection
references herein relate to subsections of the Credit Agreement.

﻿

THE UNDERSIGNED HEREBY CERTIFIES THAT:

﻿

1.    I am the duly elected [____________] of the Company;

﻿

2.    I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements; and

﻿

3.    Schedule I attached hereto sets forth financial data and computations
evidencing the Company’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.

﻿

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of               ,
20     .

﻿

The Company hereby certifies, through its [insert title of certifying officer],
that the information set forth herein is accurate as of _______________, 20__,
to the best of such officer’s knowledge, after diligent inquiry, and that the
financial statements delivered herewith present fairly the financial position of
the Company and its Subsidiaries at the dates indicated and the results of their
operations and changes in their financial position for the periods indicated in
conformity with Agreement Accounting Principles, consistently applied.

﻿





 

H-1

--------------------------------------------------------------------------------

 

 



﻿

﻿

 

 

Dated _________________ __, 20__

 

 

 

﻿

WOODWARD, INC.

 

 

 

 

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿





 

H-2

--------------------------------------------------------------------------------

 

 



SCHEDULE I

to COMPLIANCE CERTIFICATE

﻿

﻿

I.    Financial Covenants

﻿

For the purposes of the following covenants, EBITDA shall be calculated as
follows (in each case as more specifically set forth in the definition of
“EBITDA” appearing in the Credit Agreement):

﻿

﻿

 

 

 

a. 

 

Net Income

$________

b.

+

Interest Expense

$________

c.

+

Taxes

$________

d.

+  

Unusual non-cash charges

$________

e.

-

Unusual non-cash gains

$________

f.

+

Depreciation

$________

g.

+

Amortization

$________

h.

+

Non-cash stock based compensation

$________

i.

+

up to $5,000,000 per fiscal year in acquisition related costs if paid in 6
months

$________

j.

+

other acquisition related costs if paid in 6 months

$________

k.

+

costs related to initiatives intended to reduce costs, expenses, etc.

$________

l.

=

EBITDA

$________

﻿

A.    Maximum Leverage Ratio (Section 7.4(A)).

﻿

(1)    Net Indebtedness of the Company and its consolidated Subsidiaries

$________________

﻿

(2)    EBITDA for the Last Twelve Month Period

$________________

﻿

(3)    “Leverage Ratio” (Ratio of (1) to (2)) (Maximum 3.50 to 1.00)13

_______ to 1.00

﻿

(4)    “Pricing Grid Leverage Ratio” (Ratio of (1) to (2))14

_______ to 1.00

﻿

____________________________

13 Under certain circumstances, as set forth in Section 7.4(A), the maximum may
be 4.00 to 1.00.

14 Same calculation as (3) above except that, when determining the Unrestricted
Domestic Cash Amount and Unrestricted Foreign Subsidiary Borrower Cash Amount
components thereof, up to $100,000,000 in the aggregate may be deducted in the
calculation of Net Domestic Indebtedness and Net Foreign Subsidiary Borrower
Indebtedness (as opposed to the individual $20,000,000 limitations used to
calculate (3)).





 

H-3

--------------------------------------------------------------------------------

 

 



B.    Minimum Consolidated Net Worth (Section 7.4(B)).

﻿

State whether Consolidated Net Worth (as defined) of the Company was less than
the sum of $1,156,000,000 plus on the last Business Day of each fiscal year
ending September 30th, beginning with the fiscal year ending September 30, 2019,
fifty percent (50%) of Net Income (if positive) for such fiscal year, plus fifty
percent (50%) of the net cash proceeds resulting from the issuance by the
Company of any Capital Stock (other than shares of Capital Stock issued pursuant
to employee stock option or ownership plans).

﻿

Yes/No

﻿

﻿

Adjustments in the accumulated other comprehensive earnings accounts
of the Company and its Subsidiaries that were excluded from the
above-referenced determination of Consolidated Net Worth of the
Borrower (not to exceed $115,600,000)

$_________________

﻿

II.    Other Miscellaneous Provisions

﻿

A.    Indebtedness (Section 7.3(A)).

﻿

(1)    The aggregate principal amount of intercompany loans and advances
(excluding Indebtedness under securitization transactions) to Affiliates which
are not members of the Obligor Group from Affiliates which are members of the
Obligor Group (should not exceed 10% of Consolidated Tangible Assets)

$_________________

﻿

(2)    The aggregate principal amount of other Indebtedness incurred by the
Borrower and its Subsidiaries not otherwise permitted under Section 7.3(A)
(should not cause a violation of the Leverage Ratio).

$_________________

﻿

B.    Asset Sales (Section 7.3(B)).

﻿

(1)    Fifteen percent (15%) of the aggregate book value of Consolidated Assets
as of the end of the immediately preceding fiscal year.

$_________________

﻿

(2)    Aggregate amount of proceeds resulting from any asset sale that are held
by the Borrower or a Subsidiary for permitted reinvestment purposes and have not
been held for more than 180 days since the date of such asset sale.

﻿

﻿

and Net Foreign Subsidiary Borrower Indebtedness (as opposed to the individual
$20,000,000 limitations used to calculate (3)).

﻿





 

H-4

--------------------------------------------------------------------------------

 

 



$_________________

﻿

(3)    The aggregate book value of all assets sold during the current fiscal
year (not to exceed the sum of the amount in item (1) plus the amount in item
(2)).

$_________________

﻿

(4)    State whether any proceeds of any asset sale are being held by the
Borrower or a Subsidiary for more than 180 days after the date on which such
asset sale occurred.  If the answer is yes, please attach a description of and
the amount of such asset sale.

Yes/No

﻿

C.    Permitted Acquisitions (Section 7.3(G)).

﻿

(1)    State whether any Permitted Acquisition has occurred during the
Accounting Period.

Yes/No

﻿

(2)    If the answer to (1) is yes, set forth on Schedule A hereto a description
of such Permitted Acquisition(s) and the calculations necessary to show
compliance with the requirements of Section 7.3(G)(iv) if required thereby.

﻿

D.   "Significant Domestic Incorporated Subsidiary" and "Significant Foreign
Subsidiary" Classification (Definitions, Section 7.2(K)).

﻿

Identify on Exhibit A hereto each Significant Domestic Incorporated Subsidiary
of the Company and each Significant Foreign Subsidiary of the Foreign Subsidiary
Borrowers.

﻿





 

H-5

--------------------------------------------------------------------------------

 

 



SCHEDULE A

TO

SCHEDULE 1 of COMPLIANCE CERTIFICATE





 

H-6

--------------------------------------------------------------------------------

 

 



EXHIBIT A
TO

SCHEDULE 1 of COMPLIANCE CERTIFICATE

﻿

﻿

 

 

H-7

--------------------------------------------------------------------------------

 

 

EXHIBIT I-1

TO

CREDIT AGREEMENT

﻿

﻿

Domestic Subsidiary Guaranty

﻿

Attached

﻿





 

I-1-1

--------------------------------------------------------------------------------

 

 



EXECUTION VERSION

﻿

﻿

AMENDED AND RESTATED SUBSIDIARY GUARANTY

﻿

THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY (as the same may be amended,
restated, supplemented or otherwise modified from time to time, this “Guaranty”)
is made as of June 19, 2019, by each of Woodward FST, Inc., MPC Products
Corporation and Woodward HRT, Inc. (the “Initial Guarantors” and together with
any additional Significant Domestic Incorporated Subsidiaries which become
parties to this Guaranty by executing a Supplement hereto in the form attached
hereto as Annex I, the “Guarantors”), in favor of Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”) for the
benefit of the Lenders under the below-described Credit Agreement. Each
capitalized term used herein and not defined herein shall have the meaning
ascribed thereto in the Credit Agreement.

﻿

WITNESSETH:

﻿

WHEREAS, Woodward, Inc., a Delaware corporation (the “Company”), has entered
into that certain Credit Agreement, dated as of July 10, 2013 (as the same may
have been amended, restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”), by and among the Company and the
Foreign Subsidiary Borrowers party thereto (together, the “Borrowers” and each
individually a “Borrower”), the financial institutions from time to time party
thereto (the “Lenders”) and the Administrative Agent;

﻿

WHEREAS, the Initial Guarantors have previously entered into that certain
Subsidiary Guaranty, dated as of July 10, 2013 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Guaranty”), in favor of the Lenders and the Administrative Agent with respect to
the obligations of the Company under the Existing Credit Agreement;

﻿

WHEREAS, the Company, the Lenders and the Administrative Agent have agreed to
amend and restate the Existing Credit Agreement in its entirety and in
connection therewith have entered into that certain Amended and Restated Credit
Agreement (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), dated as of the date
hereof, by and among the Borrowers, the Lenders and the Administrative Agent,
which Credit Agreement provides, subject to the terms and conditions of the
Credit Agreement, for extensions of credit and other financial accommodations by
the Lenders to the Borrowers;

﻿

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Significant Domestic Incorporated Subsidiaries of the Company required to
execute this Guaranty pursuant to Section 7.2(K) of the Credit Agreement)
execute and deliver this Guaranty, whereby each of the Guarantors, without
limitation and with full recourse, shall guarantee the payment when due of all
of the Obligations, including, without limitation, all principal, interest,
letter of credit reimbursement obligations and other amounts that shall be at
any time payable by the Company under the Credit Agreement or the other Loan
Documents; and

﻿

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrowers have provided, and such direct and indirect financial and
other support as the Borrowers may in the future provide, to the Guarantors, and
in order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, the Initial Guarantors have agreed

﻿





 

I-1-2

--------------------------------------------------------------------------------

 

 



to amend and restate the Existing Guaranty pursuant to this Guaranty and each of
the Guarantors is willing to guarantee the Obligations under the Credit
Agreement and the other Loan Documents;

﻿

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

﻿

Section 1.    Representations, Warranties and Covenants. In order to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
make the Loans and the other financial accommodations to the Borrowers and to
issue the Letters of Credit described in the Credit Agreement, each of the
Guarantors represents and warrants to each Lender and the Administrative Agent
as of the date of this Guaranty, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Closing Date, and
thereafter on each date as required by Section 5.2 of the Credit Agreement that:

﻿

(a)    It (i) is a corporation, limited liability company, or partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified to do business as a
foreign entity and is in good standing under the laws of each jurisdiction in
which it does business, except for any such jurisdiction where the failure to be
so qualified and in good standing could not reasonably be expected to have a
Material Adverse Effect, and (iii) has all requisite power and authority to own,
operate and encumber its property and to conduct its business as presently
conducted and as proposed to be conducted.

﻿

(b)    It has the power and authority to execute and deliver this Guaranty and
to perform its obligations hereunder. The execution and delivery by it of this
Guaranty and the performance by it of its obligations hereunder have been duly
authorized by proper corporate, limited liability company or partnership
proceedings, and this Guaranty constitutes a legal, valid and binding obligation
of each Guarantor, enforceable against such Guarantor, in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

﻿

(c)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any law, rule, regulation, order, writ, judgment, injunction,
decree or award (including, without limitation, any environmental property
transfer laws or regulations) applicable to such Guarantor or any provisions of
any indenture, instrument or material agreement to which such Guarantor is party
or is subject, or require termination of any such indenture, instrument or
material agreement, (iii) result in or require the creation or imposition of any
Lien whatsoever upon any of the property or assets of the Guarantor or (iv)
require any approval of such Guarantor’s board of directors, shareholders,
partners or unitholders except such as have been obtained. The execution,
delivery and performance by the Guarantors of each of the Loan Documents to
which such Guarantor is a party do not and will not require any





 

I-1-3

--------------------------------------------------------------------------------

 

 



registration with, consent or approval of, or notice to, or other action to,
with or by any governmental authority, including under any environmental
property transfer laws or regulations, except filings, consents or notices which
have been made, obtained or given, or which, if not made, obtained or given,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.

﻿

(d)    It has no Indebtedness other than Indebtedness permitted under Section
7.3(A) of the Credit Agreement.

﻿

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Revolving Loan Commitment or Letter of Credit outstanding
under the Credit Agreement or any amount payable under the Credit Agreement or
any other Obligations shall remain unpaid, it will, and, if necessary, will
enable the Borrowers to, fully comply with those covenants and agreements of the
Borrowers applicable to such Guarantor set forth in the Credit Agreement.

﻿

Section 2.    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly and severally with the other Guarantors, the full and
punctual payment and performance when due (whether at stated maturity, upon
acceleration or otherwise) of the Obligations, including, without limitation,
(i) the principal of and interest on each Advance made pursuant to the Credit
Agreement, (ii) any Reimbursement Obligations or the performance of such
Reimbursement Obligations, (iii) all other amounts payable by the Company under
the Credit Agreement and the other Loan Documents, including, without
limitation, all Hedging Obligations (subject to the proviso in the second
sentence of the definition of “Obligations”), and (iv) the punctual and faithful
performance, keeping, observance, and fulfillment of all of the agreements,
conditions, covenants, and obligations contained in the Loan Documents (all of
the foregoing being referred to collectively as the “Guaranteed Obligations”).
Upon failure by any Borrower to pay punctually any such amount or perform such
obligation, each of the Guarantors agrees that it shall forthwith on demand pay
such amount or perform such obligation at the place and in the manner specified
in the Credit Agreement or the relevant Loan Document, as the case may be. Each
of the Guarantors hereby agrees that this Guaranty is an absolute, irrevocable
and unconditional guaranty of payment and is not a guaranty of collection.

﻿

Section 3.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

﻿

(i)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;





 

I-1-4

--------------------------------------------------------------------------------

 

 



(ii)    any modification or amendment of or supplement to the Credit Agreement,
any Hedging Agreement or any other Loan Document, including, without limitation,
any such amendment which may increase the amount of, or the interest rates
applicable to, any of the Guaranteed Obligations guaranteed hereby;

﻿

(iii)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of any Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of any Borrower or any
other guarantor of any of the Guaranteed Obligations;

﻿

(iv)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against any Borrower, any other guarantor of any of the
Guaranteed Obligations, the Administrative Agent, any Lender or any other
Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

﻿

(v)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the collateral, if any, securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the
Guaranteed Obligations, for any reason related to the Credit Agreement, any
Hedging Agreement, any other Loan Document or any provision of applicable law or
regulation purporting to prohibit the payment by any Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations;

﻿

(vi)    the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

﻿

(vii)    the election by, or on behalf of, any one or more of the Lenders, in
any proceeding instituted under Title 11 of the United States Code (11 U.S.C.
101 et seq.) (the “Bankruptcy Code”), of the application of Section 1111(b)(2)
of the Bankruptcy Code;

﻿

(viii)    any borrowing or grant of a security interest by any Borrower as
debtor-in- possession, under Section 364 of the Bankruptcy Code;

﻿

(ix)    the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Lenders or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;

﻿

(x)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof;





 

I-1-5

--------------------------------------------------------------------------------

 

 



(xi)    any other act or omission to act or delay of any kind by any Borrower,
any other guarantor of the Guaranteed Obligations, the Administrative Agent, any
Lender or any other Person or any other circumstance whatsoever which might, but
for the provisions of this Section 3, constitute a legal or equitable discharge
of any Guarantor’s obligations hereunder; or

﻿

(xii)    any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations.

﻿

Section 4.    Discharge Only Upon Payment In Full; Reinstatement In
Certain Circumstances. Each Guarantor’s obligations hereunder shall remain in
full force and effect  until all of the Guaranteed Obligations shall have been
paid in full in cash and the Revolving Loan Commitments and all Letters of
Credit issued under the Credit Agreement shall have terminated or expired.
Notwithstanding the foregoing, if a Guarantor no longer constitutes a
Significant Domestic Incorporated Subsidiary, upon the Company’s written
certification thereof to the Agent, the Agent shall release such Person from the
duties and requirements of a Guarantor under this Guaranty; provided,  however,
that such Person shall remain liable for all Guaranteed Obligations which arose
during the period such Person constituted a Guarantor; provided,  further, that
if such Person subsequently constitutes a Significant Domestic Incorporated
Subsidiary, such Person shall be required to execute and deliver a Supplement
hereto. If at any time any payment of the principal of or interest on any
Advance or Reimbursement Obligation or any other amount payable under the Credit
Agreement, any Hedging Agreement or any other Loan Document (including a payment
exercised through a right of setoff) is rescinded or is or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by the
Administrative Agent or any Lender, in each case in its discretion), each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.

﻿

Section 5.    General Waivers; Additional Waivers.

﻿

(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.

﻿

(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

﻿

(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;





 

I-1-6

--------------------------------------------------------------------------------

 

 



(ii)    (1) notice of acceptance hereof; (2) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Lenders to ascertain the amount of
the Guaranteed Obligations at any reasonable time; (4) notice of any adverse
change in the financial condition of any Borrower or of any other fact that
might increase such Guarantor’s risk hereunder; (5) notice of presentment for
payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (6) notice of any Unmatured Default or Default; and (7) all
other notices (except if such notice is specifically required to be given to
such Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

﻿

(iii)    its right, if any, to require the Administrative Agent and the Lenders
to institute suit against, or to exhaust any rights and remedies which the
Administrative Agent and the Lenders have or may have against, the other
Guarantors or any third party, or against any collateral provided by the other
Guarantors or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of the other Guarantors or by reason of the cessation from
any cause whatsoever of the liability of the other Guarantors in respect
thereof;

﻿

(iv)    (a) any rights to assert against the Administrative Agent and the
Lenders any defense (legal or equitable), set-off, counterclaim, or claim which
such Guarantor may now or at any time hereafter have against the other
Guarantors or any other party liable to the Administrative Agent and the
Lenders; (b) any defense, set-off, counterclaim or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the Lenders’ rights
or remedies against the other Guarantors; the alteration by the Administrative
Agent and the Lenders of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the Lenders by operation
of law as a result of the Administrative Agent’s and the Lenders’ intervention
or omission; or the acceptance by the Administrative Agent and the Lenders of
anything in partial satisfaction of the Guaranteed Obligations; and (d) the
benefit of any statute of limitations affecting such Guarantor's liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor's liability hereunder; and

﻿

(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Lenders; or (b) any election by the Administrative Agent and the Lenders under
Section 1111(b) of the





 

I-1-7

--------------------------------------------------------------------------------

 

 



Bankruptcy Code to limit the amount of, or any collateral securing, its claim
against the Guarantors.

﻿

Section 6.    Subrogation; Subordination of Intercompany Indebtedness.

﻿

(a)    Subrogation. The Guarantors, until the payment in full of the Guaranteed
Obligations and the termination or expiration of the Revolving Loan Commitments
and all Letters of Credit issued under the Credit Agreement, (i) shall have no
right of subrogation with respect to such Guaranteed Obligations and (ii) waive
any right to enforce any remedy which the Lenders or the Administrative Agent
now have or may hereafter have against any Borrower, any endorser or any
guarantor of all or any part of the Guaranteed Obligations or any other Person,
and the Guarantors waive any benefit of, and any right to participate in, any
security or collateral that may from time to time be given to the Lenders and
the Administrative Agent to secure the payment or performance of all or any part
of the Guaranteed Obligations or any other liability of any Borrower to the
Lenders. Should any Guarantor have the right, notwithstanding the foregoing, to
exercise its subrogation rights prior to the payment in full of the Guaranteed
Obligations and the termination or expiration of the Revolving Loan Commitments
and all Letters of Credit issued under the Credit Agreement, each Guarantor
hereby expressly and irrevocably (A) subordinates any and all rights at law or
in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the payment in full
in cash of the Guaranteed Obligations until the Guaranteed Obligations are paid
in full in cash (other than contingent indemnity obligations) and (B) waives any
and all defenses available to a surety, guarantor or accommodation co-obligor
until the Guaranteed Obligations are paid in full in cash. Each Guarantor
acknowledges and agrees that this subordination is intended to benefit the
Administrative Agent and the Lenders and shall not limit or otherwise affect
such Guarantor’s liability hereunder or the enforceability of this Guaranty, and
that the Administrative Agent, the Lenders and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 6(a).

﻿

(b)    Subordination of Intercompany Indebtedness. Each Guarantor agrees
that  any  and all claims of such Guarantor against any Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), with respect to any endorser, obligor or
any other guarantor of all or any part of the Guaranteed Obligations, or against
any of its properties shall be subordinate and subject in right of payment to
the prior payment, in full and in cash, of all Guaranteed Obligations; provided
that, and not in contravention of the foregoing, so long as no Default has
occurred and is continuing any Guarantor may make loans to and receive payments
in the ordinary course with respect to such Intercompany Indebtedness from any
Borrower or any other Guarantor to the extent permitted by the terms of this
Guaranty and the other Loan Documents. Notwithstanding any right of any
Guarantor to ask, demand, sue for, take or receive any payment from any Obligor,
all rights,  liens and security interests of such Guarantor, whether now or
hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to any rights of the Lenders and the
Administrative Agent in those assets. No Guarantor shall have any right to
possession of any such asset or to foreclose upon any such asset, whether by
judicial action or otherwise, unless and until all of the Guaranteed Obligations
(other than contingent indemnity obligations) shall have been fully paid and
satisfied (in cash) and all Revolving Loan





 

I-1-8

--------------------------------------------------------------------------------

 

 



Commitments and Letters of Credit issued under the Credit Agreement have
terminated or expired. If all or any part of the assets of any Obligor, or the
proceeds thereof, are subject to any distribution, division or application to
the creditors of such Obligor, whether partial or complete, voluntary or
involuntary, and whether by reason of liquidation, bankruptcy, arrangement,
receivership, assignment for the benefit of creditors or any other action or
proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations (other than contingent indemnity obligations) shall have
first been fully paid and satisfied (in cash). Should any payment, distribution,
security or instrument or proceeds thereof be received by the applicable
Guarantor upon or with respect to the Intercompany Indebtedness after any
Insolvency Event and prior to the satisfaction of all of the Guaranteed
Obligations (other than contingent indemnity obligations) and the termination or
expiration of all Revolving Loan Commitments and Letters of Credit issued
pursuant to the Credit Agreement, such Guarantor shall receive and hold the same
in trust, as trustee, for the benefit of the Lenders and shall forthwith deliver
the same to the Administrative Agent, for the benefit of the Lenders, in
precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Lenders. If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same. Each Guarantor agrees that until the Guaranteed
Obligations (other than the contingent indemnity obligations) have been paid in
full (in cash) and satisfied and all Revolving Loan Commitments and Letters of
Credit issued under the Credit Agreement have terminated or expired, no
Guarantor will assign or transfer to any Person (other than the Administrative
Agent or another Obligor) any claim any such Guarantor has or may have against
any Obligor.

﻿

Section 7.    Contribution with Respect to Guaranteed Obligations.

﻿

(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guarantor Payment and the Guaranteed Obligations,
and the termination or expiration of all Revolving Loan Commitments and Letters
of Credit issued under the Credit Agreement, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior





 

I-1-9

--------------------------------------------------------------------------------

 

 



to such Guarantor Payment. Notwithstanding any other provision of this Guaranty,
the amount guaranteed by each Guarantor hereunder shall be limited to the
extent, if any, required so that its obligations hereunder shall not be subject
to avoidance under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law. In determining the limitations, if any, on the
amount of any guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

﻿

(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

﻿

(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

﻿

(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

﻿

(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination or expiry of the
Revolving Loan Commitments and all Letters of Credit issued under the Credit
Agreement.

﻿

Section 8.    Stay of Acceleration. If acceleration of the
time  for  payment  of  any amount payable by any Borrower under the Credit
Agreement, any Hedging Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower or any of its
Affiliates, all such amounts otherwise subject to acceleration under the terms
of the Credit Agreement, any Hedging Agreement or any other Loan Document shall
nonetheless be payable by each of the Guarantors hereunder forthwith on demand
by the Administrative Agent.

﻿

Section 9.    Notices. All notices, requests and other communications to any
party hereunder shall be given in the manner prescribed in Article XIV of the
Credit Agreement, with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor at the address set forth below or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article XIV.





 

I-1-10

--------------------------------------------------------------------------------

 

 



﻿

Notice Address for Guarantors:

﻿

c/o Woodward, Inc.

1081 Woodward Way

Ft. Collins, CO 80524

Attn:    Donald J. Guzzardo

            Vice President, Investor Relations and

Phone: (970) 498-3580

﻿

Section 10.    No Waivers. No failure or delay by the Administrative Agent
or  any Lender in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any Hedging Agreement and the other Loan Documents shall
be cumulative and not exclusive of any rights or remedies provided by law.

﻿

Section 11.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns, provided, that no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of all of the Lenders,
and any such assignment in violation of this Section 11 shall be null and void;
and in the event of an assignment of any amounts payable under the Credit
Agreement, any Hedging Agreement or the other Loan Documents in accordance with
the respective terms thereof, the rights hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

﻿

Section 12.    Changes in Writing. Other than in connection with the addition of
additional Significant Domestic Incorporated Subsidiaries, which shall become
parties hereto by executing a Supplement hereto in the form attached as Annex I,
or the release of a Guarantor from its duties and obligations under this
Guaranty as described in Section 4 upon such Guarantor’s failure to constitute a
Significant Domestic Incorporated Subsidiary, which release need be signed only
by such Guarantor and the Administrative Agent, this Guaranty and any provision
hereof may be changed, waived, discharged or terminated only in a writing signed
by each of the Guarantors and the Administrative Agent with the consent of the
Required Lenders under the Credit Agreement (or all of the Lenders if required
pursuant to the terms of Section 9.3 of the Credit Agreement).

﻿

Section 13.    GOVERNING LAW. ANY DISPUTE BETWEEN ANY GUARANTOR AND THE
ADMINISTRATIVE AGENT OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG SUCH GUARANTOR, THE
ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION WITH THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE





 

I-1-11

--------------------------------------------------------------------------------

 

 



RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK.

﻿

Section 14.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

﻿

(A)    EXCLUSIVE JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, AND EACH GUARANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN  RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK CITY, NEW YORK.

﻿

(B)    SERVICE OF PROCESS. EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY THE
ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH GUARANTOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

﻿

(C)    WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT, FOR
ITSELF AND FOR THE LENDERS, IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH. EACH GUARANTOR AND THE





 

I-1-12

--------------------------------------------------------------------------------

 

 



ADMINISTRATIVE AGENT, FOR ITSELF AND FOR THE LENDERS, AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS GUARANTY WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH PARTIES TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

﻿

(D)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 14, WITH ITS COUNSEL.

﻿

Section 15.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

﻿

Section 16.    Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence of a Default under the Credit Agreement, the
Lenders shall have the right at any time to direct the Administrative Agent to
commence enforcement proceedings with respect to the Guaranteed Obligations. The
Guarantors agree to reimburse the Administrative Agent and the Lenders for any
costs and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent and the Lenders), paid or
incurred by the Administrative Agent or any Lender in connection with the
collection and enforcement of amounts due under the Loan Documents, including
without limitation this Guaranty. The Administrative Agent agrees to distribute
payments received from any of the Guarantors hereunder to the Lenders on a pro
rata basis for application in accordance with the terms of the Credit Agreement.

﻿

Section 17.    Setoff.  At any time after all or any part of the Guaranteed
Obligations  have become due and payable (by acceleration or otherwise), each
Lender and the Administrative Agent may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Lender or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Lender or the Administrative Agent or any of
their respective affiliates.

﻿

Section 18.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each
Borrower, the other Guarantors and  any and all endorsers and/or other
guarantors of all or any part of the Guaranteed Obligations, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations,
or any part thereof, that diligent inquiry would reveal, and each Guarantor
hereby agrees that none of the Lenders or the Administrative Agent shall have
any duty to advise such





 

I-1-13

--------------------------------------------------------------------------------

 

 



Guarantor of information known to any of them regarding such condition or any
such circumstances. In the event any Lender or the Administrative Agent, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Lender or the Administrative Agent shall be
under no obligation (i) to undertake any investigation not a part of its regular
business routine, (ii) to disclose any information which such Lender or the
Administrative Agent, pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential, (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor or (iv) to provide any such information to any other Guarantor.

﻿

Section 19.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

﻿

Section 20.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Lender or the Administrative
Agent.

﻿

Section 21.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

﻿

Section 22.    Amendment and Restatement. Each Initial Guarantor affirms its
duties and obligations under the terms and conditions of the Existing Guaranty,
and agrees that its guaranty of the repayment of the Company’s obligations
outstanding under the Existing Credit Agreement, as amended and restated as of
the date hereof by the Credit Agreement, remains in full force and effect and is
hereby ratified, reaffirmed and confirmed. Each Initial Guarantor acknowledges
and agrees with the Administrative Agent that the Existing Guaranty is amended,
restated, and superseded in its entirety pursuant to the terms hereof. This
Guaranty is not intended to and shall not constitute a novation of the Existing
Guaranty.

﻿

Section 23. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this Guaranty in respect of Hedging
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 23 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 23 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 23 shall
remain in full force and effect until the termination of this Guaranty with
respect to such Guarantor in accordance with Section 4. Each Qualified ECP
Guarantor intends that this Section 23 constitute, and this Section 23 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.





 

I-1-14

--------------------------------------------------------------------------------

 

 



For purposes of this Section 23, “Qualified ECP Guarantor” means, in respect of
any Hedging Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the relevant guaranty or grant of the relevant security
interest becomes or would become effective with respect to such Hedging
Obligation or such other Person as constitutes an ECP and can cause another
Person to qualify as an ECP at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

﻿

The remainder of this page is intentionally blank.





 

I-1-15

--------------------------------------------------------------------------------

 

 



﻿

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

﻿

﻿

﻿

 

 

 

WOODWARD FST, INC.,

 

as an Initial Guarantor

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

MPC PRODUCTS CORPORATION, operating

 

under the assumed corporate name of

 

WOODWARD MPC, INC., as an Initial

 

Guarantor

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

WOODWARD HRT, INC.,

 

as an Initial Guarantor

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

﻿





 

I-1-16

--------------------------------------------------------------------------------

 

 



Acknowledged this ___ day of ________________

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

﻿

﻿

 

By:

 

﻿

 

Name:

 

Title:

 

﻿





 

I-1-17

--------------------------------------------------------------------------------

 

 



ANNEX I TO GUARANTY

﻿

Reference is hereby made to the Amended and Restated Subsidiary Guaranty (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Guaranty”), dated as of June 19, 2019, made by Woodward FST, Inc.,
MPC Products Corporation and Woodward HRT, Inc. (the “Initial Guarantors”, and
together with any additional Significant Domestic Incorporated Subsidiaries
which become parties to the Guaranty by executing a Supplement thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Lenders under the
Credit Agreement. Each capitalized term used herein and not defined herein shall
have the meaning given to it in the Guaranty. By its execution below, the
undersigned, [NAME OF NEW GUARANTOR], a [corporation] [partnership] [limited
liability company], agrees to become, and does hereby become, a Guarantor under
the Guaranty and agrees to be bound by such Guaranty as if originally a party
thereto. By its execution below, the undersigned represents and warrants as to
itself that all of the representations and warranties contained in Section 1 of
the Guaranty are true and correct in all respects as of the date hereof.

﻿

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this _____ day of _________________, _______.

﻿

[NAME OF NEW GUARANTOR]

﻿

﻿

﻿

 

By:

 

Title:

 

﻿

﻿

 

 

I-1-18

--------------------------------------------------------------------------------

 

 

EXHIBIT I-2

TO

CREDIT AGREEMENT

﻿

﻿

Form of Foreign Subsidiary Guaranty

﻿

Attached

﻿

﻿





 

I-2-1

--------------------------------------------------------------------------------

 

 



FOREIGN SUBSIDIARY GUARANTY

﻿

THIS FOREIGN SUBSIDIARY GUARANTY (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is made
as of [ ], 20[ ] by [ ], a [ ] (the “Initial Guarantor”, and together with any
additional Significant Foreign Subsidiaries of [ ], a [  ] (the “Foreign
Parent  Borrower”), which become parties to this  Guaranty by executing a
Supplement hereto in the form attached hereto as Annex I, the “Guarantors”), in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) for the benefit of the Lenders under the below-described
Credit Agreement. Each capitalized term used herein and not defined herein shall
have the meaning ascribed thereto in the Credit Agreement.

﻿

WITNESSETH:

﻿

WHEREAS, Woodward, Inc., a Delaware corporation (the “Company”), has entered
into that certain Amended and Restated Credit Agreement (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of June 19, 2019, by and among the Company and the
Foreign Subsidiary Borrowers parties thereto (together, the “Borrowers” and each
individually, a “Borrower”), the financial institutions from time to time
parties thereto (the “Lenders”) and the Administrative Agent, which Credit
Agreement provides, subject to the terms and conditions of the Credit Agreement,
for extensions of credit and other financial accommodations by the Lenders to
the Borrowers;

﻿

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Significant Foreign Subsidiaries of the Foreign Parent Borrower required to
execute this Guaranty pursuant to Section 7.2(K) of the Credit Agreement)
execute and deliver this Guaranty, whereby each of the Guarantors, without
limitation and with full recourse, shall guarantee the payment when due of all
of the Obligations, including, without limitation, all principal, interest,
letter of credit reimbursement obligations and other amounts that shall be at
any time payable by the Foreign Parent Borrower under the Credit Agreement or
the other Loan Documents; and

﻿

WHEREAS, in consideration of the direct and indirect financial and other support
that the Foreign Parent Borrower has provided, and such direct and indirect
financial and other support as the Foreign Parent Borrower may in the future
provide to the Guarantors, and in order to induce the Lenders and the
Administrative Agent to enter into the Credit Agreement, each of the Guarantors
is willing to guarantee the applicable Obligations;

﻿

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

﻿

Section 1.    Representations, Warranties and Covenants. In order to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
make the Loans and the other financial accommodations to the Foreign Parent
Borrower and to issue the Letters of Credit described in the Credit Agreement,
each of the Guarantors represents and warrants to





 

I-2-2

--------------------------------------------------------------------------------

 

 



each Lender and the Administrative Agent as of the date of this Guaranty, giving
effect to the consummation of the transactions contemplated by the Loan
Documents on the Closing Date, and thereafter on each date as required by
Section 5.2 of the Credit Agreement that:

﻿

(a)    It (i) is a corporation, limited liability company, or partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is duly qualified to do business as a
foreign entity and, if applicable, is in good standing under the laws of each
jurisdiction in which it does business, except for any such jurisdiction where
the failure to be so qualified and in good standing could not reasonably be
expected to have a Material Adverse Effect, and (iii) has all requisite power
and authority to own, operate and encumber its property and to conduct its
business as presently conducted and as proposed to be conducted.

﻿

(b)    It has the power and authority to execute and deliver this Guaranty and
to perform its obligations hereunder. The execution and delivery by it of this
Guaranty and the performance by it of its obligations hereunder have been duly
authorized by proper corporate, limited liability company or partnership
proceedings, and this Guaranty constitutes a legal, valid and binding obligation
of each Guarantor, enforceable against such Guarantor, in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

﻿

(c)    Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice or lapse of time or both) a
default under any law, rule, regulation, order, writ, judgment, injunction,
decree or award (including, without limitation, any environmental property
transfer laws or regulations) applicable to such Guarantor or any provisions of
any indenture, instrument or material agreement to which such Guarantor is party
or is subject, or require termination of any such indenture, instrument or
material agreement, (iii) result in or require the creation or imposition of any
Lien whatsoever upon any of the property or assets of the Guarantor or (iv)
require any approval of such Guarantor’s board of directors, shareholders,
partners or unitholders except such as have been obtained. The execution,
delivery and performance by the Guarantors of each of the Loan Documents to
which such Guarantor is a party do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by any
governmental authority, including under any environmental property transfer laws
or regulations, except filings, consents or notices which have been made,
obtained or given, or which, if not made, obtained or given, individually or in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.

﻿

(d)    It has no Indebtedness other than Indebtedness permitted under Section
7.3(A) of the Credit Agreement.

﻿

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Revolving Loan Commitment or Letter of Credit outstanding
under the Credit Agreement or any amount payable under the Credit Agreement or
any other Obligations of the





 

I-2-3

--------------------------------------------------------------------------------

 

 



Foreign Parent Borrower shall remain unpaid, it will, and, if necessary, will
enable the Foreign Parent Borrower to, fully comply with those covenants and
agreements of the Foreign Parent Borrower applicable to such Guarantor set forth
in the Credit Agreement.

﻿

Section 2.    The Guaranty. Each of the Guarantors hereby unconditionally
guarantees, jointly and severally with the other Guarantors of the Obligations
of the Foreign Parent Borrower, the full and punctual payment and performance
when due (whether at stated maturity, upon acceleration or otherwise) of the
Foreign Parent Borrower’s Obligations, including, without limitation, (i) the
principal of and interest on each Advance made to the Foreign Parent Borrower
pursuant to the Credit Agreement, (ii) any Reimbursement Obligations of the
Foreign Parent Borrower or the performance by the Foreign Parent Borrower of
such Reimbursement Obligations, (iii) all other amounts payable by the Foreign
Parent Borrower under the Credit Agreement and the other Loan Documents,
including, without limitation, all Hedging Obligations (subject to the proviso
in the second sentence of the definition of “Obligations”), and (iv) the
punctual and faithful performance, keeping, observance, and fulfillment by the
Foreign Parent Borrower of all of the agreements, conditions, covenants, and
obligations of the Foreign Parent Borrower contained in the Loan Documents (all
of the foregoing being referred to collectively as the “Guaranteed
Obligations”). Upon failure by the Foreign Parent Borrower to pay punctually any
such amount or perform such obligation, each of the Guarantors agrees that it
shall forthwith on demand pay such amount or perform such obligation at the
place and in the manner specified in the Credit Agreement or the relevant Loan
Document, as the case may be. Each of the Guarantors hereby agrees that this
Guaranty is an absolute, irrevocable and unconditional guaranty of payment and
is not a guaranty of collection.

﻿

Section 3.    Guaranty Unconditional. The obligations of each of the Guarantors
hereunder shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

﻿

(i)    any extension, renewal, settlement, indulgence, compromise, waiver or
release of or with respect to the Guaranteed Obligations or any part thereof or
any agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

﻿

(ii)    any modification or amendment of or supplement to the Credit Agreement,
any Hedging Agreement or any other Loan Document, including, without limitation,
any such amendment which may increase the amount of, or the interest rates
applicable to, any of the Guaranteed Obligations guaranteed hereby;

﻿

(iii)    any change in the corporate, partnership, limited liability company or
other existence, structure or ownership of the Foreign Parent Borrower or any
other guarantor of any of the Guaranteed Obligations, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Foreign
Parent Borrower or any





 

I-2-4

--------------------------------------------------------------------------------

 

 



other guarantor of the Guaranteed Obligations, or any of their respective assets
or any resulting release or discharge of any obligation of the Foreign Parent
Borrower or any other guarantor of any of the Guaranteed Obligations;

﻿

(iv)    the existence of any claim, setoff or other rights which the Guarantors
may have at any time against the Foreign Parent Borrower, any other guarantor of
any of the Guaranteed Obligations, the Administrative Agent, any Lender or any
other Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

﻿

(v)    the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the collateral, if any, securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against the Foreign Parent Borrower or any other guarantor of any
of the Guaranteed Obligations, for any reason related to the Credit Agreement,
any Hedging Agreement, any other Loan Document or any provision of applicable
law or regulation purporting to prohibit the payment by the Foreign Parent
Borrower or any other guarantor of the Guaranteed Obligations, of any of the
Guaranteed Obligations;

﻿

(vi)    the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

﻿

(vii)    the election by, or on behalf of, any one or more of the Lenders, in
any proceeding instituted under Title 11 of the United States Code (11 U.S.C.
101 et seq.) (the “Bankruptcy Code”), of the application of Section 1111(b)(2)
of the Bankruptcy Code;

﻿

(viii)    any borrowing or grant of a security interest by the Foreign Parent
Borrower as debtor-in-possession, under Section 364 of the Bankruptcy Code;

﻿

(ix)    the disallowance, under Section 502 of the Bankruptcy Code, of all or
any portion of the claims of the Lenders or the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;

﻿

(x)    the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof;

﻿

(xi)    any other act or omission to act or delay of any kind by the Foreign
Parent Borrower, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Section 3, constitute a
legal or equitable discharge of any Guarantor’s obligations hereunder; or





 

I-2-5

--------------------------------------------------------------------------------

 

 



(xii)    any release, surrender, compromise, settlement, waiver, subordination
or modification, with or without consideration, of any collateral securing the
Guaranteed Obligations or any part thereof, any other guaranties with respect to
the Guaranteed Obligations or any part thereof, or any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof,
or any nonperfection or invalidity of any direct or indirect security for the
Guaranteed Obligations.

﻿

Section 4.    Discharge Only Upon Payment In Full; Reinstatement In
Certain Circumstances. Each Guarantor’s obligations hereunder shall remain in
full force and effect  until all of the Guaranteed Obligations shall have been
paid in full in cash and the Revolving Loan Commitments and all Letters of
Credit issued under the Credit Agreement shall have terminated or expired.
Notwithstanding the foregoing, if a Guarantor no longer constitutes a
Significant Foreign Subsidiary, upon the Company’s written certification thereof
to the Agent, the Agent shall release such Person from the duties and
requirements of a Guarantor under this Guaranty; provided,  however, that such
Person shall remain liable for all Guaranteed Obligations which arose during the
period such Person constituted a Guarantor; provided,  further, that if such
Person subsequently constitutes a Significant Foreign Subsidiary, such Person
shall be required to execute and deliver a Supplement hereto. If at any time any
payment of the principal of or interest on any Advance or Reimbursement
Obligation or any other amount payable by the Foreign Parent Borrower or any
other party under the Credit Agreement, any Hedging Agreement or any other Loan
Document (including a payment exercised through a right of setoff) is rescinded
or is or must be otherwise restored or returned upon the insolvency, bankruptcy
or reorganization of the Foreign Parent Borrower or otherwise (including
pursuant to any settlement entered into by the Administrative Agent or any
Lender, in each case in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

﻿

Section 5.    General Waivers; Additional Waivers.

﻿

(A)    General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Foreign Parent Borrower, any other
guarantor of the Guaranteed Obligations, or any other Person.

﻿

(B)    Additional Waivers. Notwithstanding anything herein to the contrary, each
of the Guarantors hereby absolutely, unconditionally, knowingly, and expressly
waives:

﻿

(i)    any right it may have to revoke this Guaranty as to future indebtedness
or notice of acceptance hereof;

﻿

(ii)    (1) notice of acceptance hereof; (2) notice of any loans or other
financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (3) notice of the amount of
the Guaranteed Obligations, subject, however, to each Guarantor’s right to make
inquiry of the Administrative Agent and the Lenders to ascertain the amount of
the Guaranteed





 

I-2-6

--------------------------------------------------------------------------------

 

 



Obligations at any reasonable time; (4) notice of any adverse change in the
financial condition of the Foreign Parent Borrower or of any other fact that
might increase such Guarantor’s risk hereunder; (5) notice of presentment for
payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents; (6) notice of any Unmatured Default or Default; and (7) all
other notices (except if such notice is specifically required to be given to
such Guarantor hereunder or under the Loan Documents) and demands to which each
Guarantor might otherwise be entitled;

﻿

(iii)    its right, if any, to require the Administrative Agent and the Lenders
to institute suit against, or to exhaust any rights and remedies which the
Administrative Agent and the Lenders have or may have against, the other
Guarantors or any third party, or against any collateral provided by the other
Guarantors or any third party; and each Guarantor further waives any defense
arising by reason of any disability or other defense (other than the defense
that the Guaranteed Obligations shall have been fully and finally performed and
indefeasibly paid) of the other Guarantors or by reason of the cessation from
any cause whatsoever of the liability of the other Guarantors in respect
thereof;

﻿

(iv)    (a) any rights to assert against the Administrative Agent and the
Lenders any defense (legal or equitable), set-off, counterclaim, or claim which
such Guarantor may now or at any time hereafter have against the other
Guarantors or any other party liable to the Administrative Agent and the
Lenders; (b) any defense, set-off, counterclaim or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: the
impairment or suspension of the Administrative Agent’s and the Lenders’ rights
or remedies against the other Guarantors; the alteration by the Administrative
Agent and the Lenders of the Guaranteed Obligations; any discharge of the other
Guarantors’ obligations to the Administrative Agent and the Lenders by operation
of law as a result of the Administrative Agent’s and the Lenders’ intervention
or omission; or the acceptance by the Administrative Agent and the Lenders of
anything in partial satisfaction of the Guaranteed Obligations; and (d) the
benefit of any statute of limitations affecting such Guarantor's liability
hereunder or the enforcement thereof, and any act which shall defer or delay the
operation of any statute of limitations applicable to the Guaranteed Obligations
shall similarly operate to defer or delay the operation of such statute of
limitations applicable to such Guarantor's liability hereunder; and

﻿

(v)    any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Lenders; or (b) any election by the Administrative Agent and the Lenders under
Section 1111(b) of the Bankruptcy Code to limit the amount of, or any collateral
securing, its claim against the Guarantors.

﻿

Section 6.    Subrogation; Subordination of Intercompany Indebtedness.





 

I-2-7

--------------------------------------------------------------------------------

 

 



(a)    Subrogation. The Guarantors, until the payment in full of the Guaranteed
Obligations and the termination or expiration of the Revolving Loan Commitments
and all Letters of Credit issued under the Credit Agreement, (i) shall have no
right of subrogation with respect to such Guaranteed Obligations and (ii) waive
any right to enforce any remedy which the Lenders or the Administrative Agent
now have or may hereafter have against the Foreign Parent Borrower, any endorser
or any guarantor of all or any part of the Guaranteed Obligations or any other
Person, and the Guarantors waive any benefit of, and any right to participate
in, any security or collateral that may from time to time be given to the
Lenders and the Administrative Agent to secure the payment or performance of all
or any part of the Guaranteed Obligations or any other liability of the Foreign
Parent Borrower to the Lenders. Should any Guarantor have  the right,
notwithstanding the foregoing, to exercise its subrogation rights prior to the
payment in full of the Guaranteed Obligations and the termination or expiration
of the Revolving Loan Commitments and all Letters of Credit issued under the
Credit Agreement, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that such
Guarantor may have to the payment in full in cash of the Guaranteed Obligations
until the Guaranteed Obligations are paid in full in cash (other than contingent
indemnity obligations) and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the Lenders
and shall not limit or otherwise affect such Guarantor’s liability hereunder or
the enforceability of this Guaranty, and that the Administrative Agent, the
Lenders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 6(a).

﻿

(b)    Subordination of Intercompany Indebtedness. Each Guarantor agrees
that  any  and all claims of such Guarantor against the Foreign Parent Borrower
or any other Guarantor hereunder (each an “Obligor”) with respect to any
“Intercompany Indebtedness” (as hereinafter defined), with respect to any
endorser, obligor or any other guarantor of all or any part of the Guaranteed
Obligations, or against any of its properties shall be subordinate and subject
in right of payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided  that, and not in contravention of the foregoing, so long
as no Default has occurred and is continuing any Guarantor may make loans to and
receive payments in the ordinary course with respect to such Intercompany
Indebtedness from the Foreign Parent Borrower or any other Guarantor to the
extent permitted by the terms of this Guaranty and the other Loan Documents.
Notwithstanding any right of any Guarantor to ask, demand, sue for, take or
receive any payment from any Obligor, all rights, liens and security interests
of such Guarantor, whether now or hereafter arising and howsoever existing, in
any assets of any other Obligor shall be and are subordinated to any rights of
the Lenders and the Administrative Agent in those assets. No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied (in cash) and all Revolving Loan Commitments and
Letters of Credit issued under the Credit Agreement have terminated or expired.
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation,





 

I-2-8

--------------------------------------------------------------------------------

 

 



bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (excluding, for the avoidance of doubt, any mandatory statutory claims
of any Guarantor organized under German law for compensation of annual losses
under a control or profit and loss pooling agreement (Beherrschungs- oder
Gewinnabführungsvertrag)) (“Intercompany Indebtedness”) shall be paid or
delivered directly to the Administrative Agent for application on any of the
Guaranteed Obligations, due or to become due, until such Guaranteed Obligations
(other than contingent indemnity obligations) shall have first been fully paid
and satisfied (in cash). Should any payment, distribution, security or
instrument or proceeds thereof be received by the applicable Guarantor upon or
with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations (other than
contingent indemnity obligations) and the termination or expiration of all
Revolving Loan Commitments and Letters of Credit issued pursuant to the Credit
Agreement, such Guarantor shall receive and hold the same in trust, as trustee,
for the benefit of the Lenders and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Lenders, in precisely the form
received (except for the endorsement or assignment of the Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Guarantor
as the property of the Lenders. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all Revolving Loan Commitments and Letters of Credit issued under the Credit
Agreement have terminated or expired, no Guarantor will assign or transfer to
any Person (other than the Administrative Agent or another Obligor) any claim
any such Guarantor has or may have against any Obligor.

﻿

Section 7.    Contribution with Respect to Guaranteed Obligations.

﻿

(a)    To the extent that any Guarantor shall make a payment under this Guaranty
(a “Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guarantor Payment and the Guaranteed Obligations,
and the termination or expiration of all Revolving Loan Commitments and Letters
of Credit issued under the Credit Agreement, such Guarantor shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Guarantor for the amount of such excess, pro rata based upon their
respective Allocable Amounts in effect immediately prior to such Guarantor
Payment. Notwithstanding any other provision of this Guaranty, the amount





 

I-2-9

--------------------------------------------------------------------------------

 

 



guaranteed by each Guarantor hereunder shall be limited to the extent, if any,
required so that its obligations hereunder shall not be subject to avoidance
under Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law. In determining the limitations, if any, on the amount of any
guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of subrogation, indemnification
or contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

﻿

(b)    As of any date of determination, the “Allocable Amount” of any Guarantor
shall be equal to the excess of the fair saleable value of the property of such
Guarantor over the total liabilities of such Guarantor (including the maximum
amount reasonably expected to become due in respect of contingent liabilities,
calculated, without duplication, assuming each other guarantor that is also
liable for such contingent liability pays its ratable share thereof), giving
effect to all payments made by other Guarantors as of such date in a manner to
maximize the amount of such contributions.

﻿

(c)    This Section 7 is intended only to define the relative rights of the
Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors, jointly and severally, to pay any
amounts as and when the same shall become due and payable in accordance with the
terms of this Guaranty.

﻿

(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

﻿

(e)    The rights of the indemnifying Guarantors against other Guarantors under
this Section 7 shall be exercisable upon the full and indefeasible payment of
the Guaranteed Obligations in cash and the termination or expiry of the
Revolving Loan Commitments and all Letters of Credit issued under the Credit
Agreement.

﻿

Section 8.    Stay of Acceleration. If acceleration of the
time  for  payment  of  any amount payable by the Foreign Parent Borrower under
the Credit Agreement, any Hedging Agreement or any other Loan Document is stayed
upon the insolvency, bankruptcy or reorganization of the Foreign Parent
Borrower, the Company or any of its Affiliates, all such amounts otherwise
subject to acceleration under the terms of the Credit Agreement, any Hedging
Agreement or any other Loan Document shall nonetheless be payable by each of the
Guarantors hereunder forthwith on demand by the Administrative Agent.

﻿

Section 9.    Limitation on Enforcement.1 

[__________]

﻿

﻿

_____________________________

1  Additional provisions relating to certain jurisdictions to be determined

 





 

I-2-10

--------------------------------------------------------------------------------

 

 



Section 10.    , requests and other communications to any party hereunder shall
be given in the manner prescribed in Article XIV of the Credit Agreement, with
respect to the Administrative Agent at its notice address therein and with
respect to any Guarantor at the address set forth below or such other address or
telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such Article
XIV.

﻿

Notice Address for Guarantors:

﻿

c/o Woodward, Inc.

1081 Woodward Way

Ft. Collins, CO 80524

Attn:    Donald J. Guzzardo

             Vice President, Investor Relations and

Phone: (970) 498-3580

﻿

Section 11.    No Waivers. No failure or delay by the Administrative Agent
or  any Lender in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The rights and remedies provided in this Guaranty,
the Credit Agreement, any Hedging Agreement and the other Loan Documents shall
be cumulative and not exclusive of any rights or remedies provided by law.

﻿

Section 12.    Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the Lenders and their respective successors and
permitted assigns, provided, that no Guarantor shall have any right to assign
its rights or obligations hereunder without the consent of all of the Lenders,
and any such assignment in violation of this Section 12 shall be null and void;
and in the event of an assignment of any amounts payable under the Credit
Agreement, any Hedging Agreement or the other Loan Documents in accordance with
the respective terms thereof, the rights hereunder, to the extent applicable to
the indebtedness so assigned, may be transferred with such indebtedness. This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

﻿

Section 13.    Changes in Writing. Other than in connection with the addition of
additional Significant Foreign Subsidiaries, which shall become parties hereto
by executing a Supplement hereto in the form attached as Annex I, or the release
of a Guarantor from its duties and obligations under this Guaranty as described
in Section 4 upon such Guarantor’s failure to constitute a Significant Foreign
Subsidiary, which release need be signed only by such Guarantor and the
Administrative Agent, this Guaranty and any provision hereof may be changed,
waived, discharged or terminated only in a writing signed by each of the
Guarantors and the Administrative Agent with the consent of the Required Lenders
under the Credit Agreement (or all of the Lenders if required pursuant to the
terms of Section 9.3 of the Credit Agreement).





 

I-2-11

--------------------------------------------------------------------------------

 

 



Section 14.    GOVERNING LAW. ANY DISPUTE BETWEEN ANY GUARANTOR AND THE
ADMINISTRATIVE AGENT OR ANY LENDER ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG SUCH GUARANTOR, THE
ADMINISTRATIVE AGENT AND THE LENDERS IN CONNECTION WITH THIS GUARANTY OR ANY OF
THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK.

﻿

Section 15.    CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.

﻿

(A)    EXCLUSIVE JURISDICTION. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, AND EACH GUARANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN  RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT
OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT
SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK CITY, NEW YORK.

﻿

(B)    SERVICE OF PROCESS. EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY WRITS, PROCESS
OR SUMMONSES IN ANY SUIT, ACTION OR PROCEEDING BY THE MAILING THEREOF BY THE
ADMINISTRATIVE AGENT OR ANY LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH GUARANTOR ADDRESSED AS PROVIDED HEREIN. NOTHING HEREIN SHALL IN
ANY WAY BE DEEMED TO LIMIT THE ABILITY OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

﻿

(C)    WAIVER OF JURY TRIAL. EACH GUARANTOR AND THE ADMINISTRATIVE AGENT, FOR
ITSELF AND FOR THE LENDERS,





 

I-2-12

--------------------------------------------------------------------------------

 

 



IRREVOCABLY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF,
CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH.
EACH GUARANTOR AND THE ADMINISTRATIVE AGENT, FOR ITSELF AND FOR THE LENDERS,
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY GUARANTOR, THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS GUARANTY WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF SUCH PARTIES
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

﻿

(D)    ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY
HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF
THIS SECTION 15, WITH ITS COUNSEL.

﻿

Section 16.    No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty. In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

﻿

Section 17.    Expenses of Enforcement, Etc. Subject to the terms of the Credit
Agreement, after the occurrence of a Default under the Credit Agreement, the
Lenders shall have the right at any time to direct the Administrative Agent to
commence enforcement proceedings with respect to the Guaranteed Obligations. The
Guarantors agree to reimburse the Administrative Agent and the Lenders for any
costs and out-of-pocket expenses (including reasonable attorneys’ fees and time
charges of attorneys for the Administrative Agent and the Lenders), paid or
incurred by the Administrative Agent or any Lender in connection with the
collection and enforcement of amounts due under the Loan Documents, including
without limitation this Guaranty. The Administrative Agent agrees to distribute
payments received from any of the Guarantors hereunder to the Lenders on a pro
rata basis for application in accordance with the terms of the Credit Agreement.

﻿

Section 18.    Setoff.  At any time after all or any part of the Guaranteed
Obligations  have become due and payable (by acceleration or otherwise), each
Lender and the Administrative Agent may, without notice to any Guarantor and
regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
Lender or the Administrative Agent to any Guarantor, and (ii) any moneys,
credits or other property belonging to any Guarantor, at any time held by or
coming into the possession of such Lender or the Administrative Agent or any of
their respective affiliates.





 

I-2-13

--------------------------------------------------------------------------------

 

 



Section 19.    Financial Information. Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of the
Foreign Parent Borrower, the other Guarantors and any and all endorsers and/or
other guarantors of all or any part of the Guaranteed Obligations, and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations, or any part thereof, that diligent inquiry would reveal, and each
Guarantor hereby agrees that none of the Lenders or the Administrative Agent
shall have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances. In the event any Lender or
the Administrative Agent, in its sole discretion, undertakes at any time or from
time to time to provide any such information to a Guarantor, such Lender or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Lender or the Administrative Agent, pursuant to accepted
or reasonable commercial finance or banking practices, wishes to maintain
confidential, (iii) to make any other or future disclosures of such information
or any other information to such Guarantor or (iv) to provide any such
information to any other Guarantor.

﻿

Section 20.    Severability. Wherever possible, each provision of this Guaranty
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

﻿

Section 21.    Merger. This Guaranty represents the final agreement of each of
the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any Lender or the Administrative
Agent.

﻿

Section 22.    Headings. Section headings in this Guaranty are for convenience
of reference only and shall not govern the interpretation of any provision of
this Guaranty.

﻿

Section 23.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of
Hedging Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 23 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
23 or otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 23 shall
remain in full force and effect until the termination of this Guaranty with
respect to such Guarantor in accordance with Section 4. Each Qualified ECP
Guarantor intends that this Section 23 constitute, and this Section 23 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

﻿

For purposes of this Section 23, “Qualified ECP Guarantor” means, in respect of
any Hedging Obligation, each Guarantor that has total assets exceeding
$10,000,000 at the time the





 

I-2-14

--------------------------------------------------------------------------------

 

 



relevant guaranty or grant of the relevant security interest becomes or would
become effective with respect to such Hedging Obligation or such other Person as
constitutes an ECP and can cause another Person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

﻿

The remainder of this page is intentionally blank.





 

I-2-15

--------------------------------------------------------------------------------

 

 



﻿

IN WITNESS WHEREOF, the Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

﻿

﻿

﻿

 

 

﻿

[              ],

﻿

as the Initial Guarantor

﻿

 

 

﻿

By:

 

﻿

 

 

﻿

 

Name:

﻿

 

Title:

﻿





 

I-2-16

--------------------------------------------------------------------------------

 

 



Acknowledged this ____ day of _____________, 20__

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

﻿

﻿

﻿

 

By:

 

﻿

Name:

﻿

Title:

﻿





 

I-2-17

--------------------------------------------------------------------------------

 

 



ANNEX I TO GUARANTY

﻿

Reference is hereby made to the Foreign Subsidiary Guaranty (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), dated as of [ ], 20[ ], made by [ ], a [ ] (the “Initial
Guarantor”,  and  together  with  any additional Significant Foreign
Subsidiaries which become parties to the Guaranty by executing a Supplement
thereto substantially similar in form and substance hereto, the “Guarantors”),
in favor of the Administrative Agent, for the ratable benefit of the Lenders
under the Credit Agreement. Each capitalized term used herein and not defined
herein shall have the meaning given to it in the Guaranty. By its execution
below, the undersigned, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company], agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 1 of the Guaranty are true and correct in all respects as
of the date hereof.

﻿

IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this ____ day of ________________, _____.

﻿

[NAME OF NEW GUARANTOR]

﻿

﻿

﻿

 

By:

 

﻿

Title:

﻿

﻿

﻿

 

 

I-2-18

--------------------------------------------------------------------------------

 

 

EXHIBIT J

TO

CREDIT AGREEMENT

﻿

﻿

Form of Revolving Loan Note

[______], 20__

[APPLICABLE BORROWER], a [____________________] (the "Borrower"), promises to
pay to __________________ (the "Lender") the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to Article II
of the below-described Credit Agreement.  Such payments shall be made in
immediately available funds on the dates and at the offices of the
Administrative Agent (as defined below) specified in the Credit Agreement,
together with interest on the unpaid principal amount hereof at the rates and on
the dates determined in accordance with the Credit Agreement.  The Borrower
shall pay the principal of and accrued and unpaid interest on the Revolving
Loans in full on the Termination Date and as otherwise set forth in the Credit
Agreement.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or otherwise record in accordance with its usual practice, the date and
amount of each Revolving Loan and the date and amount of each principal payment
hereunder.

This Note is one of the promissory notes issued pursuant to, and is entitled to
the benefits of, the Amended and Restated Credit Agreement, dated as of June 19,
2019, by and among Woodward, Inc., the Foreign Subsidiary Borrowers from time to
time parties thereto, the institutions from time to time parties thereto as
Lenders (the “Lenders”) and Wells Fargo Bank, National Association, as
“Administrative Agent” (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), to which
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated.  Each capitalized term used herein and
not defined herein shall have the meaning ascribed thereto in the Credit
Agreement.  The Credit Agreement, among other things, provides for the making of
Revolving Loans by the Lender to the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding such Lender's Revolving Loan
Commitment.

The Borrower hereby waives presentment, demand, protest and notice of any
kind.  No failure to exercise, and no delay in exercising, any rights hereunder
on the part of the holder hereof shall operate as a waiver of such rights.





 

J-1

--------------------------------------------------------------------------------

 

 



This Note shall be governed by, and construed in accordance with, the internal
laws of the State of New York, but giving effect to applicable federal laws.

﻿

﻿

﻿

 

 

﻿

[APPLICABLE BORROWER]

 

 

 

 

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿

﻿





 

J-2

--------------------------------------------------------------------------------

 

 



Revolving Loan and Principal Payment Schedule

to

Revolving Loan Note

﻿

﻿

﻿

 

 

 

 

Date

Principal
Amount of
Revolving Loan

Maturity
of Interest
Period

Principal
Amount Paid

Unpaid
Balance

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

 

 

 

 

﻿

﻿

﻿

 

 

J-3

--------------------------------------------------------------------------------

 

 

EXHIBIT K

TO

CREDIT AGREEMENT

﻿

﻿

﻿

Intercreditor Agreement

﻿

Attached

﻿

﻿

﻿





 

K-1

--------------------------------------------------------------------------------

 

 



SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT

﻿

This SECOND AMENDED AND RESTATED INTERCREDITOR AGREEMENT, dated as of July 10,
2013 (as amended, modified, supplemented and/or restated from time to time, this
“Agreement”), is entered into by and among Wells Fargo Bank, National
Association, as administrative agent (the “Revolving Agent”) for the “Lenders”
under the Revolving Credit Agreement (as defined below) listed on Annex I
attached hereto and their successors and assigns (the “Revolving Banks”), the
holders of the 2008 Notes (as defined below) listed on Annex II attached hereto
and their successors and assigns (the “2008 Noteholders”), the holders of the
2009 Notes (as defined below) listed on Annex III attached hereto and their
successors and assigns (the “2009 Noteholders”), and each other New Creditor (as
defined in Section 16 hereof) that from time to time becomes a party hereto
(such New Creditors, together with the Revolving Agent, the Revolving Banks, the
2008 Noteholders and the 2009 Noteholders, the “Lenders”, and each individually
a “Lender”).

﻿

RECITALS:

﻿

WHEREAS, Woodward, Inc., a Delaware corporation (as successor to Woodward
Governor Company; herein called the “Company”), the Revolving Banks and the
Revolving Agent have entered into a Credit Agreement, dated as of July 10, 2013
(as amended, modified, supplemented and/or restated from time to time, the
“Revolving Credit Agreement”), pursuant to which, among other things, the
Revolving Banks agree to make certain advances to the Company (the “Revolving
Loans”) and to issue letters of credit for the account of the Company;

﻿

WHEREAS, the 2008 Noteholders are the holders of the Company’s Series B Senior
Notes, due 2013, Series C Senior Notes due 2015 and Series D Senior Notes due
2018 (as amended, modified, supplemented and/or restated from time to time, the
“2008 Notes”), issued in initial aggregate principal amounts of $100,000,000,
$50,000,000 and $100,000,000, respectively, pursuant to a Note Purchase
Agreement, dated as of October 1, 2008 (as amended, modified, supplemented
and/or restated from time to time, the “2008 Note Agreement”), between the
Company and the 2008 Noteholders;

﻿

WHEREAS, the 2009 Noteholders are the holders of the Company’s Series E Senior
Notes, due 2016 and Series F Senior Notes due 2019 (as amended, modified,
supplemented and/or restated from time to time, the “2009 Notes”), issued in
initial aggregate principal amounts of $57,000,000 and $43,000,000,
respectively, pursuant to a Note Purchase Agreement, dated April 3, 2009 (as
amended, modified, supplemented and/or restated from time to time, the “2009
Note Agreement”), between the Company and the 2009 Noteholders;

﻿

WHEREAS, the subsidiaries of the Company listed on Annex V attached hereto (such
subsidiaries, together with such other subsidiaries of the Company that from
time to time may become parties to the below-defined Guarantees, the
“Guarantors”) have guaranteed, pursuant to various guaranty agreements and
documents (each as amended, restated, supplemented or otherwise modified from
time to time a “Guaranty”, and collectively the “Guarantees”), the repayment of
obligations owing under or in connection with the Revolving Credit Agreement,
the 2008 Note Agreement and the 2009 Note Agreement respectively (the Revolving
Credit Agreement, the 2008 Note Agreement and the 2009 Note Agreement, together

﻿

﻿





 

K-2

--------------------------------------------------------------------------------

 

 



with any other New Creditor Agreement (as defined in Section 16 hereof), the
“Financing Agreements”);

﻿

WHEREAS, the Company, the 2008 Noteholders and the 2009 Noteholders are party to
that certain Amended and Restated Intercreditor Agreement, dated as of October
1, 2008 (as amended or modified prior to the date hereof, the “Existing
Agreement”);

﻿

WHEREAS, the parties hereto wish to amend and restate the Existing Agreement to,
among other things, acknowledge that certain prior parties thereto are no longer
party to the Existing Agreement, and the other Lenders party hereto wish to
become subject to the requirements hereof;

﻿

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Revolving Agent, on behalf of the Revolving Banks, the
2008 Noteholders, the 2009 Noteholders and the New Creditors that from time to
time become parties hereto hereby agree as follows:

﻿

1.    Sharing of Receipts. (a) If any “Sharing Event” (as defined below) has
occurred, any amounts received, directly or indirectly, by any Lender from any
Guarantor with respect to any “Obligations” (as defined below), including,
without limitation, from any setoff of any deposits of any Guarantor or other
indebtedness of such Lender held by or owing to any Guarantor and any amounts
received by any Lender under or in connection with any Guaranty (in each case,
less all reasonable costs incurred in connection with the collection of such
amounts) shall be distributed as provided in subsection (b) of this Section 1.

﻿

“Sharing Event” shall mean (i) for the Revolving Loans to become or be declared
immediately due and payable pursuant to Section 9.1 of the Revolving Credit
Agreement, (ii) for the 2008 Notes to become or be declared immediately due and
payable pursuant to Section 12.1 of the 2008 Note Agreement, (iii) for the 2009
Notes to become or be declared immediately due and payable pursuant to Section
12.1 of the 2009 Note Agreement, (iv) for the entire outstanding principal,
interest and other obligations to become or be declared immediately due and
payable and the commitments to extend credit thereunder, if any, terminated upon
or as a result of any default, event of default or other similar event pursuant
to the terms of any New Creditor Agreement, (vi) for the Company to default in
the payment of the principal of, interest on or premium with respect to the
Revolving Loans, “Reimbursement Obligations” (as defined in the Revolving Credit
Agreement) with respect to letters of credit issued thereunder, the 2008 Notes,
the 2009 Notes or any loan, letter of credit obligation or other obligation
under any New Creditor Agreement when such payment is due, which payment default
continues for at least 15 days, in which event the “Sharing Event” shall be
deemed to have occurred on the date such payment default first occurred, (vii)
for any Lender to setoff any deposits of any Guarantor or other indebtedness of
such Lender or any other Lender held by or owing to any Guarantor or exercise or
seek enforcement of any right or remedy for payment under any Guaranty made in
its favor, or (viii) the commencement by, against or with respect to the Company
or any Guarantor of any proceeding under any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law or for the appointment of a receiver for the Company
or any Guarantor or any of its assets;





 

K-3

--------------------------------------------------------------------------------

 

 



provided that the voluntary liquidation of any Guarantor into the Company or
another Subsidiary of the Company shall not be a “Sharing Event.”

﻿

(b)    The amounts referred to in subsection (a) of this Section 1 (the “Shared
Amounts”) shall be distributed to the Lenders pro rata in proportion to the
respective amounts owed by the Company to such Lenders under their respective
Financing Agreements and Guarantees (the “Obligations”) at the time of such
distribution, including, without limitation, (1) the outstanding principal
amount of, accrued and unpaid interest on, and any unpaid “Make- Whole Amount”
(as defined in the 2008 Note Agreement and the 2009 Note Agreement,
respectively) or other make-whole payment, breakage or prepayment
indemnification due with respect to the Revolving Loans, 2008 Notes, 2009 Notes,
and obligations owing to New Creditors, (2) any unpaid reimbursement obligations
with respect to any letters of credit issued under any Financing Agreement, (3)
any undrawn amounts of any outstanding letters of credit issued under any
Financing Agreement, and (4) any other unpaid amounts (including amounts in
respect of fees, expenses, indemnification and reimbursement) due from the
Company under any Financing Agreement (and, for this purpose, the undrawn
amounts of any outstanding letters of credit issued under the Financing
Agreements shall be considered to have been reduced to the extent of any amount
then on deposit with the applicable Lender as provided in subsection (c) of this
Section 1). Any distribution pursuant to this subsection (b) shall be made as
soon as reasonably practicable after receipt by the applicable Lender of amounts
subject to this Section 1.

﻿

(c)    Any distribution pursuant to subsection (b) above with respect to the
undrawn amount of any outstanding letter of credit shall be paid to the
applicable Lender that issued such letter of credit (or its designee) to be held
as collateral in respect of obligations owing thereunder and disposed of as
provided in this subsection (c). With respect to the Revolving Credit Agreement,
such payments shall be made to the Revolving Agent. On each date on which a
payment is made to a beneficiary pursuant to a draw on a letter of credit, the
applicable Lender that issued such letter of credit (or its designee) shall
distribute to the other Lenders subject to the Financing Agreement under which
such letter of credit was issued from the amounts held pursuant to this
subsection (c) for application to the payment of the reimbursement obligation
due to such Lenders with respect to such draw an amount equal to the product of
(1) the total amount then held pursuant to this subsection (c), and (2) a
fraction, the numerator of which is the amount of such draw and the denominator
of which is the aggregate undrawn amount of all outstanding letters of credit
issued under the applicable Financing Agreement immediately prior to such draw.
On each date on which a reduction in the undrawn amount of any
outstanding  letter of credit occurs under a Financing Agreement other than on
account of a payment made to a beneficiary pursuant to a draw on such letter of
credit, the applicable Lender shall distribute from the amounts held pursuant to
this subsection (c) an amount equal to the product of (1) the total amount then
held pursuant to this subsection (c) in respect of letters of credit issued
under such Financing Agreement and (2) a fraction the numerator of which is the
amount of such reduction and the denominator of which is the aggregate undrawn
amount of all outstanding letters of credit issued under such Financing
Agreement immediately prior to such reduction, which amount shall be distributed
as provided in subsection (b) above. At such time as no letters of credit are
outstanding under any Financing Agreements, any remaining amount held pursuant
to this subsection (c), after the distribution therefrom as provided above,
shall be distributed as provided in subsection (b) above.





 

K-4

--------------------------------------------------------------------------------

 

 



(d)    The distribution provisions of this Section 1 are for the purpose of
determining the relative amounts of any Shared Amounts to be distributed to the
Lenders and not for the purpose of creating an agreement among the parties as to
the manner in which any Shared Amounts are actually to be applied to pay the
Obligations which are owed to each Lender. As among the Lenders, each Lender
shall be free, each in its own discretion, to apply any amounts distributed to
it pursuant to subsection (b) hereof to the Obligations owed to it in such order
as it may determine. Notwithstanding the foregoing, (1) for all purposes of this
Agreement, the Obligations shall be deemed paid to the same extent that payments
are distributed with respect thereto pursuant to subsection (b) hereof
notwithstanding the actual application thereof, and (2) as between the Company
and the Guarantors, on one hand, and the Lenders, on the other hand, no portion
of any Shared Amount received by any Lender and distributed to any other Lender
pursuant to subsection (b) hereof shall discharge the Obligations of such other
Lender to which such Shared Amount was distributed.

﻿

(e)    Any Lender distributing any Shared Amount to the other Lenders pursuant
to subsection (b) of this Section 1 shall be subrogated to the rights of such
other Lenders with respect to the Obligations with respect to which such Shared
Amount was distributed, including, without limitation, the rights with respect
to the applicable Guaranty relating to such Obligations.

﻿

2.    Notices of Certain Events. Each Lender agrees to use its best efforts to
give to each other Lender (a) copies of any notice of the occurrence or
existence of any default, event of default, or event of termination sent to the
Company or any Guarantor, simultaneously with the sending of such notice to the
Company or any Guarantor, (b) notice of any acceleration of the obligations
owing to such Lender under its Financing Agreement promptly upon such
acceleration or notice of any termination by such Lender of any commitment to
extend credit to the Company or a Guarantor under its Financing Agreement, and
(c) notice of any receipt of amounts from any setoff or receipt of amounts
remitted under any Guaranty, promptly upon such receipt, but the failure to give
any of the foregoing notices shall not affect the validity of such notice of
default or such acceleration or create a cause of action against or cause a
forfeiture of any rights of the party failing to give such notice or create any
claim or right on behalf of any third party, but any amounts received from a
Guarantor referred to in subsection (b) hereof shall be subject to the terms of
this Agreement. It is acknowledged and agreed that any notice delivered to the
Revolving Agent shall be deemed delivered to all Revolving Banks.

﻿

3.    Relation of Lenders; Independent Action. This Agreement is entered into
solely for the purposes set forth herein, and no party hereto assumes any
responsibility to any other party hereto to disclose to such other party any
information known to such party regarding the financial condition of the Company
or any Guarantor or any other circumstances bearing upon the risk of nonpayment
of the Obligations. Nothing contained in this Agreement (a) shall obligate any
Lender to resort to any setoff, application of deposit balance or other means of
payment under any Guaranty or avail itself of any recourse by resort to any
property of the Company or any Guarantor, the taking of any such action to
remain within the absolute discretion of such Lender under its Financing
Agreements; (b) shall prohibit any Lender from accelerating the maturity of, or
demanding payment from a Guarantor on, any Obligation of the Company to such
party or from instituting legal action against the Company or any Guarantor to
obtain a judgment or other legal process in respect of such Obligations, but any
amounts received





 

K-5

--------------------------------------------------------------------------------

 

 



from a Guarantor in connection with any such action shall be subject to the
terms of this Agreement; or (c) shall limit or modify in any way any of the
Obligations of the Company or any Guarantor to any Lender or any of the rights
of the Company or any Guarantor under the applicable Financing Agreement.

﻿

4.    Accounting; Invalidated Payments. (a) Each Lender severally agrees to
render an accounting to any other party to this Agreement of the outstanding
amounts of the Obligations, receipts of payments from the Company and the
Guarantors and of other items relevant to the provisions of this Agreement upon
the reasonable request from such other party as soon as reasonably practicable
after such request.

﻿

(b)    To the extent any Shared Amount received by any Lender which was
distributed to the other Lenders pursuant to Section 1(b) hereof is subsequently
invalidated, declared fraudulent or preferential, set aside or required to be
paid to a trustee, receiver, or any other party under any bankruptcy act, state
or federal law, common law or equitable cause, then each such other Lender shall
repay to the distributing Lender, at such time as the distributing Lender is
required to return or repay such Shared Amount, the portion of the Shared Amount
so distributed to it. To the extent any Shared Amount is so returned or repaid,
the Obligations with respect to which such Shared Amount was distributed or
applied shall thereupon be reinstated for all purposes of this Agreement.

﻿

5.    Continuing Agreement. This Agreement shall in all respects be a
continuing, absolute, unconditional and irrevocable agreement, and shall remain
in full force and effect until all Obligations shall have been satisfied in full
and all obligations of all Lenders to the other Lenders hereunder shall have
been satisfied in full. Without limiting the generality of the foregoing, this
Agreement shall survive the commencement of any bankruptcy, reorganization,
compromise, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar proceeding involving the Company or any Guarantor. Each
Lender agrees that this Agreement shall continue to be effective or be
reinstated, as the case may be, if at any time any payment (in whole or in part)
of any of the obligations of the Company or any Guarantor is rescinded or must
otherwise be restored by any Lender, upon the insolvency, bankruptcy or
reorganization of the Company or any Guarantor or otherwise, as though such
payment had not been made.

﻿

6.    Representations and Warranties. Each of the Revolving Agent, the 2008
Noteholders, the 2009 Noteholders and each New Creditor which from time to time
becomes a party hereto, severally represents and warrants to each other party
hereto that it has full power, and has taken all action necessary, to execute
and deliver this Agreement and to fulfill its obligations hereunder, and that no
governmental or other authorizations are required in connection herewith, and
that this Agreement constitutes its legal, valid and binding obligation,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency, reorganization, moratorium, regulatory and similar laws of general
application and by general principles of equity. Each of the Revolving Agent and
each New Creditor which from time to time becomes a party hereto as an agent on
behalf of other New Creditors, severally represents and warrants to each other
party hereto that it has been duly authorized to enter into this Agreement by
each lender or New Creditor on whose behalf it acts as agent.





 

K-6

--------------------------------------------------------------------------------

 

 



7.    Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of and be enforceable by, the Lenders and each of their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing sentence, if any Lender assigns or otherwise transfers (in whole or in
part) to any other person or entity the Obligations to such Lender under the
applicable Financing Agreement, such other person or entity shall thereupon
become vested with all rights and benefits, and become subject to all the
obligations, in respect thereof granted to or imposed upon such Lender under
this Agreement.

﻿

8.    No Reliance by Company. Except as set forth in Section 16, neither the
Company nor any of its Subsidiaries shall have any rights or obligations under
this Agreement or be entitled, in any manner whatsoever, to rely upon or
enforce, or to raise as a defense, the provisions of this Agreement or the
failure of any Lender to comply with such provisions.

﻿

9.    Other Proceedings. Nothing contained herein shall limit or restrict the
independent right of any Lender to initiate an action or actions in any
bankruptcy, reorganization, compromise, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar proceeding in its individual
capacity and to appear or to be heard on any matter before the bankruptcy or
other applicable court in any such proceeding, including, without limitation,
with respect to any questions concerning the post-petition usage of collateral
and post-petition financing arrangement; provided that no Lender shall contest
the validity or enforceability of, or seek to avoid, have declared fraudulent or
have set aside, any of the Obligations.

﻿

10.    Amendments and Waivers. No amendment to or waiver of any provision of
this Agreement, nor consent to any departure by any Lender herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Revolving Agent, on behalf of the Revolving Banks, the “Required Holders” as
defined in the 2008 Note Agreement, the “Required Holders” as defined in the
2009 Note Agreement, and the requisite number of New Creditors required to
approve such an amendment under each New Creditor Agreement, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. Except as set forth in Section 16, no consent
of the Company or any Guarantor shall be required for any such amendment, waiver
or departure unless it relates to a provision of this Agreement expressly
binding upon the Company or any Guarantor. Upon the termination of any Lender’s
commitment to extend credit to the Company, if any, and the payment in full, in
cash, of all obligations and liabilities of the Company to such Lender, the
rights and obligations of such Lender under this agreement (including any right
to consent to an amendment hereto as described in this Section 10) shall
terminate in full.

﻿

11.    Notices. All notices and other communications provided to any party under
this Agreement shall be in writing or by facsimile and addressed, delivered or
transmitted to such party at its address or facsimile number set forth (a) in
the case of the Revolving Agent and each of the Revolving Banks, on Annex I
hereto, (b) in the case of each 2008 Noteholder, on Annex II hereto, (c) in the
case of each 2009 Noteholder, on Annex III hereto, (d) in the case of each New
Creditor, in the Joinder Agreement delivered by such New Creditor pursuant to
Section 16 hereof, or (e) in any case, at such other address or facsimile number
as may be designated by such party in a notice to the other parties hereto. Any
notice, if mailed and properly addressed with postage prepaid or if properly
addressed and sent by prepaid courier service, shall be deemed given when
received; and notice, if transmitted by facsimile, shall be





 

K-7

--------------------------------------------------------------------------------

 

 



deemed given when transmitted if actually received, and the burden of proving
receipt shall be on the transmitting party.

﻿

12.    No Waiver. No failure or delay on the part of any Lender in
exercising  any power or right under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.

﻿

13.    Severability. Whenever possible each provision of this Agreement
shall  be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

﻿

14.    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

﻿

15.    GOVERNING LAW. THIS AGREEMENT (INCLUDING ANY JOINDER AGREEMENT ENTERED
INTO PURSUANT TO SECTION 16 HEREOF) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS. THIS AGREEMENT CONSTITUTES THE ENTIRE
UNDERSTANDING BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDES ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT
THERETO.

﻿

16.    Joinder of New Creditors. Any entity (each, a “New Creditor”) that
extends credit to the Company or any Subsidiary pursuant to a senior
(unsubordinated) credit, loan or borrowing facility or senior (unsubordinated)
note purchase agreement providing for the incurrence of indebtedness in a
principal amount equal to or greater than $25,000,000 (the agreements, documents
and instruments evidencing such facility or note purchase agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
the “New Creditor Agreements”, and each a “New Creditor Agreement”) may become a
Lender under this Agreement by executing and delivering to the Company, the
Revolving Agent, each 2008 Noteholder, each 2009 Noteholder and the requisite
party or parties under any other applicable Financing Agreements, a Joinder
Agreement in the form of Exhibit A attached hereto, appropriately completed,
which Joinder Agreement shall become effective when such Joinder Agreement is
executed by the Company; provided,  however, that if any default, event of
default or event of termination has occurred and is continuing under any of the
Revolving Credit Agreement, the 2008 Note Agreement, the 2009 Note Agreement or
any other applicable Financing Agreement, then the consent of the Revolving
Agent on behalf of the Revolving Banks, the “Required Holders” under the 2008
Note Agreement, the “Required Holders” under the 2009 Note Agreement and the
requisite number of New Creditors required to approve the





 

K-8

--------------------------------------------------------------------------------

 

 



addition of any other New Creditor under the applicable Financing Agreements
shall also be required. Any assignee or transferee of a Lender’s interests under
its Financing Agreement shall not be required to execute and deliver a Joinder
Agreement so long as (x) the Lender assigning such interests was bound by this
Agreement from the date of this Agreement or the date such holder became subject
to this Agreement pursuant to a Joinder Agreement through the date of the
applicable assignment, and (y) the document evidencing the assignment of such
interests includes an agreement by such assignee or transferee to be bound by
the terms and conditions of this Agreement. The amendment procedures set forth
in this Section 16 may not be amended without the prior written consent of the
Company.

﻿

17.    Counterparts. This Agreement may be separately executed and delivered in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to constitute one and
the same Agreement. Facsimile transmission of the signature of any party hereto
shall be effective as an original signature.

﻿

18.    Headings. Section headings used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

﻿

19.    Amendment and Restatement. This Agreement amends and restates the
Existing Agreement in its entirety, the terms and provisions of the Existing
Agreement shall be and hereby are amended, superseded and restated in their
entirety by the terms and provisions of this Agreement , and all obligations
currently outstanding under the Existing Agreement shall continue as obligations
under this Agreement.

﻿

The remainder of this page is intentionally blank.

﻿

﻿

﻿

 

 

K-9

--------------------------------------------------------------------------------

 

 

EXHIBIT L
TO
CREDIT AGREEMENT

FORM OF DESIGNATION AGREEMENT

﻿

Dated ____________, 20__

﻿

Reference is made to the Amended and Restated Credit Agreement, dated as of June
19, 2019 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Woodward, Inc., a Delaware corporation (the
“Company”), the Foreign Subsidiary Borrowers from time to time parties thereto,
the financial institutions from time to time parties thereto as Lenders (the
“Lenders”) and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”).  Terms defined in the Credit Agreement are used
herein as therein defined.

_________ (the “Designating Lender”), ____________ (the “Designated Lender”),
the Company and the Foreign Subsidiary Borrowers agree as follows:

﻿

1.    The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.

2.    The Designating Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Company or any
Foreign Subsidiary Borrower or the performance or observance by the Company or
any Foreign Subsidiary Borrower of any of its obligations under the Credit
Agreement or any other instrument or document furnished pursuant thereto.

3.    The Designated Lender (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Articles VI and VII thereof and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Designation Agreement; (ii) agrees that it will, independently and
without reliance upon the Administrative Agent, the Designating Lender or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action it may be permitted to take under the Credit Agreement;
(iii) confirms that it is an Eligible Designee; (iv) appoints and authorizes the
Designating Lender as its administrative agent and attorney-in-fact and grants
the Designating Lender an irrevocable power of attorney to receive payments made
for the benefit of the Designated Lender under the Credit Agreement and to
deliver and receive all communications and notices under the Credit Agreement,
if any, that the Designated Lender is obligated to deliver or has the right to
receive thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 13.4 thereof); and (vi) acknowledges that the Designating Lender retains
the sole right and responsibility to vote under the Credit Agreement, including,
without limitation, the right to approve any





 

L-1

--------------------------------------------------------------------------------

 

 



amendment, modification or waiver of any provision of the Credit Agreement, and
agrees that the Designated Lender shall be bound by all such votes, approvals,
amendments, modifications and waivers and all other agreements of the
Designating Lender pursuant to or in connection with the Credit Agreement.

4.    Following the execution of this Designation Agreement by the Designating
Lender, the Designated Lender, the Company and the Foreign Subsidiary Borrowers,
it will be delivered to the Administrative Agent for acceptance and recording by
the Administrative Agent.  The effective date of this Designation Agreement
shall be the date of acceptance thereof by the Administrative Agent, unless
otherwise specified on the signature page hereto (the “Effective Date”).

5.    Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date (a) the Designated Lender shall have the right to make Loans as a
Lender pursuant to Article II of the Credit Agreement and the rights of a Lender
related thereto and (b) the making of any such Loans by the Designated Lender
shall satisfy the obligations of the Designating Lender under the Credit
Agreement to the same extent, and as if, such Loans were made by the Designating
Lender.

6.    Each party to this Designation Agreement hereby agrees that it shall not
institute against, or join any other Person in instituting against, any
Designated Lender any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding or other proceedings under any federal or state
bankruptcy or similar law for one year and a day after payment in full of all
outstanding senior indebtedness of any Designated Lender; provided that the
Designating Lender for each Designated Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of its inability to institute any such proceeding against such
Designated Lender.  This Section 6 of the Designation Agreement shall survive
the termination of this Designation Agreement and termination of the Credit
Agreement.

7.    This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.





 

L-2

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.

﻿

Effective Date15

﻿

﻿

 

 

﻿

[NAME OF DESIGNATING LENDER]

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

 

 

﻿

[NAME OF DESIGNATED LENDER]

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

 

 

﻿

WOODWARD, INC.

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

 

 

﻿

[FOREIGN SUBSIDIARY BORROWER]

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

 

 

 

﻿

[FOREIGN SUBSIDIARY BORROWER]

 

 

 

﻿

By:

 

﻿

Name:

 

﻿

Title:

 

﻿

﻿

______________________

15 This date should be no earlier than the date of acceptance by the
Administrative Agent.

﻿





 

L-3

--------------------------------------------------------------------------------

 

 



﻿

Accepted and Approved this
____ day of ________, ____

﻿

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

﻿

﻿

By:  ______________________________
Title:  ____________________________

﻿

﻿

﻿

 

 

L-4

--------------------------------------------------------------------------------

 

 

EXHIBIT M-1
TO
CREDIT AGREEMENT

﻿

FORM OF INCREASING LENDER SUPPLEMENT

INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of June 19, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Woodward,
Inc., (the “Company”), the Foreign Subsidiary Borrowers from time to time
parties thereto, the institutions from time to time parties thereto as Lenders
(the “Lenders”) and Wells Fargo Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the Company has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Revolving Loan Commitment and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by (x) requesting
one or more Lenders to increase the amount of its Revolving Loan Commitment
and/or to participate in such a tranche or (y) asking one or more new banks,
financial institutions or other entities to extend Revolving Loan Commitments or
participate in Incremental Term Loans;

WHEREAS, the Company has given notice to the Administrative Agent of its
intention to [increase the Aggregate Revolving Loan Commitment] [and] [enter
into a tranche of Incremental Term Loans] pursuant to such Section 2.22; and

WHEREAS, pursuant to Section 2.22 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving Loan
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to the Company and the
Administrative Agent this Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Revolving Loan Commitment increased by $[__________], thereby making
the aggregate amount of its total Revolving Loan Commitments equal to
$[__________]] [and] [participate in a tranche of Incremental Term Loans with a
commitment amount equal to $[__________] with respect thereto].

2.  The Company hereby represents and warrants that as of the date hereof (a)
all representations and warranties of the Company and each other Borrower
contained in Article VI of the Credit Agreement are true and correct in all
material respects (unless such representation and warranty is made as of a
specific date, in which case such representation and warranty was true and
correct as of such date) and (b) no Default or Unmatured Default has occurred
and is continuing.





 

M-1-1

--------------------------------------------------------------------------------

 

 



3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.





 

M-1-2

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF INCREASING LENDER]

By:____________________________________
Name:
Title:

Accepted and agreed to as of the date first written above:

WOODWARD, INC.

By:______________________________________
Name:
Title:

Acknowledged as of the date first written above:

Wells Fargo Bank, National Association,
as Administrative Agent

By:______________________________________
Name:
Title:

﻿

 

 

M-1-3

--------------------------------------------------------------------------------

 

 

EXHIBIT M-2
TO
CREDIT AGREEMENT

﻿

FORM OF AUGMENTING LENDER SUPPLEMENT

AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of June 19, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Woodward,
Inc., (the “Company”), the Foreign Subsidiary Borrowers from time to time
parties thereto, the institutions from time to time parties thereto as Lenders
(the “Lenders”) and Wells Fargo Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.22 thereof that, in
connection with any increase to the Aggregate Revolving Loan Commitment and/or
tranche of Incremental Term Loans requested by the Company, any bank, financial
institution or other entity may [extend Revolving Loan Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Company, the Administrative Agent, the Issuing
Bank and the Swingline Lender by executing and delivering to the Company and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Loan Commitment of
$[__________]] [and] [a commitment with respect to Incremental Term Loans of
$[__________]].

2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement and the Intercreditor Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 7.1 of the Credit Agreement, as applicable, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (d) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished





 

M-2-1

--------------------------------------------------------------------------------

 

 



pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender; and (f) agrees
to be bound by the terms and conditions of the Intercreditor Agreement.

3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:

    [___________]

4.  The Company hereby represents and warrants that as of the date hereof (a)
all representations and warranties of the Company and each other Borrower
contained in Article VI of the Credit Agreement are true and correct in all
material respects (unless such representation and warranty is made as of a
specific date, in which case such representation and warranty was true and
correct as of such date) and (b) no Default or Unmatured Default has occurred
and is continuing.

5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]





 

M-2-2

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF AUGMENTING LENDER]

By:  __________________________
Name:
Title:

Accepted and agreed to as of the date first written above:

WOODWARD, INC.

By:_____________________________________
Name:
Title:

Acknowledged as of the date first written above:

Wells Fargo Bank, National Association,
as Administrative Agent, Issuing Bank and Swingline Lender

By:_____________________________________
Name:
Title:

jpmorgan chase bank, n.a.,
as Issuing Bank

By:_____________________________________
Name:
Title:

﻿

 

 

M-2-3

--------------------------------------------------------------------------------

 

 

EXHIBIT N-1

TO CREDIT AGREEMENT

﻿

﻿

FORM OF BORROWING SUBSIDIARY AGREEMENT

BORROWING SUBSIDIARY AGREEMENT dated as of [_____], among Woodward, Inc., a
Delaware corporation (the “Company”), [Name of [Foreign] Subsidiary Borrower], a
[__________] (the “New Borrowing Subsidiary”), and Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

﻿

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of June 19, 2019 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Foreign Subsidiary
Borrowers from time to time party thereto, the Lenders from time to time party
thereto and Wells Fargo Bank, National Association as Administrative
Agent.  Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.  Under the
Credit Agreement, the Lenders have agreed, upon the terms and subject to the
conditions therein set forth, to make Loans to certain Subsidiary Borrowers and
Foreign Subsidiary Borrowers (collectively with the Company, the “Borrowers”),
and the Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a [Foreign] Subsidiary Borrower.  In addition, the New
Borrowing Subsidiary hereby authorizes the Company to act on its behalf as and
to the extent provided for in Article II of the Credit Agreement. 
[Notwithstanding the preceding sentence, the New Borrowing Subsidiary hereby
designates the following officers as being authorized to request Borrowings
under the Credit Agreement on behalf of the New Subsidiary Borrower and sign
this Borrowing Subsidiary Agreement and the other Loan Documents to which the
New Borrowing Subsidiary is, or may from time to time become, a party:
[______________].]

﻿

Each of the Company and the New Borrowing Subsidiary represents and warrants
that the representations and warranties of the Company in the Credit Agreement
relating to the New Borrowing Subsidiary and this Agreement are true and correct
in all material respects or, with respect to any representation that is
qualified by materiality or Material Adverse Effect, all respects, on and as of
the date hereof (unless such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true in
all material respects or all respects, as applicable, as of such date).  [The
Company and the New Borrowing Subsidiary further represent and warrant that the
execution, delivery and performance by the New Borrowing Subsidiary of the
transactions contemplated under this Agreement and the use of any of the
proceeds raised in connection with this Agreement will not contravene or
conflict with the provisions of section 151 of the Companies Act 1985 of England
and Wales (as amended).]16 [INSERT OTHER PROVISIONS REASONABLY REQUESTED BY
ADMINISTRATIVE AGENT OR ITS COUNSELS]  The Company agrees that the Guarantee of
the Company contained in the Credit Agreement will apply to the Obligations of
the New Borrowing Subsidiary.  Upon execution of this Agreement by each of the
Company, the New

﻿

_____________________________

16 To be included only if a New Borrowing Subsidiary will be a Borrower
organized under the laws of England and Wales.

﻿

﻿





 

N-1-1

--------------------------------------------------------------------------------

 

 



Borrowing Subsidiary and the Administrative Agent, the New Borrowing Subsidiary
shall be a party to the Credit Agreement and shall constitute a “[Foreign]
Subsidiary Borrower” for all purposes thereof, and the New Borrowing Subsidiary
hereby agrees to be bound by all provisions of the Credit Agreement.

﻿

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

﻿

﻿

[Signature Page Follows]





 

N-1-2

--------------------------------------------------------------------------------

 

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

﻿


         Name:
         Title:

﻿

WOODWARD, INC.
 

By: _________________________________
         Name:
         Title:

﻿

 

﻿

[NAME OF NEW BORROWING
SUBSIDIARY]
 

By: _________________________________
         Name:
         Title:

﻿

 

﻿

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as
       Administrative Agent
 

By: _________________________________
         Name:
         Title:

﻿

﻿

 

 

N-1-3

--------------------------------------------------------------------------------

 

 

EXHIBIT N-2
TO CREDIT AGREEMENT

﻿

﻿

FORM OF BORROWING SUBSIDIARY TERMINATION

Wells Fargo Bank, National Association
as Administrative Agent
for the Lenders referred to below
1525 West W.T. Harris Blvd.

Charlotte, NC 28262

Attention: Keisha Dockery

Phone: (704) 590-2770

Email: Keisha.dockery@wellsfargo.com

            Agencyservices.requests@wellsfargo.com

[Date]

﻿

Ladies and Gentlemen:

﻿

The undersigned, Woodward, Inc. (the “Company”), refers to the Amended and
Restated Credit Agreement dated as of June 19, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Company, the Foreign Subsidiary Borrowers from time to time party thereto and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.

﻿

The Company hereby terminates the status of [______________] (the “Terminated
Borrowing Subsidiary”) as a [Foreign] Subsidiary Borrower under the Credit
Agreement.  [The Company represents and warrants that no Loans made to the
Terminated Borrowing Subsidiary are outstanding as of the date hereof and that
all amounts payable by the Terminated Borrowing Subsidiary in respect of
interest and/or fees (and, to the extent notified by the Administrative Agent or
any Lender, any other amounts payable under the Credit Agreement) pursuant to
the Credit Agreement have been paid in full on or prior to the date hereof.]
[The Company acknowledges that the Terminated Borrowing Subsidiary shall
continue to be a Borrower until such time as all Loans made to the Terminated
Borrowing Subsidiary shall have been prepaid and all amounts payable by the
Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent or any Lender, any other amounts
payable under the Credit Agreement) pursuant to the Credit Agreement shall have
been paid in full, provided that the Terminated Borrowing Subsidiary shall not
have the right to make further Borrowings under the Credit Agreement.] Upon such
termination, any [Foreign] Subsidiary Guarantors of such [Foreign] Subsidiary
Borrower shall be released from the [Foreign] Subsidiary Guaranty to which they
are party in accordance with the terms of such [Foreign] Subsidiary Guaranty.

﻿

﻿

[Signature Page Follows]





 

N-2-1

--------------------------------------------------------------------------------

 

 



This instrument shall be construed in accordance with and governed by the laws
of the State of New York.

﻿

﻿

﻿

 

 

﻿

Very truly yours,

 

 

 

﻿

WOODWARD, INC.

 

 

 

 

 

 

﻿

By:

 

﻿

 

Name:

﻿

 

Title:

﻿

﻿

﻿

 

 

N-2-2

--------------------------------------------------------------------------------

 

 

﻿

Schedule 1.1.1

Permitted Existing Indebtedness

﻿

﻿

 

 

 

 

Miscellaneous amounts outstanding as of March 31, 2019:

1.

Capitalized leases

$344,894.73

Indebtedness outstanding as of March 31, 2019:

2.

Debtor:

Owed to:

Amount Outstanding:

Guaranty:

3.

Woodward India Private Ltd.

Bank of India

$74,282

Woodward, Inc.

﻿





 

-  1  -

--------------------------------------------------------------------------------

 

 



Schedule 1.1.2

﻿

Permitted Existing Investments

A.

﻿

﻿

 

 

Equity Contributions In:

Ownership

Percentage

Value as of 5/31/19

Convergence Fuel Systems, LLC (Joint Venture)

50%

USD 0.00

Fluid Mechanics, LLC

100%

USD 24,352,711.20

Superturbo Technologies, Inc.

20%

USD 0.00

Techni-Core, Inc

100%

USD 0.00

MPC Export Corporation

100%

USD 0.00

MPC Products Corporation dba Woodward MPC, Inc.

100%

USD 385,069,193.60

Woodward FST, Inc.

100%

USD 39,915,822.92

Woodward Controls, LLC

100%

USD 23,083,975.63

Woodward International, Inc

100%

USD 590,785,828.00

Woodward Aken GmbH

100%

EUR 602,556,479.86

Woodward Swiss Holding GmbH

100%

EUR 38,520,941.66

WGC LLC

100%

USD 82,415,364.31

Woodward Germany Verwaltungs GmbH

100%

EUR 27,000.00

Woodward Germany GmbH & Co. KG

100%

EUR 58,502,500.00

Woodward India Private Limited

100%

INR 20,324,974.00

Woodward International Holding B.V.

100%

EUR 66,435,452.59

Woodward Nederland B.V.

100%

EUR 20,877,660.40

Woodward Nederland Holding B.V.

100%

EUR 25,350,785.86

Woodward (Japan) Ltd.

100%

JPY 250,000,000.00

Woodward Poland Sp. z o.o.

100%

PLN 59,000,000.00

Woodward Regulateur (Quebec), Inc.

100%

CAD 4,000.00

Woodward Comercio de Sistemas de Controle e Protecao Electrica Ltda.

100%

BRL 7,905,746.28

Woodward GmbH

100%

EUR 602,556,479.86

Woodward Hong Kong Limited

100%

USD 3,635,584.25

Woodward (Tianjin) Controls Company Limited

100%

CNY 17,402,543.73

Woodward Controls (Suzhou) Co., Ltd.

100%

CNY 11,383,629.18

Woodward Kempen GmbH

100%

EUR 602,556,479.86

Woodward Power Solutions GmbH

100%

EUR 602,556,479.86

Woodward HRT, Inc.

100%

USD 369,797,131.98

Woodward Energy Controls Singapore Pte. Ltd.

100%

USD 7,000,000.00

N1870G Leasing LLC

100%

USD 11,261,474.67

Woodward Mototron Systems LLC (Joint Venture)

50%

USD 0.00

Woodward IDS Switzerland GmbH

100%

CHF 13,764,479.66

Woodward Bulgaria EOOD

100%

BGN 3,100,000.00

﻿





 

-  2  -

--------------------------------------------------------------------------------

 

 



﻿

Woodward Fuel Systems Holdings, LLC

100%

USD 0.00

Woodward (Barbados) Financing, SRL

100%

USD 567,421,000.00

Woodward Financing, LLC

100%

USD 655,833,052.88

Woodward France S.A.S.

100%

EUR 1,000.00

Woodward German Holding GmbH & Co KG

100%

EUR 2,016,220.00

Woodward German Holding Management GmbH

100%

EUR 25,000.00

Woodward L’Orange Fuel Injection (Ningbo) Co., LTD

100%

CNY 6,599,565.27

Woodward L’Orange Fuel Injection Trading (Suzhou) Co., LTD

100%

CNY 19,608,272.93

Woodward L’Orange GmbH

100%

EUR 648,124,332.63

Woodward L’Orange Unterstutzungskasse GmbH

100%

EUR 34,437.46

Woodward Technology Ventures, LLC

100%

USD 0.00

Woodward Inc. [Al-Khobar, SA]

100%

SAR 2,250,000.00

﻿

 

 

﻿

﻿

B.    Loans to Woodward Japan Ltd. in an aggregate principal amount equal to
$1,435,725.

﻿

﻿

C.    The guarantees listed on Schedule 1.1.4 are incorporated herein by
reference.





 

-  3  -

--------------------------------------------------------------------------------

 

 



Schedule 1.1.3

﻿

Permitted Existing Liens

﻿

Woodward, Inc. (formerly known as Woodward Governor Company)

﻿

 

 

 

 

Jurisdiction

File Date

File Number

Secured Party

Description of Collateral

Delaware
Secretary of State

01/27/2004

20040215436

General Electric Capital
Corporation – Trade Payables
Services Division

Accounts receivable from Honeywell, Inc. from 1/7/04

Delaware
Secretary of State

06/21/2004

20041709429

Citibank, N.A.

Account receivable from United Technologies Corp., purchased by Citibank, N.A.
per the terms of the Supplier Agreement

Delaware
Secretary of State

01/16/2009

20090180502

Bank of Montreal

Present and future accounts (including A/R) from Pratt & Whitney Canada Corp.

Delaware
Secretary of State

04/06/2009

20091081402

Air Liquide Industrial U.S. LP

Equipment

Delaware
Secretary of State

12/16/2010

20104451013

JPMorgan Chase Bank,
National Association

Caterpillar Accounts Receivables

Delaware
Secretary of State

08/05/2014

20143124633

Makino Inc.

Equipment

Delaware
Secretary of State

04/20/2015

20141670024

Makino Inc.

Equipment

Delaware
Secretary of State

04/27/2015

20151782993

Makino Inc.

Equipment

Delaware
Secretary of State

10/05/2015

20154494687

Konica Minolta Premier
Finance

Equipment

﻿





 

-  4  -

--------------------------------------------------------------------------------

 

 



﻿

Jurisdiction

File Date

File Number

Secured Party

Description of Collateral

Delaware
Secretary of State

03/25/2016

20161797842

Makino Inc.

Equipment

Delaware
Secretary of State

03/25/2016

20161797958

Makino Inc.

Equipment

Delaware
Secretary of State

04/15/2016

20162245742

Makino Inc.

Equipment

Delaware
Secretary of State

04/21/2016

20162371886

Makino Inc.

Equipment

Delaware
Secretary of State

06/21/2016

20163712492

Makino Inc.

Equipment

Delaware
Secretary of State

06/21/2016

20163716782

Makino Inc.

Equipment

Delaware
Secretary of State

08/02/2016

20164670608

U.S. Bank, National
Association

Consigned goods

Delaware
Secretary of State

08/04/2016

20164734016

Makino Inc.

Equipment

Delaware
Secretary of State

08/05/2016

20164760649

Makino Inc.

Equipment

Delaware
Secretary of State

08/05/2016

20164760789

Makino Inc.

Equipment

Delaware
Secretary of State

02/27/2017

20171315164

Makino Inc.

Equipment

Delaware
Secretary of State

02/27/2017

20171315313

Makino Inc.

Equipment

Delaware
Secretary of State

02/27/2017

20171315412

Makino Inc.

Equipment

﻿





 

-  5  -

--------------------------------------------------------------------------------

 

 



﻿

Jurisdiction

File Date

File Number

Secured Party

Description of Collateral

Delaware
Secretary of State

03/14/2017

20171677308

Makino Inc.

Equipment

Delaware
Secretary of State

07/08/2017

20174490089

Makino Inc.

Equipment

Delaware
Secretary of State

09/26/2017

20176418518

Makino Inc.

Equipment

Delaware
Secretary of State

09/26/2017

20176418641

Makino Inc.

Equipment

Delaware
Secretary of State

10/10/2017

20176745605

Makino Inc.

Equipment

Delaware
Secretary of State

11/29/2017

20177891007

Makino Inc.

Equipment

Delaware
Secretary of State

01/19/2018

20180436580

Makino Inc.

Equipment

Delaware
Secretary of State

03/12/2018

20181707609

Makino Inc.

Equipment

Delaware
Secretary of State

03/18/2018

20181860051

Makino Inc.

Equipment

Delaware
Secretary of State

03/26/2018

20182034581

Makino Inc.

Equipment

Delaware
Secretary of State

03/26/2018

20182034987

Makino Inc.

Equipment

Delaware
Secretary of State

03/26/2018

20182035331

Makino Inc.

Equipment

Delaware
Secretary of State

03/26/2018

20182036024

Makino Inc.

Equipment

﻿





 

-  6  -

--------------------------------------------------------------------------------

 

 



﻿

Jurisdiction

File Date

File Number

Secured Party

Description of Collateral

Delaware
Secretary of State

08/08/2018

20185472754

Makino Inc.

Equipment

Delaware
Secretary of State

12/11/2018

20188581726

Makino Inc.

Equipment

Delaware
Secretary of State

01/16/2019

20190374988

Makino Inc.

Equipment

Delaware
Secretary of State

01/17/2019

20190407556

Makino Inc.

Equipment

Delaware
Secretary of State

01/17/2019

20190407796

Makino Inc.

Equipment

Delaware
Secretary of State

02/05/2019

20190847488

Makino Inc.

Equipment

Delaware
Secretary of State

04/10/2019

20192480825

Wisconsin Lift Truck Corp.

Equipment

Delaware
Secretary of State

04/24/2019

20192850787

Financial Pacific Leasing, Inc.

Equipment

﻿

Woodward FST, Inc.

﻿

 

 

 

 

Jurisdiction

File Date

File Number

Secured Party

Description of Collateral

Delaware
Secretary of State

06/07/2004

4156855 1

Citibank, N.A.

Accounts receivable from United Technologies Corp.

﻿

Woodward HRT, Inc.

﻿

 

 

 

 

Jurisdiction

File Date

File Number

Secured Party

Description of Collateral

Delaware
Secretary of State

03/29/2016

20161849791

Makino, Inc.

Equipment

﻿





 

-  7  -

--------------------------------------------------------------------------------

 

 



﻿

Jurisdiction

File Date

File Number

Secured Party

Description of Collateral

Delaware
Secretary of State

04/14/2016

20162204541

Makino, Inc.

Equipment

Delaware
Secretary of State

05/01/2019

20193026908

Methods Machine Tools,
Incorporated

Equipment

﻿

MPC Products Corporation (d/b/a Woodward MPC, Inc.)

﻿

 

 

 

 

Jurisdiction

File Date

File Number

Secured Party

Description of Collateral

Illinois
Secretary of State

09/17/2016

21711675

Steiner Electric Company

Equipment

﻿

Foreign Subsidiaries

﻿

Cash on deposit with Bank Mendes Gans nv by a Subsidiary from time to time and
used to secure borrowing from Bank Mendes Gans nv by another Subsidiary

Real estate registrations for property owned by Woodward Kempen GmbH:

Seq. number 1 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 153,387.56 with 12% interest
p.a., in favor of Industriekreditbank Aktiengesellschaft in Düsseldorf,
immediately enforceable pursuant to Section 800 of the German Civil Procedures
Act (ZPO)

Seq. number 2 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 460,162.69 with 12% interest
p.a., in favor of Industriekreditbank Aktiengesellschaft in Düsseldorf.

Seq. number 4 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 332,339.72 Aktiengesellschaft
in Düsseldorf and Berlin.

Seq. number 5 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 204,516.75 with 12% interest
p.a., in favor of Industriekreditbank Aktiengesellschaft – Deutsche
Industriebank in Düsseldorf and Berlin.

Seq. number 6 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 383,468.91 with 15% interest
p.a., in favor of Industriekreditbank Aktiengesellschaft – Deutsche
Industriebank in Düsseldorf and Berlin.

﻿





 

-  8  -

--------------------------------------------------------------------------------

 

 



﻿

Seq. number 7 (with respect to land parcels under seq. numbers 7, 8 and 9): land
charge (Grundschuld) in an amount of EUR 153,387.56 with 16% interest p.a., in
favor of Industriekreditbank Aktiengesellschaft – Deutsche Industriebank in
Düsseldorf and Berlin.

Seq. number 8 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 1,124,842.14 with 16%
interest p.a., in favor Industriekreditbank Aktiengesellschaft – Deutsche
Industriebank in Düsseldorf and Berlin.

Seq. number 9 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 511,291.88 with 16% interest
p.a., in favor of IKB Deutsche Industriebank Aktiengesellschaft in Düsseldorf
and Berlin, immediately enforceable pursuant to Section 800 ZPO.

Seq. number 10 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 1,124,842.14 with 16%
interest p.a., in favor of IKB Deutsche Industriebank Aktiengesellschaft in
Düsseldorf and Berlin.

Seq. number 11 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 562,421.07 with 16% interest
p.a., in favor of IKB Deutsche Industriebank Aktiengesellschaft in Düsseldorf
and Berlin, immediately enforceable pursuant to Section 800 ZPO.

Seq. number 12 (with respect to land parcels under seq. numbers 7, 8 and
9):  land charge (Grundschuld) in an amount of EUR 2,100,000.00 with 16%
interest p.a., in favor of IKB Deutsche Industriebank Aktiengesellschaft in
Düsseldorf and Berlin, immediately enforceable pursuant to Section 800 ZPO.

﻿

﻿

   



 

-  9  -

--------------------------------------------------------------------------------

 

 



Schedule 1.1.4

﻿

Permitted Existing Contingent Obligations

﻿

 

 

 

 

Company Guarantees:

 

﻿

 

﻿

 

 

 

A.

To: HSBC – Tianjin

For:  Woodward (Tianjin) Controls Company Limited, Tianjin

 

USD 5,000,000

For USD 4,550,000 line of credit

Includes bank guarantees

 

B.

To: The Bank of Tokyo-Mitsubishi UFJ. Ltd. – Funabashi

For:  Woodward (Japan) Ltd.

 

USD 15,000,000

For USD 15,700,000 line of credit

Includes bank guarantees

 

﻿





 

-  10  -

--------------------------------------------------------------------------------

 

 

schedule 1.1.5

﻿

agreed jurisdictions

﻿

1.    The Federal Republic of Germany

﻿

2.    The Kingdom of the Netherlands

﻿

3.    The Swiss Confederation

﻿

4.    The Grand Duchy of Luxembourg





 

-  11  -

--------------------------------------------------------------------------------

 

 



schedule 3.2

﻿

TRANSITIONAL LETTERS OF CREDIT

﻿

﻿

 

 

 

 

 

 

 

JPMChase
Reference

Beneficiary
Name

Beneficiary
State/Country

Date LC
Open

Expiry Date

Currency

Outstanding

Outstanding
USD
Equivalent
(as of June 28,
2013)

1.       woodward AKEN gmbh

CPCS - 157732

Man Diesel And Turbo Se

germany

11/15/2017

10/28/2019

eur

41,253.02

46,939.75

CPCS - 157733

Man Diesel And Turbo Se

germany

11/15/2017

10/29/2019

eur

31,783.23

36,164.55

CPCS - 157734

Man Diesel And Turbo Se

germany

11/15/2017

10/29/2019

eur

31,783.23

36,164.55

CPCS - 157735

Man Diesel And Turbo Se

germany

11/15/2017

10/29/2019

eur

46,552.44

52,969.69

CPCS -156136

Man Diesel And Turbo Se

germany

6/26/2017

4/27/2020

eur

13,090.00

14,894.46

CPCS-156133

Man Diesel And Turbo Se

germany

10/20/2016

12/30/2019

eur

11,269.30

12,822.77

CPCS-156137

Man Diesel And Turbo Se

germany

8/23/2017

4/27/2020

eur

41,370.35

47,073.26

CPCS-156138

Man Diesel And Turbo Se

germany

8/23/2017

4/27/2020

eur

55,092.84

62,687.39

﻿





 

-  12  -

--------------------------------------------------------------------------------

 

 



﻿

JPMChase
Reference

Beneficiary
Name

Beneficiary
State/Country

Date LC
Open

Expiry Date

Currency

Outstanding

Outstanding
USD
Equivalent
(as of June 28,
2013)

CPCS-157730

Man Diesel And Turbo Se

germany

8/23/2017

4/27/2020

eur

34,329.12

39,061.39

CPCS-157736

Man Diesel And Turbo Se

germany

11/16/2017

11/26/2019

eur

33,845.03

38,510.56

CPCS-434900

Man Diesel and Turbo France Sas

germany

7/14/2016

7/2/2019

eur

14,130.00

16,077.82

NUSCGS001503

jpmorgan chase bank, n.a.

germany

4/9/2018

3/13/2020

eur

133,831.57

152,280.25

NUSCGS001504

Man Diesel And Turbo Se

germany

4/6/2018

3/13/2020

eur

114,860.94

130,694.52

NUSCGS001505

Man Diesel And Turbo Se

germany

4/9/2018

4/8/2020

eur

126,157.49

143,548.30

NUSCGS001506

jpmorgan chase bank, n.a.

germany

4/9/2018

3/16/2020

eur

28,006.65

31,867.37

NUSCGS001509

Man Energy Solutions Se

germany

1/23/2019

3/3/2020

eur

70,125.51

79,676.60

NUSCGS018695

Man Energy Solutions Se

germany

1/23/2019

4/28/2020

eur

28,049.49

31,869.83

NUSCGS018696

Man Energy Solutions Se

germany

2/26/2019

2/21/2020

eur

27,995.94

31,855.19

﻿

 

 

 

 

 

 

 

﻿

 

 

USD TOTAL ALL:

 

 

 

29,205,158.25

﻿





 

-  13  -

--------------------------------------------------------------------------------

 

 



﻿

JPMChase
Reference

Beneficiary
Name

Beneficiary
State/Country

Date LC
Open

Expiry Date

Currency

Outstanding

Outstanding
USD
Equivalent
(as of June 28,
2013)

2.       woodward, inc.

CPCS-539575

Zurich American Insurance Company

united states

7/10/2013

12/01/2019

USD

8,175,000.00

8,175,000.00

CPCS-537185

Mrlp 7300 Linder Llc

 

7/10/2013

12/01/2019

USD

50,000.00

50,000.00

CPCS-156921

Sentry Insurance A Mutual Company

united states

2/1/2017

02/01/2020

USD

130,000.00

130,000.00

CPCS-156920

Hm Revenue And Customs

United Kingdom

2/9/2017

10/2/2019

GBP

975,172.00

1,293,809.45

﻿

 

 

 

 

 

 

 

﻿

 

 

USD TOTAL ALL:

 

 

 

9,648,809.45

﻿





 

-  14  -

--------------------------------------------------------------------------------

 

 



SCHEDULE 6.3

﻿

conflicts; governmental consents

﻿

None.

﻿

﻿





 

-  15  -

--------------------------------------------------------------------------------

 

 



schedule 6.8

﻿

subsidiaries

﻿

Significant Domestic Incorporated Subsidiaries and Significant Foreign
Subsidiaries:

﻿

Domestic

﻿

Woodward FST, Inc.

MPC Products Corporation

Woodward HRT, Inc.

﻿

Foreign (3%)

﻿

Woodward Aken Gmbh

Woodward Kempen GmbH

Woodward L’Orange GmbH

Woodward (Tianjin) Controls Company Limited

﻿

Foreign (10%)

﻿

None

﻿

Subsidiaries of the Company and Ownership of Subsidiary Stock

﻿

﻿

 

 

 

Subsidiary

Jurisdiction of
Organization

Outstanding Capital
Stock or Similar Equity

Stockholder(s)

Techni-Core, Inc.

Delaware, USA

8,000 Shares Common Stock

Woodward, Inc. – 100% of Common Stock

MPC Export Corporation

United States Virgin Islands

1,000 Common Shares

MPC Products Corporation – 100%

MPC Products Corporation (operating under the assumed corporate name of Woodward
MPC, Inc.)

Illinois, USA

106,100 Shares Voting Preferred Stock

 

2,000 Shares Non-Voting Common Stock

Techni-Core, Inc. – 100% of Preferred Stock

 

Woodward, Inc. – 84% of Common Stock

 

Techni-Core, Inc. – 16% of Common Stock

Woodward FST, Inc.

Delaware, USA

1 Share Capital Stock

Woodward, Inc. – 100%

﻿





 

-  16  -

--------------------------------------------------------------------------------

 

 



﻿

Subsidiary

Jurisdiction of
Organization

Outstanding Capital
Stock or Similar Equity

Stockholder(s)

Woodward Controls, Inc.

Delaware, USA

2,000 Shares Common Stock

Woodward, Inc. – 100%

Woodward International, Inc.

Delaware, USA

1,000 Shares Capital Stock

Woodward, Inc. – 100%

Woodward HRT, Inc.

Delaware, USA

1,000 Shares Common Stock

Woodward, Inc. – 100%

N1870G Leasing, LLC

Delaware, USA

$11,261,1474.67 Contributed Capital

Woodward, Inc. – 100%

Woodward Aken GmbH

Aken, Germany

2 Shares

Woodward, Inc. – 10.1%

Woodward German Holding GmbH & Co. KG – 89.9%

Woodward Swiss Holding GmbH

Lucerne, Switzerland

Stock contribution of CHF 1,000,000, of which CHF 900,000 are paid in capital

Woodward International Holding B.V. – 100%

WGC LLC

Delaware, USA

$50,000 Contributed Capital

Woodward Swiss Holding GmbH – 100%

Woodward Germany Verwaltungs GmbH

Frankfurt am Main, Germany

2 Shares

WGC LLC – 100%

Woodward Germany GmbH & Co. KG

Frankfurt am Main, Germany

1 Limited Partner Interest

WGC LLC – 100% of the Limited Partner Interest

Woodward India Private Ltd.

New Delhi, India

1,156,960 Total Shares Common Stock

Woodward, Inc. – 74%

Woodward Energy Controls Singapore PTE LTD – 26%

Woodward Nederland B.V.

Hoofddorp, The Netherlands

2,500 Shares Common Stock

Woodward Nederland Holding B.V. – 12.2%

Woodward Swiss Holding GmbH – 87.8%

Woodward Japan Ltd.

Chiba, Japan

1,500,000 Shares Common Stock

Woodward, Inc. – 100%

﻿





 

-  17  -

--------------------------------------------------------------------------------

 

 



﻿

Subsidiary

Jurisdiction of
Organization

Outstanding Capital
Stock or Similar Equity

Stockholder(s)

Woodward Poland Sp.Zo.o

Krakow, Poland

200,000 Shares Common Stock

Woodward, Inc. – 100%

Woodward Regulateur (Quebec), Inc.

Quebec, Canada

100 Shares Common Stock

Woodward, Inc. – 100%

Woodward Comercio de Sistemas de Controle e Protecao Eletrica Ltda.

Sao Paulo, Brazil

8,199,275 Total Shares Common Stock

Woodward International Holding B.V. – 77.66%

Woodward Kempen GmbH – 22.34%

Woodward GmbH

Stuttgart, Germany

1 Share

Woodward Aken GmbH – 100%

Woodward Hong Kong Limited

Hong Kong, China

1 Share Class A Ordinary Stock; 1 Share Class B Non-Voting Stock, 1 Class C
Non-Voting Share

Woodward, Inc. – 68.28%

Woodward Controls, Inc. – 31.72%

Woodward (Tianjin) Controls Company Limited

Tianjin, China

2,100,000 Shares Common Stock

Woodward Hong Kong Ltd. – 100%

Woodward Controls (Suzhou) Co., Ltd.

Suzhou, China

1,050,000 Shares Common Stock

Woodward Hong Kong Ltd. – 100%

Woodward Kempen GmbH

Kempen, Germany

1 Share

Woodward Aken GmbH – 100%

Woodward IDS Switzerland GmbH

Zug, Switzerland

100 Registered Shares

Woodward Nederland Holding B.V. – 100%

Woodward Bulgaria EOOD

Sofia, Bulgaria

50 Registered Shares

Woodward IDS Switzerland GmbH – 100%

Woodward Power Solutions GmbH

Kempen, Germany

3 Shares

Woodward Kempen GmbH – 100%

Woodward CIS Limited Liability Company

St. Petersburg, Russia

RUR 2,745,000 Contributed Capital

Woodward, Inc. – 100%

Woodward Energy Controls Singapore PTE LTD

Singapore

9,621,500 Ordinary Shares

Woodward, Inc. – 100%

﻿





 

-  18  -

--------------------------------------------------------------------------------

 

 



﻿

Subsidiary

Jurisdiction of
Organization

Outstanding Capital
Stock or Similar Equity

Stockholder(s)

Woodward International Holding, B.V.

Hoofddorp, The Netherlands

100 Shares Common Stock

Woodward Financing, LLC – 100%

Woodward Nederland Holding B.V.

Hoofddorp, The Netherlands

100 Shares Common Stock

Woodward International Holding, B.V. – 100%

Woodward Fuel Systems Holdings, LLC

Delaware, USA

100% Ownership Interest

Woodward, Inc. – 100%

Woodward Hoofddorp Holding B.V.

Hoofddorp, The Netherlands

100 Shares Common Stock

Woodward German Holding GmbH & Co. KG – 100%

Woodward France S.A.S.

Toulouse, France

100 Shares

Woodward International Holding B.V. – 100%

SuperTurbo Technologies, Inc.

Delaware, USA

14,448,000 Common Stock

5,440,000 Preferred Stock

Woodward Inc. – 20%

Woodward MotoTron Systems, LLC

Delaware, USA

$20,000 Contributed  Capital

Woodward Inc. – 50%

Convergence Fuel Systems, LLC

Delaware, USA

$252,362,786 & $63,090,696 Contributed Capital, Respectively

Woodward Inc. – 40%,

Woodward Fuel Systems Holding – 10%

Woodward Financing, LLC

Delaware, USA

100% Ownership

Woodward, Inc. - 95% Common

Woodward International, Inc. – 5% Common & 100% Preferred

Woodward (Barbados) Financing ISRL

Barbados

1,000 Common Quotas

Woodward Financing, LLC

Woodward German Holding Management GmbH

Stuttgart, Germany

25,000 Shares

Woodward International Holding B.V. – 100%

﻿





 

-  19  -

--------------------------------------------------------------------------------

 

 



﻿

Subsidiary

Jurisdiction of
Organization

Outstanding Capital
Stock or Similar Equity

Stockholder(s)

Woodward German Holding GmbH & Co. KG

Stuttgart, Germany

EUR 1,000 Contributed Capital

Woodward Swiss Holding GmbH – 100% Limited Partner

 

Woodward German Holding Management GmbH – General Partner

Woodward L’Orange GmbH

Stuttgart, Germany

1 Share

Woodward Aken GmbH – 100%

L’Orange Fuel Injection Trading (Suzhou) Co., Ltd.

Suzhou, China

1 Share

Woodward L’Orange GmbH – 100%

L’Orange Fuel Injection Trading (Ningbo) Co., Ltd.

Ningbo, China

1 Share

Woodward L’Orange GmbH – 100%

Woodward L’Orange Unterstützungskasse Gesellschaft mit beschränkter Haftung

Stuttgart, Germany

1 Share

Woodward L’Orange GmbH – 100%

Fluid Mechanics LLC

Delaware, USA

100% Ownership Interest

Woodward, Inc. – 100%

﻿





 

-  20  -

--------------------------------------------------------------------------------

 

 



﻿

See also Schedule 1.1.2

﻿

﻿

Option Plans, Stock Repurchase Programs and Redemptions Rights:

1.    Options issued and outstanding from time to time to officers, directors,
executives, and/or other members of management of the Company and its
subsidiaries and affiliates pursuant to and in accordance with any of the
following, which may also provide for the cashless exercise of such options and
the undertaking of corresponding tax payment liabilities:

a.    Woodward 2006 Omnibus Incentive Plan effective as of January 26, 2011.

b.    Woodward, Inc. 2002 Stock Option Plan effective as of January 1, 2002.

c.    Woodward Long Term Incentive Plan effective as of October 1, 2005.

2.    Resolutions duly adopted by the Board of Directors of the Company at a
meeting of the Board of Directors held on September 26, 2007 approving stock
repurchase program; or any subsequent authorization or extension of such
programs, including pursuant to separate resolutions of the Board of Directors;
provided, that such programs when enacted shall not, in the aggregate, permit
the repurchase of more than $200,000,000 of Capital Stock.

3.    Any employment agreements entered into from time to time in the ordinary
course of business which contain redemption or repurchase rights upon
termination of employment.

﻿





 

-  21  -

--------------------------------------------------------------------------------

 

 



schedule 6.9

﻿

erisa

﻿

None.

﻿

﻿





 

-  22  -

--------------------------------------------------------------------------------

 

 



schedule 6.17

﻿

environmental matters

﻿

None.

﻿

﻿



 

-  23  -

--------------------------------------------------------------------------------